                 Case 2:19-bk-14989-WB              Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07                         Desc
                                                    Main Document    Page 1 of 457


                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Richard W. Esterkin, SBN 70769
                     2    richard.esterkin@morganlewis.com
                          300 S Grand Ave Fl 22
                     3    Los Angeles CA 90071-3132
                          Tel: (213) 612-2500; Fax: (213) 612-2501
                     4
                          MORGAN, LEWIS & BOCKIUS LLP
                     5    Jennifer Feldsher (pro hac vice pending)
                          jennifer.feldsher@morganlewis.com
                     6    101 Park Ave
                          New York NY 10178 0060
                     7    Tel: (212) 309-6000; Fax: (212) 309-6001

                     8    MORGAN, LEWIS & BOCKIUS LLP
                          Tinos Diamantatos (admitted pro hac vice)
                     9    tinos.diamantatos@morganlewis.com
                          77 W Wacker Dr
                    10    Chicago IL 60601-5094
                          Tel: (312) 324-1000; Fax: (312) 324-1001
                    11
                          Attorneys for Amazon Logistics, Inc.
                    12

                    13                                 UNITED STATES BANKRUPTCY COURT

                    14                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

                    15    In re:                                              Case No. 2:19-bk-14989-WB
                                                                              (Jointly Administered with
                    16             SCOOBEEZ, et al.1,                         2:19-bk-14991-WB, and 2:19-bk-14997-WB)
                    17                                                        Chapter 11
                                           Debtors and Debtors in
                    18                     Possession.        DECLARATION OF RICHARD W.
                                                              ESTERKIN IN SUPPORT OF AMAZON
                    19    ___________________________________ LOGISTICS, INC.’S: (1) LIMITED
                                                              OBJECTION TO MOTION TO ASSUME
                    20    Affects:                            CERTAIN EXECUTORY CONTRACTS AND
                          ■ All Debtors                       UNEXPIRED LEASES AND REJECT
                    21    □ Scoobeez, ONLY                    CERTAIN EXECUTORY CONTRACTS AND
                          □ Scoobeez Global, Inc., ONLY       UNEXPIRED LEASES PURSUANT TO 11
                    22    □ Scoobur LLC, ONLY                 U.S.C. § 365; AND (2) PLAN CONFIRMATION
                    23                                                        Date:         July 9, 2020
                                                                              Time:         10:00 a.m.
                    24                                                        Dept.:        1375 (via Zoom for Government;
                                                                              access to be provided at or after the Pre-Hearing
                    25                                                        Technical Status Conference)
                                                                              Judge: The Hon. Julia W. Brand
                    26

                    27    1
                            The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                          Scoobeez (6339); Scoobeez Global, Inc. (9779); and, Scoobur, LLC (0343). The Debtors’ address is 3463 Foothill
                    28
                          Boulevard, in Glendale, California 91214.
MORGAN, LEWIS &                                                                      -1-                      DECLARATION OF RICHARD W.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                                   ESTERKIN ISO OBJECTION
   LOS ANGELES
                         DB2/ 39177197.1
                 Case 2:19-bk-14989-WB             Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07                 Desc
                                                   Main Document    Page 2 of 457


                     1             I, Richard W. Esterkin, declare:

                     2             1.      I am an attorney at law, duly admitted into practice before all courts for the State

                     3    of California and the United States District Court for the Central District of California. I am a

                     4    member of the law firm of Morgan, Lewis & Bockus, LLP, counsel for Amazon Logistics, Inc.,

                     5    in this bankruptcy case.

                     6             2.      On June 15, 2020, I took the depositions of Brian Weiss and George Voskanian in

                     7    connection with the pending request to confirm a plan of reorganization in this bankruptcy case.

                     8    Attached hereto as Exhibit 1 is a true and correct copy of Mr. Weiss’s deposition transcript.

                     9    Attached hereto as Exhibit 2 is a true and correct copy of Mr. Voskanian’s deposition transcript.
                    10             3.      On June 22, 2020, John Simon, one of the attorneys for Scoobeez in this

                    11    bankruptcy case, sent me a copy of a rough transcript of Mr. Weiss’s deposition transcript on

                    12    which Mr. Weiss had noted a number of changes. A true and correct copy of that rough transcript

                    13    is attached hereto as Exhibit 3.

                    14             4.      As of the date of this declaration, I have not received any proposed changes to Mr.

                    15    Voskanian’s deposition transcript.

                    16             I declare under penalty of perjury that the foregoing is true and correct and that this

                    17    declaration was executed at Santa Monica, California on June 26, 2020.

                    18

                    19
                    20                                                    ______/s/ Richard W. Esterkin_______________
                                                                               _________________________
                                                                                Richard W. Esterkin
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                             -2-                  DECLARATION OF RICHARD W.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                    ESTERKIN ISO OBJECTION
   LOS ANGELES
                         DB2/ 39177197.1
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 3 of 457




                               EXHIBIT 1

                                Exhibit 1 - page 3
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 4 of 457

1                       UNITED STATES BANKRUPTCY COURT
2                       CENTRAL DISTRICT OF CALIFORNIA
3                             LOS ANGELES DIVISION
4
5     ______________________________
      In re:                                          ) No. 2:19-bk-14989-WB
6                                                     ) Jointly Administered:
               SCOOBEEZ, et al.,                      ) 2:19-bk-14991-WB, and
7                                                     ) 2:19-bk-14997-WB
                   Debtors and Debtors )
8                  in Possession.                     ) Chapter 11
      ______________________________)
9
10
11
12
13                         DEPOSITION OF BRIAN WEISS
14                         Newport Beach, California
15                            Monday, June 15, 2020
16                                      Volume I
17
18
19
20
21    Reported by:
22    CATHERINE A. RYAN, RMR, CRR
23    CSR No. 8239
24    Job No. 4137303-1
25    PAGES 1 - 140

                                                                     Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 4
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 5 of 457

1                       UNITED STATES BANKRUPTCY COURT
2                       CENTRAL DISTRICT OF CALIFORNIA
3                             LOS ANGELES DIVISION
4
5     ______________________________
      In re:                                          ) No. 2:19-bk-14989-WB
6                                                     ) Jointly Administered:
               SCOOBEEZ, et al.,                      ) 2:19-bk-14991-WB, and
7                                                     ) 2:19-bk-14997-WB
                   Debtors and Debtors )
8                  in Possession.                     ) Chapter 11
      ______________________________)
9
10
11
12
13                 Deposition of BRIAN WEISS, Volume I, taken on
14    behalf of Amazon Logistics, Inc., by way of
15    video-telecommunication with the Witness appearing in
16    Newport Beach, California, beginning at 9:31 a.m. and
17    ending at 2:24 p.m., on Monday, June 15, 2020, before
18    CATHERINE A. RYAN, Certified Shorthand Reporter No.
19    8239.
20
21
22
23
24
25

                                                                     Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 5
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 6 of 457

1     APPEARANCES VIA VIDEO-TELECONFERENCE:
2
3     For Plaintiff Scoobeez, Inc. and the Witness:
4
             FOLEY & LARDNER LLP
5            BY:  JOHN A. SIMON
             Attorney at Law
6            90 Park Avenue
             New York, New York   10016-1314
7            (212) 338-3603
             (212) 687-2329 Fax
8            jsimon@foley.com
9            BY:  TINOS DIAMANTATOS
             Attorney at Law
10           77 West Wacker Drive
             Chicago, Illinois   60601-5094
11           (312) 324-1145
             (312) 324-1001 Fax
12           tinos.diamantatos@foley.com
13
14    For Amazon Logistics, Inc.:
15         MORGAN LEWIS & BOCKIUS, LLP
           BY:  RICHARD W. ESTERKIN
16         Attorney at Law
           300 South Grand Avenue, 22nd Floor
17         Los Angeles, California  90071-3132
           (213) 612-2500
18         (213) 612-2501 Fax
           richard.esterkin@morganlewis.com
19
20
21
22
23
24
25    //

                                                                   Page 3

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 6
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 7 of 457

1     APPEARANCES VIA VIDEO-TELECONFERENCE (Continued):
2
3     For Creditor Hillair Capital Management, LLC:
4          QUINN EMANUEL URQUHART & SULLIVAN, LLP
           BY: CRYSTAL NIX-HINES (MORNING SESSION)
5               JENNIFER NASSIRI (AFTERNOON SESSION)
           Attorneys at Law
6          865 South Figueroa Street, 10th Floor
           Los Angeles, California 90017
7          (213) 443-3000 (Ms. Nix-Hines)
           (213) 443-3659 (Ms. Nassiri)
8          crystalnixhines@quinnemanuel.com
           jennifernassiri@quinnemanuel.com
 9
10
11    For Creditor Committee, Official Committee of Unsecured
      Creditors:
12
            LEVENE NEALE BENDER YOO & BRILL LLP
13          BY: JOHN-PATRICK M. FRITZ
            Attorney at Law
14          10250 Constellation Boulevard, Suite 1700
            Los Angeles, California 90067-6253
15          (310) 229-1234
            (310) 229-1244 Fax
16          jpg@lnbyb.com
17
18
19
20
21
22
23
24
25

                                                                   Page 4

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 7
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 8 of 457

1                                      INDEX

2     WITNESS                                                EXAMINATION

3     BRIAN WEISS

      Volume I

4                               BY MR. ESTERKIN                             9

5

6                                    EXHIBITS

7     NUMBER                      DESCRIPTION                        PAGES

8     Exhibit 0001 "FIRST AMENDED CHAPTER 11 JOINT PLAN                     28

9                       OF REORGANIZATION AS PROPOSED BY THE

10                      DEBTORS, HILLAIR AND THE OFFICIAL

11                      COMMITTEE OF UNSECURED CREDITORS"; 69

12                      pages

13

14    Exhibit 0002 "Proof of Claim" on the letterhead of                    41

15                      the FRANCHISE TAX BOARD; 5 pages

16

17    Exhibit 0003 "Official Form 410, Proof of Claim,                      42

18                      Filed 05/14/20"; 5 pages

19

20    Exhibit 0004 "Official Form 410, Proof of Claim,                      43

21                      Filed 10/03/19"; 4 pages

22

23

24

25    //

                                                                    Page 5

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 8
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 9 of 457

1                               EXHIBITS (Continued)

2     NUMBER                         DESCRIPTION                      PAGES

3     Exhibit 0005 "DECLARATION OF BRIAN WEISS IN SUPPORT                   61

4                       OF CONFIRMATION OF FIRST AMENDED

5                       CHAPTER 11 JOINT PLAN OF

6                       REORGANIZATION AS PROPOSED BY THE

7                       DEBTORS, HILLAIR AND THE OFFICIAL

8                       COMMITTEE OF UNSECURED CREDITORS"; 6

9                       pages

10

11    Exhibit 0006 "FIFTH STIPULATION REGARDING CONTINUED                   20

12                      USE OF CASH COLLATERAL"; 14 pages

13

14    Exhibit 0007 "CHAPTER 11 (BUSINESS), I. CASH                          76

15                      RECEIPTS AND DISBURSEMENTS, A.

16                      (GENERAL ACCOUNT*), Filed 02/19/20";

17                      21 pages

18

19    Exhibit 0008 "CHAPTER 11 (BUSINESS), I. CASH                          97

20                      RECEIPTS AND DISBURSEMENTS, A.

21                      (GENERAL ACCOUNT*), Filed 03/19/20";

22                      32 pages

23

24

25    //

                                                                    Page 6

                                   Veritext Legal Solutions
                                        866 299-5127
                                   Exhibit 1 - page 9
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 10 of 457

1                             EXHIBITS (Continued)

2     NUMBER                          DESCRIPTION                     PAGES

3     Exhibit 0009 "CHAPTER 11 (BUSINESS), I. CASH                          99

4                       RECEIPTS AND DISBURSEMENTS, A.

5                       (GENERAL ACCOUNT*), Filed 04/15/20";

6                       29 pages

7

8     Exhibit 0010 "CHAPTER 11 (BUSINESS), I. CASH                      100

9                       RECEIPTS AND DISBURSEMENTS, A.

10                      (GENERAL ACCOUNT*), Filed 05/18/20";

11                      19 pages

12

13    Exhibit 0011 "ORDER GRANTING INTERIM FEE                          102

14                      APPLICATIONS OF FOLEY & LARDNER, LLP;

15                      CONWAY MACKENZIE, INC.; ARMORY

16                      SECURITIES, LLC; AND LEVENE NEALE

17                      BENDER YOO & BRILL, LLP"; 6 pages

18

19    Exhibit 0012 "ORDER GRANTING INTERIM FEE                              81

20                      APPLICATIONS OF FOLEY & LARDNER, LPP;

21                      CONWAY MACKENZIE, INC.; O'KEEFE &

22                      ASSOCIATES; AND LEVENE NEALE BENDER

23                      YOO & BRILL, LLP"; 7 pages

24

25    //

                                                                    Page 7

                                   Veritext Legal Solutions
                                        866 299-5127
                                   Exhibit 1 - page 10
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 11 of 457

1                               EXHIBITS (Continued)

2     NUMBER                        DESCRIPTION                       PAGES

3     Exhibit 0013 "DELIVERY PROVIDER TERMS OF SERVICE                  119

4                       (Last Updated: June 21, 2016)"; 12

5                       pages

6

7     Exhibit 0014 "Delivery Provider Terms of Service,                 119

8                       Work Order"; 10 pages

9

10    Exhibit 0022 "LSO FINAL MILE, REGIONAL SERVICE                    132

11                      PROVIDER AGREEMENT (B2B and B2C Small

12                      Package Delivery)"; 37 pages

13

14                (Exhibits 0015 - 0021 were not marked for

15                identification.)

16

17

18

19

20

21

22

23

24

25

                                                                    Page 8

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 1 - page 11
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 12 of 457

1          Newport Beach, California; Monday, June 15, 2020

2                                   9:31 a.m.

3

4                                 BRIAN WEISS,

5     having been administered an oath, was examined and

6     testified as follows:

7

8                                 EXAMINATION

9     BY MR. ESTERKIN:

10          Q     Okay.     All right.        Mr. Weiss, are you there?

11          A     Yes.

12          Q     And you can hear me just fine with our remote

13    connection?

14          A     Yes, I can.

15          Q     Great.

16                Just some preliminary matters to make sure

17    that we're all on the same page with respect to these

18    matters.

19                We're taking this deposition via remote means

20    due to the restrictions on social distancing as a result

21    of the coronavirus epidemic.              I believe all parties have

22    consented to the taking of the deposition in this

23    manner.

24                Because we are not all in the same room, we

25    cannot all observe everything that happens in each of

                                                                    Page 9

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 12
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 13 of 457

1     the participants' locations.                    I would like to caution
2     you that it is important for -- that you not receive --
3     I'm sorry -- that it is improper for you to receive any
4     communications while we are on the record, other than
5     statements that are made on the record.                    This includes
6     your receipt or review of text messages, emails, or
7     other communications, such as verbal gestures that
8     anyone in the room with you may make during the
9     deposition.
10                 Do you understand that?
11          A      Yes, I do.
12          Q      Okay.     For the avoidance of that, this does
13    not mean that counsel cannot assert objections on the
14    record or that the witness cannot consult with counsel
15    when we are off the record.
16                 I would like to caution the witness, however,
17    that we will not go off the record while there is a
18    question pending because we do not want anyone to draw
19    an inference that the answer to that question was
20    provided by anyone other than the witness.
21                 Do you understand that?
22          A      Yes, I do.
23          Q      Okay.     So if you need to -- to take a break
24    for any reason or need to consult with counsel for any
25    reason, please let me know that after you finished

                                                                    Page 10

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 13
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 14 of 457

1     answering a pending question, and we can do that before

2     I ask the next question.

3                 Do you understand that?

4           A     Yes, I do.

5           Q     If you do not understand a question, please

6     let me know that, and I will repeat or rephrase the

7     question, or we can have the court reporter read the

8     question back.

9                 Do you understand that?

10          A     Yes.

11          Q     Please wait until I have finished asking a

12    question before starting your answer to the question.                 I

13    will try to wait until you have completed your answer to

14    a question before asking the next question.              If you have

15    not completed your answer to a question before I start

16    to ask the next question, please let me know that, and I

17    will allow -- allow you to complete your answer.

18                Do you understand that?

19          A     Yes.

20          Q     Sometimes, during the course of a deposition,

21    a witness will realize that an answer that the witness

22    gave to a previous question was incorrect or incomplete.

23    If that happens during this deposition, please let me

24    know that, and I will allow you to correct or supplement

25    your prior answer.

                                                                   Page 11

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 14
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                          Main Document    Page 15 of 457

1                  Do you understand that?

2           A      Yes.

3           Q      In order that we have a clean transcript, it

4     is important that only one person speak at a time.                So,

5     once again, please be sure to wait until I have

6     completed my question before starting your answer to the

7     next question.

8                  Do you understand that?

9           A      Yes.

10          Q      Your testimony today is under penalty of

11    perjury, the same as if you were testifying in a court

12    of law, and it's also the same oath that you took when

13    you signed your declaration in connection with the

14    debtors' motion to approve its plan of reorganization in

15    this case.

16                 Do you understand that?

17          A      Yes.

18          Q      Are you currently under the influence of any

19    medication, or is there anything else that would prevent

20    you from providing your best testimony today?

21          A      No.

22          Q      All right.      What did you do to prepare for

23    today's deposition?

24          A      I received -- I think it was on Friday -- an

25    email from Veritext to, one, log in -- create a log-in

                                                                    Page 12

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 1 - page 15
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 16 of 457

1     for the Exhibit Share, and then, No. 2, is to test my

2     remote connection via their link that was -- I don't

3     remember the name of it, but it's a test link to make

4     sure that my system was working, and that's all I did to

5     prepare.

6           Q     You did not have any discussion with anybody

7     regarding the -- today's deposition other than the

8     communications with Veritext?

9           A     No, I did not.

10          Q     Did you review any documents to prepare for

11    your deposition today?

12          A     No, I have not.

13          Q     Okay.     You're currently serving as the chief

14    restructuring officer of Scoobeez and its related

15    debtors, correct?

16          A     Yes.

17          Q     And you've been doing that since mid-May of

18    2019, correct?

19          A     Yes.

20          Q     I assume you're currently sheltering in place

21    due to the COVID virus; is that correct?

22          A     Define "sheltering in place."

23          Q     Well, you're basically working from home; is

24    that correct?

25          A     Generally, I've been working from home;

                                                                   Page 13

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 16
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 17 of 457

1     however, today, I did go to my office to ensure that we

2     had good bandwidth and a nice quiet environment.

3           Q     Okay.     So, today, you're actually testifying

4     from your office?

5           A     Yes, I am.

6           Q     Okay.     When was the last time you visited

7     Scoobeez' offices?

8           A     It's been some time now.             Several months.

9           Q     Okay.     And that's due to the COVID situation;

10    is that correct?

11          A     Partially.

12          Q     Why else -- why else have you not visited

13    Scoobeez' office in the last several months?

14          A     Because, you know, we had the holiday season.

15    The business operations are running relatively smoothly.

16    We've been busy trying to get the plan of reorganization

17    together.    So that's --

18          Q     And you've done all of that remotely?

19          A     Yes.

20          Q     Have you had any other assignments or -- other

21    than working in conjunction with the Scoobeez case

22    during the period of time that you've served as the

23    chief restructuring officer for Scoobeez?

24          A     If you can clarify that.

25          Q     Sure.

                                                                   Page 14

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 17
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 18 of 457

1                 You're -- you had -- you work for a consulting

2     firm, correct?

3             A   Yes.     I'm the cofounder of a restructuring

4     firm.

5             Q   And the name of that firm is what?

6             A   Force 10 Partners LLC.

7             Q   And has Force 10 Partners LLC been retained in

8     any other matters during the period of time that you've

9     been acting as the chief restructuring officer for

10    Scoobeez?

11            A   Yes.

12            Q   How many other matters?

13            A   Are you referring to Force 10 or matters that

14    I am involved with?

15            Q   Well, I'm -- right now, I'm referring to

16    Force 10.    The next question will be the extent of your

17    involvement in those matters.

18            A   Okay.     So with respect to Force 10, I mean,

19    I -- I don't know.        You know, I can go through our time

20    and billing software and kind of, you know, count the

21    number of active clients, you know, that we billed for

22    last month, two months ago, three months ago, et cetera,

23    but as we sit here today, I don't have the -- the answer

24    for that.

25            Q   Okay.     Approximately what percentage of your

                                                                   Page 15

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 18
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 19 of 457

1     time during the last three months have you spent on

2     matters pertaining to Scoobeez?

3           A     Probably 20 -- 20 to 25 percent.

4           Q     And what matters, in particular, have you

5     worked on in the last three months in relationship to

6     Scoobeez?

7           A     What matters with respect to Scoobeez in

8     particular?

9           Q     Yes.

10                What -- what are the subject matters of --

11    what's the subject matter of the issues that you've been

12    working on with respect to Scoobeez over the last three

13    months?

14          A     You -- I'm sorry.           Just for clarification

15    purpose, you said "issues."

16                You mean, is it more matters like what have I

17    been doing from a -- you know, a work standpoint?                I

18    just want to make sure we're clear on, you know -- you

19    know, is "issues" represent a crisis or "issues"

20    represent matters?

21          Q     I'm trying to find out what you did over the

22    last three months in relationship to Scoobeez, just the

23    general categories of things that you worked on.

24          A     Perfect.

25                Oversight of, you know, co-CEOs, George

                                                                   Page 16

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 19
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 20 of 457

1     Voskanian and Scott Sheikh; working with debtors'

2     counsel on our plan of reorganization and disclosure

3     statement; overseeing, you know, financial projections;

4     and then overseeing the preparation of cash budgets, as

5     well as reviewing and commenting on cash collateral

6     various reports; reviewing monthly financial

7     performance.

8           Q     Have you finished your answer?

9           A     Yes, I have.

10          Q     Okay.    All right.        Well, let's start with the

11    plan of reorganization.

12                You said that you worked on the plan of

13    reorganization.

14                Who else worked on the plan of reorganization?

15          A     It would have been John Simon with Foley

16    Lardner and then other associates that he has brought

17    into the case, primarily Shane Moses and, I think,

18    Tamar Dolcourt with -- and then on the secured lender

19    side, I've had communications -- various communications

20    with Scott Kaufman of Hillair Capital.

21          Q     And what about with respect to the committee?

22          A     We've had -- actually, I haven't had -- over

23    the past couple months, I haven't had direct

24    communication with the committee.

25          Q     So any communications that occurred with the

                                                                  Page 17

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 20
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 21 of 457

1     committee were done through counsel; is that correct?

2           A     Yes.

3           Q     Okay.     And there's currently a cash -- the

4     current cash collateral budget was filed with a

5     stipulation on June 4th, correct?

6           A     Approximately.

7           Q     Okay.

8           A     I don't know the exact date it was filed.

9           Q     All right.      We'll show you a copy of that

10    later, and we can pinpoint the date.

11                Who worked on the -- the -- attached to that

12    stipulation there was a budget, correct?

13          A     Yes.

14          Q     And that budget went from roughly the first

15    part of June all the way through December 31st, correct?

16          A     January 1st, I think, yes.

17          Q     And who prepared that budget?

18          A     George Voskanian.

19          Q     The budget that's actually attached to this

20    stipulation, is that the original budget that

21    Mr. Voskanian proposed, or were there changes in the

22    budget over time?

23          A     In that particular budget, I believe there

24    were, you know, a couple of versions that went -- went

25    through.

                                                                   Page 18

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 21
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 22 of 457

1           Q      And those versions were shared back and forth

2     with Hillair; is that correct?

3           A      Not through George, but through me, yes.

4           Q      And who at Hillair did you deal with with

5     respect to the budget?

6           A      Scott Kaufman.

7           Q      And what changes were made to the budget from

8     the initial draft that was created by Mr. Voskanian to

9     the final draft that was filed with the court?

10          A      I don't recall, except for, you know, with

11    respect for professional fees, Kaufman and I had

12    discussed -- we had made some -- a couple of iterations

13    on those, but from an operations standpoint, I don't

14    recall.

15          Q      Okay.   Well, let's talk about the professional

16    fees, then.

17                 What changes were made with respect to the

18    professional fees from the original budget prepared by

19    Mr. Voskanian until the final version filed with the

20    court?

21          A      There were reductions in the fees for debtors'

22    counsel, Hillair's counsel, and, I believe, the

23    committee.

24          Q      What was the original amount of the budget for

25    debtors' counsel in the original budget that was

                                                                  Page 19

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 22
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                         Main Document    Page 23 of 457

1     prepared by Mr. Voskanian?

2           A     I believe it was $50,000 per month.

3           Q     That was in the original one?

4           A     Yes.

5                 MR. ESTERKIN:        And -- all right.           Let's see if

6     we can actually show you an exhibit.

7                 THE WITNESS:        Sure.

8                 MR. ESTERKIN:        Let's see how this works.

9                 (Exhibit 0006 was marked for

10                identification.)

11                MR. ESTERKIN:        All right.           So, for the record,

12    I'm going to mark this document as Exhibit 6.                   I had

13    planned to show it to you somewhat later in the

14    deposition, and I numbered the exhibits sequentially.

15    So I'm going to identify this document as Exhibit 6.

16    It's a copy of the "FIFTH STIPULATION REGARDING

17    CONTINUED USE OF CASH COLLATERAL" filed with the

18    bankruptcy court on June 4th, 2020, as Document No. 786.

19                And everybody should now have that exhibit and

20    be able to see it.

21                THE WITNESS:        I don't see it.

22    BY MR. ESTERKIN:

23          Q     Have you logged on to the Exhibit Share?

24          A     I'm in Exhibit Share.

25                MR. ESTERKIN:        Okay.       Why don't we go off the

                                                                       Page 20

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 23
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 24 of 457

1     record for a minute while we see if we can deal with the

2     technical issues.

3                 (Discussion off the record.)

4                 MR. ESTERKIN:        Why don't we go back on the

5     record.

6                 So while we were off the record, I think we

7     were able to solve the technical issue.

8           Q     And, Mr. Weiss, you now have the exhibit in

9     front of you?

10          A     Yes.

11          Q     And you're able to review it, correct?

12          A     Yes.

13          Q     All right.      So if you would turn to -- I'm

14    going to refer to the page numbering at the top of the

15    exhibit where the court's banner appears where it says,

16    in the second line, "Main Document."

17                Do you see that?

18          A     Yes, I do.

19          Q     Okay.     If you would turn to page 7 of 14,

20    please.   Let me know when you've -- you're there.

21                Ah-ha, you do wear glasses.

22          A     For reading small font, yes.

23          Q     All right.      Do you have that now?

24          A     Yes, I do.

25          Q     All right.      And so if you go down about

                                                                   Page 21

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 24
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 25 of 457

1     two-thirds of the way down the page, there's the bold

2     print "Restructuring Cash Flows."

3                 Do you see that?

4            A    Yes, I do.

5            Q    All right.      And then the first line in there

6     is debtors' counsel.

7                 Do you see that?

8            A    Yes.

9            Q    And we have the luxury of actually having

10    color showing on the PDFs that we're looking at.

11                It shows $50,000 on June 19th, correct?

12           A    Yes.

13           Q    And then another 50,000 on July 27th, correct?

14           A    Yes.

15           Q    All right.      So it's approximately 50,000 a

16    month; is that correct, at least for these first three

17    months?

18           A    For the three months in the forecast period,

19    yes.

20           Q    And was that -- were those the original

21    amounts in the original budget that was proposed by

22    Mr. Voskanian?

23           A    I believe so.

24           Q    Okay.     I think you said that there were some

25    changes to the budget for the debtors' counsel from the

                                                                   Page 22

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 25
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document    Page 26 of 457

1     original version prepared by Mr. Voskanian.

2                 What were the changes, now that you have this

3     in front of you?      And you can certainly refer to the

4     next page, if you'd like, which picks up the months

5     through the end of the year.

6           A     Sure.

7                 Based on my recollection, the fees for

8     debtors' counsel in the -- you know, the period ending

9     September 18th and forward were reduced from $50,000 a

10    month to $25,000 per month.

11          Q     And what was the -- do you recall any

12    discussions as to the rationale for that reduction?

13          A     That was a discussion I had with Scott Kaufman

14    with Hillair Capital.

15          Q     And what was the substance of that discussion?

16          A     That based on, you know, the plan hopefully

17    being confirmed in July, that subsequent to that time

18    period, there would be a little bit of clean-up work,

19    and then the case would hopefully be, you know, winding

20    down from a legal fees perspective.                  So as a result, the

21    professional fees were reduced beginning in September

22    forward to account for the hopefully reduced time that's

23    going to be spent by debtors' counsel in the case.

24          Q     Okay.    And then if we can look at about --

25    what is it? -- further down towards the bottom of the

                                                                      Page 23

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 26
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 27 of 457

1     "Restructuring Cash Flows" section of the budget, there
2     is a line item for committee counsel.
3                  Do you see that?
4           A      Yes, I do.
5           Q      And the amounts in that budget -- were those
6     the amounts -- excuse me.
7                  The amounts in that line item, were those the
8     amounts that were originally proposed by Mr. Voskanian?
9           A      Well, they would have been in the budget,
10    which I gave him a template of, but the original
11    amounts, I believe, were $12,500 for the first two
12    months, which were reduced now to the 10,000.
13          Q      And what about in the month -- as I'm looking
14    at it, starting on August 21st, the committee counsel
15    fees budget is reduced to $5,000 a month, and then that
16    continues through the end of the period covered by the
17    budget.
18                 Were those the original amounts proposed by
19    Mr. Voskanian?
20          A      Remember, I think I just said that I gave him
21    a budget with these numbers, and then after discussions
22    with Kaufman, we reduced these numbers -- reduced the
23    original numbers.        So the original numbers would have
24    been, I believe -- again, this is just my recollection,
25    and this is, you know, a little time ago, so -- but it

                                                                  Page 24

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 27
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document    Page 28 of 457

1     was 12,500 per month that then got reduced to 10,000 per

2     month for the first two months of the forecast period,

3     then $5,000 per month thereafter.

4           Q     So the original budget was 12,500 through the

5     entire period of the budget; is that correct?

6           A     I believe so.

7           Q     All right.     Did you have any discussions with

8     anybody at debtors' counsel regarding the reduction in

9     the budget?

10                MR. SIMON:     Objection.           Attorney-client

11    privileged.

12    BY MR. ESTERKIN:

13          Q     You can answer the question.

14                THE WITNESS:       John, can I answer the question?

15                MR. SIMON:     You can answer the question.

16                THE WITNESS:       Yes, I did.           I had discussions

17    with Mr. Simon regarding the amounts set forth in the

18    budget, both the original $50,000 that was originally in

19    the budget and then the reduced amounts.

20    BY MR. ESTERKIN:

21          Q     And did debtors' counsel indicate to you that

22    the budgeted amount would be sufficient to pay their

23    fees during the period of time covered by the budget

24    and --

25                MR. SIMON:     Objection.           Attorney-client

                                                                      Page 25

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 28
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 29 of 457

1     privilege.
2                  MR. ESTERKIN:          Excuse me.       Let me finish the
3     question, John, before you object.
4           Q      Did debtors' counsel indicate that the
5     50,000 -- that the original amount set forth in the
6     budget would be sufficient to pay their fees that they
7     believed they would incur during the period of the
8     budget?
9           A      We didn't have discussions with respect to
10    whether they were sufficient to cover the costs that
11    were being incurred.
12          Q      I'm sorry.       I just didn't hear your answer.
13    If the court reporter can read it back, or you can
14    repeat it, if you want to repeat it.
15          A      Could the court reporter repeat it back,
16    please.
17                 MR. ESTERKIN:          Sure.
18                 (Record read by the reporter as follows:
19                        "ANSWER:        We didn't have discussions
20                 with respect to whether they were
21                 sufficient to cover the costs that were
22                 being incurred.")
23    BY MR. ESTERKIN:
24          Q      So just to be clear, it's your testimony that
25    this budget was prepared -- even though this budget was

                                                                  Page 26

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 29
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 30 of 457

1     prepared, which estimated debtors' counsel's fees, you

2     did not have discussion with debtors' counsel regarding

3     whether the estimated fees would be sufficient to pay

4     the actual fees?

5           A     That is correct.

6                 MR. SIMON:     Objection.           Attorney-client

7     privileged.

8                 MR. ESTERKIN:       Well, to the extent there is a

9     privilege, it's been waived by his answer to the last

10    question.

11          Q     Please answer --

12                MR. SIMON:     I objected to the last question.

13                MR. ESTERKIN:       You didn't instruct him not to

14    answer, and he did answer, and, therefore, there's been

15    a waiver.

16          Q     Please answer the question.

17                THE WITNESS:       John, may I answer the question?

18                MR. SIMON:     You can answer the question.

19                THE WITNESS:       So -- and these fees are not

20    necessarily meant to cover the actual costs, but they're

21    the amounts set forth in the budget to be repaid

22    going-forward basis.

23    BY MR. ESTERKIN:

24          Q     And do you have an estimate as to what the

25    actual fees will be during the period covered by the

                                                                    Page 27

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 30
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 31 of 457

1     budget?

2             A   I do not.

3             Q   Did debtors' counsel provide you with an

4     estimate of the fees that they believed they would incur

5     during the period covered by this budget?

6             A   No, they did not.

7             Q   Did you have any conversations -- or strike

8     that.

9                 To your knowledge, were there any

10    conversations with committee counsel regarding whether

11    or not the amount set forth in the budget would be

12    adequate to cover committee counsel's fees during the

13    period covered by the budget?

14            A   I have not had discussions with the committee,

15    and I don't know what discussions my counsel had with

16    committee counsel.

17                MR. ESTERKIN:       Okay.       Let's see if I can

18    actually mark another exhibit for you.

19                (Exhibit 0001 was marked for

20                identification.)

21                MR. ESTERKIN:       Let's mark, as Exhibit 1 -- let

22    me make sure I've got the right document here -- yeah.

23    We'll mark, as Exhibit 1, a copy of the "FIRST AMENDED

24    CHAPTER 11 JOINT PLAN OF REORGANIZATION AS PROPOSED BY

25    THE DEBTORS, HILLAIR AND THE OFFICIAL COMMITTEE OF

                                                                  Page 28

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 31
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 32 of 457

1     UNSECURED CREDITORS."         It was filed in the bankruptcy

2     case as Document 754 on April 28, 2020.

3           Q     And, Mr. Weiss, you can go ahead and open that

4     document, assuming --

5           A     I have the document open.

6           Q     Great.     All right.

7                 So I'm going to ask you a series of questions

8     about the plan, and at any time during the course of the

9     questioning about -- about the plan, if you feel a need

10    to look at the plan, feel free to do so.              And during the

11    course of these questions, I may direct you to specific

12    plan provisions as well.

13                Do you understand that?

14          A     Yes.

15          Q     Great.

16                Okay.     So I believe that you testified that

17    you were involved in the -- negotiating the plan,

18    correct?

19          A     Yes.

20          Q     And would you characterize your role as the

21    lead negotiator on behalf of Scoobeez?

22          A     Yes.

23          Q     And who was the lead -- and Mr. -- I believe

24    you said Mr. Kaufman was the lead negotiator, from a

25    business perspective, on behalf of Hillair; is that

                                                                   Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 32
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                         Main Document    Page 33 of 457

1     correct?

2           A     Yes.

3           Q     And, to your knowledge, who is the lead

4     negotiator on behalf of the committee?

5           A     I have not had interactions with the committee

6     members themselves, so I don't know.

7           Q     Okay.     If you go to -- I think it's probably

8     the last page of this document.                  Before you get to the

9     exhibit, there's what appears to be your signature.

10                You signed this plan, correct?

11          A     Yes, I did.

12          Q     And when you signed it, you had an

13    understanding of what the plan meant, correct?

14          A     Yes.

15          Q     And what was intended by the plan, correct?

16          A     Yes.

17          Q     All right.      If you would turn to page 22 of 69

18    in the plan.

19          A     Is that 22 based on the court-stamp page

20    number or the footer-page number?

21          Q     The court-stamp number.                I'm going to

22    consistently use court-stamp numbers when I direct you

23    to a particular page of a document that's been filed

24    with the court.

25          A     I'm just trying to make sure we're clear.

                                                                        Page 30

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 33
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                         Main Document    Page 34 of 457

1           Q     Yeah, no, that's fine.               I understand.

2                 MR. SIMON:      Which page, Richard?

3                 MR. ESTERKIN:        Twenty -- I'm sorry.

4     Twenty-two of 69.

5           Q     Mr. Weiss, let me know when you're there.

6           A     I'm here.

7           Q     Okay.     Great.

8                 The third line down, there's a sentence that

9     reads as follows:       "On or before May 28, 2020, the

10    Debtors shall file for Court approval a proposed cash

11    collateral budget for the period from June 5, 2020

12    through December 31, 2020, provided all parties' rights

13    are reserved as to such budget," period.

14                Do you see that?

15          A     Yes.

16          Q     That, in fact, did not occur; is it correct?

17          A     You mean the actual date of the filing of the

18    budget?

19          Q     Correct.

20          A     Or are you referring to the cash collateral

21    budget from the period June 5th to December 31st?

22          Q     This sentence indicates that the proposed cash

23    collateral budget for the period from June 5, 2020,

24    through December 31, 2020, was supposed to be filed on

25    or before May 28th, correct?

                                                                       Page 31

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 34
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document    Page 35 of 457

1           A      Well, there's two conditions here, right?                One

2     is a budget filed on or before May 28th, and the other

3     is a budget for the period from June 5th to

4     December 31st.      So if you can -- if you could please

5     clarify for me which condition you would like me to

6     refer to first.

7           Q      Was the budget timely filed?

8           A      In accordance with this May 28th date, no.

9           Q      So the debtor defaulted under the plan prior

10    to the time --

11                 MR. SIMON:     Objection --

12    BY MR. ESTERKIN:

13          Q      -- that the --

14                 MR. SIMON:     -- calls for a legal conclusion.

15    BY MR. ESTERKIN:

16          Q      -- prior to the time that the plan even came

17    up for confirmation, correct?

18                 MR. SIMON:     Objection.          Calls for a legal

19    conclusion.

20    BY MR. ESTERKIN:

21          Q      You can answer.

22                 MR. SIMON:     Objection.          Vague.   Ambiguous.

23    Objection.     Misleading.

24                 THE WITNESS:      I have not received a default

25    notice from anybody with respect to not filing the cash

                                                                     Page 32

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 35
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 36 of 457

1     collateral budget by this date.

2     BY MR. ESTERKIN:

3             Q   All right.      So let's switch topics for a

4     moment.

5                 Under the terms of the plan, there's something

6     called the "estate cash payment," correct?

7             A   Yes.

8             Q   And that's a million $500,000, correct?

9             A   Yes.

10            Q   And that's supposed to be paid into -- I'll

11    call it -- a "trust account" for the benefit of the

12    creditor trust to be formed under the plan, correct?

13            A   Yes.

14            Q   And that's supposed to be paid to the -- in

15    this trust account, on the confirmation date; that is,

16    the date the plan is confirmed, correct?

17            A   Yes.

18            Q   And under the terms of the plan -- or strike

19    that.

20                The plan prescribes the ultimate disposition

21    of those funds, correct?

22            A   Yes.

23            Q   And one of the things that those funds are

24    supposed to pay are unpaid counsel fees in excess of the

25    budget, correct?

                                                                   Page 33

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 36
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 37 of 457

1           A     Yeah, debtors' counsel, committee counsel,

2     Hillair counsel.       Correct.

3           Q     It's all three?

4           A     Yes.

5           Q     And the budget that's being referred to here

6     are the cumulative cash collateral budgets from the

7     beginning of the case through the December 31st budget

8     that we looked at a few minutes ago, correct?

9           A     I'm sorry.      I -- I didn't understand that.

10          Q     Sure.

11                The -- the -- the fees in excess of budget

12    that the million $500,000 is supposed to pay, that would

13    be the cumulative fees in excess of the amounts in all

14    of the cash collateral budgets from the beginning of the

15    case through the end of the case, correct?

16          A     If I could state it a different way, it's

17    the -- just to make sure that we all understand, this is

18    the amount of unpaid fees through the end of the case,

19    would be paid from this $1.5 million.

20          Q     And the fees that are to be -- so let's make

21    sure that we understand each other.

22                From the beginning of the case to the end of

23    the case -- let's just take debtors' counsel as an

24    example.

25                Debtors' counsel will have earned fees of X.

                                                                   Page 34

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 37
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 38 of 457

1                 Do you understand what I'm -- what I'm saying?

2           A     Yes.

3           Q     And during the course of the case, there were

4     cash collateral budgets that permitted Scoobeez to pay

5     its counsel fees, at least in part, correct?

6           A     Yes.

7           Q     And let's just call that, the cumulative

8     amount in those budgets, Y.

9                 Do you understand that?

10          A     Yes.

11          Q     And so the amount that is supposed to be paid

12    out of the million five for debtors' counsel would be X

13    minus Y, correct?

14          A     No.

15          Q     I'm sorry.      "No"?

16          A     No.

17          Q     Okay.     Perhaps, then, you can explain to me

18    what fees the million five is supposed to pay.

19          A     Sure.

20                It's supposed to pay the un- -- unpaid fees of

21    the debtor, the committee, and Hillair's counsel, not

22    just debtors' counsel.

23          Q     Correct.

24                But I was trying to get to the amount that

25    would be paid on account of debtors' counsel as

                                                                   Page 35

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 38
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                         Main Document    Page 39 of 457

1     distinguished from the other three.                   I understand -- I'm

2     sorry -- the other two, so that we would understand

3     exactly what the million five was supposed to cover.

4                 So it covers the fees throughout the course of

5     the case less the amounts that are paid during the

6     course of the case pursuant to the cash collateral

7     budgets, correct?

8           A     Yes.

9           Q     And that would be true for Hillair, the

10    debtors' counsel, and the committee counsel, correct?

11          A     Collectively, yes.

12          Q     I'm sorry.      I didn't hear the first part of

13    your answer again.

14          A     Collectively, yes.

15          Q     Thank you.      I didn't hear the "collectively."

16                Okay.     As I read the plan, the million five is

17    also supposed to pay any accrued and unpaid

18    administrative claims through December 31st, 2020; is

19    that correct?

20          A     Could you take me to the section of the plan

21    that deals with that, please.

22          Q     Sure.     You'll have to give me a minute because

23    my notes only have the section -- okay.                   Yeah, if you

24    turn to page 21 of 69 --

25          A     Okay.

                                                                       Page 36

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 39
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 40 of 457

1           Q     -- and in Section 3, "Administrative Expenses"

2     -- do you see that?

3           A     Yes.

4           Q     And why don't you just -- the sentence is

5     really long, so why don't you just read the beginning of

6     that paragraph rather than my reading the entire thing

7     into the record.       Let me know when you've read enough of

8     that so you can answer my question.

9           A     Okay.

10                (Pause.)

11          A     Okay.     I've read this.

12          Q     Okay.     So it starts off by saying the creditor

13    trustee shall pay to the holder of each allotted

14    administrative expense claim, et cetera.

15                So the -- the only money that the trust -- the

16    creditor trust is getting, at least initially, is the

17    million and a half dollars from the estate cash payment,

18    correct?

19          A     That's correct.

20          Q     So was it anticipated that the creditor

21    trustee would pay -- let me back up.

22                And so the administrative expense claims are

23    to be paid on the effective date, correct, or when

24    they're allowed, correct?

25          A     Yes, when allowed.

                                                                   Page 37

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 40
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                          Main Document    Page 41 of 457

1                  MR. SIMON:      Objection.           Calls for a legal

2     conclusion.

3                  You can answer.

4                  THE WITNESS:        When allowed.

5     BY MR. ESTERKIN:

6           Q      And so it was anticipated, was it not, that

7     the million and a half would be used to pay

8     administrative claims?

9           A      Are you -- is that a question?

10          Q      Yes.

11                 The million and a half dollars of the estate

12    cash payment was also to be utilized to pay

13    administrative claims, correct?

14          A      Yeah.     The professionally -- the professional

15    fees, yes.

16          Q      Well, it doesn't -- this says "Allowed

17    Administrative Expense Claim."                We can go through the

18    definitions.

19                 That's not limited to professional fees, is

20    it?

21          A      Let's go up to -- up to the definition.

22          Q      Sure.

23                 Definition 1:        "'Administrative Expense Claim'

24    means any cost or expense to administration of the

25    Chapter 11 Cases..."

                                                                      Page 38

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 1 - page 41
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 42 of 457

1                 It's not limited to professional fees,

2     correct?

3                 And just for the record, that is at

4     Section II.A.1 of the plan.

5                 MR. SIMON:     Objection.           Calls for a legal

6     conclusion.

7                 THE WITNESS:       My understanding was that the

8     professional fees get paid from the 1.5-million-dollar

9     estate cash payment, and then the other creditor --

10    post-petition creditors, would be paid from, you know,

11    cash on hand and, you know, in the ordinary course of

12    business as the bills become due.

13    BY MR. ESTERKIN:

14          Q     All right.     Well, you signed this document.

15                Having now looked at the definition of

16    "Administrative Expense Claims," do you think that this

17    document is -- accords with your understanding as you

18    just related it on the record?

19                MR. SIMON:     Objection.           Calls for a legal

20    conclusion.

21                THE WITNESS:       Well, if I read, you know, going

22    back to page 21, that -- you know, it deals with

23    administrative expense claims, "(with the exception of

24    monthly, interim or final allowed non-Hillair

25    Professional Fee Claims which shall be paid under the

                                                                    Page 39

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 42
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                         Main Document    Page 43 of 457

1     court approved cash collateral budgets or from the

2     Estate Cash Payment) shall be paid... in the ordinary

3     course of business from cash on hand and cash flow based

4     on the contractual terms with each respective vendor or

5     in the case of payroll obligation, when the obligation

6     becomes due and payable and... as required for

7     confirmation and effectiveness of the Plan."

8                  Based on that language, the plan is

9     accurately -- it's accurate.

10    BY MR. ESTERKIN:

11          Q      Well, what does the language -- well, the

12    beginning of this section on administrative expenses

13    said the creditor trustee shall pay the administrative

14    claims, doesn't it?

15                 MR. SIMON:     Objection.           The document speaks

16    for itself.       Objection.     Calls for a legal conclusion.

17    Objection.     Asked and answered.

18    BY MR. ESTERKIN:

19          Q      Go ahead.     You can answer the question.

20          A      Based on my reading of the plan and this

21    section, the plan is accurate.

22          Q      So it's your testimony that the only

23    administrative expenses that are supposed to be paid out

24    of the million five estate cash payment are the

25    professional fees in excess of those paid under the

                                                                     Page 40

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 43
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 44 of 457

1     budget, correct?

2           A     Yes.

3                 MR. SIMON:      Objection.           Calls for a legal

4     conclusion.

5                 You can answer.

6                 THE WITNESS:        That's my understanding, yes.

7                 MR. ESTERKIN:        Let's go off the record for a

8     moment.

9                 (Discussion off the record.)

10                MR. ESTERKIN:        Okay.       We can go back on the

11    record.

12          Q     All right.      Mr. Weiss, let's talk for a moment

13    about priority tax claims.

14                Do you have an understanding as to the source

15    of the funds that are supposed to be utilized to pay

16    priority tax claims under the plan?

17          A     Yes.

18          Q     And what's your understanding in that regard?

19          A     That there aren't any priority tax claims.

20                MR. ESTERKIN:        Okay.       I'm going to mark

21    another document as an exhibit.

22                (Exhibit 0002 was marked for

23                identification.)

24                MR. ESTERKIN:        Let's mark, as Exhibit 2, a

25    priority tax claim.        It's Claim No. 4, filed by the

                                                                     Page 41

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 44
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 45 of 457

1     Franchise Tax Board.

2           Q     Let me know when you have that.

3           A     I have it.

4           Q     All right.      Have you -- were you aware that

5     this claim had been filed?

6           A     Give me one second to review it.

7           Q     Sure.

8           A     I was not aware this was filed.

9                 MR. ESTERKIN:        I'm going to show you another

10    exhibit in a second.        I'm waiting for my computer.

11                (Exhibit 0003 was marked for

12                identification.)

13                MR. ESTERKIN:        Let's mark, as Exhibit 3, a

14    priority tax claim filed by the Department of the

15    Treasury, Internal Revenue Service.

16                THE WITNESS:        I have this exhibit open.

17    BY MR. ESTERKIN:

18          Q     I'm sorry.      Do you have the exhibit now?

19          A     Yes.     I have it open.

20          Q     Okay.     Were you aware that this claim had been

21    filed?

22          A     I had recently been aware -- made aware of

23    this claim, yes.

24          Q     When were you first made aware of this claim?

25          A     It was probably two to three weeks ago.

                                                                   Page 42

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 45
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 46 of 457

1           Q     And how did this claim come to your attention?

2           A     Scott Sheikh had brought it to my attention.

3           Q     And did you have any discussions with

4     Mr. Sheikh regarding this claim?

5           A     Yes.

6           Q     What were -- what were the substance of your

7     discussions with Mr. Sheikh regarding this claim?

8                 MR. SIMON:      Objection to the extent

9     attorney-client privilege based on the fact that

10    Mr. Sheikh is the general counsel of the company.

11                To the extent you can answer without waiving

12    the privilege, you may do so.

13                THE WITNESS:        Okay.       Just to see if he was

14    aware of this claim and the validity of the claim and

15    how it arose.

16    BY MR. ESTERKIN:

17          Q     And what did he say in that regard?

18          A     He is aware that the claim is valid, and he

19    explained to me why there is this liability.

20                MR. ESTERKIN:        Okay.       Give me a minute.   We've

21    got one more.

22                (Exhibit 0004 was marked for

23                identification.)

24                MR. ESTERKIN:        Let's mark, as Exhibit 4, a

25    copy of a Proof of Claim filed by the Texas Comptroller

                                                                   Page 43

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 46
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 47 of 457

1     of Public Accounts.        It's Claim No. 35.

2           Q     Let me know when you have that, Mr. Weiss.

3           A     I have it.

4           Q     Okay.     Prior to the time that I just showed

5     you the claim, were you aware that this claim had been

6     filed?

7           A     I don't recall.

8           Q     All right.      Looking for -- just -- you don't

9     need -- you can pull it -- look at it if you'd like to,

10    Exhibit 3, which is the Franchise Tax Board claims.

11                Do you have any understanding as to whether or

12    not that claim is valid?

13          A     I do not.

14          Q     Okay.

15          A     It doesn't specify what these taxes relate to.

16          Q     Have you finished your statement?

17          A     Yes.

18          Q     And I believe you testified that you believe

19    the IRS claim to be valid, correct?

20          A     Yes.

21          Q     And do you have any understanding as to

22    whether the Texas Comptroller's claim is valid?

23          A     I do not.

24          Q     All right.      Let's take a look at the amended

25    plan for a moment.

                                                                   Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 47
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 48 of 457

1                  If you would turn to page 7 of 69.
2           A      Okay.
3           Q      And specifically Paragraph No. 10, the
4     definition of "Available Cash."
5                  This concept of available cash, that was
6     created in order to define the cash that would be
7     available in the creditor's trust in order to pay
8     unsecured creditors, correct?
9                  MR. SIMON:        Objection.         Misleading.
10    Objection.        Calls for a legal conclusion.
11                 But you may answer.
12                 THE WITNESS:          You said that this is cash
13    that's available to pay unsecured creditors?
14                 MR. ESTERKIN:           Unsecured creditors and the
15    cost of administering the trust.
16                 THE WITNESS:          I just read the definition
17    again.
18                 Would you mind reasking the question, please.
19                 MR. ESTERKIN:           Could the reporter please read
20    it back.
21                 (Record read by the reporter as follows:
22                         "QUESTION:         And specifically
23                 Paragraph No. 10, the definition of
24                 'Available Cash.'
25                         "This concept of available cash, that

                                                                   Page 45

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 48
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 49 of 457

1                  was created in order to define the cash
2                  that would be available in the creditor's
3                  trust in order to pay unsecured creditors,
4                  correct?")
5                  THE WITNESS:         The definition doesn't
6     specifically state that it's there to pay general
7     unsecured creditors.
8     BY MR. ESTERKIN:
9           Q      Okay.     All right.          Let me just ask the
10    question directly.
11                 What's the -- what -- under the terms of the
12    plan, as you understand it, what is the source of the
13    funds to pay priority tax claims?
14          A      That --
15          Q      Does it come from the creditor's trust, or is
16    that something that the reorganized debtor has to pay?
17                 MR. SIMON:       Objection.         Calls for a legal
18    conclusion.
19                 You can answer.
20                 THE WITNESS:         I believe it would come from
21    the -- not from the creditor's trust.
22    BY MR. ESTERKIN:
23          Q      So it would be a continuing obligation of the
24    reorganized debtors; is that correct?
25                 MR. SIMON:       Objection.         Misleading.

                                                                  Page 46

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 49
Case 2:19-bk-14989-WB        Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                             Main Document    Page 50 of 457

1     Objection.        Calls for a legal conclusion.

2                     THE WITNESS:        Yes.      It would be paid from the

3     cash on hand at the debtor -- from the debtors.

4     BY MR. ESTERKIN:

5             Q       All right.      Let's turn to page 23 of 69 and,

6     in particular, the paragraph 4 at the bottom of that

7     page that talks about priority tax claims.

8                     Do you have that?

9             A       I'm scrolling to it.

10                    I am on page 23.

11            Q       Okay.     Towards the bottom -- do you have it?

12            A       Yes.

13            Q       If you want to take a moment to read it, you

14    can.        Let me tell you what the first question is going

15    to be.

16                    The first sentence, that "... Priority Tax

17    Claims shall be paid in full within 5 years of the

18    petition date in accordance with section 1129(a)(9)(C)

19    of the Bankruptcy Code," what is your understanding with

20    respect to the intervals under which those payments

21    would be made?           In other words, are they all paid at the

22    end of five years?            Are there installment payments

23    between the effective date of the plan and the petition

24    date?        And, if so, what are the installments?            How often

25    are they made?

                                                                       Page 47

                                     Veritext Legal Solutions
                                          866 299-5127
                                     Exhibit 1 - page 50
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document    Page 51 of 457

1           A     Let me read the plan treatment.

2           Q     Sure.

3                 MR. SIMON:     Objection.           Calls for a legal

4     conclusion.

5                 THE WITNESS:        Yes, I'm done reading this

6     section.

7                 MR. ESTERKIN:        Okay.      Right.

8           Q     So the question related to the timing of these

9     payments to the holders of priority tax claims.

10                How frequently are the payments made during

11    the five years prescribed in the plan?

12          A     The frequency is not set forth, you know, in

13    this section.

14          Q     All right.     Well, what is your understanding

15    as to the frequency of those payments, if you have one,

16    or don't you?       Go ahead.     You signed the plan.

17                MR. SIMON:     Objection.           Compound.   Objection.

18    Ambiguous and vague.

19                Can you restate the question?

20                MR. ESTERKIN:        Yeah.

21          Q     What is your understanding as to the frequency

22    with which the payments to priority tax claims are

23    supposed to be made under this plan?                 You signed it.

24    You negotiated it.       What's your understanding?

25          A     I thought I had answered that just a second

                                                                     Page 48

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 51
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 52 of 457

1     ago.

2            Q     Well, you said it doesn't seem to be

3     prescribed in this section.

4                  Is there another section where it's

5     prescribed?

6            A     Let me -- let me scroll through the plan.

7     Just a minute.

8            Q     Sure.

9                  As I indicated earlier --

10                 (Simultaneous speaking.)

11                 -- both --

12           A     You're giving me a section and then asking me

13    to conclude on -- you know, on one paragraph on a

14    69-page document.      So let me just, you know, scroll

15    through this and see if I can see if there's any other

16    provisions that deal with this.

17           Q     Sure.

18           A     Okay.   I'm done scrolling through the plan.

19           Q     Okay.

20           A     The plan does not set forth what the repayment

21    terms, other than within five years from the petition

22    date, are.     I mean, there's no explanation of the

23    frequency of the payments.

24           Q     All right.    And do you understand that the

25    amount that the priority tax claimants are supposed to

                                                                  Page 49

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 52
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 53 of 457

1     receive is equal to the present value of the amount of

2     their claims?

3                  MR. SIMON:     Objection.           Calls for a legal

4     conclusion.       Objection.     Foundation.

5                  THE WITNESS:       Yes.

6     BY MR. ESTERKIN:

7             Q    And what interest rate is -- does the plan

8     prescribe in order to present-value the stream of

9     payments that are to be made to the priority tax

10    claimants under the plan?

11                 MR. SIMON:     Objection.           Foundation.

12    Objection.     Assumes facts not in evidence.

13                 MR. ESTERKIN:       Oh, I'll restate the question.

14            Q    What is your understanding as to the interest

15    rate to be used in order to present-value the stream of

16    payments to be made to priority tax claimants under the

17    plan?

18            A    Let me go back to the priority tax plan.

19                 The actual interest rate on each respective

20    claim isn't set forth specifically in the plan.

21            Q    Do you have an understanding as to the

22    interest rate that's supposed to be used?

23                 MR. SIMON:     Objection.           Calls for a legal

24    conclusion.       Objection.     Assumes a fact not in evidence.

25    Objection --

                                                                     Page 50

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 53
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                        Main Document    Page 54 of 457

1                  THE WITNESS:      Should I answer, John?

2                  MR. SIMON:     -- at this point, foundation.

3     Vague and ambiguous.

4                  You can answer.

5                  THE WITNESS:      Generally, the tax claims are,

6     you know, paid at an interest rate commensurate with

7     respect to each taxing agency's requirements.

8     BY MR. ESTERKIN:

9             Q    So it would be the interest rate charged by

10    the various taxing -- particular taxing agency on

11    deferred payments to the -- I'm sorry.                  Let me start

12    this question over again.

13                 So the interest rate that would be used, in

14    your view, would be the interest rate that the taxing

15    agency charges on delinquent payments; is that correct?

16                 MR. SIMON:     Objection.          Calls for speculation.

17    Objection.     Calls for a legal conclusion.

18                 THE WITNESS:      For companies that are in

19    bankruptcy, yes.

20                 MR. ESTERKIN:      All right.           The -- the plan

21    lists two con- -- executory contracts.                  Let me strike

22    that.

23                 We're going to move on to talk about executory

24    contracts for a -- for a moment.                I was just --

25                 John, I was just advised that somebody has

                                                                      Page 51

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 54
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document    Page 55 of 457

1     called into the conference.            I'm not sure who that is

2     because it's just a phone number.               If it's

3     Mr. Voskanian, perhaps you can reach out to him and ask

4     him to hang up.

5                 MS. NIX-HINES:        Richard, this is me.           I'm

6     having some Internet troubles, so I'm having it on phone

7     as well.

8                 MR. ESTERKIN:       I'm sorry.           Who is speaking?

9                 MS. NIX-HINES:        Crystal.

10                MR. ESTERKIN:       Oh, I'm sorry.           Okay.   Thank

11    you, Crystal.

12          Q     All right.     So let's talk about -- spend a few

13    minutes talking about executory contracts.

14                The plan -- under the terms of the plan, the

15    debtor is not required to file its schedule of executory

16    contracts, to be assumed pursuant to the plan, until

17    June 18th, correct?

18          A     I'm not -- I don't know the exact dates, so

19    I'll defer to counsel, but I know that there is a

20    deadline coming up.

21          Q     Okay.    We haven't gotten to the deadline yet,

22    I guess, is the point, correct?

23          A     Correct.

24          Q     And I assume that the debtor has been at least

25    thinking about the executory contracts that it intends

                                                                       Page 52

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 55
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 56 of 457

1     to assume, correct?

2            A    Yes.

3            Q    And is there a preliminary list that exists as

4     of this time?

5            A    There is a list that's starting to be formed,

6     yes.

7            Q    Okay.     And who is on that list?

8            A    Well, it's not necessarily a list of what's

9     going to be assumed versus not assumed, but there's a

10    list of contracts that we need to make a decision on,

11    and there -- so you're asking, you know, for that list?

12           Q    No.

13                I'm asking for the -- the -- not the entire

14    list of executory contracts, because I can read the

15    schedules to get that.

16                What I'm asking for is the debtors' current

17    thoughts on the list of contracts that it intends to

18    assume.

19           A    I --

20           Q    Understanding -- understanding --

21    understanding that the debtor still has three days

22    within which to finalize the list and that it could

23    change.

24           A    It's still a work in process, but, you know,

25    the one contract on there that we're certain we will

                                                                   Page 53

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 56
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                          Main Document    Page 57 of 457

1     assume is the Amazon contract.

2           Q      Okay.     The plan lists two contracts as, quote,

3     specified cure claims.

4                  Do you recall that?

5           A      I do.

6           Q      Okay.     And one of those is Hertz.

7                  Do you recall that?

8           A      Yes.

9           Q      Has the debtor made a determination as to

10    whether or not it intends to assume or reject the Hertz

11    contract?

12          A      Not at this point.

13          Q      Is there an inclination one way or the other?

14          A      It's still under discussion.

15          Q      Correct, but my question was whether there was

16    an inclination one way or the other.

17          A      There is not.

18                 MR. SIMON:        Objection.         Calls for speculation.

19    Objection.     Asked and answered.

20    BY MR. ESTERKIN:

21          Q      Please answer the question.

22          A      Not at this point in time, there is not.

23          Q      Okay.     Okay.     The -- you can look at the plan

24    if you want to, or you can just take my word for it, but

25    at page 19 of 69, there's a definition, "Specified Cure

                                                                      Page 54

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 1 - page 57
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document    Page 58 of 457

1     Claims," and it says, apparently, that the cure claim

2     for the Hertz contract is $871,230.84.

3                  Is that your understanding as to the amount

4     that would be necessary to pay Hertz if the debtor made

5     a determination to assume the Hertz contract?

6           A      Without further negotiation of that amount

7     with Hertz, yes.

8           Q      Okay.   And is -- to your knowledge, is anybody

9     at the debtor currently in negotiations with Hertz to --

10    with respect to that amount?

11          A      I'm not aware of whether or not Mr. Voskanian

12    is in communication with them on this particular matter.

13          Q      I'm sorry.    I couldn't hear the last part of

14    your answer.

15          A      I'm not aware as to whether Mr. Voskanian is

16    in discussions with Hertz on this particular matter.

17          Q      Okay.   Mr. Voskanian would be the one who

18    would be engaged in those discussions if they're

19    occurring; is that correct?

20                 MR. SIMON:    Objection.           Calls for speculation.

21    Objection.     Foundation.

22                 MR. ESTERKIN:      All right.           I'll rephrase the

23    question.

24          Q      As you understand the division of

25    responsibilities within Scoobeez, do you believe that

                                                                      Page 55

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 58
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                         Main Document    Page 59 of 457

1     Mr. Voskanian would be the person responsible for

2     engaging in those discussions with Hertz?

3           A     Yes.

4           Q     The other contract that's -- I'm sorry.                Was

5     someone going to say something?                  No?

6                 MR. SIMON:      I think I just coughed, Richard.

7                 MR. ESTERKIN:        Oh.

8                 MR. SIMON:      Pardon me.

9                 MR. ESTERKIN:        That's okay.          I just didn't

10    want to interrupt somebody if they were getting ready to

11    say something.

12          Q     The other contract that's listed in this

13    definition is the Booster Fuels contract, and it shows a

14    cure amount of $79,360.71, correct?

15          A     Yes.

16          Q     And is that the amount that would be needed to

17    pay Booster Fuels, in your understanding, in the event

18    the Booster Fuels contract was assumed?

19          A     Yes.

20          Q     Are you aware of any discussions with

21    Booster Fuels regarding a renegotiation of that cure

22    amount?

23          A     I know Mr. Voskanian has regular

24    communications with Booster Fuels, so I'll need to -- I

25    don't have any knowledge at this time.                  I can refresh my

                                                                      Page 56

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 59
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 60 of 457

1     memory, or I'll confer with him.
2           Q      All right.       So, once again, as you understand
3     the division of responsibilities at Scoobeez, if there
4     were such negotiations, they would fall within
5     Mr. Voskanian's area of responsibility?
6           A      Yes, they would.
7           Q      What services or goods does Hertz provide to
8     Scoobeez?
9           A      They provide the vans.
10          Q      All of the vans?
11          A      I don't know if it's a hundred percent, but
12    it's substantial.        If it's not a hundred percent, it's
13    substantially all vans.
14          Q      Okay.     And do you know what the duration of
15    the Hertz contract -- Hertz contract is?
16          A      I don't.
17          Q      And what goods or services does Booster Fuels
18    provide to Scoobeez?
19          A      They provide fuel for the trucks.
20          Q      And do you know what the duration of the
21    Booster Fuels contract is?
22          A      No, I don't -- I don't recall.
23          Q      All right.       So we've talked about three
24    executory contracts:          The Amazon contract, the
25    Booster Fuels contract, and the Hertz contract.

                                                                  Page 57

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 60
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 61 of 457

1                 Well, actually, let's take a minute on the

2     Amazon contract.

3                 Do you have any understanding as to what the

4     cure amount would be with respect to the Amazon

5     contract?

6           A     I do not.

7           Q     And who at Scoobeez, as you understand the

8     responsibilities, would be responsible for determining

9     the cure amount under the Amazon contract?

10          A     I believe that would be more of a legal

11    determination.

12          Q     So that would fall -- I'm sorry.          I

13    interrupted you.       Go ahead.

14          A     It would be a determ- -- we would be relying

15    upon legal for that determination.

16          Q     And so that would be either Mr. Sheikh or

17    outside counsel?

18          A     Correct.

19          Q     All right.     Are there any other executory

20    contracts that Scoobeez is seriously considering,

21    assuming besides the Amazon contract, the Hertz

22    contract, and the Booster Fuels contract?

23          A     Not that I'm aware of.

24          Q     Okay.    With respect to your tenure as chief

25    restructuring officer over the -- let's look at the last

                                                                  Page 58

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 61
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 62 of 457

1     three months, who reports -- who at Scoobeez reports to

2     you?

3             A   George Voskanian and Scott Sheikh.

4             Q   And they're the only two people that report to

5     you --

6             A   Yes.

7             Q   -- is that correct?             Okay.

8                 And do you have access to -- without going to

9     Scoobeez' offices, do you have access to Scoobeez'

10    records?    In other words, for example, do you have a

11    computer link to Scoobeez where you could access

12    accounting records online?

13            A   No, I don't.

14            Q   So with respect to information that you have

15    obtained regarding Scoobeez' finances, you're relying

16    upon information provided to you by either Mr. Voskanian

17    or Mr. Sheikh, correct?

18            A   Yes.

19            Q   And how do they communicate with you?             Strike

20    that.

21                How does Mr. Voskanian communicate with you?

22            A   Telephone, email.

23            Q   When was the last time you met with

24    Mr. Voskanian in person?

25            A   It would have been a few months ago.

                                                                   Page 59

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 62
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 63 of 457

1           Q      Okay.     And same questions for Mr. Sheikh:
2     When did -- how did Mr. Sheikh communicate with you?
3           A      Telephone and email.
4           Q      And when was the last time you met face to
5     face with Mr. Sheikh?
6           A      That would have been a few months ago also.
7           Q      Prior to the time that the COVID
8     sheltering-in-place directives came down; is that
9     correct?
10          A      That is correct.
11          Q      And in this bankruptcy case, there's three
12    debtors, correct?
13          A      Yes.
14          Q      Scoobeez, Scoobur, and Scoobeez Global,
15    correct?
16          A      Yes.
17          Q      Do you have an understanding as to the
18    relationship among the three debtors?
19          A      Generally, yes.
20          Q      What's your understanding in that regard?
21          A      That Scoobeez Global owns Scoobeez, and then
22    Scoobur is an inactive entity that I believe is also
23    owned by Scoobeez Global.
24          Q      So Scoobeez Global acts as a holding company
25    for the other two entities, correct?

                                                                  Page 60

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 63
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 64 of 457

1           A      Yes.
2           Q      Does Scoobeez Global engage in any business,
3     other than that of a holding company?
4           A      Not that I'm aware of, no.
5           Q      Okay.     And what business does Scoobur engage
6     in?
7           A      There's -- there's no business activities.
8           Q      Are there separate books and records for each
9     of the three debtors?
10          A      Yes, there are.
11                 MR. ESTERKIN:          Okay.       I'm going to mark, as
12    the next exhibit, Exhibit 5, a copy of the declaration
13    that you -- that you signed -- or apparently signed and
14    was filed on June 11th as Document No. 791 in the
15    bankruptcy cases.
16                 (Exhibit 0005 was marked for
17                 identification.)
18    BY MR. ESTERKIN:
19          Q      Let me know when you have that.
20          A      I'm refreshing my screen.
21                 Okay.     Okay.      I have the document open.
22          Q      Okay.     Great.
23                 This is a copy of your declaration, correct?
24          A      Yes.    It is in support of the Confirmation of
25    First Amended Chapter 11 Joint Plan of Reorganization

                                                                  Page 61

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 64
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 65 of 457

1     Proposed by the Debtors, Hillair and the Official

2     Committee of Unsecured Creditors.

3           Q     Okay.     And if you turn to page 6, that's your

4     signature right above where it says "Brian Weiss"?

5           A     Yes, it is.

6           Q     And you read this declaration before you

7     signed it, correct?

8           A     Yes, I did.

9           Q     And you understood that, when you signed it,

10    you were signing it under penalty of perjury?

11          A     Yes.

12          Q     And that that's the same oath that you would

13    take if you were testifying live in court and the same

14    oath that you were given prior to the commencement of

15    this deposition, correct?

16          A     I know I was under oath, under penalty of

17    perjury.    I don't know if it would be the same

18    declaration I'd give with respect to this deposition

19    because I think there was, you know, multiple phases of

20    it that you had read to me, but it would definitely be

21    under penalty of perjury.

22          Q     If you would turn to, actually, the last page,

23    Paragraph No. 16.

24          A     The last page.         Is that the one where it says:

25    "I declare under penalty of perjury..."?

                                                                   Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 65
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                           Main Document    Page 66 of 457

1             Q      Sorry.    No.      That's actually the page before

2     that.       Paragraph 16.

3             A      Okay.

4             Q      It says, in the beginning:                 "Based on the

5     Debtors' projections, there will be sufficient cash,"

6     et cetera.

7                    Do you see that?

8             A      Yes, I do.

9             Q      Okay.    Are the projections that you're

10    referring to at that point in your declaration the

11    budget that we discussed earlier in your deposition that

12    was attached to the cash collateral stipulation?

13            A      No.

14            Q      What projections are you referring to in that

15    sentence?

16            A      We have other financial projections that shows

17    what the financial performance of the debtor is through

18    the December 31st proposed effective date, you know,

19    that's on a more of an accrual basis as opposed to a

20    cash basis.

21            Q      Okay.    Let's go back to Exhibit 6, which is

22    the cash collateral budget -- actually, after the cash

23    collateral stipulation to which the budget is appended.

24            A      Exhibit 6.       Okay.

25            Q      This budget reflects your -- the debtors' best

                                                                          Page 63

                                     Veritext Legal Solutions
                                          866 299-5127
                                     Exhibit 1 - page 66
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                         Main Document    Page 67 of 457

1     estimates on a cash basis as to the cash inflows and

2     outflows during the period covered by the budget; is

3     that correct?

4                 MR. SIMON:      Objection.           Misstates facts not in

5     evidence.    Objection.       Foundation.          Objection.   Calls

6     for a legal conclusion.

7     BY MR. ESTERKIN:

8           Q     You can answer.

9           A     Yes.

10          Q     On the very top, it shows -- there's a line

11    for the -- for income, and it talks about invoiced

12    routes.

13                Do you see that?

14          A     Could you please refer me to a page number?

15          Q     Oh, sure.      I'm looking at -- I'm looking at

16    the budget that was attached to the cash collateral

17    stipulation, Exhibit 6.

18          A     Page 8 of 14 or 7 of 14 or 6 of -- 7?                8?

19          Q     We can just -- page 7 of 14 is fine.

20          A     Okay.

21          Q     I'm going to ask you -- I just want to ask you

22    some questions about the categories on each -- on the

23    lines, and because those categories are the same on 7

24    and 8, it doesn't really matter which of the two you

25    look at, right?

                                                                      Page 64

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 67
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                          Main Document    Page 68 of 457

1           A      Correct.

2           Q      Okay.     So we're on page 7 of 14, and there is

3     a line item for invoiced routes.

4                  Do you see that?

5           A      Yes.

6           Q      And that's the debtors' anticipation of the

7     routes that Amazon will award to Scoobeez and the

8     payments that Amazon will make to Scoobeez based on

9     those routes?

10                 MR. SIMON:      Objection.           Calls for a legal

11    conclusion.       Objection.      Assumes facts not in evidence.

12    Objection.     Vague and ambiguous.

13                 You can answer.

14                 THE WITNESS:        So the invoiced routes is the

15    awarded routes.        You mentioned something about

16    collections, which is different than the amount of

17    invoiced routes for the same period.                   So if we can

18    clarify your question so I can go forward.

19                 MR. ESTERKIN:        Sure.

20          Q      The -- the budget is based on -- is

21    articulated on a cash basis, correct?

22          A      Yes.

23          Q      And Amazon pays for the services that Scoobeez

24    renders some period of time after those services are

25    actually rendered, correct?

                                                                       Page 65

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 1 - page 68
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                         Main Document    Page 69 of 457

1           A     Yes.

2           Q     And so this line, "Invoiced Routes," is

3     referring to the cash that Scoobeez expects to receive

4     from Amazon based upon routes that Scoobeez ran for

5     Amazon, correct?

6           A     They are invoiced routes that we expect to

7     receive cash at a future date from those routes during

8     that -- that week that services are rendered.

9           Q     So Amazon pays approximately 30 days after

10    the -- in arrears, correct?

11          A     It's about 40 days, historically, but there

12    has been -- due to the COVID-19, you know, pandemic,

13    Amazon has, up until the end of May, paid in

14    approximately seven days for -- you know, for a

15    couple-month period of time.

16          Q     Yeah.     My -- okay.         I'm not really interested

17    in necessarily debating whether it's 7 days or 30 days

18    or 40 days.

19                I guess my question is:              When we look at the

20    forecast for June 12th, it says 8- -- $900,000, I

21    believe, correct?

22          A     Yeah.

23          Q     Is that based on routes that were run at some

24    period prior to June 12, or is that based on routes that

25    would be run the week of June 12th?

                                                                    Page 66

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 69
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 70 of 457

1           A     That's for the routes that we would run on the

2     week of June 12.

3           Q     All right.      And as I'm looking at the budget,

4     the payments on account of the Amazon routes are the

5     only -- is the only cash income reflected on the budget,

6     correct?

7           A     Yes.

8           Q     And, once again, just so we understand the

9     manner in which the information in the budget is

10    displayed, we're showing, in the June 12, 2020, column,

11    beginning cash of -- of 5,436,950, correct?

12          A     Yes.

13          Q     And is that inclusive of the $900,000 for the

14    Amazon routes in that week?

15          A     No.

16          Q     So -- so the amount of cash, plus the Amazon

17    routes, would be, give or take, $6.3 million and change,

18    correct?

19          A     The proper way to read it is the beginning

20    cash is your starting point for cash, and then the line

21    item below "Collections" would be additive to the cash

22    balance.    The $900,000 of invoiced routes gets collected

23    at a future period in time.

24          Q     All right.      So you're showing $950,000

25    collections the week of July 3, correct?

                                                                   Page 67

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 70
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 71 of 457

1             A   Yes.

2             Q   What's the source of the -- of the -- of that

3     $950,000?

4             A   That would be for the work that Scoobeez

5     performed for Amazon for the period prior to June 12th.

6     So it would be, you know, approximately, you know, 35 to

7     40 days of -- of AR outstanding as of that point in

8     time.

9             Q   Okay.     So the 900,000 in invoiced routes that

10    you're showing on June 12th -- I'm just looking --

11    you're projecting that you're going to collect the cash

12    in the week of July 20 -- July 17th?

13            A   That is correct.

14            Q   And then, in the next section below that,

15    you're showing cash disbursements, correct?

16            A   Yes, we are.

17            Q   And it then -- where -- the line that says

18    "Total Operating Cash Disbursements" is just the sum of

19    the figures above that in the Cash Disbursement section?

20            A   Correct, beginning on the line item "Fuel" and

21    ending in the line item "Other Expenses."

22            Q   Okay.     All right.        And then if you take the

23    operating -- you take the beginning cash, minus the

24    operating cash flow, which, in the week of June 12th, is

25    a negative, you come to the beginning cash balance for

                                                                   Page 68

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 71
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 72 of 457

1     the next period?

2            A    No.

3            Q    All right.      So you have also financing cash

4     flows?

5            A    Correct.

6            Q    And then you also have restructuring cash

7     flows, correct?

8            A    Yes.

9            Q    And so what you would do, then, is below where

10    it says "Restructuring Cash Flows," you have total cash

11    flow, in/out, and in the first week it's 300 and -- I'm

12    trying to read it -- 329,650 --

13           A    Yes.

14           Q    -- negative?

15                So you take the 5 million 4, minus the

16    329,000.    You get to 5 million 107, which then becomes

17    the beginning cash flow of the next period, correct?

18           A    Yes.

19           Q    And then those numbers just flow through the

20    remainder of the budget period, correct, in the same

21    way?

22           A    Correct.

23           Q    Now, we talked earlier that there is an estate

24    cash payment of a million $500,000 that was supposed to

25    be made on the confirmation date, correct?

                                                                   Page 69

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 72
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 73 of 457

1           A     Yes.

2           Q     Is that accounted for in the budget?

3           A     No, it is not.

4           Q     So if -- if we assumed, just for purposes of

5     discussion, that the plan is confirmed on July 9th for

6     the periods of time after July 9th, in order to

7     determine the actual cash, you'd have -- according to

8     the budget, you'd have to take out a million and a half

9     dollars, correct?

10          A     From the cash on hand, yes.

11          Q     I'm sorry.      You said, "From the cash on hand."

12    I didn't hear the rest of your answer.

13          A     That was it:        From the cash on hand.

14          Q     Okay.     So if we go to the end of the budget,

15    it shows the ending cash on hand, I believe, starting

16    the week of January 1, is 3,230,322, correct?

17          A     I show it as 3,844,172.

18                You're referring to that 1/1 of '21?

19          Q     Yes.

20          A     Yes.

21          Q     So this forecast shows that the cash at

22    January 1, 2021, would be 3,280,322 [sic], correct?

23          A     So -- I'm sorry -- I'm looking at the cash

24    flow stipulation on page 8 --

25          Q     Yes.

                                                                   Page 70

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 73
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 74 of 457

1           A      -- your Exhibit 6 --
2           Q      Yes.
3           A      -- that shows 3,844,172 as the ending cash.
4     You're looking at the beginning cash.
5           Q      Yeah, I was looking at the beginning cash.
6                  Beginning on January 1, 2021, the beginning
7     cash was 3 million 2, and then there's collections, and
8     at the end -- the ending cash is, as you say,
9     3 million 8 and change, right?
10          A      No.
11                 Just for clarification purposes, that
12    3,230,322 would be the cash balance as of 12/25 of '20.
13    That's a beginning cash balance, beginning of the week.
14          Q      Okay.      So it's 3,844,172 at the -- at
15    January 1, 2021?
16          A      Yes.
17          Q      And you'll have to take off the million five
18    for the estate cash payment, correct?
19          A      Yes.
20          Q      So the real projected cash balance, then,
21    would be 2,344,172, correct?
22          A      Assume the plan goes effective, then yes.
23                 MR. ESTERKIN:           All right.       We've been going
24    for about two hours.           I would suggest that we take a
25    five- or ten-minute break now so people can stretch

                                                                   Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 74
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 75 of 457

1     their legs, the court reporter can stretch her fingers,

2     and then we can come back and proceed with the

3     deposition.

4                 I do have -- I have a conference call that I

5     have to take at 12:30, and I -- so I was planning on

6     taking our lunch break at that time for approximately an

7     hour, if we don't complete the deposition before then,

8     just to give everybody a little heads-up on the future

9     schedule.

10                So with that, it's 11:07 a.m., according to my

11    computer, at the moment.           Why don't we come back at,

12    say, 11:15.       And we can go off the record now.

13                (Recess.)

14                MR. ESTERKIN:        Okay.       Let's go back on the

15    record.

16          Q     All right.      Mr. Weiss, we're back on the

17    record now.

18                During our break, did you have any

19    conversations with anyone regarding the substance of

20    your testimony?

21          A     I had a conversation with Mr. Simon, but it

22    wasn't regarding my testimony.

23          Q     During the course of your conversation with

24    Mr. Simon, did you discuss potential areas of

25    questioning for this afternoon?

                                                                   Page 72

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 75
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                          Main Document    Page 76 of 457

1           A      No.

2           Q      I shouldn't say "this afternoon."

3                  MR. SIMON:      Objection.           Attorney-client

4     privilege.

5                  MR. ESTERKIN:        Let me --

6                  MR. SIMON:      Mr. Weiss, if you can answer

7     without releasing privileged information, you can

8     answer.

9                  MR. ESTERKIN:        Let me go back and ask the

10    question again because --

11          Q      During your conversation with Mr. Simon, did

12    you have any discussions regarding potential questioning

13    in the remainder of your deposition?

14          A      No.

15          Q      All right.      Before we went off the record, we

16    were looking at your declaration in support of plan

17    confirmation, paragraph 16, where you talked about

18    debtors' projections.

19                 Do you recall that?

20          A      Yes.

21                 MR. ESTERKIN:        All right.           Mr. Simon, I'd like

22    to request that you provide us with a copy of those

23    projections.

24                 MR. SIMON:      And I'll get back to you on that,

25    Richard.

                                                                        Page 73

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 1 - page 76
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document    Page 77 of 457

1                 MR. ESTERKIN:       All right.           When do you think

2     you'll be able to get back to me on that?

3                 MR. SIMON:     Hopefully late today.

4                 MR. ESTERKIN:       Okay.       Great.

5                 If we have to, we'll serve a formal request to

6     produce, because I think we're entitled to see the

7     projections upon which this declaration is based.

8           Q     All right.     So let's talk a minute about those

9     projections.

10                Do those projections -- I think you said that

11    those projections are stated on an accrual basis as

12    opposed to a cash basis, correct?

13          A     Correct.

14          Q     And are there any substantive differences,

15    taking into account, you know, the difference between

16    cash and accrual, between those projections and the

17    budget?

18          A     The only thing, off the top of my head, that's

19    a difference is, in those projections, we have the

20    1.5-million-dollar estate cash payment deducted from the

21    projected cash balance.         I think it starts on the

22    confirmation date.       So that's, I think, the only --

23    that's the only delta.

24          Q     Okay.    So you -- you're still projecting on

25    the same amount of cash flow from Amazon, correct?

                                                                      Page 74

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 77
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 78 of 457

1           A     Yes.

2           Q     And do you have -- in those projections, do

3     you include any income from any other source besides

4     Amazon?

5           A     No.

6           Q     And how far out -- how far out in time do

7     those projections go?

8           A     We have them through 12/31 of '21 -- I'm

9     sorry -- 12/31 of '23.

10          Q     I'm sorry.      7/31/2020?

11          A     Yes.

12                And then we also have some, you know,

13    longer-range projections, but those aren't really used

14    for -- those are included in that same model, but

15    they're not really being used for this purpose.

16          Q     And how far out do those longer-range

17    projections go?

18          A     2000 -- the end of 2023, I believe.

19                MR. ESTERKIN:        Okay.       John, we'd like those

20    longer-range projections as well, please.               So if you

21    could get back to us on that as well, I would appreciate

22    it.

23          Q     The longer-range projections that you just

24    referred to, those are also stated on an accrual basis;

25    is that correct?

                                                                   Page 75

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 78
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                         Main Document    Page 79 of 457

1           A     Yes.

2           Q     And do those include any revenue from Amazon

3     after December 31, 2020?

4           A     See, they're draft projections.                They don't

5     really specify revenue targets.                  It just has numbers in

6     there, and when the new board of directors comes on

7     board, new managers of Scoobeez, you know, then they'll

8     be covering what the business model is for Scoobeez.

9           Q     Okay.     I'm not hearing a hundred percent.

10          A     Those projections don't really have -- you

11    know, they're not published.              They're not used for any

12    real basis other than they're part of a model, but,

13    again, they're not part of the plan.

14          Q     Okay.     So you don't have any projections that

15    you would rely upon that would show what -- the debtors'

16    projected financial performance after December 31 of

17    2020; is that correct?

18          A     Correct, not that's to be relied upon.

19                MR. ESTERKIN:        Okay.

20                Okay.     I'm marking, as Exhibit 7, a copy of

21    the operating report filed by Scoobeez in the bankruptcy

22    case for the period ending January 31, 2020.                  It was

23    filed as Document No. 610.

24                (Exhibit 0007 was marked for

25                identification.)

                                                                      Page 76

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 79
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                          Main Document    Page 80 of 457

1     BY MR. ESTERKIN:

2           Q      You should have that in front of you.

3                  Do you have that?

4           A      Yes, I do.

5           Q      Did you -- did you participate in the

6     preparation of this operating report?

7           A      You mean did I -- did I perform the

8     accounting, or did I review and ask the appropriate

9     questions?

10          Q      The latter.

11          A      I reviewed it and provided, you know,

12    questions and approved the filing of it.

13          Q      All right.      And who was primarily responsible

14    for assembling the information in this operating report?

15          A      That would be the accounting group for

16    Scoobeez.

17          Q      And is there somebody who is the head of the

18    accounting group at Scoobeez?

19          A      Yes.     That would be George Voskanian.

20          Q      Okay.     And did you interact with Mr. Voskanian

21    regarding the preparation of this operating report?

22          A      Yes.

23          Q      Okay.     Let's just talk about the operating

24    reports in general, and I'm only going to be dealing

25    with the operating reports starting with this one for

                                                                    Page 77

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 1 - page 80
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document    Page 81 of 457

1     January of 2020 and then going through the last

2     operating report that was filed, which I believe covers

3     the period through April 30 of 2020.

4                  So with respect to those operating reports,

5     could you just briefly describe the process by which the

6     operating report was prepared and your role in that

7     process.

8           A      So I can describe my role in the process.               I

9     would have to defer you to George Voskanian to detail,

10    you know, his -- his preparation of his reports.

11          Q      Okay.   So I'd like to know what your role was.

12    I'd like you to tell me what, if anything, Mr. Voskanian

13    told you about how it was prepared by the time it hit

14    your desk.

15          A      Well, you know, he sent me the report.            The

16    report is prepared, you know, in accordance with -- you

17    know, with accrual-basis accounting, and, you know, he

18    lists all of the receipts and disbursements of the

19    company, as well as, you know, records the necessary

20    accruals for the financial statements.               When those are

21    sent to me, I review them and provide comments to him.

22                 The one area that I specifically handle in the

23    monthly operating reports is the tracking of the

24    professional fees, and I send him the schedule on that.

25          Q      And so how do you track the professional fees?

                                                                   Page 78

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 81
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 82 of 457

1           A     It's based on estimates and actual fee

2     statements that are -- that have been filed.

3           Q     So I understand the process for submitting

4     interim fee applications to the bankruptcy court.

5                 So you've looked at those interim fee

6     applications, correct?

7           A     Correct.

8           Q     And there have been two interim fee

9     applications so far in the Scoobeez case, correct?

10          A     Yes.

11          Q     When I say "two," I mean there were two sets

12    of them.

13                There were multiple professionals that filed

14    each time, correct?

15          A     Correct.      The first --

16          Q     All right.

17          A     -- interim and the second interim.

18          Q     I'm sorry.      I couldn't hear your answer.

19          A     I said, the first interim application and the

20    second interim application.

21          Q     Right.

22                And so you looked at those, and you had

23    information based upon those operating report -- I'm

24    sorry -- the fee applications as to how much in fees and

25    expenses each of the professionals is requesting,

                                                                   Page 79

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 82
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 83 of 457

1     correct?

2           A     Correct.

3           Q     And then the court entered an award of those

4     with respect to the applications, correct?

5           A     Correct.

6           Q     And I could show -- I'm going to show you the

7     court's orders, but, in general, the court allowed fees

8     in some number and then authorized Scoobeez to pay fees

9     in a different number, correct?

10          A     Correct.

11          Q     And the -- the difference was that the amount

12    that was permitted to be paid was in accordance with the

13    cash collateral budgets that had been approved by the

14    court, correct?

15          A     You mean with respect to what's being recorded

16    in the financial statements?

17          Q     I'm sorry.     I --

18          A     With respect to what's being recorded in the

19    financial statements?

20          Q     No, no, no.      I'm asking you about the orders.

21                The difference -- the difference between the

22    amount awarded and the amount that was authorized to be

23    paid was based upon the fact that the cash collateral

24    budgets permitted payment in amounts less than the

25    actual amounts awarded, correct?

                                                                  Page 80

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 83
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 84 of 457

1           A     That's correct.

2           Q     And so, as I recall it, at least, the last

3     interim fee application covered fees between -- through

4     and including December 31, 2019.

5                 Do -- do you recall that?

6           A     I don't recall the exact date, but I'll take

7     your word for it.

8           Q     Okay.    Well, let me see if I can find the

9     order and -- so you don't have to take my word for it.

10          A     Okay.

11                MR. ESTERKIN:       I'm waiting on my computer.

12    Just give me a minute, hopefully.               My computer is

13    working on it.

14                Okay.    Let's mark, as Exhibit 12 -- and once

15    again, there's a gap in the exhibit numbers -- a copy of

16    an "ORDER GRANTING INTERIM FEE APPLICATIONS OF FOLEY &

17    LARDNER, LLP; CONWAY MACKENZIE, INC.; O'KEEFE &

18    ASSOCIATES; AND LEVENE NEALE BENDER YOO & BRILL, LLP."

19    File of this document, No. 772 in the bankruptcy cases

20    on May 12, 2020.

21                (Exhibit 0012 was marked for

22                identification.)

23    BY MR. ESTERKIN:

24          Q     It should be popping up on your screen

25    momentarily, if it hasn't already.

                                                                   Page 81

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 84
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 85 of 457

1           A      It just popped up.                 I have it open.
2           Q      Okay.     If you just take a quick look at this,
3     and the question I had asked you was that -- to confirm
4     that the -- this second interim fee application covered
5     fees through and including December 31, 2019.
6                  If you could just read this and confirm that,
7     that would be great.
8           A      Yeah, the fee application includes fees
9     through December 31st, 2019.
10          Q      Okay.     So -- and this was -- these -- this
11    order grants that the most recent fee applications have
12    been filed with the court, correct?
13          A      Yes.
14          Q      Okay.     And so for purposes of the operating
15    reports, you estimated -- or included some figure for
16    attorneys' fees for the estate professionals after
17    December 31, 2019, correct?
18          A      That is correct.
19          Q      And how did you arrive at those numbers?
20          A      So it would be, you know, looking at the fee
21    statements that were filed, you know, for example, for
22    December, and then also just estimating what the fees
23    would be, you know, per professional.
24          Q      For the period after December 31st?
25          A      Yes.

                                                                    Page 82

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 85
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                          Main Document    Page 86 of 457

1           Q      Okay.     I'm just concentrating on the period

2     after December 31st now.

3                  So after December 31st, you -- you included an

4     estimate for the fees on a monthly basis in the monthly

5     operating reports, correct?

6           A      Yes.

7           Q      And how did you arrive at that estimate?

8           A      Based on, you know, inquiries, you know, with

9     debtors' counsel, as well as, you know, looking at

10    historical trends for the committee and secure -- and

11    Hillair's counsel.

12          Q      All right.      Did you actually receive fee

13    statements from any of the professionals in order to

14    arrive at those estimates?

15          A      Yes.

16          Q      And what professionals did you receive fee --

17    fee statements from in order to arrive at those

18    estimates?

19          A      Well, it varied by month, but from -- it

20    varied by month.

21          Q      So sometimes you got them from Foley &

22    Lardner; is that correct?

23          A      Yes.

24          Q      And when you received those, you -- what --

25    they were in the same, basically -- same basic form as

                                                                    Page 83

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 1 - page 86
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 87 of 457

1     the fee statements that were filed in support of the

2     interim fee applications; is that correct?

3           A     In the same form -- it wasn't through a fee

4     application.       It was through -- they would just give me

5     invoices.

6           Q     Right.

7                 So there was --

8           A     There was a lag time, so I made inquiries with

9     John Simon, and John Simon would provide me some

10    estimates, as well as, you know, other counsel.               So at

11    the end of the month, we recorded the -- the estimates

12    and -- for prior months and come to what we thought

13    would be the most representative number.

14          Q     Okay.     So with respect to the fee statements

15    that you received, I mean, you received a detailed

16    billing that showed what attorney did the work, what --

17    the brief description of what they did, the date they

18    did it, the amount of time they spent, and then the

19    charges based on hourly rates for that work, correct?

20          A     Correct, and that's -- you referred to fee

21    statements.       I look more at special fee statements that

22    get filed with the courts and served as opposed to the

23    invoices.     So I received invoices or estimates from

24    the -- you know, from counsel to the extent there have

25    been filed fee statements.

                                                                   Page 84

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 87
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                         Main Document    Page 88 of 457

1           Q     Right.

2                 But what I'm trying to confirm is that when

3     you got the invoices from counsel, they were detailed

4     invoices that had the same sort of information that was

5     included in the applications for interim compensation

6     that were filed with the court.

7                 So you had information regarding the attorney,

8     what they did, how many hours, the date, and what the

9     charges were for that work?

10          A     Yes.     It was detailed information with all

11    that information.

12                THE REPORTER:        Can you repeat that?

13                THE WITNESS:        Yes.      It was detailed

14    information with all that information.

15    BY MR. ESTERKIN:

16          Q     Just as an aside, sometimes you tend to drop

17    your voice as you're completing your answer, and so

18    that's why I'm occasionally having trouble understanding

19    your answers, and I think the court reporter just had

20    the same issue.

21          A     I'm a couple feet away from my computer so

22    people can't see my mug real close up.                 So I'll try to

23    speak louder.

24          Q     All right.      All right.           Let's go back to

25    Exhibit 7, which is the operating report, and if you go

                                                                     Page 85

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 88
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 89 of 457

1     to page 19 of 21.

2           A     Okay.     I'm on page 19.

3           Q     I just may have given you the wrong -- oh,

4     there we go.       Okay.

5                 And if you look in the section about -- a

6     little more than halfway down, there's a section for

7     "Non-Operating Expenses," "Interest Expense," and then

8     "Legal and Professional."

9                 Do you see that?

10          A     Yes.

11          Q     And there's a line item there for "Debtor

12    Counsel."

13                Do you see that?

14          A     Yes.

15          Q     Okay.     So it shows there the cumulative

16    post-petition balance of debtor counsel fees was a

17    million 725,588, if I'm reading it correctly.

18                Do you see that?

19          A     Yes.

20          Q     So to the best of your information, at this

21    point in time, the cumulated total fees for the debtors'

22    counsel were a million 715 -- I'm sorry.              I can't -- I'm

23    having trouble reading it -- 7- --

24          A     $1,725,588.

25          Q     Thank you.

                                                                   Page 86

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 89
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 90 of 457

1                 That -- that's the number for the cumulated

2     fees as of that date?

3           A     The estimated cumulated fees, yes.

4           Q     And then you have an estimate for the prior

5     month of $150,000; is that correct?

6           A     That's for the current month.

7           Q     The month of January?

8           A     Yes.

9           Q     Yes.

10          A     The prior month would have been January -- or

11    December.

12          Q     Right.

13                And the 150,000 is included within that

14    million seven, correct?

15          A     Yes, it is.

16          Q     Okay.     And then you also have a line item

17    there for "Committee Counsel," correct?

18          A     Yes.

19          Q     With an estimate of $18,000 and change?

20          A     It's actually a negative because it's a

21    true-up or an overaccrual.

22          Q     So in a prior month, you had overestimated the

23    fees, and then when the fees turned out to be less, you

24    netted the prior -- the prior overaccrual and the

25    current fees, and it turned out to be an 18,000-dollar

                                                                   Page 87

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 90
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 91 of 457

1     credit as opposed to an additional fee?

2           A     Yes.

3           Q     Okay.     And then after including that, you've

4     got 474,000 in committee fees through the date of this

5     report, correct?

6           A     Yes.

7           Q     And then same for secured lender counsel,

8     correct?

9           A     Yes.

10          Q     And who is your point of contact with the

11    secured -- the secured lender is Hillair, right?

12          A     Yes.

13          Q     Okay.     Who is your point of contact at Hillair

14    in order to obtain the amount of their fees?

15          A     Scott Kaufman.

16          Q     And do you know -- so Kaufman would tell you

17    what their estimated fees were to be included in this

18    report; is that right?

19          A     Actually, it would be invoices received by

20    Tony Napolitano of Buchalter Nemer.

21          Q     And did you receive copies of those invoices,

22    or did Mr. Napolitano just report to you the amount --

23    the total amount that was being billed?

24          A     For, you know, a bunch of the months, I would

25    just take an average of what the historicals were

                                                                   Page 88

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 91
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 92 of 457

1     running at to the extent I didn't actually receive the
2     invoices yet.
3           Q      Okay.     But you actually did receive invoices
4     from Hillair's counsel?
5           A      Yes.    They do serve them on the noticed
6     parties.
7           Q      And the Hillair's counsel served copies of
8     their attorneys' invoices on the noticed parties; is
9     that right?
10          A      I got them.
11          Q      Okay.     And how -- how did you receive them?
12          A      Via email.
13          Q      And from Mr. Napolitano?
14          A      Yes.
15          Q      And were those also detailed fee statements
16    that included, you know, the attorney who did the work,
17    the description of the work, et cetera?
18          A      They were detailed invoices that included all
19    that information.
20          Q      And have you received those invoices for all
21    of the months in the bankruptcy case so far to the
22    current month?
23          A      I'd have to go back.               I don't know if I've
24    received May or not, but I know I received April.
25          Q      And did you receive all of the invoices for

                                                                  Page 89

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 92
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                         Main Document    Page 93 of 457

1     all of the months prior to April?

2           A     Yes.

3                 MR. ESTERKIN:        All right.           John, we'd like to

4     get copies of those invoices, please.

5                 MR. SIMON:      Gotcha.

6                 MR. ESTERKIN:        Okay.       One more thing to add to

7     the list.

8           Q     The invoices that you received from Hillair's

9     counsel -- as I understand it, Hillair has two counsel.

10    They have the Buchalter firm and the Quinn Emanuel firm,

11    correct?

12          A     And one other.

13          Q     What's the other firm?

14          A     Olshan.

15          Q     And did you receive fee statements from all

16    three firms, or just some of them?

17          A     I received fee statements for Olshan,

18    Buchalter, and Tony Napolitano served to me -- or

19    provided to me the Olshan fee statements and the

20    Buchalter fee statements.

21          Q     Did you ever receive fee statements from Quinn

22    Emanuel?

23          A     No.

24          Q     The estimated fees that you have in the

25    operating reports with respect to Hillair counsel, do

                                                                       Page 90

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 93
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 94 of 457

1     those include any fees on account of Quinn Emanuel?
2           A      Not to my recollection.
3           Q      So if we scroll forward -- and I'm going to
4     show you the other fees -- the other operating reports,
5     but -- if you want, I can show them to you now, but as
6     we look at their line item for debt for secured lender
7     counsel, that's not going to include any Quinn Emanuel
8     fees, correct?
9           A      That is correct.
10          Q      All right.       You earlier, I believe, testified
11    that the million five estate cash payment was supposed
12    to be used -- utilized to pay professional fees by the
13    debtor, the committee, and Hillair; is that correct?
14          A      It's to be used.
15          Q      Correct.
16                 It's -- that's -- the million five is to be
17    used to pay any accrued fees for those three groups of
18    professionals above those amounts set forth in the
19    budgets, correct?
20          A      Yes.
21          Q      And with respect to the secured lender fees,
22    do you believe -- do you understand that that includes
23    fees generated by Quinn Emanuel?
24          A      No, they do not.
25          Q      So it would be -- in your -- to your

                                                                  Page 91

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 94
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 95 of 457

1     understanding, it would just be fees by -- incurred by

2     Buchalter and Olshan?

3           A     On behalf of the secured lender, yes --

4     secured lender Hillair, yes.

5           Q     Yes.

6                 All right.      You testified earlier that the

7     estimated fees that you included in the operating

8     report -- or that Scoobeez included in the operating

9     reports for the professionals sometimes were based upon

10    actual fee statements that you received, and sometimes

11    they were based just upon estimates without the fee

12    statements.

13                As you received fee statements in

14    circumstances where you had earlier just estimated the

15    fees without the fee statements, did you then adjust the

16    estimated fees for that month predicated on any

17    differences between your original estimate and the fee

18    statement that you later received?

19          A     Yes.

20          Q     When is the most -- what period of time is

21    covered by the most recent fee statement that you

22    received from debtors' counsel?

23          A     Well, let's -- if we can just clarify "fee

24    statement."

25          Q     And when I say "fee statement," I'm referring

                                                                   Page 92

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 95
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 96 of 457

1     to the invoices.       I'm not referring to interim fee

2     applications.

3             A   I received invoices from Foley through

4     March 31st that I had reviewed, and I believe, on

5     Thursday or Friday, I had received their April invoice,

6     which I have not yet reviewed.

7             Q   And did you briefly look at that invoice when

8     you received it?

9             A   For Foley I had not.

10            Q   You didn't look at it at all?

11            A   No.     It's still sitting on my --

12            Q   I'm sorry.     I couldn't hear what you just

13    said.

14            A   It is still sitting in my inbox.

15            Q   Okay.     Unopened?

16            A   Unopened.     On my to-do list after today's

17    deposition.

18            Q   All right.     What about committee counsel; when

19    is the last fee statement you got from committee

20    counsel?

21            A   I don't recall if it was April or March, one

22    of the two months.

23            Q   When you say "April or March," do you mean

24    April 30 or April 1st?

25            A   End of the month.          It would be --

                                                                  Page 93

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 96
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document    Page 97 of 457

1           Q     April?

2           A     -- in arrears.        So it would have been either

3     the invoice for March 2020 or April of 2020.

4           Q     And what about the last invoice you received

5     from -- with respect to Buchalter fees?

6           A     I -- it would be -- it would have been either

7     April 30th or May 31st.         I -- I don't recall which date

8     off the top of my head.

9           Q     And how about for Olshan?

10          A     That would have been the same for Buchalter,

11    either April or May.       I'm not sure which -- which one of

12    those it is.

13          Q     Okay.    So if we look just -- if we look just

14    at this January operating report, it shows that the

15    accrued fees for debtor counsel were 150,000.

16                Do you see that?

17          A     For the month of April, yes -- I'm sorry.            For

18    the month of February of 2000 [sic].

19          Q     Right.    Right.

20                Because that's such an even number, do you

21    suspect that that was probably just an estimate as

22    opposed to something based upon an actual fee statement?

23          A     It was an estimate.

24          Q     Okay.    And if you look at the secured lender

25    counsel, the -- it's 176,839, correct?

                                                                  Page 94

                                Veritext Legal Solutions
                                     866 299-5127
                                Exhibit 1 - page 97
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document    Page 98 of 457

1           A     Yes.

2           Q     And because it's, you know, an odd number, a

3     precise number, do you believe that would have been

4     based upon a fee statement?

5           A     No.     It would be a combination of a fee

6     statement and an estimate.

7                 So if we had -- if we made an estimate of five

8     months that need to be trued up and we got a -- you

9     know, received an actual invoice, we would true that up

10    and then make an estimate going -- you know, for the

11    current month.

12          Q     Right.

13                So -- but, I mean, so if I'm looking at this,

14    by the time this operating report was prepared, it's --

15    based upon the fact that this is an odd number, it would

16    be a fair inference that you had actually received a fee

17    statement covering the month of January from the secured

18    lender counsel, correct?

19          A     Because when we receive a fee invoice from the

20    secured lender on January 30 -- you know, for

21    January 31st, you know, within, likely, the 15 days of

22    filing, so it's likely a combination of a true-up of an

23    accrual, for example, of receipt of January in- --

24    December invoices, inputting that, trueing up the

25    accrual, and then an estimate for January.

                                                                   Page 95

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 1 - page 98
Case 2:19-bk-14989-WB       Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                            Main Document    Page 99 of 457

1             Q      Got it.     Thank you.

2                    All right.      So long as we're on the January

3     operating report, on page 17 of 21, if you could turn to

4     that.       Let me know when you're there.

5             A      I'm here.

6             Q      Okay.     At the top there's a box that talks

7     about "Accounts Payable Post-Petition."

8                    Do you see that?

9             A      Yes.

10            Q      And it shows that -- the total accounts

11    payable post-petition:             536,851.

12            A      Yes.

13            Q      Do you see that?

14                   So those would be the account -- post-petition

15    accounts payable as of January 31, 2020, correct?

16            A      Yes.

17            Q      It shows that there are 168,472 in accounts

18    payable post-petition that are over 120 days.

19                   Do you see that?

20            A      Yes.

21            Q      Do you have any understanding as to why there

22    are accounts payable that have aged out to 120 days on a

23    post-petition basis?

24            A      I -- I don't want to speculate.

25                   MR. SIMON:      Objection.           Speculation.   Calls

                                                                         Page 96

                                    Veritext Legal Solutions
                                         866 299-5127
                                    Exhibit 1 - page 99
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 100 of 457

1     for speculation.

2                 MR. ESTERKIN:        He hasn't said anything yet.

3                 THE WITNESS:       But my estimate would be that we

4     had some disputed tolls for Hertz that were in dispute.

5     So we didn't pay them until it got resolved -- until it

6     was getting resolved.         So I believe -- and, again,

7     Mr. Voskanian will have a little more insight on this,

8     but I believe that's what it's for.

9                 MR. ESTERKIN:        All right.           Let's mark, as

10    Exhibit 8, the operating report for the period ending --

11    I think it's February 29th or -- excuse me -- 28 --

12    yeah, 29th, 2020.       And give me a second for it to pop up

13    on my screen.

14                File of this document, No. 693 in the

15    bankruptcy case.

16                (Exhibit 0008 was marked for

17                identification.)

18    BY MR. ESTERKIN:

19          Q     Let me know when you have that.

20          A     I have it.

21          Q     Okay.     Let's go to page 18 of 32.              Oh, boy.

22          A     Okay.     I'm on page 18.

23          Q     You beat me to it.           Okay.        Yeah, that's weird.

24                All right.      So if we go to the attorneys' fees

25    line, again, same thing:           You're showing, for each of

                                                                       Page 97

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 100
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 101 of 457

1     the -- each of the professionals, an estimate of the

2     accrued fees during the month of February, correct?

3           A     Correct.

4           Q     And then at close over --

5           A     Not accrued fees.           Incurred fees.

6           Q     Incurred fee, yeah.            Accrued in the sense that

7     they haven't been paid yet.

8           A     Well, that would -- an accrued fee, to the

9     sense they were to be paid, would be on the balance

10    sheet under the accrued professional fees.

11          Q     All right.      So you're showing the estimated

12    fees that were incurred during the month of February,

13    correct?

14          A     Yes, net of true-ups for January.

15          Q     And then in the right-hand column, you're

16    showing the total fees, which are based upon the

17    allowed -- the interim fees awarded through

18    December 31st, plus the post-December 30 estimates,

19    right?

20          A     Yes.

21          Q     And if we go up to page 16 of 32, you're

22    showing the accounts payable again?

23          A     Yes.

24          Q     Of 621,343, correct?

25          A     Yeah, the accounts payable post-petition.

                                                                  Page 98

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 101
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 102 of 457

1           Q      Correct.
2                  621,343, correct?
3           A      Yes.
4                  MR. ESTERKIN:          Okay.        Let's mark, as
5     Exhibit 9, the operating report for the period ending
6     March 31, 2020.
7                  (Exhibit 0009 was marked for
8                  identification.)
9                  THE WITNESS:         I have it open.
10    BY MR. ESTERKIN:
11          Q      Okay.     And let's go to page 17 of 29.
12          A      I am at page 17.
13          Q      And, once again, we're showing the estimated
14    fees for the month of March, correct, with the true-up
15    from the prior periods?
16          A      Yes.
17          Q      Okay.     And then you've got the -- that flows
18    over into the "Total" columns, correct?
19          A      Yes.
20          Q      Okay.     Same as the other operating reports,
21    right?
22          A      Yes.
23          Q      And then if we go up to page 15, we're
24    showing, once again, the accounts payable.                   This time
25    it's 751,651?

                                                                   Page 99

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 102
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 103 of 457

1           A     Yes, post-petition.

2           Q     All right.      And we're still looking -- we're

3     still seeing that 168,000 in the over-120-day column,

4     but we're also now seeing 30,770 in the 61-to-90-days

5     column.

6                 Do you have any understanding as to why those

7     amounts were -- had not been paid as of this time?

8           A     I don't know.

9                 MR. ESTERKIN:        We're going to mark, as

10    Exhibit 10, the April operating report.               I'm just

11    waiting for my computer to upload it, deal with it.              The

12    file of this document is 774 in the bankruptcy case.

13                (Exhibit 0010 was marked for

14                identification.)

15    BY MR. ESTERKIN:

16          Q     And you should be able to look at it now.

17          A     I have it open.

18          Q     Turn to page 17.

19          A     I'm on page 17.

20          Q     And, once again, in the professional fees

21    area, we have estimates for that month and then totals

22    through the end of the month, correct?

23          A     It's the estimate for the current month and

24    then true-ups, if any, of buyer accrual amounts in the

25    prior month.

                                                                  Page 100

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 103
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 104 of 457

1           Q     All right.      And as of -- so this is, I

2     believe, the most current operating report that's been

3     filed.

4                 Have you reviewed the operating report for the

5     month of May 2020 yet?

6           A     Yes.

7           Q     Do you have any understanding as to when

8     that's going to be filed with the bankruptcy court?

9           A     It should be filed today or tomorrow.

10          Q     So that operating report has now been

11    finalized, and you're just waiting for counsel to file

12    it?

13          A     Correct.

14          Q     Do you have any recollection as to the

15    estimate for the debtors' professional fees in that

16    operating report?

17          A     I do not.

18          Q     How about the committee fees?

19          A     I do not.

20          Q     What about Hillair fees?

21          A     I do not.

22          Q     With respect to the preparation of the report,

23    did you follow the same procedures for estimating the

24    May fees as you've already testified to with respect to

25    the prior months?

                                                                 Page 101

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 104
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 105 of 457

1           A      Yes.
2                  MR. ESTERKIN:          Okay.        I'm marking, as
3     Exhibit 11, a copy of the "ORDER GRANTING THE FIRST
4     INTERIM FEE APPLICATIONS OF FOLEY & LARDNER LLP; CONWAY
5     MACKENZIE, INC.; ARMORY SECURITIES, LLC; AND LEVENE
6     NEALE BENDER YOO & BRILL, LLP."                   File of this document
7     is No. 563 in the bankruptcy cases.
8                  (Exhibit 0011 was marked for
9                  identification.)
10    BY MR. ESTERKIN:
11          Q      You should -- you should be able to view that
12    document now.
13          A      I have it open.
14          Q      Okay.     Your computer is faster than mine.
15                 All right.        If you turn to the bottom of
16    page 3 of 6 -- let me know when you're there.
17          A      I am here.
18          Q      All right.        I just want to make sure that
19    we're reading this correctly in how it integrates with
20    the operating reports that were filed.
21                 So I'm just going to take Foley & Lardner as
22    an example.
23                 If you look at lines 13 and 14, it appears
24    Foley & Lardner was awarded total fees of 1,050,934.65;
25    is that correct?

                                                                  Page 102

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 105
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 106 of 457

1           A     I'm sorry.      You're looking at page -- I'm

2     sorry -- page 3.       Sorry.      Wrong page.

3           Q     Right.

4                 There's a chart kind of at lines 11 and a half

5     to 21?

6           A     Yeah.

7           Q     Do you see that?

8           A     I apologize.        I was on page 4.      So I'm on

9     page 3 now.

10          Q     So the total interim award of Foley was

11    1,050,934.65, right?

12          A     Yes.

13          Q     And then if you go down to paragraph 2a, it

14    says that the debtors are authorized to pay Foley a

15    total of $748,000, correct?

16          A     Yes.

17          Q     So just -- I just want to talk approximate

18    numbers.

19                But approximately $300,000 of the interim fee

20    award was not authorized to be paid, correct?

21          A     Correct.

22          Q     And so that is currently -- assuming that the

23    court awards final fees in the amount of the interim,

24    that would be some amount -- that 30- -- 300,000 would

25    have to be paid to Foley end of the case, correct?

                                                                 Page 103

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 106
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 107 of 457

1           A     At some point in time, whether it's during the

2     case or at the end of the case, correct.

3           Q     And under the terms of the plan, that 300,000

4     would be paid out of the estate cash payment, the

5     million five, right?

6           A     Yes.

7           Q     And then the same is true with respect to the

8     other professionals:        To the extent that they were

9     awarded interim fees, the final fee awards come in at

10    the same amount, and the payments that are authorized by

11    this order are less than the fee awards, correct?

12          A     Correct.

13          Q     And the -- the million-50,000-dollar figure

14    that was awarded to Foley here is a number that would be

15    included within the total fee column in the operating

16    reports that we looked at, correct?

17          A     Yeah, it would be in the -- depending on which

18    viewpoint you looked at, yes, but the amounts are

19    included and trued up on a regular basis -- monthly

20    basis, actually.

21          Q     Right.

22                So since we're all operating electronically,

23    you can't -- I don't know if you can look at two

24    exhibits at the same time, but let's just pick the April

25    fee statement as an example.             It's Exhibit 10.

                                                                  Page 104

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 107
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 108 of 457

1           A     I'm sorry.      Did you say April fee statement or

2     April report?

3           Q     I'm sorry.      I misspoke.          The April operating

4     report.

5                 And the -- and the fees are on page 17 of 19.

6                 So, you know, the total fees for debtor

7     counsel, according to this, were 2-million-odd.

8                 Do you see that?

9           A     Yes.

10          Q     And the million 50 that was in the interim fee

11    award would be part of that 2-million-odd, correct?

12          A     Correct.

13          Q     And the same thing would be true for all of

14    the other professionals that are shown here, except for

15    Hillair counsel, because Hillair counsel doesn't file

16    fee applications, right?

17          A     That is correct.

18          Q     Okay.     All right.        Let's turn to Exhibit 12,

19    which is the second interim -- the second -- or the

20    order on the second interim fee application.

21          A     I'm here.

22          Q     And if you look at the chart that's on page 3

23    of 7 --

24          A     Okay.

25          Q     -- it shows -- once again, I'm just going to

                                                                   Page 105

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 108
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 109 of 457

1     use Foley as an example.

2                  It shows total interim award of 540,957.58,

3     correct?

4           A      Yes.

5           Q      And it allows payment of 484,000 of that

6     because that's the amount in the budgets, correct, with

7     the 10 percent variance?

8           A      Correct.

9           Q      And so the difference between the 540,000 and

10    the 484,000 would be carried forward and have to be paid

11    at some point in time out of the estate cash payment

12    under the plan, correct?

13          A      Correct.

14          Q      And the same thing would be true with respect

15    to the other professionals, comparing their total

16    interim award to the amounts that were authorized to be

17    paid, correct?

18          A      Yes.

19                 MR. ESTERKIN:       Okay.       It's 12:15 now.    I

20    indicated that we were going to break around 12:30.

21    We're going to start moving off into another area now,

22    according to my outline.           My outline probably governs.

23    So I would suggest that we take our lunch break now and

24    come back at approximately 1:30, if that's okay with

25    everybody.

                                                                     Page 106

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 109
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 110 of 457

1                 THE WITNESS:       Okay.       How much time do we have

2     when we come back?       Because I've got another appointment

3     at 2:00, so --

4                 MR. ESTERKIN:        We're not going to finish in

5     half an hour.      Even if we went straight through, we

6     wouldn't be able to finish in half an hour.

7                 So how long is your appointment at 2:00?

8                 THE WITNESS:       A couple-hour meeting, but I

9     guess I'll -- I'll postpone it.

10                MR. ESTERKIN:        Why don't we go off the record,

11    and we can talk about scheduling.

12                (Lunch Recess.)

13                MR. ESTERKIN:        All right.           We're back on the

14    record, and we're back from our lunch break.

15          Q     Let me just start by asking, Mr. Weiss,

16    whether, during the lunch break, anything occurred to

17    you that would cause you to want to either change or

18    supplement any of the answers you gave to questions this

19    morning.

20          A     No.

21                MR. ESTERKIN:        One second here.

22          Q     All right.      Let's take a look at Exhibit 5,

23    which is your declaration, and specifically at

24    paragraph 10 and also at paragraph 17.                   If you could

25    just take a moment and read those paragraphs.

                                                                      Page 107

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 110
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 111 of 457

1                 MR. SIMON:      Richard, I lost you for a minute.

2     Where are you at?

3                 MR. ESTERKIN:        Exhibit 5, the declaration in

4     support of confirmation, and I had asked Mr. Weiss to

5     look at paragraphs 10 and 17.

6                 MR. SIMON:      Thank you.

7                 THE WITNESS:       Okay.       I've reviewed them.

8     BY MR. ESTERKIN:

9           Q     Sorry?

10          A     I have reviewed them.

11          Q     Okay.     In these paragraphs, you talk about the

12    debtors working with Hillair post-confirmation with

13    respect to the debtors' business, correct?

14          A     Yes.

15          Q     Okay.     What conversations have you had with

16    Hillair about Hillair providing assistance to the

17    debtors post-confirmation?

18          A     I've had multiple discussions with

19    Scott Kaufman.

20          Q     And what's the substance of those

21    conversations?       What sort of assistance do you expect

22    Hillair to provide to the debtors post-confirmation?

23          A     The ability to attract new customers and the

24    ability to explore going into verticals related to the

25    transportation industry.

                                                                 Page 108

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 111
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 112 of 457

1                  MR. ESTERKIN:       I'm sorry.           Could you read --

2     Cathy, could you read the last -- the answer back?                   I

3     lost the last part of it.

4                  (Record read by the reporter as follows:

5                          "ANSWER:    The ability to attract new

6                  customers and the ability to explore going

7                  into verticals related to the

8                  transportation industry.")

9     BY MR. ESTERKIN:

10          Q      All right.     Let's start with the ability to

11    attract new customers.

12                 Have -- has Scoobeez, to date, requested that

13    Hillair assist it with regard to attracting new

14    customers?

15          A      Very little, but yes.

16          Q      And what assistance in that regard did

17    Scoobeez request?

18          A      To help them reach out to some key contacts,

19    such as Wal-Mart, to see if anybody within their network

20    that -- there's some contacts that we can, you know,

21    potentially approach there.

22          Q      Have you finished?

23          A      Yes.

24          Q      Okay.     So you mentioned Wal-Mart.

25                 Are there any other potential new customers

                                                                      Page 109

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 112
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 113 of 457

1     that Hillair has reached out to?

2           A     Not that I'm aware of.

3           Q     And when did Scoobeez first suggest to Hillair

4     that it might be of assistance in attracting new

5     customers, to your knowledge?

6           A     Within the past, I would say, six months or

7     so.

8           Q     And when did Hillair reach out to Wal-Mart?

9           A     I don't -- I don't know the exact date or

10    month.

11          Q     Okay.     Well, what's your best estimate as to

12    when that occurred?

13          A     Probably in Q1.

14          Q     Sorry.     February 1?

15          A     Q1/2020.

16          Q     I'm sorry.      I'm not -- I'm not understanding

17    your answer.

18          A     Okay.     Q1/2020.

19          Q     Oh, okay.     The first quarter of 2020?

20          A     Yes.     Q1, yes.

21          Q     Okay.     And do you have any understanding as to

22    how Wal-Mart responded to the Hillair contact?

23          A     I don't.

24          Q     And Scoobeez, currently, doesn't receive any

25    business from Wal-Mart, correct?

                                                                 Page 110

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 113
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 114 of 457

1           A     Correct.

2           Q     For purposes of the cash collateral budget,

3     you didn't anticipate any income from Wal-Mart, correct?

4           A     Correct.

5           Q     And for purposes of the projections that you

6     referred to at paragraph 16 of your declaration, you

7     didn't anticipate any income from Wal-Mart, correct?

8           A     Correct.

9           Q     And you also referred to some projections that

10    go out to 2023.

11                You didn't include any Wal-Mart income in

12    those projections either, did you?

13          A     No.    Those --

14                MR. SIMON:      Hey, Richard, I'm having a really

15    hard time following or not getting -- it's getting

16    broken up here.       I'm going to try to leave and come back

17    with the phone.

18                MR. ESTERKIN:        Who is speaking?

19                THE WITNESS:       That was John Simon.

20                MR. ESTERKIN:        Okay.       John, why don't you go

21    ahead and do that.       When you come back in through the

22    phone line, let us know that you're back, and I'll

23    suspend questioning until you return.

24                (Pause.)

25                MR. ESTERKIN:        All right.           John, are you back?

                                                                      Page 111

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 114
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 115 of 457

1                 MR. SIMON:      Yes.      Thank you.

2                 MR. ESTERKIN:        No problem.

3           Q     All right.      So have you had any discussions

4     with Hillair about potential sources of business for

5     Scoobeez other than Wal-Mart?

6           A     Yes.

7           Q     In other words, did they mention any other

8     names to you?

9           A     Names, no.

10          Q     And the other discussions were just generally

11    that they would reach out to their network?

12          A     Correct, and then also looking at going into

13    other verticals, such as mid-mile transportation, and

14    then once we, you know, get the plan confirmed, then

15    start doing a much, you know, broader reach on

16    attempting to attract new business.

17          Q     Okay.     And none of those discussions included

18    the names of any particular potential customers for

19    Scoobeez other than Wal-Mart, correct?

20          A     That they would be reaching out to, no.

21          Q     I'm sorry.      I couldn't -- I lost the first

22    part of your answer.

23          A     That they would be reaching out to, the answer

24    is "no."

25          Q     And what about other entities that Scoobeez

                                                                 Page 112

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 115
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 116 of 457

1     might reach out to, either for vertical transportation

2     or other potential prospects?

3           A     Yeah, Scoobeez has reached out to -- to

4     multiple companies.

5           Q     Okay.     We'll get to that in a minute, then.

6                 Are there any other ways in which Hillair has

7     suggested that it would support Scoobeez following

8     confirmation of its plan?

9           A     Mean- -- "support" meaning in what way?

10    Financial support?       Operation support?           Business

11    development support?

12          Q     I don't know.        I mean, your -- your

13    declaration at paragraph 17 says that, "Post-Effective

14    Date, Hillair," quote, "has expressed to me that they

15    plan to support the business..."

16          A     Right, but you asked --

17          Q     I'm trying to find out what you meant.

18          A     You asked me a general question, so I'm -- I

19    wanted to try to get at more specifics.                So if you have

20    a specific question, I'd be more than happy to answer it

21    for you.

22          Q     Yeah, my specific question is:              When you said

23    that Hillair has expressed to you that they plan to

24    support the business, what is your understanding as to

25    how Hillair intends to support the business

                                                                   Page 113

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 116
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 117 of 457

1     post-confirmation --

2             A   Well --

3             Q   -- other than -- other than the things we've

4     talked about regarding seeking new business?

5             A   Sure.

6                 So, you know, that's first and foremost, is we

7     do want to help us in support getting new business

8     post-effective date.        They will have -- they will be

9     able to control the board of directors [inaudible] --

10                THE REPORTER:        I'm sorry.           Can you repeat

11    that?

12                THE WITNESS:       I think there's feedback on

13    someone's line.

14                MR. ESTERKIN:        John, did you mute the audio on

15    the Zoom?    That may be the feedback if you're on both

16    Zoom and phone.

17                THE WITNESS:       I'll repeat what I had just

18    said.

19                So from a new-business-development standpoint,

20    Hillair, post-effective date, will have, you know,

21    control of the board of directors and management and

22    will still -- you know, management and board in place to

23    help it grow its business.

24                From a financial perspective, you know,

25    Hillair has expressed to me that they do have capital to

                                                                      Page 114

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 117
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 118 of 457

1     invest in the business going forward, and, again, that's

2     around the idea of attracting, you know, new business in

3     both the kind of last-mile as well as the mid-mile

4     business kind of business plan.

5     BY MR. ESTERKIN:

6           Q     Okay.     Has Hillair indicated how much capital

7     they're prepared to inject into Scoobeez in order to

8     assist it post-confirmation?

9           A     No.

10          Q     You don't have a commitment letter, correct?

11          A     No.

12          Q     You don't have any loan documents, correct?

13          A     No.

14          Q     And it's also correct that the plan doesn't --

15    isn't contingent in any way on Hillair applying

16    post-confirmation financing, correct?

17          A     The plan is not contingent upon them providing

18    post-division financing -- or post- --

19          Q     And there's nothing in the plan about Hillair

20    providing post-confirmation financing, correct?

21          A     Correct.

22          Q     Has Hillair ever indicated to you the amount

23    of additional financial support that it might provide to

24    Scoobeez post-confirmation?

25          A     No.

                                                                 Page 115

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 118
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document   Page 119 of 457

1             Q    And has Hillair ever discussed with you the

2     terms under which it might provide post-confirmation

3     financing?     Interest rates?           Term of loan?      Whether

4     the -- whether the financing would be equity or debt?

5     Anything like that?

6             A    No.

7             Q    You understand that, once the plan becomes

8     effective, Amazon intends to terminate the Amazon

9     contract as quickly as it can?

10            A    I have heard from counsel that that's Amazon's

11    plan.

12            Q    And have you ever heard anything different?

13            A    No.

14            Q    All right.      And do you have any understanding

15    as to any steps that Scoobeez may take in order to

16    prevent Amazon from exercising its contractual

17    termination right?

18                 MR. SIMON:      Objection.           Attorney-client

19    privilege.

20                 To the extent that you're not disclosing

21    attorney-client privileged information, you may respond.

22                 And objection to the extent it calls for a

23    legal conclusion.

24                 THE WITNESS:       I'm not aware of any instances

25    or actions.

                                                                     Page 116

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 1 - page 119
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 120 of 457

1     BY MR. ESTERKIN:

2           Q     Have you ever reviewed the Amazon contract?

3           A     I -- yes, I have.

4           Q     Okay.     When was the last time that you took a

5     look at that contract?

6           A     The date is -- I don't know the exact date,

7     but it was when Tinos had put it in front of me during

8     my deposition.

9           Q     Okay.

10          A     Tinos, do you remember that date?

11                MR. DIAMANTATOS:          I thought it would be much

12    more memorable to you, Brian.              I think it was sometime

13    in January of this year.           I don't have the exact date in

14    front of me, but sometime in January.                   Somebody can

15    correct me on this one.

16                THE WITNESS:       The depo is memorable.            It's

17    just the date.

18                MR. DIAMANTATOS:          Okay.      Good.     Then I'm not

19    offended.

20                MS. NASSIRI:       It was January 30th, I think.

21                THE WITNESS:       Thank you.

22                MR. ESTERKIN:        All right.           Well, the precise

23    date really isn't important.

24          Q     So it was a number of months ago, correct?

25          A     Yes.

                                                                      Page 117

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 120
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 121 of 457

1            Q    All right.      And you recall the contract,

2     really, is composed of three different parts?                   There's

3     global terms of service, a work order, and then a series

4     of 18 amendments?

5            A    I'm not aware of the specifics.                 I'm not sure

6     there are three parts.         I didn't know there's 18

7     amendments.

8            Q    Okay.     Based upon your review of the contract,

9     do you have any understanding as to whether the contract

10    precluded Scoobeez from seeking additional business

11    besides the Amazon business?

12           A    I don't recall.

13           Q    Have you ever heard that Amazon precluded --

14    told Scoobeez not to go out and seek additional

15    business?

16           A    I don't recall if that's in the contract or

17    not.

18           Q    No.

19                My question was whether anybody ever told you

20    that Amazon prohibited Scoobeez from seeking additional

21    business.

22           A    Not that I'm aware of.

23                MR. ESTERKIN:        All right.           Let me show you a

24    couple of the pieces of the Amazon contract.                   I'm not

25    going to go -- I'm not going to bother with the

                                                                      Page 118

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 121
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 122 of 457

1     amendments because there's 18 of them.                There's no point

2     in cluttering the record with those.

3                 I'm waiting for the document to load so you

4     can look at it.

5                 (Exhibit 0013 was marked for

6                 identification.)

7                 MR. ESTERKIN:        Okay.       I'm going to mark, as

8     Exhibit 13, a copy of the "DELIVERY PROVIDER TERMS OF

9     SERVICE," which I believe is part of the Amazon

10    contract.

11          Q     You should be able to look at that now.

12                Do you have it?

13          A     It has opened.

14          Q     Okay.     And you can take as much time or --

15    time as you need to to look at it.

16                Do you recognize this as being a part of the

17    Amazon contract with Scoobeez?

18          A     I'm going to rely upon your representation

19    that it is.

20                MR. ESTERKIN:        Okay.       So represented.

21                Let's mark, as Exhibit 14, the work order.

22                (Exhibit 0014 was marked for

23                identification.)

24                THE WITNESS:       Do you want me to read this

25    agreement now?

                                                                     Page 119

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 122
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                         Main Document   Page 123 of 457

1                  MR. ESTERKIN:        You don't need to.        I'll direct

2     you to anything I want you to look at.                 All I'm really

3     introducing it for is so you can identify it as the

4     contract, or you can take my representation that it's

5     the contract, if you prefer to do that.

6                  THE WITNESS:       The latter is my preference.

7     BY MR. ESTERKIN:

8           Q      Okay.     Do you have Exhibit 14 in front of you?

9           A      I now have it open.

10          Q      Okay.     And, once again, I'll represent to you

11    that this is -- this work order is the second part of

12    the Amazon contract.

13                 I've now represented to you that

14    Exhibits 13 and 14 are the -- constitute the Amazon

15    contract, other than the amendments, which changed the

16    delivery stations from which Scoobeez operated and

17    the -- some of the pricing, and things like that, that

18    were specific as to delivery stations.

19                 Do you have any reason to believe that my

20    representations regarding Exhibits 13 and 14 are

21    incorrect?

22          A      Yeah, I can't make the statement, you know,

23    affirming or not affirming it.

24          Q      No.     I understand.

25                 My question --

                                                                    Page 120

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 1 - page 123
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 124 of 457

1           A      You can make a representation to me that these

2     are the contracts, then, you know, I'll rely upon those

3     representations.

4           Q      Okay.    My question is whether or not you have

5     any reason to believe that my representations are not

6     correct.     If you don't know one way or the other, you

7     can say that, but if you think that somehow I'm trying

8     to fool you, I want to know that.

9           A      No, I don't think you're trying to fool me,

10    so ...

11          Q      Okay.    Great.

12                 So if you look at the work order, it's dated

13    as of September 2, 2015.

14                 Do you see that?

15          A      Yes.

16          Q      Do you have any -- and Scoobeez filed

17    bankruptcy on April 19, 2019, correct?

18                 THE WITNESS:      John, was it the 19th, or was it

19    a little bit after that?           It was -- I believe it was in

20    April.     I'm not sure if it was April 19th.

21    BY MR. ESTERKIN:

22          Q      Okay.    We don't need the exact date, so let's

23    just -- can we agree it's mid-April 2019?

24          A      Let's call it April 2019.

25          Q      Okay.    So between -- do you have any reason to

                                                                 Page 121

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 124
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 125 of 457

1     believe that Scoobeez was undercapitalized at any time
2     between September 2, 2015, and April 2019 when it filed
3     bankruptcy?
4            A     I have not done a solvency analysis to
5     determine whether the business was undercapitalized or
6     not.
7            Q     And, therefore, you have no reason to believe
8     it was undercapitalized, correct?
9            A     I have no reason to believe it was
10    undercapitalized, adequately capitalized, or
11    overcapitalized.
12                 MR. SIMON:        Objection.         Vague and ambiguous.
13    Objection.        Calls for a legal conclusion.
14    BY MR. ESTERKIN:
15           Q     And do you have any understanding as to
16    whether or not Scoobeez was attempting to obtain
17    business, other than business from Amazon, during the
18    period from September 2, 2015, through April of 2019,
19    when it filed bankruptcy?
20           A     That was prior to my appointment as a CRO, so
21    I don't have any knowledge to the affirmative or the
22    negative.
23           Q     So no one at Scoobeez ever told you what they
24    were attempting to do to attract business prior to the
25    time that you were appointed as CRO?

                                                                 Page 122

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 125
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                         Main Document   Page 126 of 457

1             A    No.

2             Q    Do you have any reason to believe that there

3     was any uncertainty in the business community regarding

4     Scoobeez' ability to continue in business until the time

5     that it filed bankruptcy in April of 2019?

6             A    I don't -- I don't have knowledge one way or

7     the other.

8             Q    But what you do know is that Scoobeez did not

9     acquire any substantial new business between September

10    of 2015 when the Amazon contract was signed and April of

11    2019 when it filed bankruptcy, correct?

12                 MR. SIMON:      Objection.           Misleading.

13                 THE WITNESS:       I can't --

14                 MR. SIMON:      Objection.           Vague and ambiguous.

15                 THE WITNESS:       Again, I can't opine on

16    information dating back to 2015, '16, '17, '18, early

17    '19 as a petition date.           What I can say is that Amazon

18    was the company's sole customer.

19    BY MR. ESTERKIN:

20            Q    Well, do you have any reason to believe that

21    Scoobeez acquired any substantial new business, other

22    than Amazon, between September of 2015 and April of

23    2019?

24            A    I don't have knowledge one way or the other.

25            Q    Okay.     So you became the CRO in May of 2019,

                                                                      Page 123

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 1 - page 126
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 127 of 457

1     correct?

2             A   Correct.

3             Q   When did you start discussions with anybody at

4     Scoobeez about diversifying its client base from being

5     100 percent Amazon?

6             A   I would say probably within the first 30 to 60

7     days.

8             Q   And with whom did you have those discussions?

9             A   I would have had them with Mr. Voskanian and

10    Mr. Sheikh.

11            Q   And what was -- what did you discuss with

12    Mr. Voskanian when you first began discussing

13    diversification of the client base?

14            A   You know, basically, why we don't have

15    additional customers, and then, you know, what can we do

16    to go get additional customers.

17            Q   What did Mr. Voskanian say in response to

18    those inquiries?

19            A   That, you know, "We were so focused on the

20    Amazon -- we've been so focused on the Amazon business,

21    you know, making sure the operations continue to perform

22    for Amazon, that there just wasn't the -- there wasn't

23    enough time."

24            Q   Did Mr. Voskanian say anything about any

25    potential prospects for new business at that time?

                                                                 Page 124

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 128 of 457

1           A     No.

2           Q     And how did you respond to Mr. Voskanian's

3     telling you that there just wasn't time to seek new

4     business?     Is that something that you just accepted?

5     Did you suggest to him that he should, perhaps, start

6     looking for business?

7           A     I believe --

8           Q     What was your response?

9           A     So we discussed it, but I think what we were

10    realizing is that he -- he had contacted a couple of

11    companies and, you know, including, I believe it was,

12    Wal-Mart, and, at that point, there just wasn't any

13    interest in -- in being able to work with us while we're

14    in bankruptcy.

15          Q     So it's your understanding that the reason

16    these contacts didn't come to fruition was because there

17    was no interest in having discussions due to the

18    bankruptcy?

19          A     I believe so, yes.

20          Q     And how did you obtain that information?

21          A     From Mr. Voskanian.

22          Q     He told you that?

23          A     Yes.

24          Q     Okay.     And do you remember the names of the

25    companies that he contacted and that didn't want to

                                                                 Page 125

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 128
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 129 of 457

1     engage in discussions with Scoobeez because of the

2     bankruptcy besides Wal-Mart?

3           A     I know he had discussions with Target.                I

4     think there was another company -- a scooter company

5     that we had discussions with and that -- I'm not sure if

6     it was because we were in bankruptcy, but we just --

7     nothing came to fruition.

8           Q     Did the Target discussions -- did Target

9     indicate they weren't interested in discussing business

10    with Amazon -- I'm sorry -- with Scoobeez because

11    Scoobeez was in bankruptcy?

12          A     Well, we had initial discussions with, you

13    know, Wal-Mart, and I think it was with Target also,

14    and, you know, it seems like, you know, maybe there's a

15    little interest, but then, you know, with them and, I

16    believe, some other customers, we just didn't make it

17    past -- we had discussions with business folks, but then

18    when it came to the compliance, it just went radio

19    silent.

20          Q     Well, my question was whether or not it went

21    radio silent -- whether you were told that it went radio

22    silence because of the bankruptcy, or did it just go

23    radio silence and you're not sure of the reason?

24          A     It went radio silent.                I'm not sure of the

25    reason, but Mr. Voskanian said that we couldn't get past

                                                                     Page 126

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 129
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 130 of 457

1     the compliance department, which led me to believe part

2     of it may be due to us being in bankruptcy.

3           Q     I'm sorry.      I lost the last part of your

4     answer again.       "Part of it may be due to" ...?

5           A     The fact that we are in bankruptcy.

6           Q     Mr. Voskanian didn't tell you directly that it

7     was because Scoobeez was in bankruptcy, correct?

8           A     Correct.

9           Q     And that was -- and that was specific as to

10    Target, your description of how the discussions ended?

11          A     That was more specific with respect to

12    Wal-Mart.

13          Q     And what about with respect to Target?

14          A     I think it was the same thing.

15          Q     So you couldn't get past compliance; you're

16    not sure of the reason; is that correct?

17          A     Correct.

18          Q     Okay.     You mentioned the scooter company.

19                That was Lime, correct?

20          A     Lime or Bird, one of the two.               The product

21    called Lime.

22          Q     Well, I'm going to show you the documents.

23    There were documents that were produced that show some

24    emails back and forth from Lime.                 I'll show them to you

25    a little bit later, but I'm right now trying to assess

                                                                    Page 127

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 130
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 131 of 457

1     your recollection without having seen the document.

2                 So how did the discussions with the scooter

3     company end?

4           A     I don't think it made -- my recollection is it

5     didn't make economic sense for us, Mr. Voskanian told

6     me.

7           Q     And do you recall why it did not make economic

8     sense?

9           A     Because we wouldn't make money.

10          Q     That's a pretty general answer to the

11    question, I guess.

12                And -- and do you have -- do you have an

13    understanding as to why you couldn't make money from the

14    scooter -- a customer relationship with the scooter

15    company?

16          A     I don't mean to sound, you know, facetious or

17    smart ass when I say this, but the cost of the business

18    would exceed the revenue it would generate from it.

19          Q     Okay.

20          A     It would just be unprofitable.

21          Q     Okay.     Do you recall any other overtures to

22    potential customers during the bankruptcy case other

23    than Wal-Mart, Target, and the scooter company?

24          A     Yes.

25          Q     Who else do you recall that was approached

                                                                 Page 128

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 131
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 132 of 457

1     about doing business with Scoobeez?
2           A      OnTrac and LSO, which I think is Lone Star
3     Overnight, as well as -- I think there's been some
4     recent discussions with Uber Freight.
5           Q      Have you completed your answer?
6           A      Yes.
7           Q      Okay.     And how -- where -- where are you with
8     regard to the discussions with OnTrac?
9           A      I believe they're going to be sending us a
10    small number of routes in the very, very near future.
11          Q      And what is that belief based on?
12          A      Discussions with Mr. Voskanian.
13          Q      What did Mr. Voskanian say to you with regard
14    to the routes that you may be receive- -- Scoobeez may
15    be receiving from OnTrac?
16          A      That they may start out by giving us a few
17    small routes for us to prove ourselves.
18          Q      And how many routes -- do you have any
19    understanding how many routes "a few small routes"
20    constitutes?
21          A      Not yet.
22          Q      Do you have any understanding as to the
23    geographic location which the routes would be run?
24          A      I believe it would be southern California.
25          Q      Anything more specific than that?

                                                                Page 129

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 132
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 133 of 457

1           A      No.
2           Q      And when did Mr. Voskanian tell you that
3     OnTrac was likely to provide Scoobeez with a few small
4     routes?
5           A      Over the past month or so.
6           Q      Do you have any understanding when those
7     routes may first start being awarded to Scoobeez?
8           A      I don't have the exact timing.
9           Q      Well, do you have any general idea?
10          A      I think it should be starting -- my
11    understanding would be in the next couple of weeks to a
12    month.
13          Q      Okay.     And where do things stand with
14    Uber Freight, as you understand it?
15          A      With Uber Freight, nowhere right now.
16    Uber Freight is more of a mid-mile delivery system,
17    which would require a significant capital investment by
18    Scoobeez in order to get started.
19          Q      And when was the last time there were
20    discussions with Uber Freight?
21          A      George was having those discussions, so I
22    don't know the exact timing, but I know within the last
23    45 days or so.
24          Q      And have -- to your knowledge, has anybody at
25    Scoobeez had any conversations with Hillair about

                                                                Page 130

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 133
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document   Page 134 of 457

1     providing the capital needed to commence doing business

2     with Uber Freight?

3           A      That's something that, post-con- -- yes, and

4     that's something that, post-confirmation, we're going to

5     explore.

6           Q      Well, had there been discussions already with

7     respect to Hillair providing capital for the

8     Uber Freight business if it -- if you're able to attract

9     it?

10          A      If it makes economic sense, yes.          They said

11    they're willing to support the business.

12          Q      Well, have you had specific discussions with

13    Hillair such as how much capital they'd be willing to

14    provide to the company to support the Uber Freight

15    contract if you're able to obtain it?

16          A      No.

17          Q      So just a general sense that if -- if you can

18    attract the business and it makes economic sense,

19    Hillair would consider supporting it; is that correct?

20          A      That is correct.

21          Q      All right.      And where do things stand with

22    Lone Star?

23          A      I believe that if we haven't already, we

24    should be doing some small routes for them.              If it

25    hasn't -- if it hasn't started yet, I think it will

                                                                  Page 131

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 1 - page 134
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 135 of 457

1     start within the next -- based on my understanding from

2     Mr. Voskanian, within the next 30 to 45 days also.

3             Q    Do you have any understanding as to the volume

4     of routes that Scoobeez expects to receive from

5     Lone Star?

6             A    No, not exact numbers, but I think, as with

7     OnTrac, it would be a small number of routes to begin

8     with.

9             Q    Do you have any understanding as to the

10    approximate revenue that the Lone Star contract or

11    routes would generate for Scoobeez?

12            A    Not at this time.

13            Q    Do -- is there a signed contract with

14    Lone Star?

15            A    I -- I haven't seen one.            I don't know if it's

16    a -- I don't know.

17                 MR. ESTERKIN:       Okay.       I'm going to mark, as

18    Exhibit 22, a copy of an LSO final-mile agreement dated

19    May 1, 2020.

20                 (Exhibit 0022 was marked for

21                 identification.)

22    BY MR. ESTERKIN:

23            Q    Let me know when you have that.

24                 Do you have it?

25            A    Nope.

                                                                  Page 132

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 135
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 136 of 457

1           Q     You can take a few minutes.

2                 Have you ever seen this document before?

3           A     I said, no, I haven't received it.

4           Q     Oh, you have not received it.             It should be on

5     your screen.

6           A     It's not on my screen.

7                 MR. SIMON:      I don't have it either, Richard.

8     Maybe it's large and it's taking time to get through the

9     system, but it's not showing in mine either.

10                MR. ESTERKIN:        Let me try it again.       Maybe

11    it's my end.

12                THE WITNESS:       Okay.       I now have it.

13                MR. ESTERKIN:        Okay.       I probably clicked on a

14    wrong button.

15                MR. SIMON:      Now I see it on mine.

16                Exhibit 22?

17                MR. ESTERKIN:        Yeah, it's 22.

18          Q     Okay.     Mr. Weiss, have you seen this document

19    before?

20          A     Yeah, I already responded that I had it open.

21          Q     I'm sorry?

22          A     I previously responded that I had it open.

23          Q     Right.

24                My question was:          Have you seen it -- did you

25    see it before today?

                                                                  Page 133

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 136
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 137 of 457

1           A     No, I had not.

2           Q     Okay.     And so I'm assuming, Mr. Weiss, to your

3     knowledge, this agreement has not been presented to the

4     bankruptcy court for the purpose of seeking court

5     authority on behalf of Scoobeez to enter into the

6     agreement, correct?

7           A     I don't believe it has been.

8           Q     Okay.     All right.        Do you recall, on

9     October 7th, there was a conference call at which Amazon

10    indicated to Scoobeez' representatives, on the call,

11    that Amazon intended to terminate the Scoobeez agreement

12    as soon as it was able to do so?

13          A     Yes.

14          Q     And following that call, did you have any

15    further discussions with anybody at Scoobeez about the

16    need for Scoobeez to find business other than the Amazon

17    business?

18          A     Yes.

19          Q     And is it -- would it be correct to say that,

20    following that call, there was an increased sense of

21    urgency in terms of finding new business for Scoobeez?

22          A     Yes.

23          Q     And you -- did you express that view to

24    Mr. Voskanian?

25          A     Yes.

                                                                  Page 134

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 137
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 138 of 457

1           Q     Did you express that view to Mr. Sheikh?

2           A     Yes.

3           Q     And when you expressed that view to them, how

4     did they respond?

5           A     They -- you know, we went out to try to seek

6     new business.

7           Q     And as of today, are there -- is there any new

8     business in prospect immediately for Scoobeez other than

9     the Lone Star and OnTrac business?

10          A     In the immediate future, you know, we -- prior

11    to having a confirmed bankruptcy plan, no.

12          Q     All right.        Are you aware that Mr. Voskanian,

13    at one point in time, attempted to obtain new business

14    for Scoobeez from Bristol Farms?

15          A     Yeah.     Yeah.     He's -- he's contacted, you

16    know, other parties, yes.

17          Q     Okay.     Well, I'm speaking specifically now

18    about Bristol Farms.

19                So you're aware of the efforts to obtain

20    business from Bristol Farms?

21          A     Yes.

22          Q     What's the current status of those efforts?

23          A     I don't believe they've progressed.

24          Q     And you're aware that, at some point in time,

25    Mr. Voskanian attempted to obtain business --

                                                                 Page 135

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 138
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 139 of 457

1     middle-mile business from Amazon, correct?

2             A    Yes.

3             Q    And what's the status of those efforts?

4             A    We do not have a contract.

5             Q    And are those discussions ongoing, or are they

6     stopped?

7             A    I believe they stopped.

8             Q    Okay.    You've already testified about

9     Wal-Mart, OnTrac, and the scooter company.                    Uber Freight

10    you've already talked about.

11                 Are there any other discussions that are

12    currently ongoing with prospective business partners for

13    Scoobeez?

14            A    Nothing that I can remember off the top of my

15    head.

16            Q    So, I mean, just to sort of summarize

17    Scoobeez' future business prospects, once the plan is

18    confirmed, you have a small number of routes that you

19    expect to get from OnTrac, correct?

20            A    Yes.

21            Q    You have a small number of routes that you

22    expect to get from Lone Star, correct?

23                 MR. SIMON:     Objection.           Speculation.

24    Objection.     Vague and ambiguous.              Objection.     Assumes

25    facts not in evidence.

                                                                       Page 136

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 139
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 140 of 457

1     BY MR. ESTERKIN:

2           Q      You can answer the question.

3           A      Yes.

4           Q      Okay.    And you expect that the Amazon contract

5     will be terminated as soon as the automatic stay is

6     terminated, correct?

7           A      Based on your representations today, yes.

8           Q      And so it would seem that the success of the

9     plan of reorganization hinges on increased business from

10    Lone Star, increased business from OnTrac, or finding

11    business from a prospect as yet unidentified, correct?

12          A      Yes.

13                 MR. ESTERKIN:       Okay.       I don't think I have

14    anything further, Mr. Weiss.

15                 THE WITNESS:      Okay.

16                 MR. ESTERKIN:       I thank you -- I thank you for

17    your time, and sorry that we ran into your other meeting

18    by, according to my clock, 22 minutes.                   Hopefully you

19    can pick up your other meeting half an hour late or so.

20                 THE WITNESS:      Tomorrow morning, 8:00 a.m.

21    That's fine.

22                 MR. ESTERKIN:       All right.           Thank you again

23    very much.     We can go off the record -- actually, we

24    should talk about signing and reviewing the deposition.

25                 Why don't we go off the record while we have

                                                                      Page 137

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 140
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 141 of 457

1     that discussion.
2                  (Discussion off the record.)
3                  MR. ESTERKIN:          Okay.        While we were off the
4     record, we discussed the concept of entering into a
5     stipulation with respect to the witness's reviewing and
6     signing of the transcript, and Mr. Simon, on behalf of
7     the witness, declined to enter into such a stipulation,
8     and with that, we can go off the record.                   Thank you.
9                  (TIME NOTED:         2:24 p.m.)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                  Page 138

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 141
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 142 of 457

1                 I, BRIAN WEISS, do hereby declare under
2     penalty of perjury that I have read the foregoing
3     transcript; that I have made any corrections as appear
4     noted, in ink, initialed by me, or attached hereto; that
5     my testimony as contained herein, as corrected, is true
6     and correct.
7                 EXECUTED this ______ day of _____________,
8     2020, at ___________________, __________________.
                     (City)                        (State)
9
10                                __________________________
                                              BRIAN WEISS
11                                             VOLUME I
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 139

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 1 - page 142
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 143 of 457

1              I, the undersigned, a Certified Shorthand Reporter

2     of the State of California, do hereby certify:

3              That the foregoing proceedings were taken before

4     me at the time and place herein set forth; that any

5     witnesses in the foregoing proceedings, prior to

6     testifying, were administered an oath; that a record of

7     the proceedings was made by me using machine shorthand

8     which was thereafter transcribed under my direction;

9     that the foregoing is a true record of the testimony

10    given.

11             Further, that if the foregoing pertains to the

12    original transcript of a deposition in a Federal Case,

13    before completion of the proceedings, review of the

14    transcript [      ] was [     ] was not requested.

15                  I further certify that I am neither

16    financially interested in the action nor a relative or

17    employee of any attorney or any party to this action.

18             IN WITNESS WHEREOF, I have this date subscribed my

19    name.

20    Dated:       06/17/2020

21

22                              <%7484,Signature%>

23                              Catherine A. Ryan, RMR, CRR

24                              CSR No. 8239

25

                                                                 Page 140

                                  Veritext Legal Solutions
                                       866 299-5127
                                Exhibit 1 - page 143
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 144 of 457
  [& - 29]

            &            1/1 70:18                 120:8,14,20         2000 75:18 94:18
   & 3:4,15 4:4,12       10 8:8 15:6,7,13,16     140 1:25              2015 121:13 122:2
     7:14,17,20,21,23      15:18 45:3,23         14989 1:5 2:5           122:18 123:10,16
     81:16,17,18 83:21     100:10 104:25         14991 1:6 2:6           123:22
     102:4,6,21,24         106:7 107:24          14997 1:7 2:7         2016 8:4
                           108:5                 15 1:15 2:17 9:1      2019 13:18 81:4
            0
                         10,000 24:12 25:1         95:21 99:23           82:5,9,17 121:17
   0001 5:8 28:19        10/03/19 5:21           150,000 87:5,13         121:23,24 122:2
   0002 5:14 41:22       100 7:8 124:5             94:15                 122:18 123:5,11
   0003 5:17 42:11       10016-1314 3:6          16 62:23 63:2           123:23,25
   0004 5:20 43:22       102 7:13                  73:17 98:21 111:6   2020 1:15 2:17 9:1
   0005 6:3 61:16        10250 4:14                123:16                20:18 29:2 31:9
   0006 6:11 20:9        107 69:16               168,000 100:3           31:11,12,23,24
   0007 6:14 76:24       10th 4:6                168,472 96:17           36:18 67:10 76:3
   0008 6:19 97:16       11 1:8 2:8 5:8 6:5      17 96:3 99:11,12        76:17,22 78:1,3
   0009 7:3 99:7           6:14,19 7:3,8           100:18,19 105:5       81:20 94:3,3
   0010 7:8 100:13         28:24 38:25 61:25       107:24 108:5          96:15 97:12 99:6
   0011 7:13 102:8         102:3 103:4             113:13 123:16         101:5 110:19
   0012 7:19 81:21       1129 47:18              1700 4:14               132:19 139:8
   0013 8:3 119:5        119 8:3,7               176,839 94:25         2021 70:22 71:6,15
   0014 8:7 119:22       11:07 72:10             17th 68:12            2023 75:18 111:10
   0015 8:14             11:15 72:12             18 97:21,22 118:4     21 6:17 8:4 36:24
   0021 8:14             11th 61:14                118:6 119:1           39:22 70:18 75:8
   0022 8:10 132:20      12 8:4 66:24 67:2         123:16                86:1 96:3 103:5
   02/19/20 6:16           67:10 81:14,20        18,000 87:19,25       212 3:7,7
   03/19/20 6:21           105:18                18th 23:9 52:17       213 3:17,18 4:7,7
   04/15/20 7:5          12,500 24:11 25:1       19 7:11 54:25         21st 24:14
   05/14/20 5:18           25:4                    66:12 86:1,2        22 30:17,19 132:18
   05/18/20 7:10         12/25 71:12               105:5 121:17          133:16,17 137:18
   06/17/2020 140:20     12/31 75:8,9              123:17              229-1234 4:15
            1            120 96:18,22 100:3      19th 22:11 121:18     229-1244 4:15
   1 1:25 28:21,23       12:15 106:19              121:20              22nd 3:16
     38:23 70:16,22      12:30 72:5 106:20       1:30 106:24           23 47:5,10 75:9
     71:6,15 110:14      12th 66:20,25 68:5      1st 18:16 93:24       25 16:3
     132:19                68:10,24                       2            25,000 23:10
   1,050,934.65          13 102:23 119:8                               27th 22:13
                                                 2 13:1 41:24 71:7
     102:24 103:11         120:14,20                                   28 5:8 29:2 31:9
                                                   105:7,11 121:13
   1,725,588 86:24       132 8:10                                        97:11
                                                   122:2,18
   1.5 34:19 39:8        14 6:12 21:19                                 28th 31:25 32:2,8
                                                 2,344,172 71:21
     74:20                 64:18,18,19 65:2                            29 7:6 99:11
                                                 20 6:11 16:3,3
                           102:23 119:21
                                                   68:12 71:12

                                                                                   Page 1
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 144
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                         Main Document   Page 145 of 457
  [29th - account]

   29th 97:11,12         329,000 69:16                    6                     8
   2:00 107:3,7          329,650 69:12           6 6:8 7:17 20:12     8 64:18,18,24
   2:19 1:5,6,7 2:5,6    338-3603 3:7              20:15 62:3 63:21     66:20 70:24 71:9
     2:7                 35 44:1 68:6              63:24 64:17,18       97:10
   2:24 2:17 138:9       37 8:12                   71:1 102:16        81 7:19
   2a 103:13                      4              6.3 67:17            8239 1:23 2:19
             3           4 5:21 41:25 43:24      60 124:6               140:24
   3 37:1 42:13 44:10      47:6 69:15 103:8      60601-5094 3:10      865 4:6
     67:25 71:7,9        40 66:11,18 68:7        61 6:3 100:4         871,230.84. 55:2
     102:16 103:2,9      41 5:14                 610 76:23            8:00 137:20
     105:22              410 5:17,20             612-2500 3:17                  9
   3,230,322 70:16       4137303-1 1:24          612-2501 3:18
                                                                      9 5:4 47:18 99:5
     71:12               42 5:17                 621,343 98:24 99:2
                                                                      90 3:6 100:4
   3,280,322 70:22       43 5:20                 687-2329 3:7
                                                                      900,000 66:20
   3,844,172 70:17       443-3000 4:7            69 5:11 30:17 31:4
                                                                        67:13,22 68:9
     71:3,14             443-3659 4:7              36:24 45:1 47:5
                                                                      90017 4:6
   30 66:9,17 78:3       45 130:23 132:2           49:14 54:25
                                                                      90067-6253 4:14
     93:24 95:20 98:18   474,000 88:4            693 97:14
                                                                      90071-3132 3:17
     103:24 124:6        484,000 106:5,10                 7           950,000 67:24 68:3
     132:2               4th 18:5 20:18          7 7:23 21:19 45:1    97 6:19
   30,770 100:4                   5                64:18,18,19,23     99 7:3
   300 3:16 69:11                                  65:2 66:17 76:20   9:31 2:16 9:2
                         5 5:15,18 31:11,23
   300,000 103:19,24                               85:25 86:23        9th 70:5,6
                           47:17 61:12 69:15
     104:3                                         105:23
                           69:16 107:22                                         a
   30th 94:7 117:20                              7/31/2020 75:10
                           108:3                                      a.m. 2:16 9:2
   31 31:12,24 76:3                              715 86:22
                         5,000 24:15 25:3                               72:10 137:20
     76:16,22 81:4                               725,588 86:17
                         5,436,950 67:11                              ability 108:23,24
     82:5,17 96:15                               748,000 103:15
                         50 105:10                                      109:5,6,10 123:4
     99:6                                        7484 140:22
                         50,000 20:2 22:11                            able 20:20 21:7,11
   310 4:15,15                                   751,651 99:25
                           22:13,15 23:9                                74:2 100:16
   312 3:11,11                                   754 29:2
                           25:18 26:5 104:13                            102:11 107:6
   31st 18:15 31:21                              76 6:14
                         500,000 33:8 34:12                             114:9 119:11
     32:4 34:7 36:18                             77 3:10
                           69:24                                        125:13 131:8,15
     63:18 82:9,24                               772 81:19
                         536,851 96:11                                  134:12
     83:2,3 93:4 94:7                            774 100:12
                         540,000 106:9                                accepted 125:4
     95:21 98:18                                 786 20:18
                         540,957.58 106:2                             access 59:8,9,11
   32 6:22 97:21                                 79,360.71 56:14
                         563 102:7                                    accords 39:17
     98:21                                       791 61:14
                         5th 31:21 32:3                               account 6:16,21
   324-1001 3:11                                 7th 134:9
   324-1145 3:11                                                        7:5,10 23:22
                                                                        33:11,15 35:25

                                                                                  Page 2
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 145
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 146 of 457
  [account - appended]

     67:4 74:15 91:1     administering             74:25 75:4 76:2     answer 10:19
     96:14                 45:15                   116:8,8,16 117:2      11:12,13,15,17,21
   accounted 70:2        administration            118:11,13,20,24       11:25 12:6 15:23
   accounting 59:12        38:24                   119:9,17 120:12       17:8 25:13,14,15
     77:8,15,18 78:17    administrative            120:14 122:17         26:12,19 27:9,11
   accounts 44:1 96:7      36:18 37:1,14,22        123:10,17,22          27:14,14,16,17,18
     96:10,15,17,22        38:8,13,17,23           124:5,20,20,22        32:21 36:13 37:8
     98:22,25 99:24        39:16,23 40:12,13       126:10 134:9,11       38:3 40:19 41:5
   accrual 63:19           40:23                   134:16 136:1          43:11 45:11 46:19
     74:11,16 75:24      advised 51:25             137:4                 51:1,4 54:21
     78:17 95:23,25      affirmative 122:21      amazon's 116:10         55:14 64:8 65:13
     100:24              affirming 120:23        ambiguous 32:22         70:12 73:6,8
   accruals 78:20          120:23                  48:18 51:3 65:12      79:18 85:17 109:2
   accrued 36:17         afternoon 4:5             122:12 123:14         109:5 110:17
     91:17 94:15 98:2      72:25 73:2              136:24                112:22,23 113:20
     98:5,6,8,10         aged 96:22              amended 5:8 6:4         127:4 128:10
   accurate 40:9,21      agency 51:10,15           28:23 44:24 61:25     129:5 137:2
   accurately 40:9       agency's 51:7           amendments            answered 40:17
   acquire 123:9         ago 15:22,22 24:25        118:4,7 119:1         48:25 54:19
   acquired 123:21         34:8 42:25 49:1         120:15              answering 11:1
   acting 15:9             59:25 60:6 117:24     amount 19:24          answers 85:19
   action 140:16,17      agree 121:23              25:22 26:5 28:11      107:18
   actions 116:25        agreement 8:11            34:18 35:8,11,24    anticipate 111:3,7
   active 15:21            119:25 132:18           49:25 50:1 55:3,6   anticipated 37:20
   activities 61:7         134:3,6,11              55:10 56:14,16,22     38:6
   acts 60:24            ah 21:21                  58:4,9 65:16        anticipation 65:6
   actual 27:4,20,25     ahead 29:3 40:19          67:16 74:25 80:11   anybody 13:6 25:8
     31:17 50:19 70:7      48:16 58:13             80:22,22 84:18        32:25 55:8 109:19
     79:1 80:25 92:10      111:21                  88:14,22,23           118:19 124:3
     94:22 95:9          al 1:6 2:6                103:23,24 104:10      130:24 134:15
   add 90:6              allotted 37:13            106:6 115:22        apologize 103:8
   additional 88:1       allow 11:17,17,24       amounts 22:21         apparently 55:1
     115:23 118:10,14    allowed 37:24,25          24:5,6,7,8,11,18      61:13
     118:20 124:15,16      38:4,16 39:24           25:17,19 27:21      appear 139:3
   additive 67:21          80:7 98:17              34:13 36:5 80:24    appearances 3:1
   adequate 28:12        allows 106:5              80:25 91:18 100:7     4:1
   adequately 122:10     amazon 2:14 3:14          100:24 104:18       appearing 2:15
   adjust 92:15            54:1 57:24 58:2,4       106:16              appears 21:15
   administered 1:6        58:9,21 65:7,8,23     analysis 122:4          30:9 102:23
     2:6 9:5 140:6         66:4,5,9,13 67:4      angeles 1:3 2:3       appended 63:23
                           67:14,16 68:5           3:17 4:6,14

                                                                                   Page 3
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 146
                                       866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                          Main Document   Page 147 of 457
  [application - based]

   application 79:19      armory 7:15 102:5       attempting 112:16      118:5,22 135:12
     79:20 81:3 82:4,8    arose 43:15               122:16,24            135:19,24
     84:4 105:20          arrears 66:10 94:2      attention 43:1,2               b
   applications 7:14      arrive 82:19 83:7       attorney 3:5,9,16
                                                                        b2b 8:11
     7:20 79:4,6,9,24       83:14,17                4:13 25:10,25
                                                                        b2c 8:11
     80:4 81:16 82:11     articulated 65:21         27:6 43:9 73:3
                                                                        back 11:8 19:1
     84:2 85:5 93:2       aside 85:16               84:16 85:7 89:16
                                                                         21:4 26:13,15
     102:4 105:16         asked 40:17 54:19         116:18,21 140:17
                                                                         37:21 39:22 41:10
   applying 115:15          82:3 108:4 113:16     attorneys 4:5
                                                                         45:20 50:18 63:21
   appointed 122:25         113:18                  82:16 89:8 97:24
                                                                         72:2,11,14,16 73:9
   appointment            asking 11:11,14         attract 108:23
                                                                         73:24 74:2 75:21
     107:2,7 122:20         49:12 53:11,13,16       109:5,11 112:16
                                                                         85:24 89:23
   appreciate 75:21         80:20 107:15            122:24 131:8,18
                                                                         106:24 107:2,13
   approach 109:21        ass 128:17              attracting 109:13
                                                                         107:14 109:2
   approached             assembling 77:14          110:4 115:2
                                                                         111:16,21,22,25
     128:25               assert 10:13            audio 114:14
                                                                         123:16 127:24
   appropriate 77:8       assess 127:25           august 24:14
                                                                        balance 67:22
   approval 31:10         assignments 14:20       authority 134:5
                                                                         68:25 71:12,13,20
   approve 12:14          assist 109:13           authorized 80:8
                                                                         74:21 86:16 98:9
   approved 40:1            115:8                   80:22 103:14,20
                                                                        bandwidth 14:2
     77:12 80:13          assistance 108:16         104:10 106:16
                                                                        bankruptcy 1:1
   approximate              108:21 109:16         automatic 137:5
                                                                         2:1 20:18 29:1
     103:17 132:10          110:4                 available 45:4,5,7
                                                                         47:19 51:19 60:11
   approximately          associates 7:22           45:13,24,25 46:2
                                                                         61:15 76:21 79:4
     15:25 18:6 22:15       17:16 81:18           avenue 3:6,16
                                                                         81:19 89:21 97:15
     66:9,14 68:6 72:6    assume 13:20            average 88:25
                                                                         100:12 101:8
     103:19 106:24          52:24 53:1,18         avoidance 10:12
                                                                         102:7 121:17
   april 29:2 78:3          54:1,10 55:5          award 65:7 80:3
                                                                         122:3,19 123:5,11
     89:24 90:1 93:5        71:22                   103:10,20 105:11
                                                                         125:14,18 126:2,6
     93:21,23,24,24       assumed 52:16             106:2,16
                                                                         126:11,22 127:2,5
     94:1,3,7,11,17         53:9,9 56:18 70:4     awarded 65:15
                                                                         127:7 128:22
     100:10 104:24        assumes 50:12,24          80:22,25 98:17
                                                                         134:4 135:11
     105:1,2,3 121:17       65:11 136:24            102:24 104:9,14
                                                                        banner 21:15
     121:20,20,23,24      assuming 29:4             130:7
                                                                        base 124:4,13
     122:2,18 123:5,10      58:21 103:22          awards 103:23
                                                                        based 23:7,16
     123:22                 134:2                   104:9,11
                                                                         30:19 40:3,8,20
   ar 68:7                attached 18:11,19       aware 42:4,8,20
                                                                         43:9 63:4 65:8,20
   area 57:5 78:22          63:12 64:16 139:4       42:22,22,24 43:14
                                                                         66:4,23,24 74:7
     100:21 106:21        attempted 135:13          43:18 44:5 55:11
                                                                         79:1,23 80:23
   areas 72:24              135:25                  55:15 56:20 58:23
                                                                         83:8 84:19 92:9
                                                    61:4 110:2 116:24
                                                                         92:11 94:22 95:4

                                                                                    Page 4
                                   Veritext Legal Solutions
                                   Exhibit 1 - page 147
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                          Main Document   Page 148 of 457
  [based - case]

     95:15 98:16 118:8    believed 26:7 28:4      broader 112:15           126:9,17 128:17
     129:11 132:1         bender 4:12 7:17        broken 111:16            129:1 131:1,8,11
     137:7                  7:22 81:18 102:6      brought 17:16            131:18 134:16,17
   basic 83:25            benefit 33:11             43:2                   134:21 135:6,8,9
   basically 13:23        best 12:20 63:25        buchalter 88:20          135:13,20,25
     83:25 124:14           86:20 110:11            90:10,18,20 92:2       136:1,12,17 137:9
   basis 27:22 63:19      billed 15:21 88:23        94:5,10                137:10,11
     63:20 64:1 65:21     billing 15:20 84:16     budget 18:4,12,14      busy 14:16
     74:11,12 75:24       bills 39:12               18:17,19,20,22,23    button 133:14
     76:12 78:17 83:4     bird 127:20               19:5,7,18,24,25      buyer 100:24
     96:23 104:19,20      bit 23:18 121:19          22:21,25 24:1,5,9              c
   beach 1:14 2:16          127:25                  24:15,17,21 25:4,5
                                                                         c 47:18
     9:1                  bk 1:5,6,7 2:5,6,7        25:9,18,19,23 26:6
                                                                         california 1:2,14
   beat 97:23             board 5:15 42:1           26:8,25,25 27:21
                                                                           2:2,16 3:17 4:6,14
   began 124:12             44:10 76:6,7            28:1,5,11,13 31:11
                                                                           9:1 129:24 140:2
   beginning 2:16           114:9,21,22             31:13,18,21,23
                                                                         call 33:11 35:7
     23:21 34:7,14,22     bockius 3:15              32:2,3,7 33:1,25
                                                                           72:4 121:24 134:9
     37:5 40:12 63:4      bold 22:1                 34:5,7,11 41:1
                                                                           134:10,14,20
     67:11,19 68:20,23    books 61:8                63:11,22,23,25
                                                                         called 33:6 52:1
     68:25 69:17 71:4     booster 56:13,17          64:2,16 65:20
                                                                           127:21
     71:5,6,6,13,13         56:18,21,24 57:17       67:3,5,9 69:20
                                                                         calls 32:14,18 38:1
   behalf 2:14 29:21        57:21,25 58:22          70:2,8,14 74:17
                                                                           39:5,19 40:16
     29:25 30:4 92:3      bother 118:25             111:2
                                                                           41:3 45:10 46:17
     134:5 138:6          bottom 23:25 47:6       budgeted 25:22
                                                                           47:1 48:3 50:3,23
   belief 129:11            47:11 102:15          budgets 17:4 34:6
                                                                           51:16,17 54:18
   believe 9:21 18:23     boulevard 4:14            34:14 35:4,8 36:7
                                                                           55:20 64:5 65:10
     19:22 20:2 22:23     box 96:6                  40:1 80:13,24
                                                                           96:25 116:22
     24:11,24 25:6        boy 97:21                 91:19 106:6
                                                                           122:13
     29:16,23 44:18,18    break 10:23 71:25       bunch 88:24
                                                                         capital 4:3 17:20
     46:20 55:25 58:10      72:6,18 106:20,23     business 6:14,19
                                                                           23:14 114:25
     60:22 66:21 70:15      107:14,16               7:3,8 14:15 29:25
                                                                           115:6 130:17
     75:18 78:2 91:10     brian 1:13 2:13           39:12 40:3 61:2,5
                                                                           131:1,7,13
     91:22 93:4 95:3        5:3 6:3 9:4 62:4        61:7 76:8 108:13
                                                                         capitalized 122:10
     97:6,8 101:2           117:12 139:1,10         110:25 112:4,16
                                                                         carried 106:10
     119:9 120:19         brief 84:17               113:10,15,24,25
                                                                         case 12:15 14:21
     121:5,19 122:1,7,9   briefly 78:5 93:7         114:4,7,19,23
                                                                           17:17 23:19,23
     123:2,20 125:7,11    brill 4:12 7:17,23        115:1,2,4,4 118:10
                                                                           29:2 34:7,15,15,18
     125:19 126:16          81:18 102:6             118:11,15,21
                                                                           34:22,23 35:3
     127:1 129:9,24       bristol 135:14,18         122:5,17,17,24
                                                                           36:5,6 40:5 60:11
     131:23 134:7           135:20                  123:3,4,9,21
                                                                           76:22 79:9 89:21
     135:23 136:7                                   124:20,25 125:4,6
                                                                           97:15 100:12

                                                                                      Page 5
                                   Veritext Legal Solutions
                                   Exhibit 1 - page 148
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                          Main Document   Page 149 of 457
  [case - comparing]

     103:25 104:2,2       certify 140:2,15          54:3 55:1             72:11 84:12 104:9
     128:22 140:12        cetera 15:22 37:14      clarification 16:14     106:24 107:2
   cases 38:25 61:15        63:6 89:17              71:11                 111:16,21 125:16
     81:19 102:7          change 53:23            clarify 14:24 32:5    comes 76:6
   cash 6:12,14,19          67:17 71:9 87:19        65:18 92:23         coming 52:20
     7:3,8 17:4,5 18:3      107:17                clean 12:3 23:18      commence 131:1
     18:4 20:17 22:2      changed 120:15          clear 16:18 26:24     commencement
     24:1 31:10,20,22     changes 18:21             30:25                 62:14
     32:25 33:6 34:6        19:7,17 22:25         clicked 133:13        commensurate
     34:14 35:4 36:6        23:2                  client 25:10,25         51:6
     37:17 38:12 39:9     chapter 1:8 2:8           27:6 43:9 73:3      commenting 17:5
     39:11 40:1,2,3,3       5:8 6:5,14,19 7:3       116:18,21 124:4     comments 78:21
     40:24 45:4,5,6,12      7:8 28:24 38:25         124:13              commitment
     45:24,25 46:1          61:25                 clients 15:21           115:10
     47:3 63:5,12,20,22   characterize 29:20      clock 137:18          committee 4:11,11
     63:22 64:1,1,16      charged 51:9            close 85:22 98:4        5:11 6:8 17:21,24
     65:21 66:3,7 67:5    charges 51:15           cluttering 119:2        18:1 19:23 24:2
     67:11,16,20,20,21      84:19 85:9            code 47:19              24:14 28:10,12,14
     68:11,15,18,19,23    chart 103:4             cofounder 15:3          28:16,25 30:4,5
     68:24,25 69:3,6,10     105:22                collateral 6:12         34:1 35:21 36:10
     69:10,17,24 70:7     chicago 3:10              17:5 18:4 20:17       62:2 83:10 87:17
     70:10,11,13,15,21    chief 13:13 14:23         31:11,20,23 33:1      88:4 91:13 93:18
     70:23 71:3,4,5,7,8     15:9 58:24              34:6,14 35:4 36:6     93:19 101:18
     71:12,13,18,20       circumstances             40:1 63:12,22,23    communicate
     74:12,16,20,21,25      92:14                   64:16 80:13,23        59:19,21 60:2
     80:13,23 91:11       city 139:8                111:2               communication
     104:4 106:11         claim 5:14,17,20        collect 68:11           17:24 55:12
     111:2                  37:14 38:17,23        collected 67:22       communications
   categories 16:23         41:25,25 42:5,14      collections 65:16       10:4,7 13:8 17:19
     64:22,23               42:20,23,24 43:1,4      67:21,25 71:7         17:19,25 56:24
   catherine 1:22           43:7,14,14,18,25      collectively 36:11    community 123:3
     2:18 140:23            44:1,5,5,12,19,22       36:14,15            companies 51:18
   cathy 109:2              50:20 55:1            color 22:10             113:4 125:11,25
   cause 107:17           claimants 49:25         column 67:10          company 43:10
   caution 10:1,16          50:10,16                98:15 100:3,5         60:24 61:3 78:19
   central 1:2 2:2        claims 36:18 37:22        104:15                126:4,4 127:18
   ceos 16:25               38:8,13 39:16,23      columns 99:18           128:3,15,23
   certain 53:25            39:25 40:14 41:13     combination 95:5        131:14 136:9
   certainly 23:3           41:16,19 44:10          95:22               company's 123:18
   certified 2:18           46:13 47:7,17         come 43:1 46:15       comparing 106:15
     140:1                  48:9,22 50:2 51:5       46:20 68:25 72:2

                                                                                     Page 6
                                    Veritext Legal Solutions
                                   Exhibit 1 - page 149
                                         866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 150 of 457
  [compensation - correct]

   compensation            61:24 69:25 73:17       58:22,22 116:9       38:13 39:2 41:1
     85:5                  74:22 108:4,12,17       117:2,5 118:1,8,9    44:19 45:8 46:4
   complete 11:17          108:22 113:8            118:16,24 119:10     46:24 51:15 52:17
     72:7                  114:1 115:8,16,20       119:17 120:4,5,12    52:22,23 53:1
   completed 11:13         115:24 116:2            120:15 123:10        54:15 55:19 56:14
     11:15 12:6 129:5      131:4                   131:15 132:10,13     58:18 59:7,17
   completing 85:17      confirmed 23:17           136:4 137:4          60:9,10,12,15,25
   completion 140:13       33:16 70:5 112:14     contracts 51:21,24     61:23 62:7,15
   compliance              135:11 136:18           52:13,16,25 53:10    64:3 65:1,21,25
     126:18 127:1,15     conjunction 14:21         53:14,17 54:2        66:5,10,21 67:6,11
   composed 118:2        connection 9:13           57:24 58:20 121:2    67:18,25 68:13,15
   compound 48:17          12:13 13:2            contractual 40:4       68:20 69:5,7,17,20
   comptroller 43:25     consented 9:22            116:16               69:22,25 70:9,16
   comptroller's         consider 131:19         control 114:9,21       70:22 71:18,21
     44:22               considering 58:20       conversation           74:12,13,25 75:25
   computer 42:10        consistently 30:22        72:21,23 73:11       76:17,18 79:6,7,9
     59:11 72:11 81:11   constellation 4:14      conversations          79:14,15 80:1,2,4
     81:12 85:21         constitute 120:14         28:7,10 72:19        80:5,9,10,14,25
     100:11 102:14       constitutes 129:20        108:15,21 130:25     81:1 82:12,17,18
   con 51:21 131:3       consult 10:14,24        conway 7:15,21         83:5,22 84:2,19,20
   concentrating         consulting 15:1           81:17 102:4          87:5,14,17 88:5,8
     83:1                contact 88:10,13        copies 88:21 89:7      90:11 91:8,9,13,15
   concept 45:5,25         110:22                  90:4                 91:19 94:25 95:18
     138:4               contacted 125:10        copy 18:9 20:16        96:15 98:2,3,13,24
   conclude 49:13          125:25 135:15           28:23 43:25 61:12    99:1,2,14,18
   conclusion 32:14      contacts 109:18,20        61:23 73:22 76:20    100:22 101:13
     32:19 38:2 39:6       125:16                  81:15 102:3 119:8    102:25 103:15,20
     39:20 40:16 41:4    contained 139:5           132:18               103:21,25 104:2
     45:10 46:18 47:1    contingent 115:15       coronavirus 9:21       104:11,12,16
     48:4 50:4,24          115:17                correct 11:24          105:11,12,17
     51:17 64:6 65:11    continue 123:4            13:15,18,21,24       106:3,6,8,12,13,17
     116:23 122:13         124:21                  14:10 15:2 18:1,5    108:13 110:25
   condition 32:5        continued 4:1 6:1         18:12,15 19:2        111:1,3,4,7,8
   conditions 32:1         6:11 7:1 8:1 20:17      21:11 22:11,13,16    112:12,19 115:10
   confer 57:1           continues 24:16           25:5 27:5 29:18      115:12,14,16,20
   conference 52:1       continuing 46:23          30:1,10,13,15        115:21 117:15,24
     72:4 134:9          contract 53:25            31:16,19,25 32:17    121:6,17 122:8
   confirm 82:3,6          54:1,11 55:2,5          33:6,8,12,16,21,25   123:11 124:1,2
     85:2                  56:4,12,13,18           34:2,8,15 35:5,13    127:7,8,16,17,19
   confirmation 6:4        57:15,15,21,24,25       35:23 36:7,10,19     131:19,20 134:6
     32:17 33:15 40:7      57:25 58:2,5,9,21       37:18,19,23,24       134:19 136:1,19

                                                                                   Page 7
                                   Veritext Legal Solutions
                                  Exhibit 1 - page 150
                                        866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                         Main Document   Page 151 of 457
  [correct - december]

     136:22 137:6,11     court 1:1 2:1 11:7      crystalnixhines       dating 123:16
     139:6                 12:11 19:9,20           4:8                 day 100:3 139:7
   corrected 139:5         20:18 26:13,15        csr 1:23 140:24       days 53:21 66:9,11
   corrections 139:3       30:19,21,22,24        cumulated 86:21         66:14,17,17,18
   correctly 86:17         31:10 40:1 62:13        87:1,3                68:7 95:21 96:18
     102:19                72:1 79:4 80:3,7      cumulative 34:6         96:22 100:4 124:7
   cost 38:24 45:15        80:14 82:12 85:6        34:13 35:7 86:15      130:23 132:2
     128:17                85:19 101:8           cure 54:3,25 55:1     deadline 52:20,21
   costs 26:10,21          103:23 134:4,4          56:14,21 58:4,9     deal 19:4 21:1
     27:20               court's 21:15 80:7      current 18:4 53:16      49:16 100:11
   coughed 56:6          courts 84:22              87:6,25 89:22       dealing 77:24
   counsel 10:13,14      cover 26:10,21            95:11 100:23        deals 36:21 39:22
     10:24 17:2 18:1       27:20 28:12 36:3        101:2 135:22        debating 66:17
     19:22,22,25 22:6    covered 24:16           currently 12:18       debt 91:6 116:4
     22:25 23:8,23         25:23 27:25 28:5        13:13,20 18:3       debtor 32:9 35:21
     24:2,14 25:8,21       28:13 64:2 81:3         55:9 103:22           46:16 47:3 52:15
     26:4 27:2 28:3,10     82:4 92:21              110:24 136:12         52:24 53:21 54:9
     28:15,16 33:24      covering 76:8           customer 123:18         55:4,9 63:17
     34:1,1,2,23,25        95:17                   128:14                86:11,16 91:13
     35:5,12,21,22,25    covers 36:4 78:2        customers 108:23        94:15 105:6
     36:10,10 43:10      covid 13:21 14:9          109:6,11,14,25      debtors 1:7,7 2:7,7
     52:19 58:17 83:9      60:7 66:12              110:5 112:18          5:10 6:7 12:14
     83:11 84:10,24      create 12:25              124:15,16 126:16      13:15 17:1 19:21
     85:3 86:12,16,22    created 19:8 45:6         128:22                19:25 22:6,25
     87:17 88:7 89:4,7     46:1                           d              23:8,23 25:8,21
     90:9,9,25 91:7      credit 88:1                                     26:4 27:1,2 28:3
                                                 date 18:8,10 31:17
     92:22 93:18,20      creditor 4:3,11                                 28:25 31:10 34:1
                                                   32:8 33:1,15,16
     94:15,25 95:18        33:12 37:12,16,20                             34:23,25 35:12,22
                                                   37:23 47:18,23,24
     101:11 105:7,15       39:9 40:13                                    35:25 36:10 46:24
                                                   49:22 63:18 66:7
     105:15 116:10       creditor's 45:7                                 47:3 53:16 60:12
                                                   69:25 74:22 81:6
   counsel's 27:1          46:2,15,21                                    60:18 61:9 62:1
                                                   84:17 85:8 87:2
     28:12               creditors 4:11                                  63:5,25 65:6
                                                   88:4 94:7 109:12
   count 15:20             5:11 6:8 29:1                                 73:18 76:15 83:9
                                                   110:9 113:14
   couple 17:23            39:10 45:8,13,14                              86:21 92:22
                                                   114:8,20 117:6,6
     18:24 19:12 66:15     46:3,7 62:2                                   101:15 103:14
                                                   117:10,13,17,23
     85:21 107:8         crisis 16:19                                    108:12,13,17,22
                                                   121:22 123:17
     118:24 125:10       cro 122:20,25                                 december 18:15
                                                   140:18
     130:11                123:25                                        31:12,21,24 32:4
                                                 dated 121:12
   course 11:20 29:8     crr 1:22 140:23                                 34:7 36:18 63:18
                                                   132:18 140:20
     29:11 35:3 36:4,6   crystal 4:4 52:9,11                             76:3,16 81:4 82:5
                                                 dates 52:18
     39:11 40:3 72:23                                                    82:9,17,22,24 83:2

                                                                                    Page 8
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 151
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                         Main Document   Page 152 of 457
  [december - effectiveness]

     83:3 87:11 95:24      137:24 140:12           68:15,18 78:18         28:22 29:2,4,5
     98:18,18            describe 78:5,8         disclosing 116:20        30:8,23 39:14,17
   decision 53:10        description 5:7         disclosure 17:2          40:15 41:21 49:14
   declaration 6:3         6:2 7:2 8:2 84:17     discuss 72:24            61:14,21 76:23
     12:13 61:12,23        89:17 127:10            124:11                 81:19 97:14
     62:6,18 63:10       desk 78:14              discussed 19:12          100:12 102:6,12
     73:16 74:7 107:23   detail 78:9               63:11 116:1 125:9      119:3 128:1 133:2
     108:3 111:6         detailed 84:15            138:4                  133:18
     113:13                85:3,10,13 89:15      discussing 124:12      documents 13:10
   declare 62:25           89:18                   126:9                  115:12 127:22,23
     139:1               determ 58:14            discussion 13:6        doing 13:17 16:17
   declined 138:7        determination             21:3 23:13,15          112:15 129:1
   deducted 74:20          54:9 55:5 58:11         27:2 41:9 54:14        131:1,24
   default 32:24           58:15                   70:5 138:1,2         dolcourt 17:18
   defaulted 32:9        determine 70:7          discussions 23:12      dollar 39:8 74:20
   defer 52:19 78:9        122:5                   24:21 25:7,16          87:25 104:13
   deferred 51:11        determining 58:8          26:9,19 28:14,15     dollars 37:17
   define 13:22 45:6     development               43:3,7 55:16,18        38:11 70:9
     46:1                  113:11 114:19           56:2,20 73:12        draft 19:8,9 76:4
   definitely 62:20      diamantatos 3:9           108:18 112:3,10      draw 10:18
   definition 38:21        117:11,18               112:17 124:3,8       drive 3:10
     38:23 39:15 45:4    difference 74:15          125:17 126:1,3,5,8   drop 85:16
     45:16,23 46:5         74:19 80:11,21,21       126:12,17 127:10     due 9:20 13:21
     54:25 56:13           106:9                   128:2 129:4,8,12       14:9 39:12 40:6
   definitions 38:18     differences 74:14         130:20,21 131:6        66:12 125:17
   delinquent 51:15        92:17                   131:12 134:15          127:2,4
   delivery 8:3,7,12     different 34:16           136:5,11             duration 57:14,20
     119:8 120:16,18       65:16 80:9 116:12     displayed 67:10                  e
     130:16                118:2                 disposition 33:20
                                                                        earlier 49:9 63:11
   delta 74:23           direct 17:23 29:11      dispute 97:4
                                                                          69:23 91:10 92:6
   department 42:14        30:22 120:1           disputed 97:4
                                                                          92:14
     127:1               direction 140:8         distancing 9:20
                                                                        early 123:16
   depending 104:17      directives 60:8         distinguished 36:1
                                                                        earned 34:25
   depo 117:16           directly 46:10          district 1:2 2:2
                                                                        economic 128:5,7
   deposition 1:13         127:6                 diversification
                                                                          131:10,18
     2:13 9:19,22 10:9   directors 76:6            124:13
                                                                        effective 37:23
     11:20,23 12:23        114:9,21              diversifying 124:4
                                                                          47:23 63:18 71:22
     13:7,11 20:14       disbursement            division 1:3 2:3
                                                                          113:13 114:8,20
     62:15,18 63:11        68:19                   55:24 57:3 115:18
                                                                          116:8
     72:3,7 73:13        disbursements           document 20:12
                                                                        effectiveness 40:7
     93:17 117:8           6:15,20 7:4,9           20:15,18 21:16

                                                                                     Page 9
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 152
                                       866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                          Main Document   Page 153 of 457
  [efforts - expressed]

   efforts 135:19,22     25:20 26:2,17,23          90:24 92:7,14,16      8:10 13:1 20:6,9
     136:3               27:8,13,23 28:17          98:11 99:13           20:12,15,19,23,24
   either 58:16 59:16    28:21 31:3 32:12        estimates 64:1          21:8,15 28:18,19
     94:2,6,11 107:17    32:15,20 33:2             79:1 83:14,18         28:21,23 30:9
     111:12 113:1        38:5 39:13 40:10          84:10,11,23 92:11     41:21,22,24 42:10
     133:7,9             40:18 41:7,10,20          98:18 100:21          42:11,13,16,18
   electronically        41:24 42:9,13,17        estimating 82:22        43:22,24 44:10
     104:22              43:16,20,24 45:14         101:23                61:12,12,16 63:21
   email 12:25 59:22     45:19 46:8,22           et 1:6 2:6 15:22        63:24 64:17 71:1
     60:3 89:12          47:4 48:7,20 50:6         37:14 63:6 89:17      76:20,24 81:14,15
   emails 10:6 127:24    50:13 51:8,20           event 56:17             81:21 85:25 97:10
   emanuel 4:4 90:10     52:8,10 54:20           everybody 20:19         97:16 99:5,7
     90:22 91:1,7,23     55:22 56:7,9              72:8 106:25           100:10,13 102:3,8
   employee 140:17       61:11,18 64:7           evidence 50:12,24       104:25 105:18
   ended 127:10          65:19 71:23 72:14         64:5 65:11 136:25     107:22 108:3
   engage 61:2,5         73:5,9,21 74:1,4        exact 18:8 52:18        119:5,8,21,22
     126:1               75:19 76:19 77:1          81:6 110:9 117:6      120:8 132:18,20
   engaged 55:18         81:11,23 85:15            117:13 121:22         133:16
   engaging 56:2         90:3,6 97:2,9,18          130:8,22 132:6      exhibits 5:6 6:1
   ensure 14:1           99:4,10 100:9,15        exactly 36:3            7:1 8:1,14 20:14
   enter 134:5 138:7     102:2,10 106:19         examination 5:2         104:24 120:14,20
   entered 80:3          107:4,10,13,21            9:8                 exists 53:3
   entering 138:4        108:3,8 109:1,9         examined 9:5          expect 66:6 108:21
   entire 25:5 37:6      111:18,20,25            example 34:24           136:19,22 137:4
     53:13               112:2 114:14              59:10 82:21 95:23   expects 66:3 132:4
   entities 60:25        115:5 117:1,22            102:22 104:25       expense 37:14,22
     112:25              118:23 119:7,20           106:1                 38:17,23,24 39:16
   entitled 74:6         120:1,7 121:21          exceed 128:18           39:23 86:7
   entity 60:22          122:14 123:19           exception 39:23       expenses 37:1
   environment 14:2      132:17,22 133:10        excess 33:24 34:11      40:12,23 68:21
   epidemic 9:21         133:13,17 137:1           34:13 40:25           79:25 86:7
   equal 50:1            137:13,16,22            excuse 24:6 26:2      explain 35:17
   equity 116:4          138:3                     97:11               explained 43:19
   estate 33:6 37:17   estimate 27:24            executed 139:7        explanation 49:22
     38:11 39:9 40:2     28:4 83:4,7 87:4        executory 51:21       explore 108:24
     40:24 69:23 71:18   87:19 92:17 94:21         51:23 52:13,15,25     109:6 131:5
     74:20 82:16 91:11   94:23 95:6,7,10,25        53:14 57:24 58:19   express 134:23
     104:4 106:11        97:3 98:1 100:23        exercising 116:16       135:1
   esterkin 3:15 5:4     101:15 110:11           exhibit 5:8,14,17     expressed 113:14
     9:9 20:5,8,11,22  estimated 27:1,3            5:20 6:3,11,14,19     113:23 114:25
     20:25 21:4 25:12    82:15 87:3 88:17          7:3,8,13,19 8:3,7     135:3

                                                                                  Page 10
                                   Veritext Legal Solutions
                                  Exhibit 1 - page 153
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07            Desc
                          Main Document   Page 154 of 457
  [extent - form]

   extent 15:16 27:8      feel 29:9,10                79:13 82:12,21        79:15,19 102:3
     43:8,11 84:24        fees 19:11,16,18            84:1,22,25 85:6       110:3,19 112:21
     89:1 104:8 116:20       19:21 23:7,20,21         101:3,8,9 102:20      114:6 124:6,12
     116:22                  24:15 25:23 26:6         121:16 122:2,19       130:7
             f               27:1,3,4,19,25           123:5,11            five 35:12,18 36:3
                             28:4,12 33:24         filing 31:17 32:25       36:16 40:24 47:22
   face 60:4,5
                             34:11,13,18,20,25        77:12 95:22           48:11 49:21 71:17
   facetious 128:16
                             35:5,18,20 36:4       final 8:10 19:9,19       71:25 91:11,16
   fact 31:16 43:9
                             38:15,19 39:1,8          39:24 103:23          95:7 104:5
     50:24 80:23 95:15
                             40:25 78:24,25           104:9 132:18        floor 3:16 4:6
     127:5
                             79:24 80:7,8 81:3     finalize 53:22         flow 40:3 68:24
   facts 50:12 64:4
                             82:5,8,16,22 83:4     finalized 101:11         69:11,17,19 70:24
     65:11 136:25
                             86:16,21 87:2,3,23    finances 59:15           74:25
   fair 95:16
                             87:23,25 88:4,14      financial 17:3,6       flows 22:2 24:1
   fall 57:4 58:12
                             88:17 90:24 91:1         63:16,17 76:16        69:4,7,10 99:17
   far 75:6,6,16 79:9
                             91:4,8,12,17,21,23       78:20 80:16,19      focused 124:19,20
     89:21
                             92:1,7,15,16 94:5        113:10 114:24       foley 3:4 7:14,20
   farms 135:14,18
                             94:15 97:24 98:2         115:23                17:15 81:16 83:21
     135:20
                             98:5,5,10,12,16,17    financially 140:16       93:3,9 102:4,21,24
   faster 102:14
                             99:14 100:20          financing 69:3           103:10,14,25
   fax 3:7,11,18 4:15
                             101:15,18,20,24          115:16,18,20          104:14 106:1
   february 94:18
                             102:24 103:23            116:3,4             foley.com 3:8,12
     97:11 98:2,12
                             104:9 105:5,6         find 16:21 81:8        folks 126:17
     110:14
                          feet 85:21                  113:17 134:16       follow 101:23
   federal 140:12
                          fifth 6:11 20:16         finding 134:21         following 111:15
   fee 7:13,19 39:25
                          figueroa 4:6                137:10                113:7 134:14,20
     79:1,4,5,8,24 81:3
                          figure 82:15             fine 9:12 31:1         follows 9:6 26:18
     81:16 82:4,8,11,20
                             104:13                   64:19 137:21          31:9 45:21 109:4
     83:12,16,17 84:1,2
                          figures 68:19            fingers 72:1           font 21:22
     84:3,14,20,21,25
                          file 31:10 52:15         finish 26:2 107:4,6    fool 121:8,9
     88:1 89:15 90:15
                             81:19 97:14           finished 10:25         footer 30:20
     90:17,19,20,21
                             100:12 101:11            11:11 17:8 44:16    force 15:6,7,13,16
     92:10,11,13,15,17
                             102:6 105:15             109:22                15:18
     92:21,23,25 93:1
                          filed 5:18,21 6:16       firm 15:2,4,5          forecast 22:18
     93:19 94:22 95:4
                             6:21 7:5,10 18:4,8       90:10,10,13           25:2 66:20 70:21
     95:5,16,19 98:6,8
                             19:9,19 20:17         firms 90:16            foregoing 139:2
     102:4 103:19
                             29:1 30:23 31:24      first 5:8 6:4 18:14      140:3,5,9,11
     104:9,11,15,25
                             32:2,7 41:25 42:5        22:5,16 24:11       foremost 114:6
     105:1,10,16,20
                             42:8,14,21 43:25         25:2 28:23 32:6     form 5:17,20
   feedback 114:12
                             44:6 61:14 76:21         36:12 42:24 47:14     83:25 84:3
     114:15
                             76:23 78:2 79:2          47:16 61:25 69:11

                                                                                      Page 11
                                    Veritext Legal Solutions
                                    Exhibit 1 - page 154
                                         866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                         Main Document   Page 155 of 457
  [formal - hillair]

   formal 74:5             135:10 136:17           75:17 85:24,25      grow 114:23
   formed 33:12 53:5               g               86:4 89:23 97:21    guess 52:22 66:19
   forth 19:1 25:17                                97:24 98:21 99:11     107:9 128:11
                         gap 81:15
     26:5 27:21 28:11                              99:23 103:13                  h
                         general 6:16,21
     48:12 49:20 50:20                             107:10 111:10,20
                           7:5,10 16:23                                ha 21:21
     91:18 127:24                                  118:14,25 124:16
                           43:10 46:6 77:24                            half 37:17 38:7,11
     140:4                                         126:22 137:23,25
                           80:7 113:18                                   70:8 103:4 107:5
   forward 23:9,22                                 138:8
                           128:10 130:9                                  107:6 137:19
     27:22 65:18 91:3                            goes 71:22
                           131:17                                      halfway 86:6
     106:10 115:1                                going 20:12,15
                         generally 13:25                               hand 39:11 40:3
   foundation 50:4                                 21:14 23:23 27:22
                           51:5 60:19 112:10                             47:3 70:10,11,13
     50:11 51:2 55:21                              29:7 30:21 39:21
                         generate 128:18                                 70:15 98:15
     64:5                                          41:20 42:9 47:14
                           132:11                                      handle 78:22
   franchise 5:15                                  51:23 53:9 56:5
                         generated 91:23                               hang 52:4
     42:1 44:10                                    59:8 61:11 64:21
                         geographic 129:23                             happens 9:25
   free 29:10                                      68:11 71:23 77:24
                         george 16:25                                    11:23
   freight 129:4                                   78:1 80:6 91:3,7
                           18:18 19:3 59:3                             happy 113:20
     130:14,15,16,20                               95:10 100:9 101:8
                           77:19 78:9 130:21                           hard 111:15
     131:2,8,14 136:9                              102:21 105:25
                         gestures 10:7                                 head 74:18 77:17
   frequency 48:12                                 106:20,21 107:4
                         getting 37:16                                   94:8 136:15
     48:15,21 49:23                                108:24 109:6
                           56:10 97:6 111:15                           heads 72:8
   frequently 48:10                                111:16 112:12
                           111:15 114:7                                hear 9:12 26:12
   friday 12:24 93:5                               115:1 118:25,25
                         give 36:22 42:6                                 36:12,15 55:13
   fritz 4:13                                      119:7,18 127:22
                           43:20 62:18 67:17                             70:12 79:18 93:12
   front 21:9 23:3                                 129:9 131:4
                           72:8 81:12 84:4                             heard 116:10,12
     77:2 117:7,14                                 132:17
                           97:12                                         118:13
     120:8                                       good 14:2 117:18
                         given 62:14 86:3                              hearing 76:9
   fruition 125:16                               goods 57:7,17
                           140:10                                      help 109:18 114:7
     126:7                                       gotcha 90:5
                         giving 49:12                                    114:23
   fuel 57:19 68:20                              gotten 52:21
                           129:16                                      hereto 139:4
   fuels 56:13,17,18                             governs 106:22
                         glasses 21:21                                 hertz 54:6,10 55:2
     56:21,24 57:17,21                           grand 3:16
                         global 60:14,21,23                              55:4,5,7,9,16 56:2
     57:25 58:22                                 granting 7:13,19
                           60:24 61:2 118:3                              57:7,15,15,25
   full 47:17                                      81:16 102:3
                         go 10:17 14:1                                   58:21 97:4
   funds 33:21,23                                grants 82:11
                           15:19 20:25 21:4                            hey 111:14
     41:15 46:13                                 great 9:15 29:6,15
                           21:25 29:3 30:7                             hillair 4:3 5:10 6:7
   further 23:25 55:6                              31:7 61:22 74:4
                           38:17,21 40:19                                17:20 19:2,4
     134:15 137:14                                 82:7 121:11
                           41:7,10 48:16                                 23:14 28:25 29:25
     140:11,15                                   group 77:15,18
                           50:18 58:13 63:21                             34:2 36:9 39:24
   future 66:7 67:23                             groups 91:17
                           65:18 70:14 72:12                             62:1 88:11,13
     72:8 129:10
                           72:14 73:9 75:7                               90:9,25 91:13

                                                                                   Page 12
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 155
                                       866 299-5127
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                           Main Document   Page 156 of 457
  [hillair - iterations]

     92:4 101:20           identify 20:15            134:10               interested 66:16
     105:15,15 108:12         120:3                indicates 31:22          126:9 140:16
     108:16,16,22          ii.a.1 39:4             industry 108:25        interim 7:13,19
     109:13 110:1,3,8      illinois 3:10             109:8                  39:24 79:4,5,8,17
     110:22 112:4          immediate 135:10        inference 10:19          79:17,19,20 81:3
     113:6,14,23,25        immediately 135:8         95:16                  81:16 82:4 84:2
     114:20,25 115:6       important 10:2          inflows 64:1             85:5 93:1 98:17
     115:15,19,22             12:4 117:23          influence 12:18          102:4 103:10,19
     116:1 130:25          improper 10:3           information 59:14        103:23 104:9
     131:7,13,19           inactive 60:22            59:16 67:9 73:7        105:10,19,20
   hillair's 19:22         inaudible 114:9           77:14 79:23 85:4       106:2,16
     35:21 83:11 89:4      inbox 93:14               85:7,10,11,14,14     internal 42:15
     89:7 90:8             inclination 54:13         86:20 89:19          internet 52:6
   hines 4:4,7 52:5,9         54:16                  116:21 123:16        interrupt 56:10
   hinges 137:9            include 75:3 76:2         125:20               interrupted 58:13
   historical 83:10           91:1,7 111:11        initial 19:8 126:12    intervals 47:20
   historically 66:11      included 75:14          initialed 139:4        introducing 120:3
   historicals 88:25          82:15 83:3 85:5      initially 37:16        invest 115:1
   hit 78:13                  87:13 88:17 89:16    inject 115:7           investment 130:17
   holder 37:13               89:18 92:7,8         ink 139:4              invoice 93:5,7 94:3
   holders 48:9               104:15,19 112:17     inputting 95:24          94:4 95:9,19
   holding 60:24 61:3      includes 10:5 82:8      inquiries 83:8         invoiced 64:11
   holiday 14:14              91:22                  84:8 124:18            65:3,14,17 66:2,6
   home 13:23,25           including 81:4          insight 97:7             67:22 68:9
   hopefully 23:16,19         82:5 88:3 125:11     installment 47:22      invoices 84:5,23
     23:22 74:3 81:12      inclusive 67:13         installments 47:24       84:23 85:3,4
     137:18                income 64:11 67:5       instances 116:24         88:19,21 89:2,3,8
   hour 72:7 107:5,6          75:3 111:3,7,11      instruct 27:13           89:18,20,25 90:4,8
     107:8 137:19          incomplete 11:22        integrates 102:19        93:1,3 95:24
   hourly 84:19            incorrect 11:22         intended 30:15         involved 15:14
   hours 71:24 85:8           120:21                 134:11                 29:17
   hundred 57:11,12        increased 134:20        intends 52:25          involvement 15:17
     76:9                     137:9,10               53:17 54:10          irs 44:19
             i             incur 26:7 28:4           113:25 116:8         issue 21:7 85:20
                           incurred 26:11,22       interact 77:20         issues 16:11,15,19
   idea 115:2 130:9
                              92:1 98:5,6,12       interactions 30:5        16:19 21:2
   identification 8:15
                           index 5:1               interest 50:7,14,19    item 24:2,7 65:3
     20:10 28:20 41:23
                           indicate 25:21            50:22 51:6,9,13,14     67:21 68:20,21
     42:12 43:23 61:17
                              26:4 126:9             86:7 116:3 125:13      86:11 87:16 91:6
     76:25 81:22 97:17
                           indicated 49:9            125:17 126:15        iterations 19:12
     99:8 100:14 102:9
                              106:20 115:6,22
     119:6,23 132:21

                                                                                      Page 13
                                     Veritext Legal Solutions
                                    Exhibit 1 - page 156
                                          866 299-5127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                        Main Document   Page 157 of 457
  [january - look]

             j         know 10:25 11:6           123:6,24 130:24        68:17,20,21 86:11
   january 18:16        11:16,24 14:14           134:3                  87:16 91:6 97:25
     70:16,22 71:6,15   15:19,19,20,21                   l              111:22 114:13
     76:22 78:1 87:7    16:17,18,19,25                               lines 64:23 102:23
                                               lag 84:8
     87:10 94:14 95:17  17:3 18:8,24                                    103:4
                                               language 40:8,11
     95:20,21,23,25     19:10 21:20 23:8                             link 13:2,3 59:11
                                               lardner 3:4 7:14
     96:2,15 98:14      23:16,19 24:25                               list 53:3,5,7,8,10
                                                 7:20 17:16 81:17
     117:13,14,20       28:15 30:6 31:5                                 53:11,14,17,22
                                                 83:22 102:4,21,24
   jennifer 4:5         37:7 39:10,11,21                                90:7 93:16
                                               large 133:8
   jennifernassiri 4:8  39:22 42:2 44:2                              listed 56:12
                                               late 74:3 137:19
   job 1:24             48:12 49:13,14                               lists 51:21 54:2
                                               law 3:5,9,16 4:5
   john 3:5 4:13        51:6 52:18,19                                   78:18
                                                 4:13 12:12
     17:15 25:14 26:3   53:11,24 56:23                               little 23:18 24:25
                                               lead 29:21,23,24
     27:17 51:1,25      57:11,14,20 61:19                               72:8 86:6 97:7
                                                 30:3
     75:19 84:9,9 90:3  62:16,17,19 63:18                               109:15 121:19
                                               leave 111:16
     111:19,20,25       66:12,14 68:6,6                                 126:15 127:25
                                               led 127:1
     114:14 121:18      74:15 75:12 76:7                             live 62:13
                                               legal 23:20 32:14
   joint 5:8 6:5 28:24  76:11 77:11 78:10                            llc 4:3 7:16 15:6,7
                                                 32:18 38:1 39:5
     61:25              78:11,15,16,17,17                               102:5
                                                 39:19 40:16 41:3
   jointly 1:6 2:6      78:19 82:20,21,23                            llp 3:4,15 4:4,12
                                                 45:10 46:17 47:1
   jpg 4:16             83:8,8,9 84:10,24                               7:14,17,23 81:17
                                                 48:3 50:3,23
   jsimon 3:8           88:16,24 89:16,23                               81:18 102:4,6
                                                 51:17 58:10,15
   july 22:13 23:17     89:24 95:2,9,10,20                           lnbyb.com 4:16
                                                 64:6 65:10 86:8
     67:25 68:12,12     95:21 96:4 97:19                             load 119:3
                                                 116:23 122:13
     70:5,6             100:8 102:16                                 loan 115:12 116:3
                                               legs 72:1
   june 1:15 2:17 8:4   104:23 105:6                                 location 129:23
                                               lender 17:18 88:7
     9:1 18:5,15 20:18  109:20 110:9                                 locations 10:1
                                                 88:11 91:6,21
     22:11 31:11,21,23  111:22 112:14,15                             log 12:25,25
                                                 92:3,4 94:24
     32:3 52:17 61:14   113:12 114:6,20                              logged 20:23
                                                 95:18,20
     66:20,24,25 67:2   114:22,24 115:2                              logistics 2:14 3:14
                                               letter 115:10
     67:10 68:5,10,24   117:6 118:6                                  lone 129:2 131:22
                                               letterhead 5:14
                        120:22 121:2,6,8                                132:5,10,14 135:9
             k                                 levene 4:12 7:16
                        123:8 124:14,15                                 136:22 137:10
   kaufman 17:20                                 7:22 81:18 102:5
                        124:19,21 125:11                             long 37:5 96:2
     19:6,11 23:13                             lewis 3:15
                        126:3,13,14,14,15                               107:7
     24:22 29:24 88:15                         liability 43:19
                        128:16 130:22,22                             longer 75:13,16,20
     88:16 108:19                              lime 127:19,20,21
                        132:15,16,23                                    75:23
   key 109:18                                    127:24
                        135:5,10,16                                  look 23:24 29:10
   kind 15:20 103:4                            limited 38:19 39:1
                       knowledge 28:9                                   44:9,24 54:23
     115:3,4                                   line 21:16 22:5
                        30:3 55:8 56:25                                 58:25 64:25 66:19
                                                 24:2,7 31:8 64:10
                        110:5 122:21                                    82:2 84:21 86:5
                                                 65:3 66:2 67:20

                                                                                 Page 14
                                 Veritext Legal Solutions
                                Exhibit 1 - page 157
                                      866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                          Main Document   Page 158 of 457
  [look - motion]

     91:6 93:7,10         mark 20:12 28:18        memory 57:1          moment 33:4 41:8
     94:13,13,24           28:21,23 41:20,24      mention 112:7         41:12 44:25 47:13
     100:16 102:23         42:13 43:24 61:11      mentioned 65:15       51:24 72:11
     104:23 105:22         81:14 97:9 99:4         109:24 127:18        107:25
     107:22 108:5          100:9 119:7,21         messages 10:6        momentarily
     117:5 119:4,11,15     132:17                 met 59:23 60:4        81:25
     120:2 121:12         marked 8:14 20:9        mid 13:17 112:13     monday 1:15 2:17
   looked 34:8 39:15       28:19 41:22 42:11       115:3 121:23         9:1
     79:5,22 104:16,18     43:22 61:16 76:24       130:16              money 37:15
   looking 22:10           81:21 97:16 99:7       middle 136:1          128:9,13
     24:13 44:8 64:15      100:13 102:8           mile 8:10 112:13     month 15:22 20:2
     64:15 67:3 68:10      119:5,22 132:20         115:3,3 130:16       22:16 23:10,10
     70:23 71:4,5         marking 76:20            132:18 136:1         24:13,15 25:1,2,3
     73:16 82:20 83:9      102:2                  million 33:8 34:12    66:15 83:19,20
     95:13 100:2 103:1    mart 109:19,24           34:19 35:12,18       84:11 87:5,6,7,10
     112:12 125:6          110:8,22,25 111:3       36:3,16 37:17        87:22 89:22 92:16
   los 1:3 2:3 3:17 4:6    111:7,11 112:5,19       38:7,11 39:8         93:25 94:17,18
     4:14                  125:12 126:2,13         40:24 67:17 69:15    95:11,17 98:2,12
   lost 108:1 109:3        127:12 128:23           69:16,24 70:8        99:14 100:21,22
     112:21 127:3          136:9                   71:7,9,17 74:20      100:23,25 101:5
   louder 85:23           matter 16:11             86:17,22 87:14       110:10 130:5,12
   lpp 7:20                55:12,16 64:24          91:11,16 104:5,13   monthly 17:6
   lso 8:10 129:2         matters 9:16,18          105:7,10,11          39:24 78:23 83:4
     132:18                15:8,12,13,17 16:2     mind 45:18            83:4 104:19
   lunch 72:6 106:23       16:4,7,10,16,20        mine 102:14 133:9    months 14:8,13
     107:12,14,16         mean 10:13 15:18         133:15               15:22,22 16:1,5,13
   luxury 22:9             16:16 31:17 49:22      minus 35:13 68:23     16:22 17:23 22:17
            m              77:7 79:11 80:15        69:15                22:18 23:4 24:12
                           84:15 93:23 95:13      minute 21:1 36:22     25:2 59:1,25 60:6
   m 4:13
                           113:9,12 128:16         43:20 49:7 58:1      84:12 88:24 89:21
   machine 140:7
                           136:16                  71:25 74:8 81:12     90:1 93:22 95:8
   mackenzie 7:15,21
                          meaning 113:9            108:1 113:5          101:25 110:6
     81:17 102:5
                          means 9:19 38:24        minutes 34:8          117:24
   main 21:16
                          meant 27:20 30:13        52:13 133:1         morgan 3:15
   making 124:21
                           113:17                  137:18              morganlewis.com
   management 4:3
                          medication 12:19        misleading 32:23      3:18
     114:21,22
                          meeting 107:8            45:9 46:25 123:12   morning 4:4
   managers 76:7
                           137:17,19              misspoke 105:3        107:19 137:20
   manner 9:23 67:9
                          members 30:6            misstates 64:4       moses 17:17
   march 93:4,21,23
                          memorable               model 75:14 76:8     motion 12:14
     94:3 99:6,14
                           117:12,16               76:12

                                                                                  Page 15
                                   Veritext Legal Solutions
                                   Exhibit 1 - page 158
                                        866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                         Main Document   Page 159 of 457
  [move - okay]

   move 51:23            nemer 88:20             object 26:3           62:1
   moving 106:21         net 98:14               objected 27:12      oh 50:13 52:10
   mug 85:22             netted 87:24            objection 25:10,25    56:7 64:15 86:3
   multiple 62:19        network 109:19            27:6 32:11,18,22    97:21 110:19
     79:13 108:18          112:11                  32:23 38:1 39:5     133:4
     113:4               new 3:6,6 76:6,7          39:19 40:15,16,17 okay 9:10 10:12
   mute 114:14             108:23 109:5,11         41:3 43:8 45:9,10   10:23 13:13 14:3
            n              109:13,25 110:4         46:17,25 47:1       14:6,9 15:18,25
                           112:16 114:4,7,19       48:3,17,17 50:3,4   17:10 18:3,7
   name 13:3 15:5
                           115:2 123:9,21          50:11,12,23,24,25   19:15 20:25 21:19
     140:19
                           124:25 125:3            51:16,17 54:18,19   22:24 23:24 28:17
   names 112:8,9,18
                           134:21 135:6,7,13       55:20,21 64:4,5,5   29:16 30:7 31:7
     125:24
                         newport 1:14 2:16         65:10,11,12 73:3    35:17 36:16,23,25
   napolitano 88:20
                           9:1                     96:25 116:18,22     37:9,11,12 41:10
     88:22 89:13 90:18
                         nice 14:2                 122:12,13 123:12    41:20 42:20 43:13
   nassiri 4:5,7
                         nix 4:4,7 52:5,9          123:14 136:23,24    43:20 44:4,14
     117:20
                         non 39:24 86:7            136:24              45:2 46:9 47:11
   neale 4:12 7:16,22
                         nope 132:25             objections 10:13      48:7 49:18,19
     81:18 102:6
                         noted 138:9 139:4       obligation 40:5,5     52:10,21 53:7
   near 129:10
                         notes 36:23               46:23               54:2,6,23,23 55:8
   necessarily 27:20
                         notice 32:25            observe 9:25          55:17 56:9 57:14
     53:8 66:17
                         noticed 89:5,8          obtain 88:14          58:24 59:7 60:1
   necessary 55:4
                         number 5:7 6:2            122:16 125:20       61:5,11,21,21,22
     78:19
                           7:2 8:2 15:21           131:15 135:13,19    62:3 63:3,9,21,24
   need 10:23,24 29:9
                           30:20,20,21 52:2        135:25              64:20 65:2 66:16
     44:9 53:10 56:24
                           64:14 80:8,9          obtained 59:15        68:9,22 70:14
     95:8 119:15 120:1
                           84:13 87:1 94:20      occasionally 85:18    71:14 72:14 74:4
     121:22 134:16
                           95:2,3,15 104:14      occur 31:16           74:24 75:19 76:9
   needed 56:16
                           117:24 129:10         occurred 17:25        76:14,19,20 77:20
     131:1
                           132:7 136:18,21         107:16 110:12       77:23 78:11 81:8
   negative 68:25
                         numbered 20:14          occurring 55:19       81:10,14 82:2,10
     69:14 87:20
                         numbering 21:14         october 134:9         82:14 83:1 84:14
     122:22
                         numbers 24:21,22        odd 95:2,15 105:7     86:2,4,15 87:16
   negotiated 48:24
                           24:23,23 30:22          105:11              88:3,13 89:3,11
   negotiating 29:17
                           69:19 76:5 81:15      offended 117:19       90:6 93:15 94:13
   negotiation 55:6
                           82:19 103:18          office 14:1,4,13      94:24 96:6 97:21
   negotiations 55:9
                           132:6                 officer 13:14         97:22,23 99:4,11
     57:4
                                   o               14:23 15:9 58:25    99:17,20 102:2,14
   negotiator 29:21
                                                 offices 14:7 59:9     105:18,24 106:19
     29:24 30:4          o'keefe 7:21 81:17
                                                 official 4:11 5:10    106:24 107:1
   neither 140:15        oath 9:5 12:12
                                                   5:17,20 6:7 28:25   108:7,11,15
                           62:12,14,16 140:6

                                                                                 Page 16
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 159
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                         Main Document   Page 160 of 457
  [okay - payable]

     109:24 110:11,18      95:14 96:3 97:10      overestimated           49:13 62:23 63:2
     110:19,21 111:20      99:5,20 100:10          87:22                 73:17 103:13
     112:17 113:5          101:2,4,10,16         overnight 129:3         107:24,24 111:6
     115:6 117:4,9,18      102:20 104:15,22      overseeing 17:3,4       113:13
     118:8 119:7,14,20     105:3                 oversight 16:25        paragraphs
     120:8,10 121:4,11   operation 113:10        overtures 128:21        107:25 108:5,11
     121:22,25 123:25    operations 14:15        owned 60:23            pardon 56:8
     125:24 127:18         19:13 124:21          owns 60:21             park 3:6
     128:19,21 129:7     opine 123:15                      p            part 18:15 35:5
     130:13 132:17       opposed 63:19                                   36:12 55:13 76:12
                                                 p.m. 2:17 138:9
     133:12,13,18          74:12 84:22 88:1                              76:13 105:11
                                                 package 8:12
     134:2,8 135:17        94:22                                         109:3 112:22
                                                 page 9:17 21:14,19
     136:8 137:4,13,15   order 7:13,19 8:8                               119:9,16 120:11
                                                   22:1 23:4 30:8,17
     138:3                 12:3 45:6,7 46:1,3                            127:1,3,4
                                                   30:19,20,23 31:2
   olshan 90:14,17,19      50:8,15 70:6 81:9                            partially 14:11
                                                   36:24 39:22 45:1
     92:2 94:9             81:16 82:11 83:13                            participants 10:1
                                                   47:5,7,10 49:14
   once 12:5 57:2          83:17 88:14 102:3                            participate 77:5
                                                   54:25 62:3,22,24
     67:8 81:14 99:13      104:11 105:20                                particular 16:4,8
                                                   63:1 64:14,18,19
     99:24 100:20          115:7 116:15                                  18:23 30:23 47:6
                                                   65:2 70:24 86:1,2
     105:25 112:14         118:3 119:21                                  51:10 55:12,16
                                                   96:3 97:21,22
     116:7 120:10          120:11 121:12                                 112:18
                                                   98:21 99:11,12,23
     136:17                130:18                                       parties 9:21 31:12
                                                   100:18,19 102:16
   ongoing 136:5,12      orders 80:7,20                                  89:6,8 135:16
                                                   103:1,2,2,8,9
   online 59:12          ordinary 39:11                                 partners 15:6,7
                                                   105:5,22
   ontrac 129:2,8,15       40:2                                          136:12
                                                 pages 1:25 5:7,12
     130:3 132:7 135:9   original 18:20                                 parts 118:2,6
                                                   5:15,18,21 6:2,9
     136:9,19 137:10       19:18,24,25 20:3                             party 140:17
                                                   6:12,17,22 7:2,6
   open 29:3,5 42:16       22:20,21 23:1                                patrick 4:13
                                                   7:11,17,23 8:2,5,8
     42:19 61:21 82:1      24:10,18,23,23                               pause 37:10
                                                   8:12
     99:9 100:17           25:4,18 26:5                                  111:24
                                                 paid 33:10,14
     102:13 120:9          92:17 140:12                                 pay 25:22 26:6
                                                   34:19 35:11,25
     133:20,22           originally 24:8                                 27:3 33:24 34:12
                                                   36:5 37:23 39:8
   opened 119:13           25:18                                         35:4,18,20 36:17
                                                   39:10,25 40:2,23
   operated 120:16       outflows 64:2                                   37:13,21 38:7,12
                                                   40:25 47:2,17,21
   operating 68:18       outline 106:22,22                               40:13 41:15 45:7
                                                   51:6 66:13 80:12
     68:23,24 76:21      outside 58:17                                   45:13 46:3,6,13,16
                                                   80:23 98:7,9
     77:6,14,21,23,25    outstanding 68:7                                55:4 56:17 80:8
                                                   100:7 103:20,25
     78:2,4,6,23 79:23   overaccrual 87:21                               91:12,17 97:5
                                                   104:4 106:10,17
     82:14 83:5 85:25      87:24                                         103:14
                                                 pandemic 66:12
     86:7 90:25 91:4     overcapitalized                                payable 40:6 96:7
                                                 paragraph 37:6
     92:7,8 94:14          122:11                                        96:11,15,18,22
                                                   45:3,23 47:6

                                                                                   Page 17
                                   Veritext Legal Solutions
                                  Exhibit 1 - page 160
                                        866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 161 of 457
  [payable - prior]

     98:22,25 99:24        78:3 82:24 83:1         48:23 49:6,18,20      112:4,18 113:2
   payment 33:6            92:20 97:10 99:5        50:7,10,17,18,20      124:25 128:22
     37:17 38:12 39:9      122:18                  51:20 52:14,14,16   potentially 109:21
     40:2,24 69:24       periods 70:6 99:15        54:2,23 61:25       precise 95:3
     71:18 74:20 80:24   perjury 12:11             70:5 71:22 73:16      117:22
     91:11 104:4 106:5     62:10,17,21,25          76:13 104:3         precluded 118:10
     106:11                139:2                   106:12 112:14         118:13
   payments 47:20        permitted 35:4            113:8,15,23 115:4   predicated 92:16
     47:22 48:9,10,15      80:12,24                115:14,17,19        prefer 120:5
     48:22 49:23 50:9    person 12:4 56:1          116:7,11 135:11     preference 120:6
     50:16 51:11,15        59:24                   136:17 137:9        preliminary 9:16
     65:8 67:4 104:10    perspective 23:20       planned 20:13           53:3
   payroll 40:5            29:25 114:24          planning 72:5         preparation 17:4
   pays 65:23 66:9       pertaining 16:2         please 10:25 11:5       77:6,21 78:10
   pdfs 22:10            pertains 140:11           11:11,16,23 12:5      101:22
   penalty 12:10         petition 39:10            21:20 26:16 27:11   prepare 12:22
     62:10,16,21,25        47:18,23 49:21          27:16 32:4 36:21      13:5,10
     139:2                 86:16 96:7,11,14        45:18,19 54:21      prepared 18:17
   pending 10:18           96:18,23 98:25          64:14 75:20 90:4      19:18 20:1 23:1
     11:1                  100:1 123:17          plus 67:16 98:18        26:25 27:1 78:6
   people 59:4 71:25     phases 62:19            point 51:2 52:22        78:13,16 95:14
     85:22               phone 52:2,6              54:12,22 63:10        115:7
   percent 16:3 57:11      111:17,22 114:16        67:20 68:7 86:21    prescribe 50:8
     57:12 76:9 106:7    pick 104:24               88:10,13 104:1      prescribed 48:11
     124:5                 137:19                  106:11 119:1          49:3,5
   percentage 15:25      picks 23:4                125:12 135:13,24    prescribes 33:20
   perfect 16:24         pieces 118:24           pop 97:12             present 50:1,8,15
   perform 77:7          pinpoint 18:10          popped 82:1           presented 134:3
     124:21              place 13:20,22          popping 81:24         pretty 128:10
   performance 17:7        60:8 114:22 140:4     possession 1:8 2:8    prevent 12:19
     63:17 76:16         plaintiff 3:3           post 39:10 86:16        116:16
   performed 68:5        plan 5:8 6:5 12:14        96:7,11,14,18,23    previous 11:22
   period 14:22 15:8       14:16 17:2,11,12        98:18,25 100:1      previously 133:22
     22:18 23:8,18         17:14 23:16 28:24       108:12,17,22        pricing 120:17
     24:16 25:2,5,23       29:8,9,10,12,17         113:13 114:1,8,20   primarily 17:17
     26:7 27:25 28:5       30:10,13,15,18          115:8,16,18,18,20     77:13
     28:13 31:11,13,21     32:9,16 33:5,12,16      115:24 116:2        print 22:2
     31:23 32:3 64:2       33:18,20 36:16,20       131:3,4             prior 11:25 32:9
     65:17,24 66:15,24     39:4 40:7,8,20,21     postpone 107:9          32:16 44:4 60:7
     67:23 68:5 69:1       41:16 44:25 46:12     potential 72:24         62:14 66:24 68:5
     69:17,20 76:22        47:23 48:1,11,16        73:12 109:25          84:12 87:4,10,22

                                                                                  Page 18
                                   Veritext Legal Solutions
                                  Exhibit 1 - page 161
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                          Main Document   Page 162 of 457
  [prior - real]

     87:24,24 90:1          105:14 106:15         provisions 29:12       quick 82:2
     99:15 100:25         progressed 135:23         49:16                quickly 116:9
     101:25 122:20,24     prohibited 118:20       public 44:1            quiet 14:2
     135:10 140:5         projected 71:20         published 76:11        quinn 4:4 90:10,21
   priority 41:13,16        74:21 76:16           pull 44:9                91:1,7,23
     41:19,25 42:14       projecting 68:11        purpose 16:15          quinnemanuel.c...
     46:13 47:7,16          74:24                   75:15 134:4            4:8,8
     48:9,22 49:25        projections 17:3        purposes 70:4          quote 54:2 113:14
     50:9,16,18             63:5,9,14,16 73:18      71:11 82:14 111:2              r
   privilege 26:1 27:9      73:23 74:7,9,10,11      111:5
                                                                         radio 126:18,21,21
     43:9,12 73:4           74:16,19 75:2,7,13    pursuant 36:6
                                                                           126:23,24
     116:19                 75:17,20,23 76:4        52:16
                                                                         ran 66:4 137:17
   privileged 25:11         76:10,14 111:5,9      put 117:7
                                                                         range 75:13,16,20
     27:7 73:7 116:21       111:12                          q              75:23
   probably 16:3          proof 5:14,17,20
                                                  q1 110:13,20           rate 50:7,15,19,22
     30:7 42:25 94:21       43:25
                                                  q1/2020 110:15,18        51:6,9,13,14
     106:22 110:13        proper 67:19
                                                  quarter 110:19         rates 84:19 116:3
     124:6 133:13         proposed 5:9 6:6
                                                  question 10:18,19      rationale 23:12
   problem 112:2            18:21 22:21 24:8
                                                    11:1,2,5,7,8,12,12   reach 52:3 109:18
   procedures 101:23        24:18 28:24 31:10
                                                    11:14,14,15,16,22      110:8 112:11,15
   proceed 72:2             31:22 62:1 63:18
                                                    12:6,7 15:16           113:1
   proceedings 140:3      prospect 135:8
                                                    25:13,14,15 26:3     reached 110:1
     140:5,7,13             137:11
                                                    27:10,12,16,17,18      113:3
   process 53:24 78:5     prospective
                                                    37:8 38:9 40:19      reaching 112:20
     78:7,8 79:3            136:12
                                                    45:18,22 46:10         112:23
   produce 74:6           prospects 113:2
                                                    47:14 48:8,19        read 11:7 26:13,18
   produced 127:23          124:25 136:17
                                                    50:13 51:12 54:15      36:16 37:5,7,11
   product 127:20         prove 129:17
                                                    54:21 55:23 65:18      39:21 45:16,19,21
   professional 19:11     provide 28:3 57:7
                                                    66:19 73:10 82:3       47:13 48:1 53:14
     19:15,18 23:21         57:9,18,19 73:22
                                                    113:18,20,22           62:6,20 67:19
     38:14,19 39:1,8,25     78:21 84:9 108:22
                                                    118:19 120:25          69:12 82:6 107:25
     40:25 78:24,25         115:23 116:2
                                                    121:4 126:20           109:1,2,4 119:24
     82:23 86:8 91:12       130:3 131:14
                                                    128:11 133:24          139:2
     98:10 100:20         provided 10:20
                                                    137:2                reading 21:22
     101:15                 31:12 59:16 77:11
                                                  questioning 29:9         37:6 40:20 48:5
   professionally           90:19
                                                    72:25 73:12            86:17,23 102:19
     38:14                provider 8:3,7,11
                                                    111:23               reads 31:9
   professionals            119:8
                                                  questions 29:7,11      ready 56:10
     79:13,25 82:16       providing 12:20
                                                    60:1 64:22 77:9      real 71:20 76:12
     83:13,16 91:18         108:16 115:17,20
                                                    77:12 107:18           85:22
     92:9 98:1 104:8        131:1,7

                                                                                    Page 19
                                    Veritext Legal Solutions
                                   Exhibit 1 - page 162
                                         866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                          Main Document   Page 163 of 457
  [realize - representative]

   realize 11:21          recollection 23:7         25:17 27:2 28:10      28:24 61:25 137:9
   realizing 125:10         24:24 91:2 101:14       43:4,7 56:21        reorganized 46:16
   really 37:5 64:24        128:1,4                 59:15 72:19,22        46:24
     66:16 75:13,15       record 10:4,5,14          73:12 77:21 85:7    repaid 27:21
     76:5,10 111:14         10:15,17 20:11          114:4 120:20        repayment 49:20
     117:23 118:2           21:1,3,5,6 26:18        123:3               repeat 11:6 26:14
     120:2                  37:7 39:3,18 41:7     regional 8:10           26:14,15 85:12
   reasking 45:18           41:9,11 45:21         regular 56:23           114:10,17
   reason 10:24,25          72:12,15,17 73:15       104:19              rephrase 11:6
     120:19 121:5,25        107:10,14 109:4       reject 54:10            55:22
     122:7,9 123:2,20       119:2 137:23,25       relate 44:15          report 59:4 76:21
     125:15 126:23,25       138:2,4,8 140:6,9     related 13:14           77:6,14,21 78:2,6
     127:16               recorded 80:15,18         39:18 48:8 108:24     78:15,16 79:23
   recall 19:10,14          84:11                   109:7                 85:25 88:5,18,22
     23:11 44:7 54:4,7    records 59:10,12        relationship 16:5       92:8 94:14 95:14
     57:22 73:19 81:2       61:8 78:19              16:22 60:18           96:3 97:10 99:5
     81:5,6 93:21 94:7    reduced 23:9,21           128:14                100:10 101:2,4,10
     118:1,12,16 128:7      23:22 24:12,15,22     relative 140:16         101:16,22 105:2,4
     128:21,25 134:8        24:22 25:1,19         relatively 14:15      reported 1:21
   receipt 10:6 95:23     reduction 23:12         releasing 73:7        reporter 2:18 11:7
   receipts 6:15,20         25:8                  relied 76:18            26:13,15,18 45:19
     7:4,9 78:18          reductions 19:21        rely 76:15 119:18       45:21 72:1 85:12
   receive 10:2,3 50:1    refer 21:14 23:3          121:2                 85:19 109:4
     66:3,7 83:12,16        32:6 64:14            relying 58:14           114:10 140:1
     88:21 89:1,3,11,25   referred 34:5             59:15               reports 17:6 59:1
     90:15,21 95:19         75:24 84:20 111:6     remainder 69:20         59:1 77:24,25
     110:24 129:14          111:9                   73:13                 78:4,10,23 82:15
     132:4                referring 15:13,15      remember 13:3           83:5 90:25 91:4
   received 12:24           31:20 63:10,14          24:20 117:10          92:9 99:20 102:20
     32:24 83:24 84:15      66:3 70:18 92:25        125:24 136:14         104:16
     84:15,23 88:19         93:1                  remote 9:12,19        represent 16:19
     89:20,24,24 90:8     reflected 67:5            13:2                  16:20 120:10
     90:17 92:10,13,18    reflects 63:25          remotely 14:18        representation
     92:22 93:3,5,8       refresh 56:25           rendered 65:25          119:18 120:4
     94:4 95:9,16         refreshing 61:20          66:8                  121:1
     133:3,4              regard 41:18            renders 65:24         representations
   receiving 129:15         43:17 60:20           renegotiation           120:20 121:3,5
   recess 72:13             109:13,16 129:8         56:21                 137:7
     107:12                 129:13                reorganization 5:9    representative
   recognize 119:16       regarding 6:11            6:6 12:14 14:16       84:13
                            13:7 20:16 25:8         17:2,11,13,14

                                                                                   Page 20
                                   Veritext Legal Solutions
                                   Exhibit 1 - page 163
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                          Main Document   Page 164 of 457
  [representatives - scoobeez]

   representatives        rest 70:12                67:24 68:22 69:3    running 14:15
     134:10               restate 48:19             71:9,23 72:16         89:1
   represented              50:13                   73:15,21 74:1,8     ryan 1:22 2:18
     119:20 120:13        restrictions 9:20         77:13 79:16,21        140:23
   request 73:22 74:5     restructuring             83:12 84:6 85:1               s
     109:17                 13:14 14:23 15:3        85:24,24 87:12
                                                                        saying 35:1 37:12
   requested 109:12         15:9 22:2 24:1          88:11,18 89:9
                                                                        says 21:15 38:16
     140:14                 58:25 69:6,10           90:3 91:10 92:6
                                                                          55:1 62:4,24 63:4
   requesting 79:25       result 9:20 23:20         93:18 94:19,19
                                                                          66:20 68:17 69:10
   require 130:17         retained 15:7             95:12 96:2 97:9
                                                                          103:14 113:13
   required 40:6          return 111:23             97:24 98:11,15,19
                                                                        schedule 52:15
     52:15                revenue 42:15             99:21 100:2 101:1
                                                                          72:9 78:24
   requirements 51:7        76:2,5 128:18           102:15,18 103:3
                                                                        schedules 53:15
   reserved 31:13           132:10                  103:11 104:5,21
                                                                        scheduling 107:11
   resolved 97:5,6        review 10:6 13:10         105:16,18 107:13
                                                                        scoobeez 1:6 2:6
   respect 9:17 15:18       21:11 42:6 77:8         107:22 109:10
                                                                          3:3 13:14 14:7,13
     16:7,12 17:21          78:21 118:8             111:25 112:3
                                                                          14:21,23 15:10
     19:5,11,17 26:9,20     140:13                  113:16 116:14,17
                                                                          16:2,6,7,12,22
     32:25 47:20 51:7     reviewed 77:11            117:22 118:1,23
                                                                          29:21 35:4 55:25
     55:10 58:4,24          93:4,6 101:4            127:25 130:15
                                                                          57:3,8,18 58:7,20
     59:14 62:18 78:4       108:7,10 117:2          131:21 133:23
                                                                          59:1,9,9,11,15
     80:4,15,18 84:14     reviewing 17:5,6          134:8 135:12
                                                                          60:14,14,21,21,23
     90:25 91:21 94:5       137:24 138:5            137:22
                                                                          60:24 61:2 65:7,8
     101:22,24 104:7      richard 3:15 31:2       rights 31:12
                                                                          65:23 66:3,4 68:4
     106:14 108:13          52:5 56:6 73:25       rmr 1:22 140:23
                                                                          76:7,8,21 77:16,18
     127:11,13 131:7        108:1 111:14          role 29:20 78:6,8
                                                                          79:9 80:8 92:8
     138:5                  133:7                   78:11
                                                                          109:12,17 110:3
   respective 40:4        richard.esterkin        room 9:24 10:8
                                                                          110:24 112:5,19
     50:19                  3:18                  roughly 18:14
                                                                          112:25 113:3,7
   respond 116:21         right 9:10 12:22        routes 64:12 65:3
                                                                          115:7,24 116:15
     125:2 135:4            15:15 17:10 18:9        65:7,9,14,15,17
                                                                          118:10,14,20
   responded 110:22         20:5,11 21:13,23        66:2,4,6,7,23,24
                                                                          119:17 120:16
     133:20,22              21:25 22:5,15           67:1,4,14,17,22
                                                                          121:16 122:1,16
   response 124:17          25:7 28:22 29:6         68:9 129:10,14,17
                                                                          122:23 123:4,8,21
     125:8                  30:17 32:1 33:3         129:18,19,19,23
                                                                          124:4 126:1,10,11
   responsibilities         39:14 41:12 42:4        130:4,7 131:24
                                                                          127:7 129:1,14
     55:25 57:3 58:8        44:8,24 46:9 47:5       132:4,7,11 136:18
                                                                          130:3,7,18,25
   responsibility           48:7,14 49:24           136:21
                                                                          132:4,11 134:5,10
     57:5                   51:20 52:12 55:22     run 66:23,25 67:1
                                                                          134:11,15,16,21
   responsible 56:1         57:2,23 58:19           129:23
                                                                          135:8,14 136:13
     58:8 77:13             62:4 64:25 67:3
                                                                          136:17

                                                                                    Page 21
                                   Veritext Legal Solutions
                                   Exhibit 1 - page 164
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                          Main Document   Page 165 of 457
  [scoobur - someone's]

   scoobur 60:14,22         121:14 133:15,25      shared 19:1           simon 3:5 17:15
     61:5                 seeing 100:3,4          sheet 98:10             25:10,15,17,25
   scooter 126:4          seek 118:14 125:3       sheikh 17:1 43:2,4      27:6,12,18 31:2
     127:18 128:2,14        135:5                   43:7,10 58:16         32:11,14,18,22
     128:14,23 136:9      seeking 114:4             59:3,17 60:1,2,5      38:1 39:5,19
   scott 17:1,20 19:6       118:10,20 134:4         124:10 135:1          40:15 41:3 43:8
     23:13 43:2 59:3      seen 128:1 132:15       sheltering 13:20        45:9 46:17,25
     88:15 108:19           133:2,18,24             13:22 60:8            48:3,17 50:3,11,23
   screen 61:20 81:24     send 78:24              shorthand 2:18          51:2,16 54:18
     97:13 133:5,6        sending 129:9             140:1,7               55:20 56:6,8 64:4
   scroll 49:6,14 91:3    sense 98:6,9 128:5      show 18:9 20:6,13       65:10 72:21,24
   scrolling 47:9           128:8 131:10,17         42:9 70:17 76:15      73:3,6,11,21,24
     49:18                  131:18 134:20           80:6,6 91:4,5         74:3 84:9,9 90:5
   season 14:14           sent 78:15,21             118:23 127:22,23      96:25 108:1,6
   second 21:16 42:6      sentence 31:8,22          127:24                111:14,19 112:1
     42:10 48:25 79:17      37:4 47:16 63:15      showed 44:4 84:16       116:18 122:12
     79:20 82:4 97:12     separate 61:8           showing 22:10           123:12,14 133:7
     105:19,19,20         september 23:9,21         67:10,24 68:10,15     133:15 136:23
     107:21 120:11          121:13 122:2,18         97:25 98:11,16,22     138:6
   section 24:1 36:20       123:9,22                99:13,24 133:9      simultaneous
     36:23 37:1 39:4      sequentially 20:14      shown 105:14            49:10
     40:12,21 47:18       series 29:7 118:3       shows 22:11 56:13     sit 15:23
     48:6,13 49:3,4,12    seriously 58:20           63:16 64:10 70:15   sitting 93:11,14
     68:14,19 86:5,6      serve 74:5 89:5           70:21 71:3 86:15    situation 14:9
   secure 83:10           served 14:22              94:14 96:10,17      six 110:6
   secured 17:18            84:22 89:7 90:18        105:25 106:2        small 8:11 21:22
     88:7,11,11 91:6,21   service 8:3,7,10        sic 70:22 94:18         129:10,17,19
     92:3,4 94:24           42:15 118:3 119:9     side 17:19              130:3 131:24
     95:17,20             services 57:7,17        signature 30:9          132:7 136:18,21
   securities 7:16          65:23,24 66:8           62:4 140:22         smart 128:17
     102:5                serving 13:13           signed 12:13 30:10    smoothly 14:15
   see 20:5,8,20,21       session 4:4,5             30:12 39:14 48:16   social 9:20
     21:1,17 22:3,7       set 25:17 26:5            48:23 61:13,13      software 15:20
     24:3 28:17 31:14       27:21 28:11 48:12       62:7,9 123:10       sole 123:18
     37:2 43:13 49:15       49:20 50:20 91:18       132:13              solve 21:7
     49:15 63:7 64:13       140:4                 significant 130:17    solvency 122:4
     65:4 74:6 76:4       sets 79:11              signing 62:10         somebody 51:25
     81:8 85:22 86:9      seven 66:14 87:14         137:24 138:6          56:10 77:17
     86:13,18 94:16       shane 17:17             silence 126:22,23       117:14
     96:8,13,19 103:7     share 13:1 20:23        silent 126:19,21,24   someone's 114:13
     105:8 109:19           20:24

                                                                                    Page 22
                                   Veritext Legal Solutions
                                   Exhibit 1 - page 165
                                        866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 166 of 457
  [somewhat - take]

   somewhat 20:13        specified 54:3,25         83:17 84:1,14,21    suite 4:14
   soon 134:12 137:5     specify 44:15 76:5        84:21,25 89:15      sullivan 4:4
   sorry 10:3 16:14      speculate 96:24           90:15,17,19,20,21   sum 68:18
     26:12 31:3 34:9     speculation 51:16         92:10,12,13,15      summarize 136:16
     35:15 36:2,12         54:18 55:20 96:25     states 1:1 2:1        supplement 11:24
     42:18 51:11 52:8      97:1 136:23           stations 120:16,18      107:18
     52:10 55:13 56:4    spend 52:12             status 135:22         support 6:3 61:24
     58:12 63:1 70:11    spent 16:1 23:23          136:3                 73:16 84:1 108:4
     70:23 75:9,10         84:18                 stay 137:5              113:7,9,10,10,11
     79:18,24 80:17      stamp 30:19,21,22       steps 116:15            113:15,24,25
     86:22 93:12 94:17   stand 130:13            stipulation 6:11        114:7 115:23
     103:1,2,2 105:1,3     131:21                  18:5,12,20 20:16      131:11,14
     108:9 109:1         standpoint 16:17          63:12,23 64:17      supporting 131:19
     110:14,16 112:21      19:13 114:19            70:24 138:5,7       supposed 31:24
     114:10 126:10       star 129:2 131:22       stopped 136:6,7         33:10,14,24 34:12
     127:3 133:21          132:5,10,14 135:9     straight 107:5          35:11,18,20 36:3
     137:17                136:22 137:10         stream 50:8,15          36:17 40:23 41:15
   sort 85:4 108:21      start 11:15 17:10       street 4:6              48:23 49:25 50:22
     136:16                51:11 106:21          stretch 71:25 72:1      69:24 91:11
   sound 128:16            107:15 109:10         strike 28:7 33:18     sure 9:16 12:5
   source 41:14            112:15 124:3            51:21 59:19           13:4 14:25 16:18
     46:12 68:2 75:3       125:5 129:16          subject 16:10,11        20:7 23:6 26:17
   sources 112:4           130:7 132:1           submitting 79:3         28:22 30:25 34:10
   south 3:16 4:6        started 130:18          subscribed 140:18       34:17,21 35:19
   southern 129:24         131:25                subsequent 23:17        36:22 38:22 42:7
   speak 12:4 85:23      starting 11:12          substance 23:15         48:2 49:8,17 52:1
   speaking 49:10          12:6 24:14 53:5         43:6 72:19 108:20     64:15 65:19 94:11
     52:8 111:18           67:20 70:15 77:25     substantial 57:12       102:18 114:5
     135:17                130:10                  123:9,21              118:5 121:20
   speaks 40:15          starts 37:12 74:21      substantially           124:21 126:5,23
   special 84:21         state 34:16 46:6          57:13                 126:24 127:16
   specific 29:11          139:8 140:2           substantive 74:14     suspect 94:21
     113:20,22 120:18    stated 74:11 75:24      success 137:8         suspend 111:23
     127:9,11 129:25     statement 17:3          sufficient 25:22      switch 33:3
     131:12                44:16 92:18,21,24       26:6,10,21 27:3     system 13:4
   specifically 45:3       92:25 93:19 94:22       63:5                  130:16 133:9
     45:22 46:6 50:20      95:4,6,17 104:25      suggest 71:24                   t
     78:22 107:23          105:1 120:22            106:23 110:3
                                                                       take 10:23 34:23
     135:17              statements 10:5           125:5
                                                                         36:20 44:24 47:13
   specifics 113:19        78:20 79:2 80:16      suggested 113:7
                                                                         54:24 58:1 62:13
     118:5                 80:19 82:21 83:13
                                                                         67:17 68:22,23

                                                                                  Page 23
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 166
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 167 of 457
  [take - track]

     69:15 70:8 71:17    telling 125:3           think 12:24 17:17       117:4 119:14,15
     71:24 72:5 81:6,9   template 24:10            18:16 21:6 22:24      122:1,25 123:4
     82:2 88:25 102:21   ten 71:25                 24:20 30:7 39:16      124:23,25 125:3
     106:23 107:22,25    tend 85:16                56:6 62:19 74:1,6     130:19 132:12
     116:15 119:14       tenure 58:24              74:10,21,22 85:19     133:8 135:13,24
     120:4 133:1         term 116:3                97:11 114:12          137:17 138:9
   taken 2:13 140:3      terminate 116:8           117:12,20 121:7,9     140:4
   talk 19:15 41:12        134:11                  125:9 126:4,13      timely 32:7
     51:23 52:12 74:8    terminated 137:5          127:14 128:4        timing 48:8 130:8
     77:23 103:17          137:6                   129:2,3 130:10        130:22
     107:11 108:11       termination               131:25 132:6        tinos 3:9 117:7,10
     137:24                116:17                  137:13              tinos.diamantatos
   talked 57:23 69:23    terms 8:3,7 33:5        thinking 52:25          3:12
     73:17 114:4           33:18 40:4 46:11      third 31:8            today 12:10,20
     136:10                49:21 52:14 104:3     thirds 22:1             13:11 14:1,3
   talking 52:13           116:2 118:3 119:8     thought 48:25           15:23 74:3 101:9
   talks 47:7 64:11        134:21                  84:12 117:11          133:25 135:7
     96:6                test 13:1,3             thoughts 53:17          137:7
   tamar 17:18           testified 9:6 29:16     three 15:22 16:1,5    today's 12:23 13:7
   target 126:3,8,8        44:18 91:10 92:6        16:12,22 22:16,18     93:16
     126:13 127:10,13      101:24 136:8            34:3 36:1 42:25     told 78:13 118:14
     128:23              testifying 12:11          53:21 57:23 59:1      118:19 122:23
   targets 76:5            14:3 62:13 140:6        60:11,18 61:9         125:22 126:21
   tax 5:15 41:13,16     testimony 12:10           90:16 91:17 118:2     128:5
     41:19,25 42:1,14      12:20 26:24 40:22       118:6               tolls 97:4
     44:10 46:13 47:7      72:20,22 139:5        thursday 93:5         tomorrow 101:9
     47:16 48:9,22         140:9                 time 12:4 14:6,8        137:20
     49:25 50:9,16,18    texas 43:25 44:22         14:22 15:8,19       tony 88:20 90:18
     51:5                text 10:6                 16:1 18:22 23:17    top 21:14 64:10
   taxes 44:15           thank 36:15 52:10         23:22 24:25 25:23     74:18 94:8 96:6
   taxing 51:7,10,10       86:25 96:1 108:6        29:8 32:10,16         136:14
     51:14                 112:1 117:21            44:4 53:4 54:22     topics 33:3
   technical 21:2,7        137:16,16,22            56:25 59:23 60:4    total 68:18 69:10
   telecommunicati...      138:8                   60:7 65:24 66:15      86:21 88:23 96:10
     2:15                thing 37:6 74:18          67:23 68:8 70:6       98:16 99:18
   teleconference 3:1      90:6 97:25 105:13       72:6 75:6 78:13       102:24 103:10,15
     4:1                   106:14 127:14           79:14 84:8,18         104:15 105:6
   telephone 59:22       things 16:23 33:23        86:21 92:20 95:14     106:2,15
     60:3                  114:3 120:17            99:24 100:7 104:1   totals 100:21
   tell 47:14 78:12        130:13 131:21           104:24 106:11       track 78:25
     88:16 127:6 130:2                             107:1 111:15

                                                                                  Page 24
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 167
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                         Main Document   Page 168 of 457
  [tracking - waiting]

   tracking 78:23        turned 87:23,25           122:15 125:15        verbal 10:7
   transcribed 140:8     twenty 31:3,4             128:13 129:19,22     veritext 12:25
   transcript 12:3       two 15:22 22:1            130:6,11 132:1,3,9     13:8
     138:6 139:3           24:11 25:2 31:4       understood 62:9        version 19:19 23:1
     140:12,14             32:1 36:2 42:25       unidentified           versions 18:24
   transportation          51:21 54:2 59:4         137:11                 19:1
     108:25 109:8          60:25 64:24 71:24     united 1:1 2:1         versus 53:9
     112:13 113:1          79:8,11,11 90:9       unopened 93:15         vertical 113:1
   treasury 42:15          93:22 104:23            93:16                verticals 108:24
   treatment 48:1          127:20                unpaid 33:24             109:7 112:13
   trends 83:10                    u               34:18 35:20 36:17    video 2:15 3:1 4:1
   trouble 85:18                                 unprofitable           view 51:14 102:11
                         uber 129:4 130:14
     86:23                                         128:20                 134:23 135:1,3
                           130:15,16,20
   troubles 52:6                                 unsecured 4:11         viewpoint 104:18
                           131:2,8,14 136:9
   trucks 57:19                                    5:11 6:8 29:1 45:8   virus 13:21
                         ultimate 33:20
   true 36:9 87:21                                 45:13,14 46:3,7      visited 14:6,12
                         un 35:20
     95:9,22 98:14                                 62:2                 voice 85:17
                         uncertainty 123:3
     99:14 100:24                                updated 8:4            volume 1:16 2:13
                         undercapitalized
     104:7 105:13                                upload 100:11            5:3 132:3 139:11
                           122:1,5,8,10
     106:14 139:5                                ups 98:14 100:24       voskanian 17:1
                         undersigned 140:1
     140:9                                       urgency 134:21           18:18,21 19:8,19
                         understand 10:10
   trued 95:8 104:19                             urquhart 4:4             20:1 22:22 23:1
                           10:21 11:3,5,9,18
   trueing 95:24                                 use 6:12 20:17           24:8,19 52:3
                           12:1,8,16 29:13
   trust 33:11,12,15                               30:22 106:1            55:11,15,17 56:1
                           31:1 34:9,17,21
     37:15,16 45:7,15                            utilized 38:12           56:23 59:3,16,21
                           35:1,9 36:1,2
     46:3,15,21                                    41:15 91:12            59:24 77:19,20
                           46:12 49:24 55:24
   trustee 37:13,21                                        v              78:9,12 97:7
                           57:2 58:7 67:8
     40:13                                                                124:9,12,17,24
                           79:3 90:9 91:22       vague 32:22 48:18
   try 11:13 85:22                                                        125:21 126:25
                           116:7 120:24            51:3 65:12 122:12
     111:16 113:19                                                        127:6 128:5
                           130:14                  123:14 136:24
     133:10 135:5                                                         129:12,13 130:2
                         understanding           valid 43:18 44:12
   trying 14:16 16:21                                                     132:2 134:24
                           30:13 39:7,17           44:19,22
     30:25 35:24 69:12                                                    135:12,25
                           41:6,14,18 44:11      validity 43:14
     85:2 113:17 121:7                                                  voskanian's 57:5
                           44:21 47:19 48:14     value 50:1,8,15
     121:9 127:25                                                         125:2
                           48:21,24 50:14,21     vans 57:9,10,13
   turn 21:13,19                                                                 w
                           53:20,20,21 55:3      variance 106:7
     30:17 36:24 45:1
                           56:17 58:3 60:17      varied 83:19,20        w 3:15
     47:5 62:3,22 96:3
                           60:20 85:18 92:1      various 17:6,19        wacker 3:10
     100:18 102:15
                           96:21 100:6 101:7       51:10                wait 11:11,13 12:5
     105:18
                           110:16,21 113:24      vendor 40:4            waiting 42:10
                           116:14 118:9                                   81:11 100:11

                                                                                   Page 25
                                  Veritext Legal Solutions
                                  Exhibit 1 - page 168
                                       866 299-5127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 169 of 457
  [waiting - zoom]

    101:11 119:3         108:4 133:18          worked 16:5,23
   waived 27:9           134:2 137:14            17:12,14 18:11
   waiver 27:15          139:1,10              working 13:4,23
   waiving 43:11        went 18:14,24,24         13:25 14:21 16:12
   wal 109:19,24         73:15 107:5             17:1 81:13 108:12
    110:8,22,25 111:3    126:18,20,21,24       works 20:8
    111:7,11 112:5,19    135:5                 wrong 86:3 103:2
    125:12 126:2,13     west 3:10                133:14
    127:12 128:23       whereof 140:18                  x
    136:9               willing 131:11,13
                                               x 34:25 35:12
   want 10:18 16:18     winding 23:19
    26:14 47:13 54:24   witness 2:15 3:3                y
    56:10 64:21 91:5     5:2 10:14,16,20       y 35:8,13
    96:24 102:18         11:21,21 20:7,21      yeah 28:22 31:1
    103:17 107:17        25:14,16 27:17,19       34:1 36:23 38:14
    114:7 119:24         32:24 38:4 39:7         48:20 66:16,22
    120:2 121:8          39:21 41:6 42:16        71:5 82:8 97:12
    125:25               43:13 45:12,16          97:23 98:6,25
   wanted 113:19         46:5,20 47:2 48:5       103:6 104:17
   way 2:14 18:15        50:5 51:1,5,18          113:3,22 120:22
    22:1 34:16 54:13     65:14 85:13 97:3        133:17,20 135:15
    54:16 67:19 69:21    99:9 107:1,8            135:15
    113:9 115:15         108:7 111:19          year 23:5 117:13
    121:6 123:6,24       114:12,17 116:24      years 47:17,22
   ways 113:6            117:16,21 119:24        48:11 49:21
   wb 1:5,6,7 2:5,6,7    120:6 121:18          yoo 4:12 7:17,23
   we've 14:16 17:22     123:13,15 133:12        81:18 102:6
    43:20 57:23 71:23    137:15,20 138:7       york 3:6,6
    114:3 124:20         140:18                         z
   wear 21:21           witness's 138:5        zoom 114:15,16
   week 66:8,25 67:2    witnesses 140:5
    67:14,25 68:12,24   word 54:24 81:7,9
    69:11 70:16 71:13   words 47:21 59:10
   weeks 42:25           112:7
    130:11              work 8:8 15:1
   weird 97:23           16:17 23:18 53:24
   weiss 1:13 2:13       68:4 84:16,19
    5:3 6:3 9:4,10       85:9 89:16,17
    21:8 29:3 31:5       118:3 119:21
    41:12 44:2 62:4      120:11 121:12
    72:16 73:6 107:15    125:13

                                                                           Page 26
                                 Veritext Legal Solutions
                                Exhibit 1 - page 169
                                      866 299-5127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 170 of 457


                        Federal Rules of Civil Procedure

                                          Rule 30



         (e) Review By the Witness; Changes.

         (1) Review; Statement of Changes. On request by the

         deponent or a party before the deposition is

         completed, the deponent must be allowed 30 days

         after being notified by the officer that the

         transcript or recording is available in which:

         (A) to review the transcript or recording; and

         (B) if there are changes in form or substance, to

         sign a statement listing the changes and the

         reasons for making them.

         (2) Changes Indicated in the Officer's Certificate.

         The officer must note in the certificate prescribed

         by Rule 30(f)(1) whether a review was requested

         and, if so, must attach any changes the deponent

         makes during the 30-day period.




         DISCLAIMER:       THE FOREGOING FEDERAL PROCEDURE RULES

         ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

         THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

         2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

         OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.




                                Exhibit 1 - page 170
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 171 of 457
                    VERITEXT LEGAL SOLUTIONS
          COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

    Veritext Legal Solutions represents that the
    foregoing transcript is a true, correct and complete
    transcript of the colloquies, questions and answers
    as submitted by the court reporter. Veritext Legal
    Solutions further represents that the attached
    exhibits, if any, are true, correct and complete
    documents as submitted by the court reporter and/or
    attorneys in relation to this deposition and that
    the documents were processed in accordance with
    our litigation support and production standards.

    Veritext Legal Solutions is committed to maintaining
    the confidentiality of client and witness information,
    in accordance with the regulations promulgated under
    the Health Insurance Portability and Accountability
    Act (HIPAA), as amended with respect to protected
    health information and the Gramm-Leach-Bliley Act, as
    amended, with respect to Personally Identifiable
    Information (PII). Physical transcripts and exhibits
    are managed under strict facility and personnel access
    controls. Electronic files of documents are stored
    in encrypted form and are transmitted in an encrypted
    fashion to authenticated parties who are permitted to
    access the material. Our data is hosted in a Tier 4
    SSAE 16 certified facility.

    Veritext Legal Solutions complies with all federal and
    State regulations with respect to the provision of
    court reporting services, and maintains its neutrality
    and independence regardless of relationship or the
    financial outcome of any litigation. Veritext requires
    adherence to the foregoing professional and ethical
    standards from all of its subcontractors in their
    independent contractor agreements.

    Inquiries about Veritext Legal Solutions'
    confidentiality and security policies and practices
    should be directed to Veritext's Client Services
    Associates indicated on the cover of this document or
    at www.veritext.com.




                                Exhibit 1 - page 171
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 172 of 457




                               EXHIBIT 2

                                Exhibit 2 - page 172
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 173 of 457

1                       UNITED STATES BANKRUPTCY COURT
2                       CENTRAL DISTRICT OF CALIFORNIA
3                            LOS ANGELES DIVISION
4
5     ______________________________
      In re:                                       ) No. 2:19-bk-14989-WB
6                                                  ) Jointly Administered:
               SCOOBEEZ, et al.,                   ) 2:19-bk-14991-WB, and
7                                                  ) 2:19-bk-14997-WB
                   Debtors and Debtors )
8                  in Possession.                  ) Chapter 11
      ______________________________)
9
10
11
12
13
14                       DEPOSITION OF GEORGE VOSKANIAN
15                             Glendale, California
16                           Monday, June 15, 2020
17                                      Volume I
18
19
20
21    Reported by:
22    CATHERINE A. RYAN, RMR, CRR
23    CSR No. 8239
24    Job No. 4137303-2
25    PAGES 1 - 116

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 173
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 174 of 457

1                   UNITED STATES BANKRUPTCY COURT
2                   CENTRAL DISTRICT OF CALIFORNIA
3                           LOS ANGELES DIVISION
4
5     ______________________________
      In re:                                   ) No. 2:19-bk-14989-WB
6                                              ) Jointly Administered:
               SCOOBEEZ, et al.,               ) 2:19-bk-14991-WB, and
7                                              ) 2:19-bk-14997-WB
                  Debtors and Debtors )
8                 in Possession.               ) Chapter 11
      ______________________________)
9
10
11
12
13                Deposition of GEORGE VOSKANIAN, Volume I,
14    taken on behalf of Amazon Logistics, Inc., by way of
15    video-telecommunication with the Witness appearing in
16    Glendale, California, beginning at 2:39 p.m. and ending
17    at 5:40 p.m., on Monday, June 15, 2020, before CATHERINE
18    A. RYAN, Certified Shorthand Reporter No. 8239.
19
20
21
22
23
24
25

                                                                    Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 174
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 175 of 457

1     APPEARANCES VIA VIDEO-TELECONFERENCE:
2
3     For Plaintiff Scoobeez, Inc. and the Witness:
4
             FOLEY & LARDNER LLP
5            BY:  JOHN A. SIMON
             Attorney at Law
6            90 Park Avenue
             New York, New York   10016-1314
7            (212) 338-3603
             (212) 687-2329 Fax
8            jsimon@foley.com
9            BY:  TINOS DIAMANTATOS
             Attorney at Law
10           77 West Wacker Drive
             Chicago, Illinois   60601-5094
11           (312) 324-1145
             (312) 324-1001 Fax
12           tinos.diamantatos@foley.com
13
14    For Amazon Logistics, Inc.:
15         MORGAN LEWIS & BOCKIUS, LLP
           BY:  RICHARD W. ESTERKIN
16         Attorney at Law
           300 South Grand Avenue, 22nd Floor
17         Los Angeles, California  90071-3132
           (213) 612-2500
18         (213) 612-2501 Fax
           richard.esterkin@morganlewis.com
19
20
21
22
23
24
25    //

                                                                   Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 175
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 176 of 457

1     APPEARANCES VIA VIDEO-TELECONFERENCE (Continued):
2
3     For Creditor Hillair Capital Management, LLC:
4          QUINN EMANUEL URQUHART & SULLIVAN, LLP
           BY: JENNIFER NASSIRI
5          Attorney at Law
           865 South Figueroa Street, 10th Floor
6          Los Angeles, California 90017
           (213) 443-3659
7          jennifernassiri@quinnemanuel.com
8
9     For Creditor Committee, Official Committee of Unsecured
      Creditors:
10
            LEVENE NEALE BENDER YOO & BRILL LLP
11          BY: JOHN-PATRICK M. FRITZ
            Attorney at Law
12          10250 Constellation Boulevard, Suite 1700
            Los Angeles, California 90067-6253
13          (310) 229-1234
            (310) 229-1244 Fax
14          jpg@lnbyb.com
15
16
17
18
19
20
21
22
23
24
25

                                                                   Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 176
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 177 of 457

1                                      INDEX

2     WITNESS                                               EXAMINATION

3     GEORGE VOSKANIAN

      Volume I

4                               BY MR. ESTERKIN                            7

5

6                                    EXHIBITS

7     NUMBER                      DESCRIPTION                       PAGES

8     Exhibit 0001 "FIRST AMENDED CHAPTER 11 JOINT PLAN                    38

9                       OF REORGANIZATION AS PROPOSED BY THE

10                      DEBTORS, HILLAIR AND THE OFFICIAL

11                      COMMITTEE OF UNSECURED CREDITORS"; 69

12                      pages

13

14    Exhibit 0005 "DECLARATION OF BRIAN WEISS IN SUPPORT                  54

15                      OF CONFIRMATION OF FIRST AMENDED

16                      CHAPTER 11 JOINT PLAN OF

17                      REORGANIZATION AS PROPOSED BY THE

18                      DEBTORS, HILLAIR AND THE OFFICIAL

19                      COMMITTEE OF UNSECURED CREDITORS"; 6

20                      pages

21

22    Exhibit 0006 "Fifth Stipulation Regarding Continued                  32

23                      Use of Cash Collateral"l 14 pages

24

25    //

                                                                    Page 5

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 177
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                        Main Document   Page 178 of 457

1                             EXHIBITS (Continued)

2     NUMBER                        DESCRIPTION                           PAGES

3     Exhibit 0010 "CHAPTER 11 (BUSINESS), I. CASH                           45

4                       RECEIPTS AND DISBURSEMENTS, A.

5                       (GENERAL ACCOUNT*)"; 19 pages

6

7     Exhibit 0016 Email series, "Subject:                  RE:              88

8                       Bristol-Scoobeez"; Bates

9                       SCOOBEEZ-0002340 - SCOOBEEZ-0002341

10

11    Exhibit 0018 Email series dated November 19, 2019,                     91

12                      "Subject:    RE: EXT: Scoobeez - Last

13                      Mile Delivery Service Provider"; Bates

14                      SCOOBEEZ-0002342 - SCOOBEEZ-0002343

15

16    Exhibit 0019 Email series, "Subject:                  RE: OnTrac       92

17                      RSP Qualification - Scoobeez Inc.";

18                      SCOOBEEZ-0002353 - SCOOBEEZ-0002356

19

20    Exhibit 0022 "LSO FINAL MILE, REGIONAL SERVICE                         81

21                      PROVIDER AGREEMENT (B2B and B2C Small

22                      Package Delivery)"; 37 pages

23

24    (Exhibits 0002-0004, 0007-0009, 0011-0015, 0017, and

25          0020-0021 were not marked for identification.)

                                                                         Page 6

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 178
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 179 of 457

1               Glendale, California; Monday, June 15, 2020

2                                   2:39 p.m.

3

4                              GEORGE VOSKANIAN,

5     having been administered an oath, was examined and

6     testified as follows:

7

8                                 EXAMINATION

9     BY MR. ESTERKIN:

10          Q       Okay.    Mr. Voskanian, my name is

11    Richard Esterkin.        I'm an attorney for Amazon Logistics.

12    I'm here to take your deposition today.

13                  First, a brief explanation as to how we're

14    going to conduct the deposition.

15                  We're taking this deposition via remote means

16    due to restrictions on social distancing as a result of

17    the coronavirus epidemic.           All parties have consented to

18    the taking of the deposition in this manner.             Because we

19    are not all in the same room, we cannot all observe

20    everything that happens in each of the participants'

21    locations.

22                  I would like to caution you that it is

23    improper for you to receive any communications while we

24    are on the record, other than statements that are made

25    on the record.        This includes your receipt or review of

                                                                    Page 7

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 179
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 180 of 457

1     text messages, emails, or other communications, such as

2     verbal gestures that anyone else in the room with you

3     may make during the deposition.

4                 Do you understand that?

5           A     Yes.

6           Q     Okay.     And just for the record, I did read

7     your deposition transcript from the first time you were

8     deposed in connection with the Scoobeez bankruptcy, and

9     I know, during the course of that deposition, you were,

10    from time to time, consulting, I believe, your iPhone or

11    your personal device to try to be helpful in terms of

12    providing information, but I'm going to ask you not to

13    do that in connection with this deposition.

14                Do you understand that?

15          A     Yes.

16          Q     Okay.     Also, for the avoidance of doubt, the

17    restriction on what everybody is saying doesn't apply to

18    any objections that counsel may assert on the record or

19    that you can't consult with your counsel when we are off

20    the record.       If you'd like to go off the record, please

21    let me know that, and once you've answered whatever any

22    pending question is, we can do that, and you can either

23    take a short break, or, if you need to, you can consult

24    with your counsel.

25                Do you understand that?

                                                                    Page 8

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 180
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 181 of 457

1           A     Yes.

2           Q     All right.      We are not -- and, also, just to

3     be clear, we will not go off the record while there's a

4     question pending; because if we do that, an inference

5     could be drawn that we've gone off the record at your

6     request so that you can obtain an answer to the question

7     from some source other than your own memory and that

8     what we're getting is testimony from that other source

9     as opposed to from your memory.

10                Do you understand that?

11          A     Yes.

12          Q     If you don't understand a question, please let

13    me know that, and I will repeat or rephrase the

14    question, or we can have the court reporter read the

15    question back.      If you answer a question, I am going to

16    assume that you understood the question.

17                Do you understand that?

18          A     Yes.

19          Q     Please wait until I have finished asking a

20    question before starting your answer to the question.                I

21    will try to wait until you've completed your answer to a

22    question before asking the next question.             If you have

23    not completed your answer to a question before I ask the

24    next question, please let me know that, and I will allow

25    you to complete your answer.

                                                                    Page 9

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 181
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 182 of 457

1                 Do you understand that?

2           A     Yes.

3           Q     Sometimes, during the course of a deposition,

4     a witness will realize that an answer that the witness

5     gave to a previous question was incorrect or incomplete.

6     If that happens during this deposition, please let me

7     know that, and I will allow you to correct or supplement

8     your prior answer.

9                 Do you understand that?

10          A     Yes.

11          Q     In order that we have a clean transcript, it

12    is important that only one person speak at a time.              So,

13    once again, please be sure to wait until I have

14    completed my question before starting your answer to the

15    question.

16                You understand that?

17          A     Yes.

18          Q     Your testimony today is under the penalty of

19    perjury, the same as if you were testifying in a court

20    of law.

21                Do you understand that?

22          A     Yes.

23          Q     Are you currently under the influence of any

24    medication, or is there anything else that would prevent

25    you from providing your best testimony today?

                                                                  Page 10

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 182
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document   Page 183 of 457

1           A      No.

2           Q      Okay.     Is there any reason not to proceed with

3     your deposition at this time?

4           A      No.

5           Q      All right.      Did you do anything to prepare for

6     today's deposition?

7           A      Other than the instructions, just looked over

8     my notes, understanding the -- well, obviously I

9     prepared, yes.

10          Q      All right.      What did you do to prepare?

11          A      I received instructions, what we've covered,

12    and I went through the documents that I have in my

13    possession and just looked over them.

14          Q      And by "the instructions," you mean the

15    instructions technically about how to access the Zoom

16    conference?

17          A      Zoom conference and also the topics that would

18    potentially be covered.

19          Q      And what did you look at with respect to the

20    topics that would potentially be covered in the

21    deposition?

22                 MR. SIMON:      Objection.           Attorney-client

23    privilege.

24                 THE WITNESS:       Oh.

25                 MR. SIMON:      To the extent that there's a way

                                                                      Page 11

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 2 - page 183
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 184 of 457

1     you can answer the question without revealing

2     attorney-client privileged information, you may answer.

3                  THE WITNESS:      New clients and what the

4     business is doing to diversify revenue.

5     BY MR. ESTERKIN:

6           Q      You understood that that would be the topic of

7     today's deposition?

8           A      Approximately, yes.

9           Q      And how did you come to that understanding?

10                 MR. SIMON:     Objection.           Attorney-client

11    privilege.

12                 To the extent you can answer without revealing

13    attorney-client privileged information, you may do so.

14                 THE WITNESS:      We -- well, I understand this is

15    what this deposition is about, roughly.

16    BY MR. ESTERKIN:

17          Q      And my question was:            How did you come to that

18    understanding?

19          A      We had a discussion about that.

20          Q      And with whom did you have that discussion?

21          A      Our attorneys.

22          Q      And the name of the attorney that you had that

23    discussion with was what?

24          A      John Simon.

25          Q      All right.     And how many discussions did you

                                                                     Page 12

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 184
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 185 of 457

1     have with Mr. Simon regarding the subject matter of
2     today's deposition?
3           A      Two.
4           Q      Okay.     And was anybody else present during
5     either of those conversations?
6           A      No.
7           Q      And when was the first of those two
8     conversations?
9           A      A specific date?             Last week.
10          Q      And how long did that conversation last?
11          A      A couple hours.
12          Q      Okay.     And when was the second of those
13    conversations?
14          A      Yesterday.
15          Q      And how long did that conversation last?
16          A      Roughly, about a couple hours.
17          Q      So altogether you spoke with Mr. Simon for
18    about four hours regarding the deposition; is that
19    correct?
20          A      Give or take.
21          Q      And did you look at any documents to prepare
22    for today's deposition?
23          A      As I said, I just reviewed general documents
24    surrounding this topic.
25          Q      And what general documents did you review?

                                                                  Page 13

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 185
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 186 of 457

1           A      My communication with potential customers.

2           Q      Emails and such?

3           A      Correct.

4           Q      Did you review any text messages?

5           A      I did not communicate via text messages, to my

6     knowledge, with clients.

7           Q      Okay.    And other than the emails with

8     potential customers, did you look at any other

9     documents?

10          A      Some models that we internally prepared, yes.

11          Q      And what was being modeled in those internal

12    models?

13          A      When you talk to outside parties, they give

14    you some sort of a rough estimate of what the numbers

15    would look like, and you run the numbers internally

16    whether it makes sense or not.

17          Q      So just to -- I'm just trying to understand

18    exactly what you're talking about.

19                 So just to take a hypothetical example, so

20    you're talking to a customer and the customer says,

21    "Okay, you know, we may be interested in doing business

22    with you.     If so, here's how we would be able to

23    compensate you," and then you go back and run a model to

24    determine whether or not that compensation would be

25    sufficient to enter Scoobeez in doing business with the

                                                                  Page 14

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 186
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 187 of 457

1     potential customer?

2           A     Correct.

3           Q     Okay.     And which customers did you receive

4     financial information from that enabled you to run

5     models?

6           A     OnTrac, LSO, and -- yeah, that's it.

7           Q     Just the two?

8           A     Yep.

9           Q     Okay.     And, then, how did they forward to you

10    the foot -- strike that.           Let's talk about OnTrac first.

11                OnTrac forwarded you financial information

12    regarding a potential business relationship with OnTrac;

13    is that correct?

14          A     Correct.     Yes.

15          Q     And when did they do that?

16          A     Months ago.       Early 2020.        Conversations began

17    late 2019, but they sent stuff after year-end.

18          Q     So January, February 2020?

19          A     Approximately, yes.

20          Q     Okay.     And how many different communications

21    did you receive from OnTrac regarding financial

22    information?

23          A     It's just a guess.           Five to ten.

24                MR. SIMON:      George, don't guess.         You can't

25    guess.

                                                                   Page 15

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 187
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 188 of 457

1                 Objection.      To the extent it calls for

2     speculation, I object.

3     BY MR. ESTERKIN:

4           Q     Okay.     Mr. Voskanian, your counsel raises a

5     good point.       So let's just be clear.

6                 You know, if I were to ask you how many

7     bedrooms there are in my house where I'm taking this

8     deposition right now, you wouldn't know the answer to

9     that because you've never been to my house, right?

10          A     Yeah, I guess.         Yeah.

11          Q     Okay.     And so, I mean, you might kind of

12    speculate that I probably don't have 20 or 30 bedrooms

13    in my house, but it would just be speculation because

14    you don't have any information about that, right?

15          A     Correct.

16          Q     Okay.     On the other hand, if I were to ask

17    you, as I just did, how many different communications

18    you got from OnTrac regarding financial information,

19    since you were the recipient of the information, you

20    probably have -- you have some information about that,

21    and you would be able -- you can estimate how many

22    different communications they did -- you received, which

23    is what you did, five to ten, and an estimation is fine.

24    A speculation is not fine.

25                So it's your testimony that you believe you

                                                                  Page 16

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 188
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 189 of 457

1     received something in the neighborhood of five to ten

2     communications from OnTrac regarding financial

3     information; is that correct?

4           A     Correct.

5                 And some was on the phone, yeah, so I guess,

6     to distinguish, you folks sent out emails.                   We received

7     five to ten emails.       There were phone calls, follow-ups,

8     so on, so forth.

9           Q     Okay.     How many of the five to ten were

10    emails?

11          A     All of them, but there were phone calls

12    surrounding those.

13          Q     Right, but what I'm asking you is about the

14    financial information.

15                So how many emails did you receive from OnTrac

16    that contained potential -- financial information

17    regarding the potential relationship?

18          A     Again, five to ten; because, look, I'm not in

19    the habit of sitting there and counting emails.                   So my

20    guess is -- it's a rough estimate of five to ten.

21          Q     Right.

22          A     So if you want, I can count to you right now

23    and come back with an exact number.                   I just don't have

24    it.

25          Q     No.     That's fine.        We don't need to hold up

                                                                       Page 17

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 189
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 190 of 457

1     the deposition while you do that.                  Five to ten is fine.

2                 And you said there were phone conversations

3     with OnTrac as well, correct?

4           A     Correct.     Yes.

5           Q     And you had those phone conversations with

6     OnTrac, correct?

7           A     I did, yes.

8           Q     Okay.     And did you take any notes during those

9     conversations?

10          A     Typically, no, because they're around the

11    numbers, so whatever was in the model, those are my

12    notes.    So, no, I don't take notes.

13          Q     When you say that you ran a financial model,

14    how did you go about doing that?                  Was it an Excel

15    spreadsheet?      Was there some other program, or was it

16    something you just did by hand?                  How did you run a

17    financial model?

18          A     Excel spreadsheet.

19          Q     And how many financial models did you run with

20    respect to the OnTrac relationship?

21          A     Just one.

22          Q     And do you still have a copy of that financial

23    model?

24          A     I do.

25          Q     Okay.     And did you also receive financial

                                                                      Page 18

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 190
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 191 of 457

1     information from LSO?
2           A      I did.
3           Q      And was that over -- was that via emails?
4           A      There were phone conversations about the
5     numbers, but, yes, by email.                 Yes.
6           Q      Okay.     And how many emails did you get from
7     LSO regarding financial -- financial information?
8           A      Up to five.
9           Q      So one to five?
10          A      Yes.
11          Q      And those were emails that you, yourself,
12    received, correct?
13          A      Either -- no.          They were forwarded to me from
14    Scott Sheikh.
15          Q      Okay.     And did you have any phone
16    conversations with people at LSO?
17          A      I was on one conference call, but I'm not the
18    main point of contact for that relationship.
19          Q      When was the one call that you were on?
20          A      I can't remember the date, but this was
21    last -- within the last 30 days.
22          Q      And so who was on that call besides yourself?
23          A      It was me, Scott, and a few folks from LSO.
24          Q      How many LSO folk?
25          A      Two.

                                                                  Page 19

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 191
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 192 of 457

1           Q     Do you recall their names?

2           A     One of them was Jason, and the other one I

3     can't remember the name.

4           Q     Okay.     Do you recall Jason's last name?

5           A     No, I don't.

6           Q     Okay.     And did you also run a modeling with

7     respect to the LSO financial information?

8           A     I did.

9           Q     And that was also on an Excel spreadsheet?

10          A     Correct.

11          Q     And do you still have that Excel spreadsheet?

12          A     I do.

13          Q     When you were preparing for this deposition,

14    did you go back and look at the financial -- the -- the

15    emails regarding financial information that you saw from

16    OnTrac?

17          A     I did, yes.

18          Q     Okay.     Did you also go -- did you also go back

19    and look at the Excel spreadsheet that you prepared with

20    respect to OnTrac?

21          A     I did.

22          Q     Okay.     Same question with regard to LSO.

23                Did you -- in your preparation for today's

24    deposition, did you go back and look at the emails that

25    you received respecting LSO?

                                                                  Page 20

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 192
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 193 of 457

1           A     Yes.

2           Q     Okay.     And you also went back -- did you also

3     go back and look at the Excel spreadsheet that you

4     prepared with regard to LSO?

5           A     Yes.

6           Q     Okay.     So I believe, before we got into the

7     details of OnTrac and LSO, that I was asking you what

8     documents you looked at to prepare for today's

9     deposition.

10                Other than the documents that we have

11    discussed regarding OnTrac and LSO, did you look at any

12    other documents?

13          A     That's a broad question.             As far as for this

14    deposition, other than OnTrac, no.               So I looked -- yes,

15    I did.

16          Q     Okay.     What other documents did you look at to

17    prepare for today's deposition besides the LSO and

18    OnTrac documents that we've already discussed?

19          A     My communication with other potential clients.

20          Q     Okay.     What other clients are you referring

21    to?

22          A     Bristol Farms, Uber, Wal-Mart.

23          Q     Have you completed your answer?

24          A     Yes.

25          Q     Okay.     Are you aware that we served a request

                                                                   Page 21

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 193
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 194 of 457

1     to produce documents on Scoobeez so that we could obtain

2     documents in advance of this deposition?

3             A   Yes.

4             Q   And did you participate in gathering the

5     documents that were produced as a result of that

6     response?

7             A   I was not the person who was gathering them,

8     but, yes, I was asked to put documents, and I provided

9     them.

10            Q   Did you supervise the -- the individuals who

11    were responsible for actually gathering the documents?

12            A   No.     As I said, I was not the one gathering

13    the documents.

14            Q   Who was the one gathering the documents?

15            A   Scott.

16            Q   Scott Sheikh?

17            A   Yeah.

18            Q   And how do you know that Mr. Sheikh was the

19    one gathering the documents?

20            A   He was asking for documents from me.

21            Q   So he told you that the document request had

22    been received, and he asked you to provide him with

23    copies of any of the documents that would be responsive

24    to those -- to the requests; is that right?

25            A   Correct.     And whether he was gathering or

                                                                  Page 22

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 194
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 195 of 457

1     John Simon or in combination, I'm -- I'm not sure, but

2     my point of contact was him initially.

3           Q     Okay.     And you provided documents to

4     Mr. Sheikh; is that correct?

5           A     Correct.

6           Q     What documents did you provide to Mr. Sheikh?

7           A     The email communications you were talking

8     about, some of our financials.

9           Q     So it's your testimony that you provided

10    Mr. Sheikh with copies of these emails regarding the

11    financial information provided by OnTrac; is that

12    correct?

13          A     That's not at all what I just said, but I said

14    the email communications and some of our financials.

15          Q     Correct.

16                And my question was:             And you've testified

17    that you received -- I believe it was five and ten.                 Let

18    me go back and look at my notes -- yeah, between

19    five and ten emails from OnTrac that contained financial

20    information regarding a potential business relationship

21    with OnTrac, and I'm asking you whether you provided

22    those emails to Mr. Sheikh in response to the document

23    request.

24          A     I did, and those -- I don't know how they come

25    to you.    Did they come to you in the form of a PDF, or

                                                                   Page 23

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 195
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 196 of 457

1     did they come to you in the form of an email?               Because

2     if they come to you in the form of an email, then you

3     would have the attachments within them.               If they came to

4     you as a PDF, then you would not have those videos -- I

5     mean the attachments.

6           Q     Okay.     Well, right now I'm not -- I don't want

7     to -- I'm just trying to find out what you did in order

8     to respond to the document request, and --

9           A     I gathered all the information that I had

10    between the customers.

11          Q     Okay.     Did you also provide Mr. Sheikh with

12    copies of the Excel spreadsheet in which you performed

13    modeling with respect to OnTrac?

14          A     You're talking about the models they provided,

15    or the models that I prepared?

16          Q     The model that you prepared.

17          A     I don't believe so.            I'll check and get back

18    to you.

19          Q     Okay.     And then with respect to LSO, you said

20    that you got between one and five emails from them with

21    financial information.

22                Did you provide those emails to Mr. Sheikh?

23          A     I did.

24          Q     And when you provided the emails, they had

25    whatever documents were attached to them, correct?

                                                                   Page 24

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 196
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 197 of 457

1            A     Correct.

2            Q     And the same thing with regard to the OnTrac

3     emails?     To the extent there were documents attached to

4     the emails, you provided the attachments to Mr. Sheikh,

5     correct?

6            A     Correct.

7            Q     Did you provide Mr. Sheikh with a copy of the

8     Excel spreadsheet on which you modeled the financial

9     information that you received from LSO?

10           A     If I received it, yes, it was included.           If I

11    prepared it, again, I'll have to check and get back to

12    you.

13                 MR. ESTERKIN:       John?

14                 MR. SIMON:     Yes.

15                 MR. ESTERKIN:       We did not receive any of that

16    financial information along with the documents that were

17    produced.     I would appreciate it if you could go back

18    and try to figure out why that happened, and if -- and

19    provide us with that -- those documents once you've

20    ascertained that.

21                 MR. SIMON:     Right.

22                 And just to be clear, I mean, what I was -- I

23    was following the conversation, and it sounded like that

24    there might not have been provided the models that

25    George prepared, but the financial information that LSO

                                                                  Page 25

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 197
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 198 of 457

1     and OnTrac provided, that was produced to you?                   Do you

2     know, or no?

3                 MR. ESTERKIN:        No.     No.     I believe the

4     witness's testimony is that he's unsure whether his

5     models were provided to Mr. Sheikh -- I think they

6     should have been -- and produced, but they weren't.

7                 And, secondly, the witness's testimony, I

8     believe, is that he provided both -- he provided the

9     emails from both OnTrac and LSO to Mr. Sheikh for

10    production, along with the attachments.                I'm going to

11    show him some of the emails later on in the deposition,

12    but I can tell you right now that none of the

13    attachments were provided, in other words, none of the

14    financial information.

15                MR. SIMON:      Okay.       I will follow up on that

16    ASAP.

17    BY MR. ESTERKIN:

18            Q   Okay.     Mr. -- I almost called you

19    Mr. Ohanessian.       I apologize.

20                Mr. Voskanian, we've now -- we've now talked

21    about some document review.             We've now talked about two

22    meetings you had with Mr. Simon.

23                Is there anything else that you did to prepare

24    for your deposition today?

25            A   That covers it all, yeah.

                                                                       Page 26

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 198
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 199 of 457

1           Q     Okay.     Great.

2                 I understand that you're currently the chief

3     financial officer for Scoobeez; is that correct?

4           A     Yes.

5           Q     When did you first assume that title?

6           A     July 2017.

7           Q     And was that when you first became employed by

8     Scoobeez?

9           A     That's when I came on board, yes.

10          Q     And you became the co-CEO of Scoobeez on or

11    about May 1st, 2019, correct?

12          A     Correct.

13          Q     And that was about the time that

14    Mr. Ohanessian departed from Scoobeez, correct?

15          A     Correct.

16          Q     Could you just briefly describe for me what

17    your duties had been as the chief financial officer for

18    Scoobeez?    And let's just say from the time that the

19    bankruptcy petition was filed in April of 2019.

20          A     You mean what I did here?

21          Q     Yeah.     What --

22          A     I'm not sure I'm following.

23          Q     -- do you do as an employee of Scoobeez?            What

24    are your areas of responsibility?

25          A     Areas of responsibility is oversee the

                                                                  Page 27

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 199
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 200 of 457

1     finances of the company, whatever that entails, and

2     oversee operations, personnel -- every aspect of the

3     business.

4           Q     And I understand that the other co-CEO is

5     Mr. Sheikh, correct?

6           A     Correct.

7           Q     What is the division of responsibilities, if

8     there is one, between you and Mr. Sheikh?

9           A     On -- on the financial side, it's just -- it's

10    me; he's not involved -- versus he oversees more closely

11    the HR and legal aspects of it.                  And operations and

12    overall strategic decisions are split, you know, between

13    him and I, and we -- before we make decisions, we

14    discuss items.      As you can imagine, we have about a

15    thousand employees, and we're the only C-level people in

16    the company.

17          Q     In terms of attempting to attract new

18    business, is there -- are either one of you, or

19    Mr. Sheikh generally, more responsible for that aspect

20    of the company?

21          A     We're both involved.             He does whatever he can.

22    I do whatever I can.        If we identify a target, we make

23    sure we talk about it and see if we have any

24    connections, and we try to focus on it, you know,

25    individually, so we don't reach out -- you know, both of

                                                                      Page 28

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 200
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                        Main Document   Page 201 of 457

1     us reach out to the same company and the same person,

2     but whether, like, we have more luck or not, like, is a

3     different story, but we're both involved in that.                 Like,

4     it's not my responsibility or his responsibility.

5           Q     Is one of you more or less involved in seeking

6     new business than the other?

7           A     No, we're both involved.               No, he's trying as

8     much as I am.

9           Q     You're aware that, as part of the bankruptcy

10    case, operating reports need to be filed with the

11    bankruptcy court every month; is that correct?

12          A     Yes.

13          Q     And what is your role in preparing the

14    operating reports?

15          A     I oversee the process.               And I prepare them.

16          Q     And you run those by Mr. Weiss before they're

17    filed, correct?

18          A     Correct.

19          Q     So in terms of actually preparing the report,

20    you're the one who, for want of a better term, finalizes

21    the report, submits it to Mr. Weiss for his review and

22    approval, assuming no changes.               Then it gets filed with

23    the court; is that right?

24          A     Correct.

25          Q     And if he has comments about it, the two of

                                                                     Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 201
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 202 of 457

1     you talk about it, correct?

2           A     Correct.     Correct.

3           Q     Okay.     And the actual information in the

4     report is derived from Scoobeez' books and records,

5     correct?

6           A     Correct.

7           Q     The operating reports have a line on them

8     where it reports the professional fees that are being

9     incurred in connection with the bankruptcy case.

10                Are you familiar with that?

11          A     Yes.

12          Q     And can you tell me how -- let's just take the

13    debtors' counsel as an example.

14                How are those figures arrived at?

15          A     It's a complicated process.               It's approved by

16    the parties who have, you know -- who have authority to

17    approve them.       Then as time goes by, whatever work is

18    done is -- billing statements, and Brian Weiss oversees

19    that process.

20          Q     I'm sorry.      So Brian Weiss oversees that

21    process?

22          A     Correct.

23          Q     So when you prepare the initial draft or the

24    initial -- of an operating report, you don't complete

25    that portion of it?       You give that to Brian and let

                                                                     Page 30

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 202
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 203 of 457

1     Brian complete that portion of the report; is that
2     correct?
3           A      Correct.      That portion is provided to me, and
4     that goes into the reports.
5           Q      And it's provided to you by whom?
6           A      Brian.
7           Q      The reports also have an area where it talks
8     about the accounts payable.
9                  Do you recall that?
10          A      Correct.      Yes.
11          Q      And that's just pulled from the accounting
12    records of Scoobeez; is that correct?
13          A      Correct.
14          Q      You're familiar with the fact that, in order
15    to utilize alleged cash collateral, Scoobeez is needed
16    to file stipulations with the court to obtain orders,
17    correct?
18          A      Correct.
19          Q      And those stipulations contain budgets that
20    reflect how much money Scoobeez anticipates collecting
21    and how much it's permitted to spend, correct?
22          A      Yes.
23          Q      And could you briefly describe for me the
24    process by which those budgets are created.
25          A      Budgets are created by me with specific line

                                                                  Page 31

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 203
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 204 of 457

1     items, such as professional fees provided by Brian, and

2     a budget goes to interested parties, such as Hillair and

3     unsecureds, and there's a process by which the -- there

4     are meetings, agreements, discussions, and then it's

5     finalized.

6                  MR. ESTERKIN:       Okay.       I'm going to show you

7     what we're going to mark as Exhibit 6.

8                  And give me a second.               I'll tell you what that

9     is.

10                 THE WITNESS:      Okay.       Do I go to Exhibit Share?

11                 MR. ESTERKIN:       Yeah.

12                 THE WITNESS:      The folder is empty.

13                 MR. ESTERKIN:       It will be there in a minute, I

14    think.

15                 (Exhibit 0006 was marked for

16                 identification.)

17                 MR. ESTERKIN:       Exhibit 6 is the Fifth

18    Stipulation Regarding Continued Use of Cash Collateral

19    filed at Document No. 786 in the bankruptcy case.

20          Q      You should be able to see that now.

21          A      Okay.

22          Q      Now, it --

23          A      I'm looking at it now.

24          Q      Okay.    Great.

25          A      Yep.

                                                                      Page 32

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 204
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 205 of 457

1           Q     What I'm interested in is not just the

2     stipulation, it's the budget, which starts --

3           A     Okay.

4           Q     You see it starts with page 7 of 14?

5                 Do you have that?

6           A     I do.

7           Q     Okay.     So I'm going to probably be showing

8     you, during the course of the deposition, a number of

9     documents that have been filed in the bankruptcy case.

10    They all have these ribbons at the top that reflect the

11    case number, the document number, and then on the

12    bankruptcy docket, et cetera, and then, underneath that,

13    it says:    "Main Document Page 7 of 14."             I'm going to

14    try to use those page numbers consistently throughout

15    the deposition so that you can go to a specific page as

16    opposed to any page numbering that may actually be in

17    the document itself.

18                Do you understand that?

19          A     Yeah.

20          Q     Great.     All right.

21                Do you recognize this as the most recent cash

22    collateral budget?

23          A     Correct.

24          Q     Okay.     And you prepared the initial draft of

25    this, correct?

                                                                   Page 33

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 205
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 206 of 457

1           A     Yes.

2           Q     And then it was circulated to Hillair and the

3     committee for comment, correct?

4           A     Yes.

5           Q     And so my question is:               Do you recall any

6     changes that were made to this budget as a result of

7     that review process by either Hillair or the committee?

8           A     Professional fees.           I left them blank because

9     I saw they were populated.

10          Q     Okay.     Anything else that you recall as being

11    changed from the initial draft that you prepared?

12          A     We reduced the legal amounts, and we moved the

13    collections period because Amazon had put us to

14    seven-day period payout, and then they circulated an

15    email saying they would go to 45-day, and we didn't know

16    when that 45-day was going to hit.                 So that collections

17    number moved back and forth to different weeks.

18          Q     Okay.     Any other changes that you recall from

19    your initial draft?

20          A     Not that I recall.           I think that covers

21    everything.

22          Q     Okay.     Why did the vehicle disbursements

23    change?

24          A     Historically, we were under budget.               So you

25    wanted to be more on target.

                                                                     Page 34

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 206
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 207 of 457

1            Q       You increased the amount of the vehicle

2     disbursements, correct?

3            A       We reduced them.

4            Q       Excuse me.     Okay.

5                    And so you testified Mr. Weiss populated

6     the -- that area, restructuring cash flows with the fees

7     for the professionals, correct?

8            A       No, I did not say that.             I said I sent it to

9     him.       I don't know who populated it.                It could have been

10    him.       It could have been someone else.                I don't know who

11    did it, but he was the final.

12           Q       Got it.

13                   Do you recall any changes being made to those

14    line items from which the budget was originally

15    populated?

16           A       Originally it was blank.             So it was populated

17    by some -- we sent it -- I sent it blank, and it was

18    populated.

19           Q       Okay.     I understand that.             So it was initially

20    populated with some numbers.

21                   And my question is:           Once it was initially

22    populated with some numbers, did those numbers change

23    between that point in time and the final budget that

24    you're looking at?

25           A       I think it was changed, because there was an

                                                                         Page 35

                                   Veritext Legal Solutions
                                        866 299-5127
                                  Exhibit 2 - page 207
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 208 of 457

1     error in the rows' alignment, but it was not an

2     intentional change, but between secured and unsecured

3     attorneys, I think the rows were all messed up, because

4     it's just a big spreadsheet, small, you know, fonts, but

5     nothing was changed, intentionally, later.            It's just,

6     unintentionally, rows were all screwed up, and then they

7     were fixed --

8           Q     Okay.     So that this --

9           A     -- between unsecured and -- yeah.

10          Q     Okay.     So the substance of the document wasn't

11    changed; it was just that what was intended wasn't

12    displayed properly, correct?

13          A     Correct.     Yes.

14          Q     And that's the only change in this area of

15    restructuring cash flows that you can recall?

16          A     That I could recall, yes.

17          Q     All right.      My understanding is that there's

18    three different entities that are in bankruptcy.

19    There's Scoobeez Global, Scoobur, and Scoobeez; is that

20    correct?

21          A     Scoobeez, Scoobeez Global, Scoobur.

22          Q     Okay.     And what's the relationship between

23    those three entities?

24          A     Scoobeez is the operating entity where their

25    model is tied to.       Scoobeez Global was the parent

                                                                  Page 36

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 208
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 209 of 457

1     company that Hillair's note was pulling through, no

2     operations.       And Scoobur was a company entity that was

3     set up years ago.       Predates me.             I believe it was the

4     company that was acquired back in 2014, '15.                  It's never

5     had operations for the time that I've been here.                  It's

6     just a company that's just been sitting there.

7                  But, initially, whatever goals they had -- and

8     I'm not sure what they were, but that's how the Global

9     and operating were set up; that the Global was a parent,

10    and the loan came through Global, but it didn't have any

11    operations.       Operating Scoobeez -- just Scoobeez itself

12    is the operating company that has all the ins and outs

13    of operating cash flow.

14          Q      And does -- do each of Scoobeez, Scoobur, and

15    Scoobeez Global have separate books and records?

16          A      Scoobeez -- yes, they all do, except for

17    Scoobur.     We don't -- since there's nothing in it, we

18    don't have any QuickBooks.            We just -- we do the monthly

19    operating reports, and it's just bank fees, like,

20    literally, 14 bucks a month, and every three months we

21    pay the trustee fee.

22                 MR. ESTERKIN:       Okay.       I'm going to show you

23    what we're going to mark as Exhibit 1.                  That is the

24    Amended Plan of Reorganization in the -- the bankruptcy

25    cases.     It's filed as Docket No. 754.

                                                                      Page 37

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 209
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                         Main Document   Page 210 of 457

1                  (Exhibit 0001 was marked for

2                  identification.)

3                  MR. ESTERKIN:        And that should be --

4                  THE WITNESS:       Do I refresh on -- okay.

5     BY MR. ESTERKIN:

6           Q      Let me know when you can see it.

7           A      I can see it.

8           Q      Okay.     Great.

9                  Just, generally, do you recognize this as the

10    Amended Plan of Reorganization that's currently before

11    the court?

12          A      If nothing has changed, yes, I do.

13          Q      Okay.     And did you take any part in the

14    negotiations leading up to this plan?

15          A      No.     When you say "any," I don't know what

16    "any" means, but directly I was not involved.

17          Q      Okay.     And who was involved on behalf of

18    Scoobeez, if you know?

19          A      It must have been Brian.

20                 MS. NASSIRI:       Hey, guys.           John Simon just told

21    me that his connection stopped.                   So we should probably

22    put it on hold for a second.

23                 MR. ESTERKIN:        Sure.       Why don't we go off the

24    record.

25                 (Discussion off the record.)

                                                                       Page 38

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 2 - page 210
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 211 of 457

1                 MR. ESTERKIN:        I think we can go back on the

2     record now.

3             Q   Mr. Voskanian, we're back on the record.

4                 You understand that?

5             A   Yes.

6             Q   Okay.     And you're still under oath.

7                 You understand that?

8             A   I do.

9             Q   Okay.     I think, before we went off the record,

10    you indicated that Mr. Weiss was the primary negotiator

11    of the plan on behalf of Scoobeez, correct?

12            A   Correct.

13            Q   What role, if any, did you play in the

14    discussions leading up to the plan?

15            A   I was not directly involved with the plan.

16            Q   Did you have discussions with Mr. Weiss about

17    the plan?

18            A   Maybe pieces of it.            It's a big document.   I

19    think there's -- one section we discussed was the

20    exemptions and the individuals mentioned, which was --

21    yeah.

22            Q   I'm sorry.      I couldn't hear your response.            I

23    don't know if the court reporter was able to catch it or

24    not?

25            A   The -- there are several -- there's -- the

                                                                  Page 39

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 211
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document   Page 212 of 457

1     board members and officers are exempted from litigation.

2     That's the piece that we discussed.

3           Q      Okay.     Do you understand that their plan

4     has -- calls for a estate cash payment of a million

5     $500,000 into a fund to be controlled by the creditors'

6     trust?

7           A      I do.

8           Q      And do you have any understanding as to how

9     that million $500,000 number was arrived at?

10          A      No.     Do I understand how it was arrived, or,

11    like, was I part of the negotiation?                   So --

12          Q      Well --

13          A      -- all I know is there's a number of 1.5-, and

14    that's -- how they came up with that number, no.

15          Q      You don't know how they came up with that

16    number, correct?

17          A      No.

18          Q      And so you weren't consulted about whether

19    that number should be 1 million, 1 million 5-,

20    2 million, or anything in between; is that correct?

21          A      Directly, no.

22          Q      Well, what about indirectly?

23          A      Well, indirectly covers a million different

24    things.     You look at the budget.               Is there enough money

25    directly?     No.     Indirectly, I can't answer you, like,

                                                                      Page 40

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 2 - page 212
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                         Main Document   Page 213 of 457

1     if -- I don't know what went into coming up with that

2     number, so if different things were taken into account,

3     such as the cash flow that I created, then I am

4     indirectly involved without my knowledge, if that makes

5     sense.

6                  So I can't -- I can't tell you I wasn't

7     indirectly involved because I don't know if I was or

8     not.

9            Q     Okay.     Do you understand that the plan

10    prescribes how that million $500,000 is supposed to be

11    distributed?

12           A     Yes.

13           Q     Okay.     And did anybody consult with you over

14    whether the million $500,000 would be sufficient to pay

15    the various expenses that the plan says were supposed to

16    be paid with the million 500 --

17                 MR. SIMON:      Objection.           Vague.

18    BY MR. ESTERKIN:

19           Q     -- thousand dollars?

20                 MR. SIMON:      Objection.           Vague.   Objection.

21    Ambiguous.     Objection.       Assumes facts not in evidence.

22    Objection.     Foundation.

23    BY MR. ESTERKIN:

24           Q     You can answer the question, Mr. Voskanian.

25           A     No.

                                                                       Page 41

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 2 - page 213
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                         Main Document   Page 214 of 457

1            Q     Do you have any understanding as to --

2     Mr. Voskanian, just so you know, you're holding your

3     hands up and playing with what looks like some Scotch

4     tape, and that's coming right between your face and your

5     camera, so nobody can see --

6            A     Sorry.     The camera is at the bottom.             I'm

7     sorry.     I thought it was at the top.                Sorry about that.

8            Q     No.     I didn't think it was intentional.                I

9     just, once again, am mentioning it.

10                 So do you have any understanding as to the

11    uses to which the million $500,000 is supposed to be

12    put?

13           A     I do.

14           Q     What is your understanding in that regard?

15           A     The understanding is that there are certain

16    obligations that need to be met, and if there is any

17    leftover cash, it goes into unsecured.

18           Q     Okay.     And what are the obligations that have

19    to be met out of the million $500,000, as you understand

20    it?

21           A     Professional fees, bankruptcy-related costs.

22           Q     And with respect to professional fees, there's

23    a lot of professionals involved in this bankruptcy,

24    right?

25           A     I mean, define "a lot."              I haven't been a part

                                                                       Page 42

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 2 - page 214
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 215 of 457

1     of any other case --

2           Q     Okay.     So --

3           A     -- to know if this is a lot or --

4           Q     All right.        The professional fees, that

5     includes the fees for Foley & Lardner, correct?

6           A     It includes them, yes.

7           Q     Okay.     It includes the fees for Levene Neale,

8     the counsel to the creditor's committee, correct?

9           A     Correct.

10          Q     It includes the fees for the Buchalter law

11    firm that represents Hillair, correct?

12          A     Yes.

13          Q     It includes the fees for the Olshan law firm

14    that represents Hillair, correct?

15          A     Correct.

16          Q     It includes the fees incurred by Quinn Emanuel

17    as counsel to Hillair, correct?

18          A     I do not know that because it's not --

19    Quinn Emanuel is not directly billing the company.

20          Q     Okay.     And so you've seen bills from the Foley

21    law firm, correct?

22          A     I have seen bills, yes.

23          Q     Okay.     And what's the most recent bill that

24    you've seen from Foley?          What -- what period of time

25    does that cover?

                                                                  Page 43

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 215
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 216 of 457

1           A      This one I've seen is from 2019.
2           Q      I'm sorry.        Once again, I couldn't catch your
3     answer.    Could you either repeat it or answer the
4     question again?
5           A      2019, but as I mentioned before, I'm not the
6     liaison for those.         Brian Weiss sort of handles the
7     professional fees.
8           Q      All right.        So you don't remember seeing a
9     Foley fee statement at any time after 2019?
10          A      No.
11          Q      Let me rephrase the question.
12                 A fee statement that covers fees generated at
13    any time after December 31, 2019.
14          A      No.
15          Q      Okay.     What about with respect to the
16    Levene Neale firm; do you recall seeing any bills from
17    that firm covering any period of time after December 31
18    of 2019?
19          A      No.
20          Q      Okay.     What about the Buchalter law firm;
21    when -- what's the last period of time do you recall
22    seeing bills from that firm?
23          A      2019.
24          Q      And how about Olshan?
25          A      Same.

                                                                  Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 216
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 217 of 457

1                 MR. ESTERKIN:        All right.           I'm going to mark,

2     as Exhibit 10, what appears to be the operating report

3     filed with the bankruptcy court as Document No. 774.                   It

4     covers the period through and including April 30, 2020.

5                 (Exhibit 0010 was marked for

6                 identification.)

7     BY MR. ESTERKIN:

8           Q     Let me know when you have that, Mr. Voskanian.

9           A     I'm looking at it now.

10          Q     Great.

11                Do you recognize this as the April 30

12    operating report?

13          A     Yes.

14          Q     And you supervised the preparation of this

15    report, other than the section of the report that speaks

16    to the professional fees, correct?

17          A     Yes.

18          Q     Okay.     And to the best of your knowledge, the

19    information in this report is correct; isn't that right?

20          A     Correct.     Yes.

21          Q     Okay.     If you would turn to page 15 of 19.

22          A     Okay.

23          Q     At the top it shows "Accounts Payable

24    Post-Petition."

25                Do you see that?

                                                                       Page 45

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 217
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                           Main Document   Page 218 of 457

1             A       Correct.

2             Q       And so this figure, 613,206, is taken from

3     Scoobeez' books and records; is that right?

4             A       Correct.

5             Q       Okay.    It shows there's about 148,852 that's

6     over 120 days.

7                     Do you see that?

8             A       Correct.

9             Q       Do you have an understanding as to why those

10    payables have aged to that extent?

11            A       Yeah.    Those are toll numbers.           We were

12    negotiating with them on the pricing, which they brought

13    down.

14                    The way the tolls are billed to us are dated,

15    and then when they're dated, they cause -- they trigger

16    some late fees that are not our fault.                   We negotiated

17    those, and that number should be zero as of the latest

18    filing that we did.          I'll have to check, but it's --

19    it's related to tolls.

20            Q       Okay.    The "they" that you're referring to is

21    who?        Hertz?

22            A       Correct -- well, Hertz is the -- sort of the

23    funnel, but there's other parties involved, the cities

24    and their processors and so on and so forth.                   It's -- by

25    the time it gets to us, it exchanges several hands.

                                                                       Page 46

                                    Veritext Legal Solutions
                                         866 299-5127
                                   Exhibit 2 - page 218
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 219 of 457

1           Q      Okay.    And so as of -- as of -- well, unless

2     it was filed earlier today, the May operating report

3     still hasn't been filed.

4                  That's been prepared already; is that correct?

5           A      I believe so.       I'll have to go back and look

6     at that specific number, because, as you can imagine,

7     it's a long report, but -- yeah.

8           Q      Okay.    The -- there's also $41,310 in the

9     31-to-60-day column line.

10                 Do you see that?

11          A      Yeah, I do.

12          Q      Do you have any understanding as to why those

13    payables have not been paid?

14          A      I believe it's either Hertz or tolls.              I'll

15    have to check, but the reason is, for both Hertz and

16    tolls, they're a month behind, because we rent over 400

17    vans, and up to 20 percent of our vans could swap out

18    during a month -- or any period.                 And when that happens,

19    that delays the billing process.                 This is not because we

20    chose not to pay.       It's just the circumstances with the

21    vendor that caused that delay, but it's not something

22    that we consciously delayed a payment.

23          Q      Okay.    You are aware that, among other things,

24    the plan gives Scoobeez the right to assume executory

25    contracts?

                                                                     Page 47

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 219
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 220 of 457

1           A     Yes.

2           Q     Okay.     And Scoobeez is supposed to file a

3     motion to do that on or before June 18th, correct?

4           A     I don't know the specific dates.          I'm not

5     involved in the legal sort of paperwork-filing process,

6     but I'm not sure I can say "yes" or "no."

7           Q     Okay.     You're not sure of the exact date; is

8     that correct?

9           A     Correct.

10          Q     That you -- are you aware that the date is

11    coming up pretty quickly?

12                MR. SIMON:      Asked and answered.

13                THE WITNESS:       Yes.

14    BY MR. ESTERKIN:

15          Q     Okay.     And have you had discussions with

16    anybody regarding which executory contracts Scoobeez is

17    going to assume?

18          A     I have had general discussions with Scott.

19          Q     And with anybody else?

20          A     No.

21          Q     Okay.     My understanding, from having deposed

22    Mr. Weiss, is that one of those contracts is the Amazon

23    contract; is that correct?

24          A     If you talked to Brian about it, I can't speak

25    to what he said to you or didn't say.

                                                                  Page 48

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 220
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 221 of 457

1           Q     Okay.

2                 MR. SIMON:      Objection.           Speculation.

3     BY MR. ESTERKIN:

4           Q     Do you have an understanding as to whether or

5     not Scoobeez intends to assume the Amazon contract as

6     part of its plan of reorganization?

7                 MR. SIMON:      Objection.           Calls for speculation.

8                 THE WITNESS:       Sorry, John.           Are you asking me

9     not to answer?

10                MR. SIMON:      You can answer, George.             You can

11    answer.    I was objecting because this question calls for

12    speculation.

13                THE WITNESS:       Again, I don't know what -- you

14    know, what your discussion was with him or what he's

15    intending to do with it.

16    BY MR. ESTERKIN:

17          Q     So you don't know, one way or the other,

18    regarding the Amazon contract; is that correct?

19          A     I can't tell you what Brian is intending to do

20    with it.

21          Q     Well, you're the -- you're the co-CEO of the

22    company, aren't you?

23          A     Right, but you asked me if -- you know,

24    what --

25                MR. SIMON:      Objection.           Argumentative.

                                                                        Page 49

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 221
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 222 of 457

1                 THE WITNESS:       -- he --

2                 MR. SIMON:      He's answering the question,

3     Richard.

4     BY MR. ESTERKIN:

5           Q     So my question is:           Based on your

6     understanding, sitting here today, do you have an

7     understanding, one way or the other, as to whether

8     Scoobeez intends to attempt to assume the Amazon

9     contract as part of its claim?               What's your

10    understanding?

11          A     My understanding is that -- yes.

12          Q     Okay.     And do you have an understanding as to

13    whether or not Scoobeez intends to attempt to assume any

14    other executory contracts as part of its claim?

15          A     Executory contract as in our contract with

16    Hertz and all, you know, other vendors?

17          Q     Yes.

18          A     We do need those, obviously; otherwise, we

19    can't operate.      We have critical vendors that we need to

20    continue doing business with.              Yes.

21          Q     Okay.     And so you mentioned Hertz is one of

22    those critical vendors, correct?

23          A     Correct.

24          Q     And who were the other critical vendors whose

25    contract Scoobeez intends to assume?

                                                                  Page 50

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 222
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 223 of 457

1           A     Booster, which is a fuel company, and Amazon

2     works with them.

3           Q     Okay.     Are there any others?

4           A     Again, I'm not involved, and Scott's more

5     involved in this because it's a -- more of a legal

6     aspect of the business, but as far as I'm concerned, the

7     office and any direct vendor that has direct impact on

8     our business -- as far as I understand, we're going to

9     assume those contracts.

10          Q     What other direct vendors are there besides

11    Amazon -- Amazon is not a vendor, but what other direct

12    vendors are there besides Hertz and Booster Fuel [sic]?

13          A     We have -- I'm trying to remember all the

14    uniforms.    We buy -- you know, we go off our vans.

15    Like, you know, I could go down the list of all the line

16    items on our income statement, but we -- we intend to

17    continue doing business with all of them.

18          Q     Okay.     Let's talk about Hertz for a minute.

19                Do you have any understanding as to how much

20    Scoobeez would have to pay in order to assume the Hertz

21    contract?

22          A     It's around 500,000, I believe, but they came

23    up with a different amount, and that's something we need

24    to discuss; because, again, tolls is one area where the

25    number has come down significantly because we reduced

                                                                  Page 51

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 223
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 224 of 457

1     the numbers, and prior to that reduction, they had a
2     different number in mind.               So, approximately, it's
3     around 500,000.
4           Q      That's the current number, correct, as you --
5     that you believe to be required to pay Hertz?
6           A      Correct.
7           Q      All right.        Could you turn to Exhibit 1,
8     please.    That's the plan.
9           A      I'm there.
10          Q      Okay.     Page 19 of 69?
11          A      I'm there.
12          Q      Okay.     Paragraph 95?
13          A      Mm-hmm.
14          Q      Okay.     It indicates there that the cure for
15    the Hertz contract is $871,230.84.
16                 Do you see that?
17          A      I do.
18          Q      So this is the original number you thought
19    might be owed under the contract, and now you think you
20    reduced that down to about 500,000; is that your
21    testimony?
22          A      Correct.
23          Q      And how much do you think is owed to this
24    Booster Fuels in order to assume their contract?
25          A      The exact amount that's on there:              79,360.

                                                                  Page 52

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 224
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 225 of 457

1           Q      And so that number remains a good number,

2     correct?

3           A      Yeah, plus-minus 2-, $3,000 here and there,

4     double-billing, but this number seems to be accurate.

5           Q      Okay.    Are you aware that Mr. Weiss filed a

6     declaration in support of the confirmation of the plan

7     of reorganization?

8           A      I'll have to make an assumption.           I did

9     myself.     So he did as well, I'm assuming, yeah.

10          Q      You say you filed a declaration in support of

11    the plan?

12          A      I take that back.          I -- I can't remember

13    exactly, but -- I filed so many declarations.

14          Q      You've become a professional litigant, huh?

15          A      You just sign a lot of documents.

16                 MR. SIMON:     Can you repeat that question?

17                 MR. ESTERKIN:       I'll withdraw the question.

18          Q      So my question was:           Are you aware that

19    Mr. Weiss filed a declaration in support of the debtor's

20    attempt to confirm the plan of reorganization?

21          A      I -- I can't remember specifically, but I want

22    to say, yes, he did, but I can't remember specifically

23    because, again, there's just so many files flying

24    around, and I'm not a lawyer, so -- but the assumption

25    is, yes, he would have filed it.

                                                                  Page 53

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 225
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 226 of 457

1           Q     Do you --

2                 MR. SIMON:      Without assuming it, George, do

3     you know whether Brian filed a declaration for the plan

4     or not, without assuming?

5                 THE WITNESS:       I don't -- I don't know.        I

6     don't remember.

7                 MR. ESTERKIN:        Okay.       I'll mark, as No. 5, a

8     copy of Mr. Weiss's declaration, and -- so the witness

9     can take a look at it.

10                (Exhibit 0005 was marked for

11                identification.)

12                MR. ESTERKIN:        And for the court reporter's

13    benefit, the exhibits that we're marking are the same

14    exhibits as those used at Mr. Weiss's deposition.                  So if

15    there's duplicates, they'll just --

16                THE WITNESS:       I'm looking --

17                MR. ESTERKIN:        Their numbers are the same.

18          Q     Okay.     You should have Mr. Weiss's declaration

19    available to you.

20          A     I'm looking at it now.

21          Q     Okay.     Great.

22                Just -- my question is -- is whether or not

23    this refreshes your recollection regarding Mr. Weiss's

24    declaration.

25          A     I haven't seen this one.

                                                                   Page 54

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 226
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document   Page 227 of 457

1             Q       Okay.     And as you can see, just looking at the

2     document, the document states it was signed on June 11,

3     2020.

4                     Do you see that?

5             A       Mm-hmm.     Yes.

6             Q       Okay.     Did Mr. Weiss -- do you recall any

7     conversations with Mr. Weiss in which he asked you for

8     information to enable him to prepare a declaration in

9     support of the confirmation of the plan?

10            A       No, not directly.

11            Q       Well, what -- what about indirectly?

12            A       Well, it's such a broad question.         I mean, I'm

13    looking at these numbers.              Was I participant in this

14    11.108 number compilation?               Yes, but that was a year

15    ago.        So it's impossible to answer that question.         I was

16    not directly involved in preparing this --

17            Q       All right.

18            A       -- certain piece, yeah.

19            Q       All right.     What I'm trying to find out is,

20    you know, at some point in time shortly before

21    June 11th, did Mr. Weiss contact you and say, "Look, I

22    have to file a declaration in order -- in order to

23    support the plan, and I'd like to get some information

24    from you with respect to that declaration"?

25                    Was there any kind of conversation like that?

                                                                   Page 55

                                    Veritext Legal Solutions
                                         866 299-5127
                                   Exhibit 2 - page 227
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 228 of 457

1           A      Well, he could have asked me for information
2     and not tied to the declaration that he would have used
3     for the declaration.            That's why I don't know how to
4     answer that question, but --
5           Q      Well, I'm asking you specifically whether he
6     tied it -- his -- any request for information to the --
7     to a declaration to be filed in support of the plan.
8     That's what I'm asking you.
9           A      Well, the 3 million, for example, yes, I -- I
10    know about that because that's part of the
11    reorganization model.             But was a declaration mentioned
12    specifically?        No.    But that 3 million was part of a
13    model that I created for the reorg plan.                    I don't know
14    if that helps you or not, but there's pieces of this
15    that came from me and him, like our discussions.                     But
16    was I involved in this declaration preparation?                    No.
17          Q      Okay.     Well, since you mentioned the
18    3 million, how was that number arrived at?
19          A      I do not know.
20          Q      Well, you just said you provided the number.
21          A      I was provided that number --
22                 MR. SIMON:         He didn't --
23                 THE WITNESS:          -- for the model.
24                 MR. SIMON:         -- say that.          Objection.
25    Argumentative.        Misleading the witness.

                                                                    Page 56

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 2 - page 228
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 229 of 457

1                 MR. ESTERKIN:        Madam Court Reporter, could you

2     please read back what the witness said before Mr. Simon

3     interrupted him -- or while Mr. Simon interrupted him.

4                 (Record read by the reporter as follows:

5                         "QUESTION:      Well, you just said you

6                 provided the number.

7                         "ANSWER:     I was provided that

8                 number --

9                         "MR. SIMON:       He didn't --

10                        "THE WITNESS:        -- for the model.

11                        MR. SIMON:      -- say that.      Objection.

12                Argumentative.         Misleading the witness.")

13    BY MR. ESTERKIN:

14          Q     Okay.     Who provided you with the

15    3-million-dollar number, Mr. Voskanian?

16          A     Brian Weiss.

17          Q     So he told you that, under the plan, the

18    Hillair secured debt would be reduced to $3 million and

19    asked you to include that number in a financial model;

20    is that right?

21          A     Correct.     Correct.

22          Q     And what financial model did you include that

23    in?

24          A     It's the restatement model that is the

25    reorganization plan, what the company looks like

                                                                   Page 57

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 229
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 230 of 457

1     post-reorg.

2           Q     And that -- is that model prepared on a cash

3     basis or an accrual basis?

4           A     It's on a -- it's both.              It's a

5     three-statement model.          Yes, it's both accrual and cash.

6           Q     I missed part of your answer.                 You said it was

7     a something model, both accrual and cash.

8                 What was -- what was the word that I'm

9     missing?

10          A     It's a three-statement model.                 Three-statement

11    models have both cash and accrual.

12          Q     And when you say "three statements," what

13    statements are you referring to?

14          A     Cash flow, income statement, and balance

15    sheet.

16          Q     And so this was, what, a pro -- pro forma

17    financial statements for the reorganized debtor as of

18    the effective date; is that correct?

19          A     Correct.     Yes.

20          Q     And what effective date did you assume when

21    you prepared that model?

22          A     What effective date as in starting date?

23          Q     Yeah, it was a balance sheet.

24                Balance sheet speaks as of a particular date,

25    correct?

                                                                       Page 58

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 230
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 231 of 457

1           A      It's -- yes and no.           Well, it starts out as

2     June 30th, and it had historical numbers in it, but

3     June 30th is when effective date is considered.

4           Q      June 30th -- June 30 of what year?

5           A      2020.

6           Q      So you're assuming an effective date of

7     June 30, and your model has a balance sheet for Scoobeez

8     as reorganized as of June 30, correct?

9           A      Correct.

10          Q      And you have a cash flow statement which

11    speaks to what period of time?

12          A      I believe it was a three-year model,

13    forward-looking.

14          Q      Okay.    And you said there was an income

15    statement.

16                 What period of time does the income statement

17    speak to?

18          A      They're all the same.               They're matching.

19          Q      So that -- that would be three years, correct?

20          A      Correct.

21          Q      So you're projecting an income statement out

22    for three years from June 30 of 2020, correct?

23          A      Correct.

24          Q      And then based upon the cash flow and the

25    income statement, you also -- you also project out

                                                                      Page 59

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 231
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 232 of 457

1     pro forma balance sheets for a period of time subsequent

2     to June 30, 2020?

3           A     Correct.

4           Q     And what dates did you project out balance

5     sheets for?       You didn't do it every day for three years,

6     I assume, correct?

7           A     Correct.     It's monthly through end of 2020 and

8     then quarterly beyond that.

9           Q     I'm sorry.      The last monthly date was June 30

10    of what year?       I'm sorry?

11          A     No.

12          Q     The monthly --

13          A     No.

14          Q     When you stopped getting monthly and started

15    doing quarterly with that, what was the date on which

16    you switched from monthly to quarterly?

17          A     You end on December 31, 2020, is the monthly

18    end, and then beyond that it's quarterly.

19          Q     Thank you.

20                And for purposes of those projections, did you

21    assume that Scoobeez would continue to do business with

22    Amazon?

23          A     I did.

24          Q     And did you assume that Scoobeez would acquire

25    any other -- strike that.

                                                                  Page 60

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 232
Case 2:19-bk-14989-WB       Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                            Main Document   Page 233 of 457

1                     For purposes of those projections, did you

2     assume that Scoobeez would acquire business from any

3     other party besides Amazon?

4             A       No.

5             Q       And you understand that Amazon has indicated

6     that it intends to terminate the Scoobeez contract as

7     soon as it's able to do so once the automatic stay is

8     terminated, correct?

9             A       It's -- I don't know what your intentions are,

10    but I am -- yes, that's what I'm understanding.

11            Q       Okay.     And you understand that the automatic

12    stay will terminate when the Scoobeez plan goes

13    effective, correct?

14            A       I do.

15            Q       Who asked you to prepare these projections?

16            A       Brian.

17            Q       And when he asked you to do that, when did he

18    ask you to do that?

19            A       On a couple of occasions, because the court

20    date got pushed several times, but early 2020, first

21    time.

22            Q       Okay.     And when he asked you to prepare the

23    projections predicated on the continuation of the Amazon

24    contract, did you say, "What's the" -- did you ask him

25    why?        Because the Amazon contract is going to be

                                                                      Page 61

                                     Veritext Legal Solutions
                                          866 299-5127
                                    Exhibit 2 - page 233
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 234 of 457

1     terminated.

2           A      Well, I don't know if it's going to be

3     terminated, right?        Like, it's an assumption.

4           Q      Well, it's a pretty fair assumption, given the

5     communications that you've sat in with Amazon, isn't it?

6           A      Well, judging by our scorecards, this might be

7     a lifelong partnership.

8                  MR. SIMON:     Objection.           Calls for speculation.

9     Objection.     Calls for a legal conclusion.

10    BY MR. ESTERKIN:

11          Q      So, Mr. Voskanian, didn't you participate in a

12    phone call on October 7th with Amazon representatives

13    regarding the Scoobeez contract?

14          A      I did.

15          Q      Okay.    And during that conversation, there

16    were Amazon representatives on the call, correct?

17          A      Yes.

18          Q      And they -- and in that conversation, didn't

19    they indicate that Amazon intended to terminate the

20    contract?

21          A      They did.

22          Q      And didn't they indicate that the decision to

23    terminate the contract would not be revisited?

24          A      Yes.

25          Q      And did it occur to you then that you were

                                                                     Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 234
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 235 of 457

1     wasting your time preparing projections predicated on

2     the assumption that the Amazon contract would continue?

3                  MR. SIMON:     Objection.           Calls for speculation.

4     Objection.     Calls for a legal conclusion.              Objection.

5     Assumes facts not in evidence.

6                  You can answer.

7                  THE WITNESS:      I guess, what are you

8     suggesting?       Not do the model?          I mean, the -- you --

9     you know, you perform as well as you can, and if it goes

10    on, it goes on.

11    BY MR. ESTERKIN:

12          Q      Yeah, once again, I'm not trying to be

13    critical of you for preparing the projections.                 I'm just

14    wondering if you had this conversation with Mr. Weiss

15    where you said, you know, "I'm not sure why you're

16    asking me to do this because the -- you know the

17    assumption on which I'm preparing projections is not

18    going to happen, or is extremely unlikely to happen."

19          A      There's always that hope, right?

20          Q      Well, did you have any reason to hope, given

21    the fact that Amazon, unequivocally, told you, on

22    October 7th, that it intended to terminate the contract

23    and --

24                 MR. SIMON:     Objection --

25    //

                                                                     Page 63

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 235
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                         Main Document   Page 236 of 457

1     BY MR. ESTERKIN:

2           Q      -- and given the fact that Amazon -- let me

3     finish -- and given the fact that Amazon sought relief

4     from the stay in order to do precisely that?

5                  MR. SIMON:      Objection.           Calls for speculation.

6     Objection.     Calls for a legal conclusion.               Objection.

7     Assumes facts not in evidence.                Objection.    And, Rich,

8     you're getting argumentative.

9     BY MR. ESTERKIN:

10          Q      You can answer the question.

11          A      I mean, we prepared a model.               I guess you're

12    wondering why I did that.

13          Q      No.

14                 I'm trying to figure out if you -- when

15    Mr. Weiss asked you to prepare the model, you respond --

16    you, in any way, indicated, "Why are we bothering?"

17          A      Because even if you have the remote

18    possibility that it's going to go on, it's one of the

19    things you have to do.

20          Q      Okay.     At the time -- at the time you thought

21    it was pretty speculative that the Amazon contract would

22    continue, correct?

23                 MR. SIMON:      Objection.           Speculation.

24                 THE WITNESS:       Every model is -- every model is

25    speculative.       Like, for anyone to guess where the

                                                                       Page 64

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 2 - page 236
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 237 of 457

1     numbers are going to be, there's not a single person who

2     could forecast three months out and be accurate.

3     Everything is speculation on a model.                 It's educated

4     guessing.

5     BY MR. ESTERKIN:

6           Q     Okay.     And the same thing would be true with

7     respect to the budget that was attached to the cash

8     collateral stipulation, because that goes out for three

9     months, correct?

10          A     No.     It goes out through the end of the year.

11          Q     Right, so that's more than three months.

12                So that's speculative, correct?

13                MR. SIMON:      Objection.           Calls for speculation.

14                THE WITNESS:       It's not speculative.

15                MR. SIMON:      You can answer.

16                THE WITNESS:       You look at historical numbers

17    and you try to make a sound judgment, call what the

18    future is going to look like, and your hope is to hit

19    the targets as close as possible.

20    BY MR. ESTERKIN:

21          Q     Okay.     And so any projections as to how

22    Scoobeez might operate following the effective date of

23    the plan, assuming the effective date is December 31st,

24    is speculative, correct?           Because that's going out four

25    months.

                                                                     Page 65

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 237
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 238 of 457

1                    MR. SIMON:     Objection.           Calls for speculation.

2     Objection.       Calls for a legal conclusion.              Objection.

3     Assumes facts not in evidence.

4                    THE WITNESS:      The -- I mean, again, every

5     model -- I don't know if it's -- "speculative" is the

6     right word to say, but every model is -- you have

7     assumptions you put in, and those assumptions may pan

8     out or not.       That's true for this business and any other

9     business.

10    BY MR. ESTERKIN:

11           Q       And the further out you go in time, the more

12    speculative the models become; is that correct?

13                   MR. SIMON:     Objection --

14                   THE WITNESS:      Generally speaking --

15                   MR. SIMON:     -- calls for -- objection.

16    Assumes facts not in evidence.                 Objection.    Calls for a

17    legal conclusion.

18                   You can answer.

19                   THE WITNESS:      Generally speaking, it's -- it's

20    less reliable.         Not just for this company, every company

21    out there.

22    BY MR. ESTERKIN:

23           Q       Okay.    And -- and -- and so let me just ask

24    you:       The confirmation hearing is on July 9th, correct?

25           A       Yes, as far as I know.

                                                                       Page 66

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 2 - page 238
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 239 of 457

1           Q      If I were to ask you to project Scoobeez'

2     performance for, say, 60 days following that July 9th

3     confirmation hearing, you'd have a lot more confidence

4     in the accuracy of those projections than if I asked you

5     to project out six months or eight months from that

6     date; is that correct?

7                  MR. SIMON:     Objection.           Calls for speculation.

8     Objection.     Assumes facts not in evidence.                Objection.

9     Calls for a legal conclusion.

10                 THE WITNESS:      That's not necessarily correct,

11    because you could completely botch your 60-day model,

12    and you could do a really good job on a 120-day model.

13    BY MR. ESTERKIN:

14          Q      Well, but I'm asking you:                If you were to

15    prepare projections for Scoobeez' financial performance

16    for the period 60 days following July 9th, if you were

17    to do that today, you'd have more confidence in the

18    accuracy of those projections than projections that

19    covered the period after December 31, 2020, correct?

20    Because it's closer in time and, therefore, more likely

21    to be accurate.

22          A      Again, not necessarily, because given our

23    historical sort of trends with Amazon, you could fairly

24    accurately predict on where the numbers are going to be,

25    and we've been close with our projections so far, but,

                                                                       Page 67

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 239
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 240 of 457

1     generally speaking, in the world of finance, that's an

2     accurate statement.       Whether it applies here, I don't

3     know.

4             Q   All right.      If you -- go back, if you would,

5     and look at Exhibit 6.         It's the cash collateral

6     stipulation.

7             A   Okay.

8             Q   Under the terms of the plan, a million

9     $500,000 is supposed to be put into the -- into a

10    separate account for the benefit of creditor trust,

11    correct?    We talked about that earlier in the

12    deposition.

13            A   Yes.

14            Q   And the budget that you have here does not

15    include any payment of that million five, correct?

16            A   It does not.

17            Q   And so if you were to look at the dates after

18    the date that the estate cash payment is supposed to be

19    paid, the cash balances reflected on the budget would be

20    a million five less, correct?

21            A   Correct.     But it's not reflected here.

22            Q   Right, but that's what I'm saying.

23                So if on -- if you assume the plan is

24    confirmed on July 9th, the cash balances on every -- on

25    this budget after July 9th are a million dollars over --

                                                                  Page 68

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 240
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 241 of 457

1     a million five overstated because the budget doesn't

2     include the estate cash payment, right?

3           A     Correct, but it would go into a line item

4     where, you know, it would be between AR and cash, so it

5     would be reflected somewhere, and the accounts payable

6     would go down.      But, yeah, it's not reflected here

7     and -- yeah.

8           Q     Have you had any discussions with anybody at

9     Hillair regarding Hillair's relationship with Scoobeez

10    or intentions with regard to Scoobeez following the

11    effective date of the plan?

12          A     General question.           But, yes, we've had many

13    discussions.

14          Q     Okay.     And what have you discussed with

15    Hillair in that regard?

16          A     Expansion of the business, as much as

17    possible, into different revenue streams.

18          Q     And have you had any discussions with Hillair

19    about providing financing to expand the business?

20          A     General discussions, but, yes.

21          Q     Okay.     And what is the nature of the general

22    discussions?      What have you talked to them about in that

23    regard?

24          A     Any business expense would require some sort

25    of capital, but no specifics as to how much or what --

                                                                  Page 69

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 241
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 242 of 457

1     in what form until we, you know, obviously get a

2     specific customer and have a better idea of what that

3     would look like.

4             Q      So, essentially, Hillair has indicated that it

5     might provide finance -- additional capital once it --

6     once the deal is in place that required additional

7     capital, correct?

8             A      Correct.

9             Q      And right now there is no deal in place that

10    would require additional capital, correct?

11            A      Correct.

12            Q      And Hillair has not provided any sort of

13    written commitment to provide financing, correct?

14            A      Correct.

15            Q      Has Hillair indicated to you any parameters

16    for the amount of additional financing that it might

17    provide?

18            A      Nothing specifically.

19            Q      Well, I mean, just to take an example, have

20    they indicated:       "Well, you know, if you want a hundred

21    million dollars, we don't -- you know, that's way too

22    much.       We don't have it," or some other number where --

23    above which they would not be interested in providing

24    financing?

25            A      A hundred million dollars is beyond the scope

                                                                  Page 70

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 242
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 243 of 457

1     of anything that would be required to do the revenue

2     diversification.        You're looking at small amounts of 1

3     to $5 million of any line of business you would go into.

4           Q      So has Hillair indicated to you those amounts

5     would be even beyond the amount it would be willing to

6     invest in Scoobeez?

7           A      They have not indicated anything like that.

8           Q      Okay.     Have they indicated whether any

9     investment would be in the form of debt or equity?

10          A      No specifics.

11          Q      When you say "no specifics," you mean that

12    topic has not been addressed, or there have been

13    discussions and they haven't gotten specific yet?

14          A      Well, at that point it would be irrelevant,

15    right?    If they're equity holders, whether it's debt or

16    equity, it's -- you know, whatever would make sense as

17    an equity holder for themselves, they could do that, so

18    it doesn't really matter what form it comes in, whether

19    it's debt or equity.

20          Q      Well, it does matter, doesn't it?

21          A      They're both the same.              It's business

22    expansion.

23          Q      Pardon?

24                 It does make -- it does make a difference,

25    doesn't it, because the unsecured creditors own

                                                                       Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 243
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 244 of 457

1     20 percent of the equity in the company, correct, under

2     the plan?

3           A      Right, but the -- if someone is paying in cash

4     to expend revenue, it would benefit the unsecureds

5     directly and indirectly.

6           Q      Right.

7                  But if the cash comes in as debt, it's

8     structurally senior to the equity the unsecureds hold.

9     If it comes in as equity, it's hard -- it's hard to

10    pursue with the unsecureds, correct, so it does make a

11    difference?

12                 MR. SIMON:     Objection.

13                 THE WITNESS:      Right, but they both have

14    benefits.     I mean --

15                 MR. SIMON:     Objection.           Calls for speculation.

16    Objection.     Calls for a legal conclusion.

17                 You can answer.

18                 THE WITNESS:      I mean, both have pros and cons,

19    right?    Because equity would dilute the minority

20    holders; whereas, that wouldn't dilute the minor.                    So

21    there is -- we haven't gotten far enough to discuss the

22    details like that because it gets pretty complex at that

23    point, and everybody would have a voice in it.                 But

24    expansion would benefit the unsecureds as well as the

25    secureds --

                                                                     Page 72

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 244
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 245 of 457

1                  MR. ESTERKIN:       Right.

2                  THE WITNESS:      -- at that point.

3                  MR. ESTERKIN:       Right.

4            Q     All I'm trying to do is find if you've had

5     discussions about whether they're thinking of injecting

6     capital as debt or equity.            If you haven't had

7     discussions, just say so.           If there have been

8     discussions on that issue, I'd like to know what they

9     are.

10           A     Well, discussions have been, again, general.

11    Like, would it require capital?                  My answer has been

12    "yes."     Whether they will infuse or not, we have not

13    gone into that.

14           Q     Okay.    And whether -- if they did infuse,

15    whether it would be in the form of debt or equity, you

16    haven't gone into that either, correct?

17           A     No, but when you say "either," you're implying

18    that we -- something else, but, no, we haven't talked

19    about equity or debt, but we've talked about growth

20    would require capital, and they have indicated that they

21    would be happy to do so if the circumstances are -- if

22    the circumstances are right.

23           Q     And right now, as far as you know, there's

24    nothing on the horizon that would require an injection

25    of additional capital, correct?

                                                                      Page 73

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 245
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 246 of 457

1           A     Not at the moment, no.

2           Q     Okay.

3                 MR. SIMON:      Richard, do you want to break for,

4     like, ten minutes?

5                 MR. ESTERKIN:        Yeah.       I -- that's fine.    We

6     can break now.      It's 4:22 -- or 4:23.             My clock just

7     switched over.      4:35 good for everybody?

8                 MR. SIMON:      Okay.

9                 MR. ESTERKIN:        Okay.       Let's go off the record.

10                (Recess.)

11    BY MR. ESTERKIN:

12          Q     Mr. Voskanian, what I'd like to do now is turn

13    our attention the Scoobeez' effort to attract business

14    other than Amazon business.

15                So the first question is -- and I'd be happy

16    to show you a copy of the Amazon contract, if you'd like

17    to look at it.      But is it your understanding that

18    there's nothing in the contract between Scoobeez and

19    Amazon that prevents Scoobeez from attempting to provide

20    services to some other client?

21          A     Yes.

22          Q     Okay.     And, in fact, your deposition was taken

23    on January 28th, 2020.

24                Do you recall that?

25          A     Yes.

                                                                     Page 74

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 246
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 247 of 457

1           Q     And at page 93, line 21 of your deposition,

2     you testified, quote:         We were always attempting to

3     diversify, end quote.

4                 Is that -- is that testimony accurate?

5           A     Yes.    I mean, we're not -- we weren't

6     actively -- I mean, we were looking, but not really very

7     hard at the time, because Amazon kept growing and taking

8     all of our resources, but it was always something that

9     we attempted to do, and Bristol Farm is one of them.

10    We've been, you know -- we started dialogue them a long

11    time ago.

12          Q     Okay.     All right.        Sir, you started with

13    Scoobeez in July of 2017.

14                At any point in time from that date to today,

15    did Scoobeez render services to any other parties

16    besides Amazon?

17          A     Yes.

18          Q     And who else did Scoobeez render service to

19    besides Amazon?

20          A     Yelp Eat24.       We did business with -- we're

21    doing work for LSO now, and we've done business with

22    Hopsy, which was a, you know, alcohol delivery services

23    for -- for them.

24          Q     And -- I'm sorry -- I didn't hear the first

25    company that you mentioned.

                                                                  Page 75

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 247
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                         Main Document   Page 248 of 457

1           A      Eat24, Yelp.

2           Q      And OLS, you mentioned?

3           A      "LSO."

4           Q      "LSO."

5                  Okay.     And when did Amazon -- I'm sorry.

6                  Scoobeez is no longer doing business with

7     Hopsy, correct?

8           A      Correct.

9           Q      When did that stop?

10          A      2018.

11          Q      And Scoobeez decided it wished to terminate

12    that relationship because it wasn't profitable, correct?

13          A      No.     There's -- it's a lot more complicated

14    than that.

15          Q      Okay.     Why did the relationship cease?

16          A      Back in 2017 and '18, the company had been in

17    business with Amazon for three or four years, and when

18    you expand really rapidly, you go -- you know, you make

19    a lot of up-front investments, and during that time, we

20    were focused on cost restructuring of the company to

21    make it sustainable, and Amazon was giving us so much

22    business that we couldn't get distracted with smaller

23    players like that in order to make the company

24    profitable and meet the demands of Amazon, of

25    exponential growth.        So it didn't make sense to do

                                                                   Page 76

                                  Veritext Legal Solutions
                                       866 299-5127
                                 Exhibit 2 - page 248
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 249 of 457

1     business with them.       It's not that it wasn't profitable;

2     it just wasn't profitable enough for us to keep doing

3     business with them, and we focused our efforts on

4     Amazon.

5           Q     Amazon -- is it a correct statement that the

6     Amazon contract was more profitable than the Hopsy

7     contract?

8           A     Well, at the time it wasn't because we were

9     losing money, but it was just a priority for us because

10    Amazon kept throwing more business at us, and we wanted

11    to make sure that Amazon was happy, and while at the

12    same time we were working on the cost structure of the

13    business to make sure it's profitable.

14          Q     Right.

15                But -- so, I mean, essentially, the Scoobeez

16    business model is that you rent trucks from rental

17    companies like Hertz, correct?

18          A     Yes.

19          Q     And you use those trucks to make deliveries

20    for your clients, correct?

21          A     Yes.

22          Q     And so there was no reason why you -- if --

23    you couldn't rent more trucks if you needed trucks to

24    cover both the Amazon work and the Hopsy work, correct?

25          A     Well, it's not that simple.               Like, it's not a

                                                                     Page 77

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 249
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 250 of 457

1     flip of a switch, right?             It's a complex business with

2     12 hubs, and as I mentioned, when the company started

3     from zero -- going from zero to 30, 40 million in

4     revenue, it had taken on a lot, and to take on a lot,

5     some of the contracts were not done properly, and to

6     restructure those contracts took a lot of effort while

7     maintaining the growth with Amazon.

8                 So this is not, like -- you know, this is not

9     a local liquor store we're talking about.               So it's not:

10    You could have done this; you could have done that.               No,

11    it's not that simple.

12          Q     Okay.     Let me read you from your prior

13    deposition, page 95, line 2.               This is your answer to the

14    question -- the question that was posed:

15                        I think Hopsy and Eat24 kind of

16                spilled over to 2018, but we discontinued

17                Eat24 and Hopsy because of the lack of

18                profitability.

19                Is that testimony accurate testimony?

20          A     Yes.

21          Q     And then the questioning goes on:

22                        Okay.     So in 2018, Scoobeez made the

23                decision that Eat24 was not profitable and

24                stopped doing work for Eat24, correct?

25                        ANSWER:      Correct, the lack of sort of

                                                                   Page 78

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 2 - page 250
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 251 of 457

1                 volume and so on and so forth.

2                 And then the next question:

3                        All right.       And then it sounds like

4                 the same business decision on behalf of

5                 Scoobeez went into play with Hopsy in

6                 2018, and Scoobeez stopped working with

7                 Hopsy in 2018.

8                 Yes -- I'm sorry.           Question --

9                        ANSWER:     Yes.

10                That's accurate testimony?

11          A     Yes, but you have to put it in context, right?

12    Because if that's the only thing you have --

13          Q     You answered my question.                 Thank you.

14          A     All right.

15          Q     Scoobeez continued to search for additional

16    clients after it filed bankruptcy, correct?

17          A     Yes.

18          Q     And then following the October 7 telephone

19    call when Amazon informed you that -- Scoobeez and

20    others that it intended to terminate its contract with

21    Scoobeez, the search for additional business was --

22    became a matter of additional urgency, correct?

23          A     Yes.

24          Q     And that sense of urgency has continued

25    through to today, correct?

                                                                         Page 79

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 251
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 252 of 457

1           A      Yes.

2           Q      And -- let's see.          You mentioned companies

3     Hopsy; Eat24, Yelp; and LSO.

4                  What work has Scoobeez done for Yelp?

5           A      Food deliveries for them.

6           Q      And when or what period of time was that

7     occurring?

8           A      It predated me, but I believe we terminated

9     around 2018.

10          Q      Okay.    And so Scoobeez hasn't performed any

11    food delivery services for Yelp since 2018; is that

12    correct?

13          A      I believe so, yes.

14          Q      Okay.    And then you mentioned LO- -- I'm

15    sorry.     LSO, right?

16          A      Yes.

17          Q      Has Scoobeez started doing work for LSO?

18          A      Yes.

19          Q      And when did that start?

20          A      Beginning of June 2020.

21          Q      Okay.    And how many routes is Scoobeez running

22    for LSO?

23          A      At the moment, I think we're doing four.             We

24    started with two, and we're going to ramp up slowly, but

25    I think it's four as of two days ago.

                                                                  Page 80

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 252
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                        Main Document   Page 253 of 457

1           Q     And is that four routes per day or four routes

2     over what period of time?

3           A     Per day.

4           Q     And what's the gross income that Scoobeez

5     receives from those four routes?

6           A     We're still billing them.                 Like, it's not

7     clear.

8           Q     It's not clear.         Okay.

9                 Do you have an approximation as to the amount

10    that you bill for those routes?

11          A     As of today, for only four routes, we're

12    looking at anywhere from 5- to 10,000 a month.

13                MR. ESTERKIN:        Okay.       Let's mark, as

14    Exhibit 22, what appears to be a copy of the LSO

15    contract.

16                (Exhibit 0022 was marked for

17                identification.)

18                THE WITNESS:       One sec.          I'm trying to get

19    there.

20                MR. ESTERKIN:        Yeah, it probably hasn't popped

21    up yet.

22                THE WITNESS:       Okay.       I see it.       I'm there.

23    BY MR. ESTERKIN:

24          Q     Okay.     First question:            You recognize this as

25    the agreement with LSO?

                                                                       Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 253
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 254 of 457

1           A     Yes.

2           Q     Okay.     And is it -- is it your understanding

3     that LSO is not promising any minimum number of routes

4     pursuant to this agreement?

5           A     Yes.

6           Q     So, in other words, this agreement is,

7     essentially, an agreement under which, if LSO decides it

8     wants to use Scoobeez' services, then it will let you

9     know, and those services will be rendered under the

10    terms of this agreement, correct?

11          A     Correct, but we're given continuous routes on

12    a daily basis.       They don't -- they don't go up and down.

13    It's not a:       Hey, every morning you tell us how many

14    routes.   We -- we are given consistent routes similar to

15    Amazon.

16          Q     Okay.     And that -- all right.          If you turn to

17    paragraph 2.3 --

18          A     Which page is it on?

19          Q     It -- looking at the Bates numbers at the very

20    bottom, it says "SCOOBEEZ," and then there are some

21    leading zeros.

22                Do you see that?

23          A     Yeah.     Yeah.

24          Q     It's on page -2423.

25          A     Okay.

                                                                   Page 82

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 254
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 255 of 457

1           Q      Okay.    And just take a moment to read that

2     paragraph.

3           A      Okay.

4           Q      So you understand that the contract is limited

5     to the geographic area that's described in Appendix A to

6     the agreement?

7           A      Yes.

8           Q      Okay.    Let's take a look at Appendix A.              That

9     is on page -2436.

10          A      Okay.    I'm there.

11          Q      Okay.    And if you go back halfway down the

12    page, it says:       "Geographic Area:           Service Provider

13    agrees to provide services within the defined area

14    described below, which is referred to as Service

15    Provider's Geographic Area..."

16                 Do you see that?

17          A      Yes.

18          Q      And there's no geographic area specified

19    there, correct?

20          A      There's not.

21          Q      Okay.    Do you have an understanding as to what

22    the geographic area that should have been included in

23    there might be?

24          A      Texas proper and parts of Oklahoma.

25          Q      I'm sorry.     Texas -- I heard "Texas."

                                                                    Page 83

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 255
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 256 of 457

1           A     Texas area.       Like, they only work in Texas,

2     and it spills over to Oklahoma a little bit.

3           Q     So it's your understanding that the geographic

4     area included all of Texas and parts of Oklahoma?

5           A     Initially Dallas, but, yes, eventually it's

6     going to go to all of Texas.

7                 MR. ESTERKIN:        I'm sorry.           Madam Court

8     Reporter, could you read that back, please?

9                 (Record read by the reporter as follows:

10                       "ANSWER:      Initially Dallas, but, yes,

11                eventually it's going to go to all of

12                Texas.")

13    BY MR. ESTERKIN:

14          Q     So it's your understanding, at the present

15    time, the geographic area is limited to Dallas; is that

16    correct?

17          A     Yes.

18          Q     And there's a hope that, at some point in

19    time, it will expand into other areas, correct?

20          A     I wouldn't call it a hope, but that's our

21    target, yes.

22          Q     And the -- Texas and portions of Oklahoma are

23    the only areas in which LSO operates, correct?

24          A     Yes.

25          Q     Now, the -- any income from this contract is

                                                                          Page 84

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 256
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 257 of 457

1     not included in any of the projections, correct -- in

2     the budget, correct?

3           A     Correct.

4           Q     And it wasn't included in any of the

5     projections that you talked about earlier that went

6     through, I believe, 2023 that Mr. Weiss asked you to

7     prepare?

8           A     Correct.

9           Q     Let's take a look at 3.1 in the contract.

10          A     File 3.1?

11          Q     Yes.

12          A     Is it paragraph 3.1 or file 3.1?

13          Q     Paragraph 3.1 on page -2423.

14          A     Okay.     I'm there.

15          Q     And if you read the first sentence, it says:

16    "During the term of this Agreement, Service Provider

17    agrees to provide LSO FM transportation related services

18    through the use of an appropriate type of vehicle [sic]

19    for the services" rendered "under" the "Agreement...

20    described in Appendix B."

21                Do you see that?

22          A     Yes.

23          Q     So the vehicles that -- is it your

24    understanding that the vehicles that Scoobeez

25    anticipated using to provide services under this

                                                                  Page 85

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 257
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 258 of 457

1     contract were supposed to be listed in Appendix B?

2           A     Correct.

3           Q     All right.      Let's turn to Appendix B.

4           A     Okay.     I'm there.

5           Q     That's on page -2438.

6           A     Mm-hmm.

7           Q     Do you have that?

8           A     Yes.

9           Q     And so as I'm looking at Appendix B, there's

10    one vehicle listed, correct?

11          A     Correct.

12          Q     And it's a Ram truck of some sort, correct?

13          A     Mm-hmm.     Yes.

14          Q     What type of truck is -- what type of vehicle

15    is that, if you know?

16          A     It's the same one that we use for Amazon:

17    Ram, Dodge Ram Promaster.

18          Q     Is that a panel delivery truck?

19          A     It's a cargo van that we use for Amazon.

20          Q     Okay.     And there's just one -- one vehicle

21    listed there, correct?

22          A     Correct, but this agreement is as of May 1.

23    So by then we know how many routes are running, and this

24    is just one car listed because, I mean, that's how many

25    routes we're running.

                                                                  Page 86

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 258
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 259 of 457

1           Q     Okay.     Has this agreement ever been modified,

2     to your knowledge, in writing?

3           A     No.     But we can't modify an agreement every

4     time we swap out a van.          It happens on a very regular

5     basis.

6           Q     All right.      Some of the documents that were

7     produced to us by Scoobeez in response to our document

8     request were some emails back and forth between you and

9     representatives of Bristol Farms.

10                Are you familiar with the discussions with

11    Bristol Farms?

12          A     Yes.

13          Q     And, at present, there's no ongoing

14    discussions between Scoobeez and Bristol Farms about

15    providing -- Scoobeez providing services to

16    Bristol Farms, correct?

17          A     What do you mean by "at present"?

18          Q     Are you currently having discussions with

19    Bristol Farms about the possibility of Scoobeez

20    providing delivery services to Bristol Farms?

21          A     Yes.     Last time we had the discussion, it was

22    open-ended.       So we're -- that's still ongoing.

23          Q     Okay.     Isn't it correct that, between the time

24    of your discussions with Bristol Farms and today,

25    Bristol Farms retained another delivery service?

                                                                  Page 87

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 259
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 260 of 457

1           A      No.     They retained them before, but they
2     indicated that they may not stick with that contract.
3           Q      And when did they indicate that?
4           A      Early 2020, in my emails.
5                  MR. ESTERKIN:          All right.         Well, let's take a
6     look at the emails.
7                  THE WITNESS:         I'm not seeing them.
8                  MR. ESTERKIN:          I have to upload them for you.
9     It will take me a minute.
10                 All right.        Let's mark, as Exhibit 16, emails
11    regarding Bristol Farms with you, Mr. Voskanian.
12                 (Exhibit 0016 was marked for
13                 identification.)
14                 THE WITNESS:         Okay.          I'm there.
15    BY MR. ESTERKIN:
16          Q      Okay.     There's an email from you to
17    Bristol Farms, the top one dated March 28, 2020.
18                 Do you see that?
19          A      Yes.     The top one?
20          Q      Yep.
21          A      Yep.
22          Q      Is that the most recent email that you have
23    with Bristol Farms?
24          A      I believe so, yes.
25          Q      And that was March 28th, 2020, correct?

                                                                    Page 88

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 260
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                        Main Document   Page 261 of 457

1             A      Yep.

2             Q      Okay.   And at your deposition, you indicated

3     that:       We're speaking to Bristol Farms -- and this is at

4     the bottom -- this is page 92, line 23.                    You testified

5     that you would be -- that they're testing out some

6     other -- Bristol Farms are testing out another service

7     provider, and you testified, quote:                    So at the earliest,

8     it won't be for another minimum six months if that

9     relationship falters.

10                   Do you recall that testimony?

11            A      I do.

12            Q      And was that testimony accurate when given?

13            A      It was accurate.

14            Q      And you haven't resumed any discussions with

15    Bristol Farms since the March 28th email, correct?

16            A      I don't believe so.           I'll check.      If there is

17    one, I'll send it to you, but I don't think there is

18    one.

19            Q      And, currently, Bristol Farms is not providing

20    Scoobeez with any routes to run, correct?

21            A      Correct.

22            Q      All right.     Do you recall that you had

23    discussions with Amazon middle mile about providing

24    services -- middle-mile services to Amazon?

25            A      Yes.

                                                                        Page 89

                                  Veritext Legal Solutions
                                       866 299-5127
                                  Exhibit 2 - page 261
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 262 of 457

1           Q     And when was the last time you had contact

2     with anybody at Amazon about providing

3     middle-mile services?

4           A     At the end of 2019.

5           Q     And, currently, you're not providing --

6     Scoobeez is not providing any middle-mile services to

7     Amazon, correct?

8           A     No.

9           Q     And there's nothing in any of the projections

10    that you prepared that anticipates that Scoobeez will

11    perform services for Amazon middle mile, correct?

12          A     No.     We left those out.           We don't have -- we

13    didn't include -- the reason we didn't include them is

14    not because we don't anticipate it; it's just that we

15    did not include them.

16          Q     Okay.     And you, I believe, testified that --

17    well, let me just ask the question.

18                At some point in time, did you contact

19    representatives of Wal-Mart to solicit business from

20    Wal-Mart?

21          A     I did.

22          Q     And when was the last time you had contact

23    with Wal-Mart?

24          A     My email should indicate the date on there.                I

25    can't remember exactly.

                                                                    Page 90

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 262
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 263 of 457

1                  MR. ESTERKIN:          Okay.        Well, let's take a look
2     at the email.
3                  (Exhibit 0018 was marked for
4                  identification.)
5                  MR. ESTERKIN:          It's marked as Exhibit 18, an
6     email -- or emails between Mr. Voskanian and Wal-Mart.
7                  THE WITNESS:         Correct.
8     BY MR. ESTERKIN:
9           Q      Now that you've had a chance to look at
10    Exhibit 18, does that refresh your recollection as to
11    when your last communication with Wal-Mart was?
12          A      No.     We -- no.        Tom Ward is not the last
13    person I reached out to.              I thought we provided one or
14    two other emails that were -- Tom Ward referred me to
15    others below him, because he's pretty high up in the
16    chain, but it's close around this time.                   Like, we
17    haven't communicated in a long time.                   So it's roughly
18    around November and December, is the last time we
19    communicated.
20          Q      And November and December of 2019, correct?
21          A      Correct.
22          Q      And at your deposition, at page 95 -- your
23    January deposition, page 95, line 17 and 18, you
24    testified that you tried to talk to Wal-Mart but got
25    nowhere.

                                                                   Page 91

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 263
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 264 of 457

1                  Is that accurate testimony?

2           A      Yes, but, I mean, part of the reason why these

3     companies are shying away is because of our bankruptcy

4     status.   Like, it's -- you know, we get close, but when

5     compliance gets involved, it affects -- all of a sudden

6     we stall because we're in Chapter 11.                 That's my sort of

7     conclusion on these.

8           Q      Okay.    And there's nothing in the -- you

9     don't -- and none of your projections anticipate any

10    revenue from Wal-Mart, correct?

11          A      Right, but they were left out purposely.

12    Like, again, we didn't not project those because we

13    didn't assume no business was going to come in.                 It's

14    just, those were the instructions I was given, and

15    that's what I did.

16                 MR. ESTERKIN:       Okay.       Let's talk about OnTrac.

17                 Let me mark, as Exhibit 19, an email string,

18    the most recent of which is May 23, 2020, from you to

19    Rob Klein.

20                 (Exhibit 0019 was marked for

21                 identification.)

22    BY MR. ESTERKIN:

23          Q      Do you have that?

24          A      Yep.

25          Q      All right.     Do you have any more recent

                                                                     Page 92

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 264
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                           Main Document   Page 265 of 457

1     communications with OnTrac regarding Scoobeez' provision

2     of services to OnTrac?

3            A       No.     We get emails that are autogenerated from

4     their corporate, telling us where there are openings to

5     take on routes, but more direct communication with

6     Robert, no, this is the latest one.                      And with OnTrac, we

7     had great traction and progress with them until

8     compliance got involved, and then, again, things started

9     stalling, and they're asking for more sort of compliance

10    documents before we move forward, and, in our opinion,

11    it's because of the bankruptcy.

12           Q       And do you have any -- my original question

13    was:       Do you have any more recent communications with

14    OnTrac than this May 23, 2020, email that we've marked

15    as Exhibit 19?

16           A       Not directly, but as I mentioned, they

17    auto-generate emails and send it out in sort of a

18    marketing format where it says, "These are the locations

19    where there are opportunities available."                      They're not

20    sort of human to human.             I think it's a computer that

21    generates those and sends them out.

22           Q       Okay.     And when was the most recent of those

23    emails that you received?

24           A       Sometime last week maybe.

25           Q       And how often do you receive those emails?

                                                                          Page 93

                                    Veritext Legal Solutions
                                         866 299-5127
                                   Exhibit 2 - page 265
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 266 of 457

1           A     It varies based on their need.                 It could be

2     weekly.   It could be monthly.

3                 MR. ESTERKIN:        John, I don't believe that this

4     recent email was produced, if you're there.

5                 MR. SIMON:      I'm here.

6                 MR. ESTERKIN:        All right.           Could you please

7     check and see if there's more recent OnTrac emails that

8     exist?

9                 MR. SIMON:      Yeah.       Yes.

10                MR. ESTERKIN:        All right.

11          Q     Mr. Voskanian, as of today, there's no

12    contract between Scoobeez and OnTrac to provide services

13    to OnTrac, correct?

14          A     There is no -- well, we have the terms.                 We

15    haven't signed anything.           So nothing's signed, but we've

16    given an indication that if we clear certain hurdles, we

17    could get started with them.

18          Q     Okay.     And what are those hurdles?

19          A     Licensings in California.                 This is something

20    that they recently added.           We got past the US DOT

21    number.   We got past the insurance requirements, and

22    then as soon as we were about to start, they asked for

23    one more thing, and it's something specific that has to

24    do with California Transportation Authority that we're

25    working on.       That's something that they recently added,

                                                                       Page 94

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 266
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 267 of 457

1     and it takes a lot of time to do, especially in light of

2     COVID and no one working, but it just goes to show you

3     that, every time we gain some traction, we -- compliance

4     throws another sort of hurdle, and that's because of the

5     bankruptcy.

6             Q   Well, you just told me that it was because of

7     this California Transportation Authority issue, not --

8     is that -- how does that relate to the bankruptcy?

9             A   That's not what I said.              I said we got past

10    the initial hurdles and all the requirements they asked

11    us to get over.       Once we did that, then they came back

12    and asked for additional stuff that they hadn't told us

13    before, right when we were about to start.                Once we

14    cleared all items, they asked for one more thing that

15    has to do with the California Transportation Authority,

16    and that's something that nobody -- no one has ever

17    asked us to do, and we need to get some sort of a DOT

18    number or some sort of a requirement that we need to

19    pass.

20                But the point I'm trying to make is the

21    initial long list of requirements that they wanted us to

22    have, we passed those, and then they came back and asked

23    for additional stuff, and that's from the compliance

24    side, not the business side.

25                And that's because -- like, you know, we

                                                                    Page 95

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 267
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 268 of 457

1     believe, because we're in bankruptcy, they're, you know,

2     throwing all these hurdles our way to -- to get around,

3     because -- you know, yeah.

4           Q     Have you finished?

5           A     Yeah.

6           Q     So I'm not sure I understand why you think the

7     bankruptcy has anything to do with any delays or

8     decision by OnTrac not to retain Scoobeez.

9                 I mean, you've told me that there were a bunch

10    of regulatory hurdles that you needed to jump over, and

11    you did that and -- except for this one regarding the

12    California Transportation Authority.

13                Why do you believe --

14          A     Well, because the California --

15          Q     Why do you believe that bankruptcy has

16    anything to do with OnTrac's decision about whether to

17    retain or not retain Scoobeez?

18          A     Because when we first started, you know, the

19    negotiations and pricing and so on and so forth,

20    everybody is excited, and the second we got into

21    compliance, everything just started slow rolling and --

22    they have a need.       They have a lot of need right now.

23    There's, you know -- any of the SPs should be able to

24    get a contract with them because -- especially somebody

25    of our size and our compliance requirements and all the

                                                                  Page 96

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 268
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                        Main Document   Page 269 of 457

1     sort of layers of insurance that we have and the fact

2     that we could satisfy Amazon -- you know, Amazon is one

3     of the toughest standards, and if we can meet those,

4     it's -- it's hard to believe we can't meet someone

5     else's standards.       So once we get -- once we got past

6     the businesspeople, once we get into compliance, we got

7     a long list of things to meet.

8                 We sent them the insurance documents, and then

9     they kept asking us to modify the search, to add this,

10    to add that, and none of it made any sense to us.                  We

11    still did it anyway.        We complied.         We added -- you

12    know, modified some of the insurance documents.               We got

13    the insurance to change this, change that.

14                Once we got to the final thing, we're, like,

15    "Okay.   Is this it?"       And they're, like, "Yes, it is,"

16    and then all of a sudden we got another email saying,

17    "Hey, you have to go -- by the way, you have to go get

18    something else from California," and this is something

19    Scott could speak more -- more to.

20                But it just seems like the whole process is

21    being stonewalled.       The more we get past the hurdle,

22    then another one comes in.            And this is coming from

23    compliance, and you kind of put two and two together

24    that, you know, maybe they just don't want to work with

25    us because of -- because we are in Chapter 11, because

                                                                   Page 97

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 269
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 270 of 457

1     we're one of the top-tier VSPs in Amazon ecosystem, as

2     you know.    You've seen the scorecards.                How is it that

3     we could, you know, work with Amazon, comply with all

4     these different requirements, and we can't somehow

5     satisfy OnTrac?

6             Q   Well, isn't it true that if OnTrac didn't want

7     to do business with Scoobeez because it's in bankruptcy,

8     they could have simply said, "Sorry.                  We don't want to

9     do business with you because you're in bankruptcy"?

10            A   No, because that adds exposure.                Like, when

11    you apply for a job, they don't necessarily tell you why

12    you don't get the offer, right?                  They just kind of give

13    you some boilerplate language, and then off you go.

14                No, I don't think someone would come in and

15    tell you, "This is why," because -- I'm not a lawyer,

16    but I am assuming it would violate a bunch of different

17    laws.

18            Q   Okay.     So right now you're working on trying

19    to get the California Transportation Authority

20    certificate for OnTrac; is that right?

21            A   Yes.

22            Q   Have you received any draft contracts from

23    OnTrac?

24            A   I believe we have.           I'd have to check with

25    Scott, but we're in the final stages.                  We're almost

                                                                      Page 98

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 270
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 271 of 457

1     ready to go, and they've indicated that we can start in

2     LA once we clear those checkboxes, but who knows?                 Like,

3     once we clear those, they might come back and ask for

4     more stuff; because we've been here before where we

5     thought we were almost there, but we weren't.

6           Q     Okay.     And you didn't include any income from

7     OnTrac in any of the projections, correct?

8           A     Did not.

9           Q     And you didn't include any income from OnTrac

10    in the budget, correct?

11          A     Did not.     But, again, not because we don't

12    anticipate; it's just, we stuck with the -- Amazon's

13    projections strictly.

14          Q     All right.        And assuming that you are cleared

15    to do business with OnTrac, what's your expectations to

16    the volume of that business?

17          A     Volume?     Oh.     It's -- I would expect to get to

18    maybe a hundred routes pretty quickly over time.

19          Q     And the income?

20          A     "Quickly" means six months to a year.

21                MR. SIMON:        Objection.         Calls for speculation.

22                MR. ESTERKIN:        Sustained.

23          Q     And what is your expectation as to the income

24    from those hundred routes?

25                MR. SIMON:        Objection.         Calls for speculation.

                                                                     Page 99

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 271
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 272 of 457

1                  You can answer.

2                  THE WITNESS:      Right now, we're running 400

3     routes with Amazon.       So you would expect 25 percent,

4     roughly, of Amazon's.

5     BY MR. ESTERKIN:

6           Q      And how quickly do you think you would get to

7     those hundred routes?

8                  MR. SIMON:     Objection.            Calls for speculation.

9                  You can answer.

10                 THE WITNESS:      Six months to a year.

11    BY MR. ESTERKIN:

12          Q      And, what, the ramp-up would be gradual from

13    zero to 100 over that period of time; is that right?

14                 MR. SIMON:     Objection --

15                 THE WITNESS:      It could be very -- it could be

16    very slow.     It could be very fast.               There are a lot of

17    circumstances on a daily basis.                  As you know, like,

18    things change so fast that no one -- you know, things

19    move really fast in this environment that no one

20    anticipated.      So it could -- it could go any other way.

21    BY MR. ESTERKIN:

22          Q      Okay.    Do you recall that you had contact with

23    somebody at Lime Logistics about new business?

24          A      Correct.

25          Q      And did that go anywhere?

                                                                     Page 100

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 272
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                        Main Document   Page 273 of 457

1           A      It did.    We started working with them, but

2     that's not somewhere where I'm personally, you know --

3     it's -- it's too small of a market.                   It's too dangerous,

4     but we did some routes.          We -- that one is not worth it.

5           Q      So that's not something that you're --

6     Scoobeez intends to pursue; is that correct?

7           A      I, personally, wouldn't, but I don't make the

8     last call.

9           Q      Well, you're the co-CEO.

10                 Have you talked about it with Mr. Sheikh?

11          A      Right, but there's investors who have -- you

12    know, there's people that -- you know, CEOs don't make

13    the final call on those.

14          Q      When was the last time you had any contact

15    with the folks at Lime Logistics?

16          A      Four or five months ago.

17          Q      And do you have any -- has Scoobeez done any

18    work for Lime Logistics in that four- or five-month

19    period of time?

20          A      We ran a route three, four days, and that was

21    it.

22          Q      And when -- and you say three or four days.

23                 When were those three or four days?

24          A      This was three, four months ago.                I'll have to

25    check the exact date, but we did it for one week for a

                                                                      Page 101

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 273
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 274 of 457

1     couple days, and then we stopped.                It was too dangerous.

2           Q     So that would have been sometime in roughly

3     January of this year, correct?

4           A     Don't quote me on it, but it sounds about

5     right.

6           Q     Okay.     So in January you ran one route, and

7     you haven't talked to them since, correct?

8           A     Talk to them as we just stopped, you know,

9     services and said we're just not interested.

10          Q     Right.

11                In January of 2025, correct?

12          A     Yes.

13          Q     And you haven't had communications with them

14    since, correct?

15          A     Correct.

16          Q     And there's no revenue projected for Lime in

17    the projections, correct?

18          A     Correct.

19          Q     And there's no revenue from Lime included

20    within the budget, correct?

21          A     Correct, but, again, not because -- you know,

22    this goes for all of them.            We purposely left out any

23    future business out of the model.

24          Q     All right.      Let's talk for a moment about Uber

25    Freight.

                                                                   Page 102

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 274
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 275 of 457

1                 Did you have contact with representatives at

2     Uber Freight about providing services to Uber Freight?

3           A     I do [sic].

4           Q     And when was that?

5           A     Three, four months ago last we spoke.

6           Q     And, at that point in time, how were things

7     left with Uber Freight?

8           A     Uber Freight is interested, and that's a big

9     contract.    So we would require a commitment that we're

10    internally discussing.

11          Q     So -- but there's been no further contact with

12    Uber Freight for three or four months now, correct?

13          A     Well, correct, but they sent us the contract.

14    They're willing to sign.

15          Q     Oh, they did?        When was -- when --

16          A     However --

17          Q     When was that?

18          A     We supplied that to you guys.

19          Q     Well, yeah, I don't want to debate that with

20    you, but you say you supplied it.

21                You provided it to Mr. Sheikh, so it could be

22    produced to us; is that what you're telling me?

23          A     Correct.

24          Q     Okay.     And -- and that was just recently in

25    response to our most recent request to produce

                                                                 Page 103

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 275
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                          Main Document   Page 276 of 457

1     documents, correct?

2             A      Yes.

3             Q      And the contract hasn't been signed by

4     Scoobeez, correct?

5             A      Correct, but Uber contract is similar to when

6     you sign up to drive a car.               So it's -- you know, it's

7     easy to sign up, but the volume that they need would

8     require everybody coming together, because it's not a

9     one- or two-route sort of a contract, and it's Uber

10    Freight, meaning it's the big rig, you know, the 52-foot

11    trucks.       So that's something that -- it's not sort of,

12    like:       Okay.     Let's allocate some vans there and get

13    going.       It's something that needs to be discussed before

14    you jump into, and it would require capital allocation.

15    As you know, at the moment, it's not the -- there's many

16    parties involved that need to speak to that.

17                   MR. ESTERKIN:       Well, John, once again, I don't

18    believe we received a copy of that contract.                     So please

19    double-check, and if, in fact, you've provided it to

20    your firm to be produced, produce it, please.

21                   MR. SIMON:     And no one said it was provided to

22    our firm, but we will check on it.

23                   MR. ESTERKIN:       I'm sorry.           I didn't hear you.

24                   MR. SIMON:     No one said it was provided to our

25    firm.

                                                                        Page 104

                                   Veritext Legal Solutions
                                        866 299-5127
                                  Exhibit 2 - page 276
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                           Main Document   Page 277 of 457

1                    MR. ESTERKIN:        I understand that.

2                    MR. SIMON:      I will check on it.

3                    MR. ESTERKIN:        Yeah, the witness has said he

4     gave it to Mr. Sheikh.            It could have stopped there and

5     not gotten to your firm.              I'm not casting aspersions at

6     your firm.       I just --

7                    MR. SIMON:      I gotcha.

8                    MR. ESTERKIN:        I just -- I want the document

9     that was requested, and it wasn't produced.

10                   MR. SIMON:      Yeah, it's on the list.          Thank

11    you.

12    BY MR. ESTERKIN:

13            Q      And, Mr. Voskanian, there's nothing in the

14    projections for any income from Uber Freight, correct?

15            A      Correct.

16            Q      And nothing in the budget with respect to

17    income from Uber Freight, correct?

18            A      Correct.

19            Q      And in order to do the Uber Freight

20    transaction, you would -- Scoobeez would have to attract

21    additional capital, correct?

22            A      No.    I mean, either we reallocate capital that

23    we currently have or bring in new one.                   It depends on

24    what the post, you know, obviously, restructuring looks

25    like.       But it's not something that you could divert a

                                                                      Page 105

                                    Veritext Legal Solutions
                                         866 299-5127
                                   Exhibit 2 - page 277
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 278 of 457

1     few vans and get going because it's a large sort of

2     contract.

3           Q     And you'd need large 18-wheeled trucks,

4     correct, not the small --

5           A     Yes.

6           Q     -- vans?

7           A     Correct.

8           Q     And so you haven't -- have you done any

9     calculations as to the amount of capital that you would

10    need in order to acquire the large trucks necessary to

11    perform the Uber contract?

12          A     Not detailed ones.           We have a rough estimate

13    of what it would require, and it depends on how many we

14    want to take on.       It's not something that's set in

15    stone.

16          Q     All right.      So -- and what's your rough

17    estimate as to the amount of capital that would be

18    needed in order to enter into the Uber contract?

19          A     One to 5 million.           It depends on how -- you

20    know, how wide you want to go.

21          Q     And have you had any discussions with Hillair

22    about providing that capital so that you could enter

23    into the Uber contract?

24          A     We've had rough discussions, not about

25    providing, because we have enough capital in the company

                                                                 Page 106

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 278
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                        Main Document   Page 279 of 457

1     to divert funds, but as you know, there's interest in

2     different parties that may or may not come to the table.

3     I'm not ...

4           Q     What do you mean there's different parties

5     that may or may not come to the table?

6           A     The entire company is not owned by just

7     Hillair, right?

8           Q     Well, who else -- after the plaintiffs

9     confirmed, who else is going to own the company?

10          A     Well, it's in the plan.              There's, you know,

11    minority shareholders.

12          Q     Correct.

13                But the board of directors is going to be

14    appointed by Hillair, correct?

15          A     Correct.     Yes.

16          Q     So who are these other parties that you need

17    to talk to?       If the board approves a transaction, then

18    the company could engage in the transaction, correct?

19          A     Right, but if you're not -- if you're a

20    minority shareholder, you have a voice, right?                You have

21    to take that under account.

22          Q     Right.

23                So have you had any discussions with any of

24    the creditors or the creditors committee about

25    provide -- about the provision of additional capital so

                                                                   Page 107

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 279
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 280 of 457

1     that you could enter into the Uber contract?

2           A     Not directly.

3           Q     Well, what about indirectly?

4           A     No.    I don't know --

5           Q     So you're --

6           A     -- what discussions.

7           Q     You're unaware of any such discussions,

8     correct?

9           A     Correct.

10          Q     And, once again, with regard to Hillair, are

11    you aware of any discussions specific to additional

12    capital that Hillair would contribute in order to enable

13    Scoobeez to enter into the Uber contract?

14          A     Well, they're open to investing more if

15    there's a viable sort of partner coming on board.

16    They're open to that discussion, but the company itself

17    has enough capital to divert.

18          Q     So -- yeah, but that wasn't my question.            My

19    question was whether you had any discussions with

20    Hillair about investing capital to allow the company to

21    perform the Uber contract.

22                Did they view that as being a viable contract

23    that would -- that would cause them to want to invest

24    additional capital in the company?

25          A     Yes.

                                                                 Page 108

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 280
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 281 of 457

1             Q     They do -- they do view it that way?

2             A     Well, I don't know if they view it that way.

3     We've had the discussions about it, and it's an ongoing

4     thing.      We haven't finalized anything.

5             Q     And what did the people at Hillair say about

6     that?

7             A     That if the numbers make sense, which we

8     haven't finalized, then they would consider it.

9             Q     Well, you have some preliminary numbers,

10    correct?

11            A     No, because it's a marketplace where the price

12    is decided on a daily basis, kind of like Uber.                   When

13    you sign up to drive for Uber, you don't know the

14    predetermined price.

15            Q     All right.     So what additional information is

16    Hillair going to receive to enable it to make a decision

17    about whether or not it makes sense for Hillair to

18    invest additional capital so Scoobeez can enter into the

19    contract with Uber?

20                  MR. SIMON:     Objection.            Calls for speculation.

21    Objection.      Assumes facts not in evidence.               Objection.

22    Foundation.

23                  THE WITNESS:      Answer?           Answer, or no answer?

24                  MR. ESTERKIN:       Answer.

25                  MR. SIMON:     You can answer.

                                                                      Page 109

                                 Veritext Legal Solutions
                                      866 299-5127
                                 Exhibit 2 - page 281
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 282 of 457

1                 THE WITNESS:       Well, we'd have to find others

2     who have done business and understand the structure,

3     because my understanding is there are certain margins

4     that drivers are paid -- or companies are paid to stay

5     in business, and it's typically 5 to 10 percent,

6     sometimes 15, and once we -- once I, personally, speak

7     with those -- and if the margins make sense, then you go

8     back and, like, okay, is this worth the investment or

9     not?

10    BY MR. ESTERKIN:

11           Q    So at the moment, then, you -- Scoobeez lacks

12    sufficient information to enable it to make a decision

13    as to whether or not the Uber contract makes economic

14    sense for Scoobeez.

15                Is that a fair summation?

16           A    Correct.     Correct.

17                And, also, with all the stuff that's going on

18    in the background with -- you know, the plan is not

19    confirmed yet.      So it has to be confirmed before you

20    make such decision.

21           Q    Okay.     And, of course, there's nothing in any

22    of the projections about -- sorry.

23                There's nothing -- the projections do not

24    include any anticipated revenue from Uber, correct?

25           A    Correct.

                                                                 Page 110

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 282
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 283 of 457

1           Q     And the budget doesn't anticipate any income

2     from Uber, correct?

3           A     Correct.

4           Q     All right.      Are there any other entities with

5     whom Scoobeez has had discussions about new business,

6     besides the ones we've already talked about?

7           A     I'm trying to think.             We talked about Bristol,

8     Wal-Mart, Lime.       We've talked about Uber, LSO, OnTrac.

9     Those are the ones that come to mind.

10          Q     Sitting here today, you can't recall any

11    others; is that correct?

12          A     Not at the moment, no.

13                MR. ESTERKIN:        Okay.       Give me a minute.   I

14    want to go back and look at my notes.

15                (Pause.)

16                MR. ESTERKIN:        Okay.       I think that I'm done

17    asking questions for today.             We're going to reserve the

18    right to re-call Mr. Voskanian after we determine what

19    happened to the various documents, Mr. Simon, that I've

20    asked you to produce that Mr. Voskanian testified

21    existed but that we didn't receive, at least as of yet.

22                Once we receive those documents, we'll make a

23    determination as to whether or not we need to reconvene

24    Mr. Voskanian's deposition so that we can ask him

25    questions about those documents.

                                                                  Page 111

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 283
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                        Main Document   Page 284 of 457

1                 As a result, given the timeline that we're on,

2     Mr. Simon, I would really -- I would appreciate it if

3     you could provide those documents as quickly as

4     possible.

5                 MR. SIMON:      Yes, Richard.             That's the plan.

6                 Can you do me the favor, because I know we

7     talked about a variety of things -- and I have my own

8     list, but I don't want to be confused.                   So could you

9     send me an email with the documents that you're asking

10    for --

11                MR. ESTERKIN:        Sure.

12                MR. SIMON:      -- to be very clear?

13                MR. ESTERKIN:        Well, the documents I'm asking

14    you for is anything that wasn't produced but that was

15    requested in the request-to-produce documents that was

16    served on your client.         That's -- that's what I'm asking

17    for.

18                Mr. Voskanian has testified as to a number of

19    specific instances in which documents existed that he

20    provided to Mr. Sheikh that somehow didn't find their

21    way to us, along with the other documents that were

22    produced, and those are the documents that are referred

23    to in the deposition, but I want to be very clear that

24    what we expect is a full and complete production of

25    documents pursuant to the request, other than privileged

                                                                      Page 112

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 284
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                        Main Document   Page 285 of 457

1     documents, and I don't think any of the requests in any

2     way even approach documents that could be privileged.

3                 MR. SIMON:      Okay.       I'm asking you for an

4     email, though, because there's a lot of things that he

5     talked about.      So I'm not trying to hide the ball or

6     anything, Richard.       I appreciate your catch-all.              Just

7     send me an email, and we'll get right on it.

8                 MR. ESTERKIN:        Well, I'll send you -- once

9     again, I'll send you an email with the documents that he

10    testified about --

11                MR. SIMON:      I --

12                MR. ESTERKIN:        -- but I want to be clear that

13    our request is for the documents that were described in

14    the request to produce, and it's not limited to the

15    documents that Mr. Voskanian testified about that were

16    not produced.

17                MR. SIMON:      Got it.

18                MR. ESTERKIN:        Okay.       With that, why don't we

19    go off the record for a minute.

20                (Discussion off the record.)

21                MR. ESTERKIN:        All right.           Let's go back on

22    the record.

23                While we were off the record, we discussed --

24    I discussed with Mr. Simon entering into a stipulation

25    with regard to the witness's review and signing of the

                                                                      Page 113

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 285
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 286 of 457

1     deposition.       He declined to do so, and so with that, we
2     are off the record.
3                  (TIME NOTED:         5:40 p.m.)
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 114

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 286
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 287 of 457

1                 I, GEORGE VOSKANIAN, do hereby declare under
2     penalty of perjury that I have read the foregoing
3     transcript; that I have made any corrections as appear
4     noted, in ink, initialed by me, or attached hereto; that
5     my testimony as contained herein, as corrected, is true
6     and correct.
7                 EXECUTED this ______ day of _____________,
8     2020, at ___________________, __________________.
                     (City)                        (State)
9
10                                __________________________
                                          GEORGE VOSKANIAN
11                                               VOLUME I
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 115

                                 Veritext Legal Solutions
                                      866 299-5127
                                Exhibit 2 - page 287
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 288 of 457

1              I, the undersigned, a Certified Shorthand Reporter

2     of the State of California, do hereby certify:

3              That the foregoing proceedings were taken before

4     me at the time and place herein set forth; that any

5     witnesses in the foregoing proceedings, prior to

6     testifying, were administered an oath; that a record of

7     the proceedings was made by me using machine shorthand

8     which was thereafter transcribed under my direction;

9     that the foregoing is a true record of the testimony

10    given.

11             Further, that if the foregoing pertains to the

12    original transcript of a deposition in a Federal Case,

13    before completion of the proceedings, review of the

14    transcript [      ] was [     ] was not requested.

15                  I further certify that I am neither

16    financially interested in the action nor a relative or

17    employee of any attorney or any party to this action.

18             IN WITNESS WHEREOF, I have this date subscribed my

19    name.

20    Dated:       06/17/2020

21

22                              <%7484,Signature%>

23                              Catherine A. Ryan, RMR, CRR

24                              CSR No. 8239

25

                                                                 Page 116

                                  Veritext Legal Solutions
                                       866 299-5127
                                Exhibit 2 - page 288
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                        Main Document   Page 289 of 457
  [& - 69]

            &           116 1:25                  88:4,17,25 92:18    324-1001 3:11
   & 3:4,15 4:4,10      11th 55:21                93:14 115:8         324-1145 3:11
     43:5               12 78:2                 2023 85:6             338-3603 3:7
                        120 46:6 67:12          2025 102:11           37 6:22
             0
                        14 5:23 33:4,13         21 75:1               38 5:8
   0001 5:8 38:1          37:20                 212 3:7,7                      4
   0002-0004 6:24       148,852 46:5            213 3:17,18 4:6
   0002340 6:9                                                        40 78:3
                        14989 1:5 2:5           22 81:14
   0002341 6:9                                                        400 47:16 100:2
                        14991 1:6 2:6           229-1234 4:13
   0002342 6:14                                                       41,310 47:8
                        14997 1:7 2:7           229-1244 4:13
   0002343 6:14                                                       4137303-2 1:24
                        15 1:16 2:17 7:1        22nd 3:16
   0002353 6:18                                                       443-3659 4:6
                          37:4 45:21 110:6      23 89:4 92:18
   0002356 6:18                                                       45 6:3 34:15,16
                        16 88:10                  93:14
   0005 5:14 54:10                                                    4:22 74:6
                        17 91:23                2423 82:24 85:13
   0006 5:22 32:15                                                    4:23 74:6
                        1700 4:12               2436 83:9
   0007-0009 6:24                                                     4:35 74:7
                        18 76:16 91:5,10        2438 86:5
   0010 6:3 45:5          91:23 106:3           25 100:3                       5
   0011-0015 6:24       18th 48:3               28 88:17              5 40:19 54:7 71:3
   0016 6:7 88:12       19 6:5,11 45:21         28th 74:23 88:25        81:12 106:19
   0017 6:24              52:10 92:17 93:15       89:15                 110:5
   0018 6:11 91:3       1st 27:11               2:19 1:5,6,7 2:5,6    500 41:16
   0019 6:16 92:20               2                2:7                 500,000 40:5,9
   0020-0021 6:25                               2:39 2:16 7:2           41:10,14 42:11,19
   0022 6:20 81:16      2 40:20 53:3 78:13
                                                         3              51:22 52:3,20
   06/17/2020 116:20    2.3 82:17
                                                                        68:9
                        20 16:12 47:17          3 56:9,12,18 57:15
             1                                                        52 104:10
                          72:1                    57:18
   1 1:25 37:23 40:19                                                 54 5:14
                        2014 37:4               3,000 53:3
     40:19 52:7 71:2                                                  5:40 2:17 114:3
                        2017 27:6 75:13         3.1 85:9,10,12,12
     86:22                76:16                   85:13                        6
   1.5 40:13            2018 76:10 78:16        30 16:12 19:21        6 5:19 32:7,17
   10 45:2 110:5          78:22 79:6,7 80:9       45:4,11 59:4,7,8      68:5
   10,000 81:12           80:11                   59:22 60:2,9 78:3   60 47:9 67:2,11,16
   100 100:13           2019 6:11 15:17         300 3:16              60601-5094 3:10
   10016-1314 3:6         27:11,19 44:1,5,9     30th 59:2,3,4         612-2500 3:17
   10250 4:12             44:13,18,23 90:4      31 44:13,17 47:9      612-2501 3:18
   10th 4:5               91:20                   60:17 67:19         613,206 46:2
   11 1:8 2:8 5:8,16    2020 1:16 2:17 7:1      310 4:13,13           687-2329 3:7
     6:3 55:2 92:6        15:16,18 45:4         312 3:11,11           69 5:11 52:10
     97:25                55:3 59:5,22 60:2     31st 65:23
   11.108 55:14           60:7,17 61:20         32 5:22
                          67:19 74:23 80:20

                                                                                   Page 1
                                 Veritext Legal Solutions
                                 Exhibit 2 - page 289
                                      866 299-5127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                        Main Document   Page 290 of 457
  [7 - approves]

            7           accrual 58:3,5,7        alignment 36:1           56:4 57:7 58:6
   7 5:4 33:4,13          58:11                 alleged 31:15            63:6 64:10 65:15
     79:18              accuracy 67:4,18        allocate 104:12          66:18 72:17 73:11
   7484 116:22          accurate 53:4 65:2      allocation 104:14        78:13,25 79:9
   754 37:25              67:21 68:2 75:4       allow 9:24 10:7          84:10 100:1,9
   77 3:10                78:19 79:10 89:12       108:20                 109:23,23,23,24
   774 45:3               89:13 92:1            altogether 13:17         109:25
   786 32:19            accurately 67:24        amazon 2:14 3:14       answered 8:21
   79,360 52:25         acquire 60:24 61:2        7:11 34:13 48:22       48:12 79:13
   7th 62:12 63:22        106:10                  49:5,18 50:8 51:1    answering 50:2
                        acquired 37:4             51:11,11 60:22       anticipate 90:14
            8
                        action 116:16,17          61:3,5,23,25 62:5      92:9 99:12 111:1
   81 6:20              actively 75:6             62:12,16,19 63:2     anticipated 85:25
   8239 1:23 2:18       actual 30:3               63:21 64:2,3,21        100:20 110:24
     116:24             add 97:9,10               67:23 74:14,16,19    anticipates 31:20
   865 4:5              added 94:20,25            75:7,16,19 76:5,17     90:10
   871,230.84. 52:15      97:11                   76:21,24 77:4,5,6    anybody 13:4
   88 6:7               additional 70:5,6         77:10,11,24 78:7       41:13 48:16,19
            9             70:10,16 73:25          79:19 82:15 86:16      69:8 90:2
   90 3:6                 79:15,21,22 95:12       86:19 89:23,24       anyway 97:11
   90017 4:6              95:23 105:21            90:2,7,11 97:2,2     apologize 26:19
   90067-6253 4:12        107:25 108:11,24        98:1,3 100:3         appear 115:3
   90071-3132 3:17        109:15,18             amazon's 99:12         appearances 3:1
   91 6:11              addressed 71:12           100:4                  4:1
   92 6:16 89:4         adds 98:10              ambiguous 41:21        appearing 2:15
   93 75:1              administered 1:6        amended 5:8,15         appears 45:2
   95 52:12 78:13         2:6 7:5 116:6           37:24 38:10            81:14
     91:22,23           advance 22:2            amount 35:1            appendix 83:5,8
   9th 66:24 67:2,16    aged 46:10                51:23 52:25 70:16      85:20 86:1,3,9
     68:24,25           ago 15:16 37:3            71:5 81:9 106:9      applies 68:2
                          55:15 75:11 80:25       106:17               apply 8:17 98:11
            a
                          101:16,24 103:5       amounts 34:12          appointed 107:14
   able 14:22 16:21     agreement 6:21            71:2,4               appreciate 25:17
     32:20 39:23 61:7     81:25 82:4,6,7,10     angeles 1:3 2:3          112:2 113:6
     96:23                83:6 85:16,19           3:17 4:6,12          approach 113:2
   access 11:15           86:22 87:1,3          answer 9:6,15,20       appropriate 85:18
   account 6:5 41:2     agreements 32:4           9:21,23,25 10:4,8    approval 29:22
     68:10 107:21       agrees 83:13 85:17        10:14 12:1,2,12      approve 30:17
   accounting 31:11     al 1:6 2:6                16:8 21:23 40:25     approved 30:15
   accounts 31:8        alcohol 75:22             41:24 44:3,3 49:9    approves 107:17
     45:23 69:5                                   49:10,11 55:15

                                                                                    Page 2
                                 Veritext Legal Solutions
                                 Exhibit 2 - page 290
                                      866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                          Main Document   Page 291 of 457
  [approximately - boilerplate]

   approximately            52:24 58:20 60:6      available 54:19        bates 6:8,13 82:19
     12:8 15:19 52:2        60:21,24 61:2           93:19                bedrooms 16:7,12
   approximation            68:23 92:13           avenue 3:6,16          began 15:16
     81:9                 assumes 41:21           avoidance 8:16         beginning 2:16
   april 27:19 45:4         63:5 64:7 66:3,16     aware 21:25 29:9         80:20
     45:11                  67:8 109:21             47:23 48:10 53:5     behalf 2:14 38:17
   ar 69:4                assuming 29:22            53:18 108:11           39:11 79:4
   area 31:7 35:6           53:9 54:2,4 59:6                b            believe 8:10 16:25
     36:14 51:24 83:5       65:23 98:16 99:14                              21:6 23:17 24:17
                                                  b 85:20 86:1,3,9
     83:12,13,15,18,22    assumption 53:8                                  26:3,8 37:3 47:5
                                                  b2b 6:21
     84:1,4,15              53:24 62:3,4 63:2                              47:14 51:22 52:5
                                                  b2c 6:21
   areas 27:24,25           63:17                                          59:12 80:8,13
                                                  back 9:15 14:23
     84:19,23             assumptions 66:7                                 85:6 88:24 89:16
                                                    17:23 20:14,18,24
   argumentative            66:7                                           90:16 94:3 96:1
                                                    21:2,3 23:18
     49:25 56:25 57:12    attached 24:25                                   96:13,15 97:4
                                                    24:17 25:11,17
     64:8                   25:3 65:7 115:4                                98:24 104:18
                                                    34:17 37:4 39:1,3
   arrived 30:14 40:9     attachments 24:3                               bender 4:10
                                                    47:5 53:12 57:2
     40:10 56:18            24:5 25:4 26:10                              benefit 54:13
                                                    68:4 76:16 83:11
   asap 26:16               26:13                                          68:10 72:4,24
                                                    84:8 87:8 95:11
   ascertained 25:20      attempt 50:8,13                                benefits 72:14
                                                    95:22 99:3 110:8
   asked 22:8,22            53:20                                        best 10:25 45:18
                                                    111:14 113:21
     48:12 49:23 55:7     attempted 75:9                                 better 29:20 70:2
                                                  background
     56:1 57:19 61:15     attempting 28:17                               beyond 60:8,18
                                                    110:18
     61:17,22 64:15         74:19 75:2                                     70:25 71:5
                                                  balance 58:14,23
     67:4 85:6 94:22      attention 74:13                                big 36:4 39:18
                                                    58:24 59:7 60:1,4
     95:10,12,14,17,22    attorney 3:5,9,16                                103:8 104:10
                                                  balances 68:19,24
     111:20                 4:5,11 7:11 11:22                            bill 43:23 81:10
                                                  ball 113:5
   asking 9:19,22           12:2,10,13,22                                billed 46:14
                                                  bank 37:19
     17:13 21:7 22:20       116:17                                       billing 30:18 43:19
                                                  bankruptcy 1:1
     23:21 49:8 56:5,8    attorneys 12:21                                  47:19 53:4 81:6
                                                    2:1 8:8 27:19 29:9
     63:16 67:14 93:9       36:3                                         bills 43:20,22
                                                    29:11 30:9 32:19
     97:9 111:17 112:9    attract 28:17                                    44:16,22
                                                    33:9,12 36:18
     112:13,16 113:3        74:13 105:20                                 bit 84:2
                                                    37:24 42:21,23
   aspect 28:2,19         authority 30:16                                bk 1:5,6,7 2:5,6,7
                                                    45:3 79:16 92:3
     51:6                   94:24 95:7,15                                blank 34:8 35:16
                                                    93:11 95:5,8 96:1
   aspects 28:11            96:12 98:19                                    35:17
                                                    96:7,15 98:7,9
   aspersions 105:5       auto 93:17                                     board 27:9 40:1
                                                  based 50:5 59:24
   assert 8:18            autogenerated                                    107:13,17 108:15
                                                    94:1
   assume 9:16 27:5         93:3                                         bockius 3:15
                                                  basis 58:3,3 82:12
     47:24 48:17 49:5     automatic 61:7,11                              boilerplate 98:13
                                                    87:5 100:17
     50:8,13,25 51:9,20
                                                    109:12

                                                                                     Page 3
                                   Veritext Legal Solutions
                                   Exhibit 2 - page 291
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                          Main Document   Page 292 of 457
  [books - clients]

   books 30:4 37:15       business 6:3 12:4         73:20,25 104:14      chain 91:16
     46:3                   14:21,25 15:12          105:21,22 106:9      chance 91:9
   booster 51:1,12          23:20 28:3,18           106:17,22,25         change 34:23
     52:24                  29:6 50:20 51:6,8       107:25 108:12,17       35:22 36:2,14
   botch 67:11              51:17 60:21 61:2        108:20,24 109:18       97:13,13 100:18
   bothering 64:16          66:8,9 69:16,19,24    car 86:24 104:6        changed 34:11
   bottom 42:6 82:20        71:3,21 74:13,14      cargo 86:19              35:25 36:5,11
     89:4                   75:20,21 76:6,17      case 29:10 30:9          38:12
   boulevard 4:12           76:22 77:1,3,10,13      32:19 33:9,11        changes 29:22
   break 8:23 74:3,6        77:16 78:1 79:4         43:1 116:12            34:6,18 35:13
   brian 5:14 30:18         79:21 90:19 92:13     cases 37:25            chapter 1:8 2:8
     30:20,25 31:1,6        95:24 98:7,9          cash 5:23 6:3            5:8,16 6:3 92:6
     32:1 38:19 44:6        99:15,16 100:23         31:15 32:18 33:21      97:25
     48:24 49:19 54:3       102:23 110:2,5          35:6 36:15 37:13     check 24:17 25:11
     57:16 61:16            111:5                   40:4 41:3 42:17        46:18 47:15 89:16
   brief 7:13             businesspeople            58:2,5,7,11,14         94:7 98:24 101:25
   briefly 27:16            97:6                    59:10,24 65:7          104:19,22 105:2
     31:23                buy 51:14                 68:5,18,19,24 69:2   checkboxes 99:2
   brill 4:10                       c               69:4 72:3,7          chicago 3:10
   bring 105:23                                   casting 105:5          chief 27:2,17
                          c 28:15
   bristol 6:8 21:22                              catch 39:23 44:2       chose 47:20
                          calculations 106:9
     75:9 87:9,11,14,16                             113:6                circulated 34:2,14
                          california 1:2,15
     87:19,20,24,25                               catherine 1:22         circumstances
                            2:2,16 3:17 4:6,12
     88:11,17,23 89:3,6                             2:17 116:23            47:20 73:21,22
                            7:1 94:19,24 95:7
     89:15,19 111:7                               cause 46:15              100:17
                            95:15 96:12,14
   broad 21:13 55:12                                108:23               cities 46:23
                            97:18 98:19 116:2
   brought 46:12                                  caused 47:21           city 115:8
                          call 19:17,19,22
   buchalter 43:10                                caution 7:22           claim 50:9,14
                            62:12,16 65:17
     44:20                                        cease 76:15            clean 10:11
                            79:19 84:20 101:8
   bucks 37:20                                    central 1:2 2:2        clear 9:3 16:5
                            101:13 111:18
   budget 32:2 33:2                               ceo 27:10 28:4           25:22 81:7,8
                          called 26:18
     33:22 34:6,24                                  49:21 101:9            94:16 99:2,3
                          calls 16:1 17:7,11
     35:14,23 40:24                               ceos 101:12              112:12,23 113:12
                            40:4 49:7,11 62:8
     65:7 68:14,19,25                             certain 42:15          cleared 95:14
                            62:9 63:3,4 64:5,6
     69:1 85:2 99:10                                55:18 94:16 110:3      99:14
                            65:13 66:1,2,15,16
     102:20 105:16                                certificate 98:20      client 11:22 12:2
                            67:7,9 72:15,16
     111:1                                        certified 2:18           12:10,13 74:20
                            99:21,25 100:8
   budgets 31:19,24                                 116:1                  112:16
                            109:20
     31:25                                        certify 116:2,15       clients 12:3 14:6
                          camera 42:5,6
   bunch 96:9 98:16                               cetera 33:12             21:19,20 77:20
                          capital 4:3 69:25
                                                                           79:16
                            70:5,7,10 73:6,11

                                                                                      Page 4
                                    Veritext Legal Solutions
                                   Exhibit 2 - page 292
                                         866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                         Main Document   Page 293 of 457
  [clock - correct]

   clock 74:6            companies 77:17         confirm 53:20            50:25 51:21 52:15
   close 65:19 67:25       80:2 92:3 110:4       confirmation 5:15        52:19,24 61:6,24
     91:16 92:4          company 28:1,16           53:6 55:9 66:24        61:25 62:13,20,23
   closely 28:10           28:20 29:1 37:1,2       67:3                   63:2,22 64:21
   closer 67:20            37:4,6,12 43:19       confirmed 68:24          74:16,18 77:6,7
   collateral 5:23         49:22 51:1 57:25        107:9 110:19,19        79:20 81:15 83:4
     31:15 32:18 33:22     66:20,20 72:1         confused 112:8           84:25 85:9 86:1
     65:8 68:5             75:25 76:16,20,23     connection 8:8,13        88:2 94:12 96:24
   collecting 31:20        78:2 106:25 107:6       30:9 38:21             103:9,13 104:3,5,9
   collections 34:13       107:9,18 108:16       connections 28:24        104:18 106:2,11
     34:16                 108:20,24             cons 72:18               106:18,23 108:1
   column 47:9           compensate 14:23        consciously 47:22        108:13,21,22
   combination 23:1      compensation            consented 7:17           109:19 110:13
   come 12:9,17            14:24                 consider 109:8         contracts 47:25
     17:23 23:24,25      compilation 55:14       considered 59:3          48:16,22 50:14
     24:1,2 51:25        complete 9:25           consistent 82:14         51:9 78:5,6 98:22
     92:13 98:14 99:3      30:24 31:1 112:24     consistently 33:14     contribute 108:12
     107:2,5 111:9       completed 9:21,23       constellation 4:12     controlled 40:5
   comes 71:18 72:7        10:14 21:23           consult 8:19,23        conversation
     72:9 97:22          completely 67:11          41:13                  13:10,15 25:23
   coming 41:1 42:4      completion 116:13       consulted 40:18          55:25 62:15,18
     48:11 97:22 104:8   complex 72:22           consulting 8:10          63:14
     108:15                78:1                  contact 19:18 23:2     conversations
   comment 34:3          compliance 92:5           55:21 90:1,18,22       13:5,8,13 15:16
   comments 29:25          93:8,9 95:3,23          100:22 101:14          18:2,5,9 19:4,16
   commitment              96:21,25 97:6,23        103:1,11               55:7
     70:13 103:9         complicated 30:15       contain 31:19          copies 22:23 23:10
   committee 4:9,9         76:13                 contained 17:16          24:12
     5:11,19 34:3,7      complied 97:11            23:19 115:5          copy 18:22 25:7
     43:8 107:24         comply 98:3             context 79:11            54:8 74:16 81:14
   communicate 14:5      computer 93:20          continuation             104:18
   communicated          concerned 51:6            61:23                coronavirus 7:17
     91:17,19            conclusion 62:9         continue 50:20         corporate 93:4
   communication           63:4 64:6 66:2,17       51:17 60:21 63:2     correct 10:7 13:19
     14:1 21:19 91:11      67:9 72:16 92:7         64:22                  14:3 15:2,13,14
     93:5                conduct 7:14            continued 4:1 5:22       16:15 17:3,4 18:3
   communications        conference 11:16          6:1 32:18 79:15        18:4,6 19:12
     7:23 8:1 15:20        11:17 19:17             79:24                  20:10 22:25 23:4
     16:17,22 17:2       confidence 67:3         continuous 82:11         23:5,12,15 24:25
     23:7,14 62:5 93:1     67:17                 contract 48:23           25:1,5,6 27:3,11
     93:13 102:13                                  49:5,18 50:9,15,15     27:12,14,15 28:5,6

                                                                                     Page 5
                                  Veritext Legal Solutions
                                  Exhibit 2 - page 293
                                       866 299-5127
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                           Main Document   Page 294 of 457
  [correct - deposition]

     29:11,17,18,24          109:10 110:16,16      cure 52:14             debtor 58:17
     30:1,2,2,5,6,22         110:24,25 111:2,3     current 52:4           debtor's 53:19
     31:2,3,10,12,13,17      111:11 115:6          currently 10:23        debtors 1:7,7 2:7,7
     31:18,21 33:23,25     corrected 115:5           27:2 38:10 87:18       5:10,18 30:13
     34:3 35:2,7 36:12     corrections 115:3         89:19 90:5 105:23    december 44:13
     36:13,20 39:11,12     cost 76:20 77:12        customer 14:20,20        44:17 60:17 65:23
     40:16,20 43:5,8,9     costs 42:21               15:1 70:2              67:19 91:18,20
     43:11,14,15,17,21     counsel 8:18,19,24      customers 14:1,8       decided 76:11
     45:16,19,20 46:1,4      16:4 30:13 43:8         15:3 24:10             109:12
     46:8,22 47:4 48:3       43:17                          d             decides 82:7
     48:8,9,23 49:18       count 17:22                                    decision 62:22
                                                   daily 82:12 100:17
     50:22,23 52:4,6,22    counting 17:19                                   78:23 79:4 96:8
                                                     109:12
     53:2 57:21,21         couple 13:11,16                                  96:16 109:16
                                                   dallas 84:5,10,15
     58:18,19,25 59:8,9      61:19 102:1                                    110:12,20
                                                   dangerous 101:3
     59:19,20,22,23        course 8:9 10:3                                decisions 28:12,13
                                                     102:1
     60:3,6,7 61:8,13        33:8 110:21                                  declaration 5:14
                                                   date 13:9 19:20
     62:16 64:22 65:9      court 1:1 2:1 9:14                               53:6,10,19 54:3,8
                                                     48:7,10 58:18,20
     65:12,24 66:12,24       10:19 29:11,23                                 54:18,24 55:8,22
                                                     58:22,22,24 59:3,6
     67:6,10,19 68:11        31:16 38:11 39:23                              55:24 56:2,3,7,11
                                                     60:9,15 61:20
     68:15,20,21 69:3        45:3 54:12 57:1                                56:16
                                                     65:22,23 67:6
     70:7,8,10,11,13,14      61:19 84:7                                   declarations 53:13
                                                     68:18 69:11 75:14
     72:1,10 73:16,25      cover 43:25 77:24                              declare 115:1
                                                     90:24 101:25
     76:7,8,12 77:5,17     covered 11:11,18                               declined 114:1
                                                     116:18
     77:20,24 78:24,25       11:20 67:19                                  define 42:25
                                                   dated 6:11 46:14
     79:16,22,25 80:12     covering 44:17                                 defined 83:13
                                                     46:15 88:17
     82:10,11 83:19        covers 26:25 34:20                             delay 47:21
                                                     116:20
     84:16,19,23 85:1,2      40:23 44:12 45:4                             delayed 47:22
                                                   dates 48:4 60:4
     85:3,8 86:2,10,11     covid 95:2                                     delays 47:19 96:7
                                                     68:17
     86:12,21,22 87:16     created 31:24,25                               deliveries 77:19
                                                   day 34:14,15,16
     87:23 88:25 89:15       41:3 56:13                                     80:5
                                                     47:9 60:5 67:11
     89:20,21 90:7,11      creditor 4:3,9                                 delivery 6:13,22
                                                     67:12 81:1,3
     91:7,20,21 92:10        68:10                                          75:22 80:11 86:18
                                                     115:7
     94:13 99:7,10         creditor's 43:8                                  87:20,25
                                                   days 19:21 46:6
     100:24 101:6          creditors 4:9 5:11                             demands 76:24
                                                     67:2,16 80:25
     102:3,7,11,14,15        5:19 40:5 71:25                              departed 27:14
                                                     101:20,22,23
     102:17,18,20,21         107:24,24                                    depends 105:23
                                                     102:1
     103:12,13,23          critical 50:19,22                                106:13,19
                                                   deal 70:6,9
     104:1,4,5 105:14        50:24 63:13                                  deposed 8:8 48:21
                                                   debate 103:19
     105:15,17,18,21       crr 1:22 116:23                                deposition 1:14
                                                   debt 57:18 71:9,15
     106:4,7 107:12,14     csr 1:23 116:24                                  2:13 7:12,14,15,18
                                                     71:19 72:7 73:6
     107:15,18 108:8,9                                                      8:3,7,9,13 10:3,6
                                                     73:15,19

                                                                                       Page 6
                                    Veritext Legal Solutions
                                    Exhibit 2 - page 294
                                         866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                          Main Document   Page 295 of 457
  [deposition - emails]

     11:3,6,21 12:7,15      72:5 93:16 108:2      document 22:21                  e
     13:2,18,22 16:8      directors 107:13          23:22 24:8 26:21    earlier 47:2 68:11
     18:1 20:13,24        disbursements 6:4         32:19 33:11,13,17     85:5
     21:9,14,17 22:2        34:22 35:2              36:10 39:18 45:3    earliest 89:7
     26:11,24 33:8,15     discontinued              55:2,2 87:7 105:8   early 15:16 61:20
     54:14 68:12 74:22      78:16                 documents 11:12         88:4
     75:1 78:13 89:2      discuss 28:14             13:21,23,25 14:9    easy 104:7
     91:22,23 111:24        51:24 72:21             21:8,10,12,16,18    eat24 75:20 76:1
     112:23 114:1         discussed 21:11,18        22:1,2,5,8,11,13      78:15,17,23,24
     116:12                 39:19 40:2 69:14        22:14,19,20,23        80:3
   derived 30:4             104:13 113:23,24        23:3,6 24:25 25:3   economic 110:13
   describe 27:16         discussing 103:10         25:16,19 33:9       ecosystem 98:1
     31:23                discussion 12:19          53:15 87:6 93:10    educated 65:3
   described 83:5,14        12:20,23 38:25          97:8,12 104:1       effective 58:18,20
     85:20 113:13           49:14 87:21             111:19,22,25          58:22 59:3,6
   description 5:7          108:16 113:20           112:3,9,13,15,19      61:13 65:22,23
     6:2                  discussions 12:25         112:21,22,25          69:11
   detailed 106:12          32:4 39:14,16           113:1,2,9,13,15     effort 74:13 78:6
   details 21:7 72:22       48:15,18 56:15        dodge 86:17           efforts 77:3
   determination            69:8,13,18,20,22      doing 12:4 14:21      eight 67:5
     111:23                 71:13 73:5,7,8,10       14:25 18:14 50:20   either 8:22 13:5
   determine 14:24          87:10,14,18,24          51:17 60:15 75:21     19:13 28:18 34:7
     111:18                 89:14,23 106:21         76:6 77:2 78:24       44:3 47:14 73:16
   device 8:11              106:24 107:23           80:17,23              73:17 105:22
   dialogue 75:10           108:6,7,11,19         dollar 57:15          else's 97:5
   diamantatos 3:9          109:3 111:5           dollars 41:19         email 6:7,11,16
   difference 71:24       displayed 36:12           68:25 70:21,25        19:5 23:7,14 24:1
     72:11                distancing 7:16         dot 94:20 95:17         24:2 34:15 88:16
   different 15:20        distinguish 17:6        double 53:4             88:22 89:15 90:24
     16:17,22 29:3        distracted 76:22          104:19                91:2,6 92:17
     34:17 36:18 40:23    distributed 41:11       doubt 8:16              93:14 94:4 97:16
     41:2 51:23 52:2      district 1:2 2:2        draft 30:23 33:24       112:9 113:4,7,9
     69:17 98:4,16        diversification           34:11,19 98:22      emails 8:1 14:2,7
     107:2,4                71:2                  drawn 9:5               17:6,7,10,15,19
   dilute 72:19,20        diversify 12:4 75:3     drive 3:10 104:6        19:3,6,11 20:15,24
   direct 51:7,7,10,11    divert 105:25             109:13                23:10,19,22 24:20
     93:5                   107:1 108:17          drivers 110:4           24:22,24 25:3,4
   direction 116:8        division 1:3 2:3        due 7:16                26:9,11 87:8 88:4
   directly 38:16           28:7                  duplicates 54:15        88:6,10 91:6,14
     39:15 40:21,25       docket 33:12            duties 27:17            93:3,17,23,25 94:7
     43:19 55:10,16         37:25

                                                                                     Page 7
                                   Veritext Legal Solutions
                                   Exhibit 2 - page 295
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                          Main Document   Page 296 of 457
  [emanuel - file]

   emanuel 4:4 43:16        41:18,23 45:1,7         24:12 25:8           extremely 63:18
     43:19                  48:14 49:3,16         exchanges 46:25                   f
   employed 27:7            50:4 53:17 54:7       excited 96:20
                                                                         face 42:4
   employee 27:23           54:12,17 57:1,13      excuse 35:4
                                                                         fact 31:14 63:21
     116:17                 62:10 63:11 64:1      executed 115:7
                                                                            64:2,3 74:22 97:1
   employees 28:15          64:9 65:5,20          executory 47:24
                                                                            104:19
   empty 32:12              66:10,22 67:13          48:16 50:14,15
                                                                         facts 41:21 63:5
   enable 55:8              73:1,3 74:5,9,11      exempted 40:1
                                                                            64:7 66:3,16 67:8
     108:12 109:16          81:13,20,23 84:7      exemptions 39:20
                                                                            109:21
     110:12                 84:13 88:5,8,15       exhibit 5:8,14,22
                                                                         fair 62:4 110:15
   enabled 15:4             91:1,5,8 92:16,22       6:3,7,11,16,20
                                                                         fairly 67:23
   ended 87:22              94:3,6,10 99:22         32:7,10,15,17
                                                                         falters 89:9
   engage 107:18            100:5,11,21             37:23 38:1 45:2,5
                                                                         familiar 30:10
   entails 28:1             104:17,23 105:1,3       52:7 54:10 68:5
                                                                            31:14 87:10
   enter 14:25 106:18       105:8,12 109:24         81:14,16 88:10,12
                                                                         far 21:13 51:6,8
     106:22 108:1,13        110:10 111:13,16        91:3,5,10 92:17,20
                                                                            66:25 67:25 72:21
     109:18                 112:11,13 113:8         93:15
                                                                            73:23
   entering 113:24          113:12,18,21          exhibits 5:6 6:1,24
                                                                         farm 75:9
   entire 107:6           estimate 14:14            54:13,14
                                                                         farms 21:22 87:9
   entities 36:18,23        16:21 17:20           exist 94:8
                                                                            87:11,14,16,19,20
     111:4                  106:12,17             existed 111:21
                                                                            87:24,25 88:11,17
   entity 36:24 37:2      estimation 16:23          112:19
                                                                            88:23 89:3,6,15,19
   environment            et 1:6 2:6 33:12        expand 69:19
                                                                         fast 100:16,18,19
     100:19               eventually 84:5,11        76:18 84:19
                                                                         fault 46:16
   epidemic 7:17          everybody 8:17          expansion 69:16
                                                                         favor 112:6
   equity 71:9,15,16        72:23 74:7 96:20        71:22 72:24
                                                                         fax 3:7,11,18 4:13
     71:17,19 72:1,8,9      104:8                 expect 99:17 100:3
                                                                         february 15:18
     72:19 73:6,15,19     evidence 41:21            112:24
                                                                         federal 116:12
   error 36:1               63:5 64:7 66:3,16     expectation 99:23
                                                                         fee 37:21 44:9,12
   especially 95:1          67:8 109:21           expectations
                                                                         fees 30:8 32:1 34:8
     96:24                exact 17:23 48:7          99:15
                                                                            35:6 37:19 42:21
   essentially 70:4         52:25 101:25          expend 72:4
                                                                            42:22 43:4,5,7,10
     77:15 82:7           exactly 14:18           expense 69:24
                                                                            43:13,16 44:7,12
   estate 40:4 68:18        53:13 90:25           expenses 41:15
                                                                            45:16 46:16
     69:2                 examination 5:2         explanation 7:13
                                                                         fifth 5:22 32:17
   esterkin 3:15 5:4        7:8                   exponential 76:25
                                                                         figueroa 4:5
     7:9,11 12:5,16       examined 7:5            exposure 98:10
                                                                         figure 25:18 46:2
     16:3 25:13,15        example 14:19           ext 6:12
                                                                            64:14
     26:3,17 32:6,11,13     30:13 56:9 70:19      extent 11:25 12:12
                                                                         figures 30:14
     32:17 37:22 38:3     excel 18:14,18            16:1 25:3 46:10
                                                                         file 31:16 48:2
     38:5,23 39:1           20:9,11,19 21:3
                                                                            55:22 85:10,12

                                                                                       Page 8
                                   Veritext Legal Solutions
                                   Exhibit 2 - page 296
                                        866 299-5127
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                           Main Document   Page 297 of 457
  [filed - go]

   filed 27:19 29:10       first 5:8,15 7:13       form 23:25 24:1,2      general 6:5 13:23
      29:17,22 32:19          8:7 13:7 15:10         70:1 71:9,18           13:25 48:18 69:12
      33:9 37:25 45:3         27:5,7 61:20           73:15                  69:20,21 73:10
      47:2,3 53:5,10,13       74:15 75:24 81:24    forma 58:16 60:1       generally 28:19
      53:19,25 54:3           85:15 96:18          format 93:18             38:9 66:14,19
      56:7 79:16           five 15:23 16:23        forth 17:8 34:17         68:1
   files 53:23                17:1,7,9,18,20         46:24 79:1 87:8      generate 93:17
   filing 46:18 48:5          18:1 19:8,9 23:17      96:19 116:4          generated 44:12
   final 6:20 35:11,23        23:19 24:20 68:15    forward 15:9           generates 93:21
      97:14 98:25             68:20 69:1 101:16      59:13 93:10          geographic 83:5
      101:13                  101:18               forwarded 15:11          83:12,15,18,22
   finalized 32:5          fixed 36:7                19:13                  84:3,15
      109:4,8              flip 78:1               foundation 41:22       george 1:14 2:13
   finalizes 29:20         floor 3:16 4:5            109:22                 5:3 7:4 15:24
   finance 68:1 70:5       flow 37:13 41:3         four 13:18 65:24         25:25 49:10 54:2
   finances 28:1              58:14 59:10,24         76:17 80:23,25         115:1,10
   financial 15:4,11       flows 35:6 36:15          81:1,1,5,11 101:16   gestures 8:2
      15:21 16:18 17:2     flying 53:23              101:18,20,22,23      getting 9:8 60:14
      17:14,16 18:13,17    fm 85:17                  101:24 103:5,12        64:8
      18:19,22,25 19:7,7   focus 28:24             freight 102:25         give 13:20 14:13
      20:7,14,15 23:11     focused 76:20 77:3        103:2,2,7,8,12         30:25 32:8 98:12
      23:19 24:21 25:8     folder 32:12              104:10 105:14,17       111:13
      25:16,25 26:14       foley 3:4 43:5,20         105:19               given 62:4 63:20
      27:3,17 28:9            43:24 44:9           fritz 4:11               64:2,3 67:22
      57:19,22 58:17       foley.com 3:8,12        front 76:19              82:11,14 89:12
      67:15                folk 19:24              fuel 51:1,12             92:14 94:16 112:1
   financially 116:16      folks 17:6 19:23        fuels 52:24              116:10
   financials 23:8,14         101:15               full 112:24            gives 47:24
   financing 69:19         follow 17:7 26:15       fund 40:5              giving 76:21
      70:13,16,24          following 25:23         funds 107:1            glendale 1:15 2:16
   find 24:7 55:19            27:22 65:22 67:2     funnel 46:23             7:1
      73:4 110:1 112:20       67:16 69:10 79:18    further 66:11          global 36:19,21,25
   fine 16:23,24           follows 7:6 57:4          103:11 116:11,15       37:8,9,10,15
      17:25 18:1 74:5         84:9                 future 65:18           go 8:20 9:3 14:23
   finish 64:3             fonts 36:4                102:23                 18:14 20:14,18,18
   finished 9:19 96:4      food 80:5,11                      g              20:24 21:3 23:18
   firm 43:11,13,21        foot 15:10 104:10                                25:17 32:10 33:15
                                                   gain 95:3
      44:16,17,20,22       forecast 65:2                                    34:15 38:23 39:1
                                                   gathered 24:9
      104:20,22,25         foregoing 115:2                                  47:5 51:14,15
                                                   gathering 22:4,7
      105:5,6                 116:3,5,9,11                                  64:18 66:11 68:4
                                                     22:11,12,14,19,25
                                                                            69:3,6 71:3 74:9

                                                                                       Page 9
                                     Veritext Legal Solutions
                                    Exhibit 2 - page 297
                                          866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                         Main Document   Page 298 of 457
  [go - indirectly]

     76:18 82:12 83:11   guessing 65:4           hillair's 37:1 69:9    imagine 28:14
     84:6,11 97:17,17    guys 38:20 103:18       historical 59:2          47:6
     98:13 99:1 100:20            h                 65:16 67:23         impact 51:7
     100:25 106:20                               historically 34:24     implying 73:17
                         habit 17:19
     110:7 111:14                                hit 34:16 65:18        important 10:12
                         halfway 83:11
     113:19,21                                   hmm 52:13 55:5         impossible 55:15
                         hand 16:16 18:16
   goals 37:7                                       86:6,13             improper 7:23
                         handles 44:6
   goes 30:17 31:4                               hold 17:25 38:22       include 57:19,22
                         hands 42:3 46:25
     32:2 42:17 61:12                               72:8                  68:15 69:2 90:13
                         happen 63:18,18
     63:9,10 65:8,10                             holder 71:17             90:13,15 99:6,9
                         happened 25:18
     78:21 95:2 102:22                           holders 71:15            110:24
                           111:19
   going 7:14 8:12                                  72:20               included 25:10
                         happens 7:20 10:6
     9:15 26:10 32:6,7                           holding 42:2             83:22 84:4 85:1,4
                           47:18 87:4
     33:7,13 34:16                               hope 63:19,20            102:19
                         happy 73:21 74:15
     37:22,23 45:1                                  65:18 84:18,20      includes 7:25 43:5
                           77:11
     48:17 51:8 61:25                            hopsy 75:22 76:7         43:6,7,10,13,16
                         hard 72:9,9 75:7
     62:2 63:18 64:18                               77:6,24 78:15,17    including 45:4
                           97:4
     65:1,18,24 67:24                               79:5,7 80:3         income 51:16
                         hear 39:22 75:24
     78:3 80:24 84:6                             horizon 73:24            58:14 59:14,16,21
                           104:23
     84:11 92:13                                 hours 13:11,16,18        59:25 81:4 84:25
                         heard 83:25
     104:13 106:1                                house 16:7,9,13          99:6,9,19,23
                         hearing 66:24
     107:9,13 109:16                             hr 28:11                 105:14,17 111:1
                           67:3
     110:17 111:17                               hubs 78:2              incomplete 10:5
                         helpful 8:11
   good 16:5 53:1                                huh 53:14              incorrect 10:5
                         helps 56:14
     67:12 74:7                                  human 93:20,20         increased 35:1
                         hereto 115:4
   gotcha 105:7                                  hundred 70:20,25       incurred 30:9
                         hertz 46:21,22
   gotten 71:13 72:21                               99:18,24 100:7        43:16
                           47:14,15 50:16,21
     105:5                                       hurdle 95:4 97:21      index 5:1
                           51:12,18,20 52:5
   gradual 100:12                                hurdles 94:16,18       indicate 62:19,22
                           52:15 77:17
   grand 3:16                                       95:10 96:2,10         88:3 90:24
                         hey 38:20 82:13
   great 27:1 32:24                              hypothetical           indicated 39:10
                           97:17
     33:20 38:8 45:10                               14:19                 61:5 64:16 70:4
                         hide 113:5
     54:21 93:7                                             i             70:15,20 71:4,7,8
                         high 91:15
   gross 81:4                                                             73:20 88:2 89:2
                         hillair 4:3 5:10,18     idea 70:2
   growing 75:7                                                           99:1
                           32:2 34:2,7 43:11     identification 6:25
   growth 73:19                                                         indicates 52:14
                           43:14,17 57:18           32:16 38:2 45:6
     76:25 78:7                                                         indication 94:16
                           69:9,15,18 70:4,12       54:11 81:17 88:13
   guess 15:23,24,25                                                    indirectly 40:22
                           70:15 71:4 106:21        91:4 92:21
     16:10 17:5,20                                                        40:23,25 41:4,7
                           107:7,14 108:10       identify 28:22
     63:7 64:11,25                                                        55:11 72:5 108:3
                           108:12,20 109:5       illinois 3:10
                           109:16,17

                                                                                    Page 10
                                   Veritext Legal Solutions
                                  Exhibit 2 - page 298
                                        866 299-5127
Case 2:19-bk-14989-WB       Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                            Main Document   Page 299 of 457
  [individually - layers]

   individually 28:25       intentional 36:2        jason's 20:4            43:18 45:8 48:4
   individuals 22:10          42:8                  jennifer 4:4            49:13,14,17,23
     39:20                  intentionally 36:5      jennifernassiri 4:7     50:16 51:14,15
   inference 9:4            intentions 61:9         job 1:24 67:12          54:3,5 55:20 56:3
   influence 10:23            69:10                   98:11                 56:10,13,19 61:9
   information 8:12         interest 107:1          john 3:5 4:11           62:2 63:9,15,16
     12:2,13 15:4,11,22     interested 14:21          12:24 23:1 25:13      66:5,25 68:3 69:4
     16:14,18,19,20           32:2 33:1 70:23         38:20 49:8 94:3       70:1,20,21 71:16
     17:3,14,16 19:1,7        102:9 103:8             104:17                73:8,23 75:10,22
     20:7,15 23:11,20         116:16                joint 5:8,16            76:18 78:8 82:9
     24:9,21 25:9,16,25     internal 14:11          jointly 1:6 2:6         86:15,23 92:4
     26:14 30:3 45:19       internally 14:10        jpg 4:14                95:25 96:1,3,18,23
     55:8,23 56:1,6           14:15 103:10          jsimon 3:8              97:2,12,24 98:2,3
     109:15 110:12          interrupted 57:3,3      judging 62:6            100:17,18 101:2
   informed 79:19           invest 71:6 108:23      judgment 65:17          101:12,12 102:8
   infuse 73:12,14            109:18                july 27:6 66:24         102:21 104:6,10
   initial 30:23,24         investing 108:14          67:2,16 68:24,25      104:15 105:24
     33:24 34:11,19           108:20                  75:13                 106:20 107:1,10
     95:10,21               investment 71:9         jump 96:10              108:4 109:2,13
   initialed 115:4            110:8                   104:14                110:18 112:6
   initially 23:2           investments 76:19       june 1:16 2:17 7:1    knowledge 14:6
     35:19,21 37:7          investors 101:11          48:3 55:2,21 59:2     41:4 45:18 87:2
     84:5,10                involved 28:10,21         59:3,4,4,7,8,22     knows 99:2
   injecting 73:5             29:3,5,7 38:16,17       60:2,9 80:20                  l
   injection 73:24            39:15 41:4,7                    k           l 5:23
   ink 115:4                  42:23 46:23 48:5
                                                    keep 77:2             la 99:2
   ins 37:12                  51:4,5 55:16
                                                    kept 75:7 77:10       lack 78:17,25
   instances 112:19           56:16 92:5 93:8
                                                      97:9                lacks 110:11
   instructions 11:7          104:16
                                                    kind 16:11 55:25      language 98:13
     11:11,14,15 92:14      iphone 8:10
                                                      78:15 97:23 98:12   lardner 3:4 43:5
   insurance 94:21          irrelevant 71:14
                                                      109:12              large 106:1,3,10
     97:1,8,12,13           issue 73:8 95:7
                                                    klein 92:19           late 15:17 46:16
   intend 51:16             item 69:3
                                                    know 8:9,21 9:13      latest 46:17 93:6
   intended 36:11           items 28:14 32:1
                                                      9:24 10:7 14:21     law 3:5,9,16 4:5
     62:19 63:22 79:20        35:14 51:16 95:14
                                                      16:6,8 22:18          4:11 10:20 43:10
   intending 49:15                    j               23:24 26:2 28:12      43:13,21 44:20
     49:19
                            january 15:18             28:24,25 30:16      laws 98:17
   intends 49:5 50:8
                              74:23 91:23 102:3       34:15 35:9,10       lawyer 53:24
     50:13,25 61:6
                              102:6,11                36:4 38:6,15,18       98:15
     101:6
                            jason 20:2                39:23 40:13,15      layers 97:1
                                                      41:1,7 42:2 43:3

                                                                                      Page 11
                                     Veritext Legal Solutions
                                     Exhibit 2 - page 299
                                          866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                          Main Document   Page 300 of 457
  [leading - minor]

   leading 38:14          loan 37:10                21:17 24:19 25:9     71:11 72:14,18
      39:14 82:21         local 78:9                25:25 26:9 75:21     75:5,6 77:15
   left 34:8 90:12        locations 7:21            76:3,4 80:3,15,17    86:24 87:17 92:2
      92:11 102:22          93:18                   80:22 81:14,25       96:9 105:22 107:4
      103:7               logistics 2:14 3:14       82:3,7 84:23        meaning 104:10
   leftover 42:17           7:11 100:23             85:17 111:8         means 7:15 38:16
   legal 28:11 34:12        101:15,18             luck 29:2              99:20
      48:5 51:5 62:9      long 13:10,15 47:7               m            medication 10:24
      63:4 64:6 66:2,17     75:10 91:17 95:21                           meet 76:24 97:3,4
                                                  m 4:11
      67:9 72:16            97:7                                         97:7
                                                  machine 116:7
   level 28:15            longer 76:6                                   meetings 26:22
                                                  madam 57:1 84:7
   levene 4:10 43:7       look 11:19 13:21                               32:4
                                                  main 19:18 33:13
      44:16                 14:8,15 17:18                               members 40:1
                                                  maintaining 78:7
   lewis 3:15               20:14,19,24 21:3                            memory 9:7,9
                                                  management 4:3
   liaison 44:6             21:11,16 23:18                              mentioned 39:20
                                                  manner 7:18
   licensings 94:19         40:24 47:5 54:9                              44:5 50:21 56:11
                                                  march 88:17,25
   lifelong 62:7            55:21 65:16,18                               56:17 75:25 76:2
                                                    89:15
   light 95:1               68:5,17 70:3                                 78:2 80:2,14
                                                  margins 110:3,7
   lime 100:23              74:17 83:8 85:9                              93:16
                                                  mark 32:7 37:23
      101:15,18 102:16      88:6 91:1,9                                 mentioning 42:9
                                                    45:1 54:7 81:13
      102:19 111:8          111:14                                      messages 8:1 14:4
                                                    88:10 92:17
   limited 83:4 84:15     looked 11:7,13                                 14:5
                                                  marked 6:25
      113:14                21:8,14                                     messed 36:3
                                                    32:15 38:1 45:5
   line 30:7 31:25        looking 32:23                                 met 42:16,19
                                                    54:10 81:16 88:12
      35:14 47:9 51:15      35:24 45:9 54:16                            middle 89:23,24
                                                    91:3,5 92:20
      69:3 71:3 75:1        54:20 55:1,13                                90:3,6,11
                                                    93:14
      78:13 89:4 91:23      59:13 71:2 75:6                             mile 6:13,20 89:23
                                                  market 101:3
   liquor 78:9              81:12 82:19 86:9                             89:24 90:3,6,11
                                                  marketing 93:18
   list 51:15 95:21       looks 42:3 57:25                              million 40:4,9,19
                                                  marketplace
      97:7 105:10 112:8     105:24                                       40:19,20,23 41:10
                                                    109:11
   listed 86:1,10,21      los 1:3 2:3 3:17 4:6                           41:14,16 42:11,19
                                                  marking 54:13
      86:24                 4:12                                         56:9,12,18 57:15
                                                  mart 21:22 90:19
   literally 37:20        losing 77:9                                    57:18 68:8,15,20
                                                    90:20,23 91:6,11
   litigant 53:14         lot 42:23,25 43:3                              68:25 69:1 70:21
                                                    91:24 92:10 111:8
   litigation 40:1          53:15 67:3 76:13                             70:25 71:3 78:3
                                                  matching 59:18
   little 84:2              76:19 78:4,4,6                               106:19
                                                  matter 13:1 71:18
   llc 4:3                  95:1 96:22 100:16                           mind 52:2 111:9
                                                    71:20 79:22
   llp 3:4,15 4:4,10        113:4                                       minimum 82:3
                                                  mean 11:14 16:11
   lnbyb.com 4:14         lso 6:20 15:6 19:1                             89:8
                                                    24:5 25:22 27:20
   lo 80:14                 19:7,16,23,24 20:7                          minor 72:20
                                                    42:25 55:12 63:8
                            20:22,25 21:4,7,11
                                                    64:11 66:4 70:19

                                                                                   Page 12
                                    Veritext Legal Solutions
                                   Exhibit 2 - page 300
                                         866 299-5127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                        Main Document   Page 301 of 457
  [minority - okay]

   minority 72:19       money 31:20             needs 104:13                     o
    107:11,20             40:24 77:9            negotiated 46:16       oath 7:5 39:6
   minus 53:3           month 29:11             negotiating 46:12        116:6
   minute 32:13           37:20 47:16,18        negotiation 40:11      object 16:2
    51:18 88:9 111:13     81:12 101:18          negotiations 38:14     objecting 49:11
    113:19              monthly 37:18             96:19                objection 11:22
   minutes 74:4           60:7,9,12,14,16,17    negotiator 39:10         12:10 16:1 41:17
   misleading 56:25       94:2                  neighborhood             41:20,20,21,22
    57:12               months 15:16              17:1                   49:2,7,25 56:24
   missed 58:6            37:20 65:2,9,11,25    neither 116:15           57:11 62:8,9 63:3
   missing 58:9           67:5,5 89:8 99:20     never 16:9 37:4          63:4,4,24 64:5,6,6
   mm 52:13 55:5          100:10 101:16,24      new 3:6,6 12:3           64:7,23 65:13
    86:6,13               103:5,12                28:17 29:6 100:23      66:1,2,2,13,15,16
   model 14:23 18:11    morgan 3:15               105:23 111:5           67:7,8,8 72:12,15
    18:13,17,23 24:16   morganlewis.com         note 37:1                72:16 99:21,25
    36:25 56:11,13,23     3:18                  noted 114:3 115:4        100:8,14 109:20
    57:10,19,22,24      morning 82:13           notes 11:8 18:8,12       109:21,21
    58:2,5,7,10,21      motion 48:3               18:12 23:18          objections 8:18
    59:7,12 63:8        move 93:10                111:14               obligations 42:16
    64:11,15,24,24        100:19                nothing's 94:15          42:18
    65:3 66:5,6 67:11   moved 34:12,17          november 6:11          observe 7:19
    67:12 77:16                   n               91:18,20             obtain 9:6 22:1
    102:23                                      number 5:7 6:2           31:16
                        name 7:10 12:22
   modeled 14:11                                  17:23 33:8,11,11     obviously 11:8
                          20:3,4 116:19
    25:8                                          34:17 40:9,13,14       50:18 70:1 105:24
                        names 20:1
   modeling 20:6                                  40:16,19 41:2        occasions 61:19
                        nassiri 4:4 38:20
    24:13                                         46:17 47:6 51:25     occur 62:25
                        nature 69:21
   models 14:10,12                                52:2,4,18 53:1,1,4   occurring 80:7
                        neale 4:10 43:7
    15:5 18:19 24:14                              55:14 56:18,20,21    october 62:12
                          44:16
    24:15 25:24 26:5                              57:6,8,15,19 70:22     63:22 79:18
                        necessarily 67:10
    58:11 66:12                                   82:3 94:21 95:18     offer 98:12
                          67:22 98:11
   modified 87:1                                  112:18               office 51:7
                        necessary 106:10
    97:12                                       numbering 33:16        officer 27:3,17
                        need 8:23 17:25
   modify 87:3 97:9                             numbers 14:14,15       officers 40:1
                          29:10 42:16 50:18
   moment 74:1                                    18:11 19:5 33:14     official 4:9 5:10,18
                          50:19 51:23 94:1
    80:23 83:1 102:24                             35:20,22,22 46:11    oh 11:24 99:17
                          95:17,18 96:22,22
    104:15 110:11                                 52:1 54:17 55:13       103:15
                          104:7,16 106:3,10
    111:12                                        59:2 65:1,16         ohanessian 26:19
                          107:16 111:23
   monday 1:16 2:17                               67:24 82:19 109:7      27:14
                        needed 31:15
    7:1                                           109:9                okay 7:10 8:6,16
                          77:23 96:10
                          106:18                                         11:2 13:4,12 14:7

                                                                                   Page 13
                                  Veritext Legal Solutions
                                 Exhibit 2 - page 301
                                       866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                          Main Document   Page 302 of 457
  [okay - payment]

     14:21 15:3,9,20      oklahoma 83:24          operations 28:2,11    pan 66:7
     16:4,11,16 17:9        84:2,4,22               37:2,5,11           panel 86:18
     18:8,25 19:6,15      ols 76:2                opinion 93:10         paperwork 48:5
     20:4,6,18,22 21:2    olshan 43:13            opportunities         paragraph 52:12
     21:6,16,20,25 23:3     44:24                   93:19                82:17 83:2 85:12
     24:6,11,19 26:15     once 8:21 10:13         opposed 9:9 33:16      85:13
     26:18 27:1 30:3        25:19 35:21 42:9      order 10:11 24:7      parameters 70:15
     32:6,10,21,24 33:3     44:2 61:7 63:12         31:14 51:20 52:24   pardon 71:23
     33:7,24 34:10,18       70:5,6 95:11,13         55:22,22 64:4       parent 36:25 37:9
     34:22 35:4,19          97:5,5,6,14 99:2,3      76:23 105:19        park 3:6
     36:8,10,22 37:22       104:17 108:10           106:10,18 108:12    part 29:9 38:13
     38:4,8,13,17 39:6      110:6,6 111:22        orders 31:16           40:11 42:25 49:6
     39:9 40:3 41:9,13      113:8                 original 52:18         50:9,14 56:10,12
     42:18 43:2,7,20,23   ones 106:12 111:6         93:12 116:12         58:6 92:2
     44:15,20 45:18,21      111:9                 originally 35:14      participant 55:13
     45:22 46:5,20        ongoing 87:13,22          35:16               participants 7:20
     47:1,8,23 48:2,7       109:3                 outs 37:12            participate 22:4
     48:15,21 49:1        ontrac 6:16 15:6        outside 14:13          62:11
     50:12,21 51:3,18       15:10,11,12,21        overall 28:12         particular 58:24
     52:10,12,14 53:5       16:18 17:2,15         oversee 27:25 28:2    parties 7:17 14:13
     54:7,18,21 55:1,6      18:3,6,20 20:16,20      29:15                30:16 32:2 46:23
     56:17 57:14 59:14      21:7,11,14,18         oversees 28:10         75:15 104:16
     61:11,22 62:15         23:11,19,21 24:13       30:18,20             107:2,4,16
     64:20 65:6,21          25:2 26:1,9 92:16     overstated 69:1       partner 108:15
     66:23 68:7 69:14       93:1,2,6,14 94:7      owed 52:19,23         partnership 62:7
     69:21 71:8 73:14       94:12,13 96:8         owned 107:6           parts 83:24 84:4
     74:2,8,9,22 75:12      98:5,6,20,23 99:7               p           party 61:3 116:17
     76:5,15 78:12,22       99:9,15 111:8                               pass 95:19
                                                  p.m. 2:16,17 7:2
     80:10,14,21 81:8     ontrac's 96:16                                passed 95:22
                                                    114:3
     81:13,22,24 82:2     open 87:22 108:14                             patrick 4:11
                                                  package 6:22
     82:16,25 83:1,3,8      108:16                                      pause 111:15
                                                  page 33:4,13,14,15
     83:10,11,21 85:14    openings 93:4                                 pay 37:21 41:14
                                                    33:16 45:21 52:10
     86:4,20 87:1,23      operate 50:19                                  47:20 51:20 52:5
                                                    75:1 78:13 82:18
     88:14,16 89:2          65:22                                       payable 31:8
                                                    82:24 83:9,12
     90:16 91:1 92:8      operates 84:23                                 45:23 69:5
                                                    85:13 86:5 89:4
     92:16 93:22 94:18    operating 29:10                               payables 46:10
                                                    91:22,23
     97:15 98:18 99:6       29:14 30:7,24                                47:13
                                                  pages 1:25 5:7,12
     100:22 102:6           36:24 37:9,11,12                            paying 72:3
                                                    5:20,23 6:2,5,22
     103:24 104:12          37:13,19 45:2,12                            payment 40:4
                                                  paid 41:16 47:13
     110:8,21 111:13        47:2                                         47:22 68:15,18
                                                    68:19 110:4,4
     111:16 113:3,18                                                     69:2

                                                                                   Page 14
                                    Veritext Legal Solutions
                                   Exhibit 2 - page 302
                                         866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 303 of 457
  [payout - professionals]

   payout 34:14          place 70:6,9 116:4      post 45:24 58:1       previous 10:5
   pdf 23:25 24:4        plaintiff 3:3             105:24              price 109:11,14
   penalty 10:18         plaintiffs 107:8        potential 14:1,8      pricing 46:12
     115:2               plan 5:8,16 37:24         15:1,12 17:16,17      96:19
   pending 8:22 9:4        38:10,14 39:11,14       21:19 23:20         primary 39:10
   people 19:16            39:15,17 40:3         potentially 11:18     prior 10:8 52:1
     28:15 101:12          41:9,15 47:24           11:20                 78:12 116:5
     109:5                 49:6 52:8 53:6,11     precisely 64:4        priority 77:9
   percent 47:17 72:1      53:20 54:3 55:9       predated 80:8         privilege 11:23
     100:3 110:5           55:23 56:7,13         predates 37:3           12:11
   perform 63:9            57:17,25 61:12        predetermined         privileged 12:2,13
     90:11 106:11          65:23 68:8,23           109:14                112:25 113:2
     108:21                69:11 72:2 107:10     predicated 61:23      pro 58:16,16 60:1
   performance 67:2        110:18 112:5            63:1                probably 16:12,20
     67:15               play 39:13 79:5         predict 67:24           33:7 38:21 81:20
   performed 24:12       players 76:23           preliminary 109:9     proceed 11:2
     80:10               playing 42:3            preparation 20:23     proceedings 116:3
   period 34:13,14       please 8:20 9:12          45:14 56:16           116:5,7,13
     43:24 44:17,21        9:19,24 10:6,13       prepare 11:5,10       process 29:15
     45:4 47:18 59:11      52:8 57:2 84:8          13:21 21:8,17         30:15,19,21 31:24
     59:16 60:1 67:16      94:6 104:18,20          26:23 29:15 30:23     32:3 34:7 47:19
     67:19 80:6 81:2     plus 53:3                 55:8 61:15,22         48:5 97:20
     100:13 101:19       point 16:5 19:18          64:15 67:15 85:7    processors 46:24
   perjury 10:19           23:2 35:23 55:20      prepared 11:9         produce 22:1
     115:2                 71:14 72:23 73:2        14:10 20:19 21:4      103:25 104:20
   permitted 31:21         75:14 84:18 90:18       24:15,16 25:11,25     111:20 112:15
   person 10:12 22:7       95:20 103:6             33:24 34:11 47:4      113:14
     29:1 65:1 91:13     popped 81:20              58:2,21 64:11       produced 22:5
   personal 8:11         populated 34:9            90:10                 25:17 26:1,6 87:7
   personally 101:2,7      35:5,9,15,16,18,20    preparing 20:13         94:4 103:22
     110:6                 35:22                   29:13,19 55:16        104:20 105:9
   personnel 28:2        portion 30:25 31:1        63:1,13,17            112:14,22 113:16
   pertains 116:11         31:3                  prescribes 41:10      production 26:10
   petition 27:19        portions 84:22          present 13:4 84:14      112:24
     45:24               posed 78:14               87:13,17            professional 30:8
   phone 17:5,7,11       possession 1:8 2:8      pretty 48:11 62:4       32:1 34:8 42:21
     18:2,5 19:4,15        11:13                   64:21 72:22 91:15     42:22 43:4 44:7
     62:12               possibility 64:18         99:18                 45:16 53:14
   piece 40:2 55:18        87:19                 prevent 10:24         professionals 35:7
   pieces 39:18 56:14    possible 65:19          prevents 74:19          42:23
                           69:17 112:4

                                                                                  Page 15
                                   Veritext Legal Solutions
                                  Exhibit 2 - page 303
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                          Main Document   Page 304 of 457
  [profitability - refresh]

   profitability 78:18    provider's 83:15        questioning 78:21     receipt 7:25
   profitable 76:12       providing 8:12          questions 111:17      receipts 6:4
     76:24 77:1,2,6,13      10:25 69:19 70:23       111:25              receive 7:23 15:3
     78:23                  87:15,15,20 89:19     quickbooks 37:18        15:21 17:15 18:25
   program 18:15            89:23 90:2,5,6        quickly 48:11           25:15 93:25
   progress 93:7            103:2 106:22,25         99:18,20 100:6        109:16 111:21,22
   project 59:25 60:4     provision 93:1            112:3               received 11:11
     67:1,5 92:12           107:25                quinn 4:4 43:16,19      16:22 17:1,6
   projected 102:16       pulled 31:11            quinnemanuel.c...       19:12 20:25 22:22
   projecting 59:21       pulling 37:1              4:7                   23:17 25:9,10
   projections 60:20      purposely 92:11         quote 75:2,3 89:7       93:23 98:22
     61:1,15,23 63:1,13     102:22                  102:4                 104:18
     63:17 65:21 67:4     purposes 60:20                    r           receives 81:5
     67:15,18,18,25         61:1                                        recess 74:10
                                                  raises 16:4
     85:1,5 90:9 92:9     pursuant 82:4                                 recipient 16:19
                                                  ram 86:12,17,17
     99:7,13 102:17         112:25                                      recognize 33:21
                                                  ramp 80:24
     105:14 110:22,23     pursue 72:10                                    38:9 45:11 81:24
                                                    100:12
   promaster 86:17          101:6                                       recollection 54:23
                                                  ran 18:13 101:20
   promising 82:3         pushed 61:20                                    91:10
                                                    102:6
   proper 83:24           put 22:8 34:13                                reconvene 111:23
                                                  rapidly 76:18
   properly 36:12           38:22 42:12 66:7                            record 7:24,25 8:6
                                                  reach 28:25 29:1
     78:5                   68:9 79:11 97:23                              8:18,20,20 9:3,5
                                                  reached 91:13
   proposed 5:9,17                  q                                     38:24,25 39:2,3,9
                                                  read 8:6 9:14 57:2
   pros 72:18                                                             57:4 74:9 84:9
                          qualification 6:17        57:4 78:12 83:1
   provide 22:22                                                          113:19,20,22,23
                          quarterly 60:8,15         84:8,9 85:15
     23:6 24:11,22                                                        114:2 116:6,9
                            60:16,18                115:2
     25:7,19 70:5,13,17                                                 records 30:4 31:12
                          question 8:22 9:4       ready 99:1
     74:19 83:13 85:17                                                    37:15 46:3
                            9:6,12,14,15,15,16    realize 10:4
     85:25 94:12                                                        reduced 34:12
                            9:20,20,22,22,23      reallocate 105:22
     107:25 112:3                                                         35:3 51:25 52:20
                            9:24 10:5,14,15       really 67:12 71:18
   provided 22:8                                                          57:18
                            12:1,17 20:22           75:6 76:18 100:19
     23:3,9,11,21 24:14                                                 reduction 52:1
                            21:13 23:16 34:5        112:2
     24:24 25:4,24                                                      referred 83:14
                            35:21 41:24 44:4      reason 11:2 47:15
     26:1,5,8,8,13 31:3                                                   91:14 112:22
                            44:11 49:11 50:2        63:20 77:22 90:13
     31:5 32:1 56:20                                                    referring 21:20
                            50:5 53:16,17,18        92:2
     56:21 57:6,7,14                                                      46:20 58:13
                            54:22 55:12,15        recall 20:1,4 31:9
     70:12 91:13                                                        reflect 31:20 33:10
                            56:4 57:5 64:10         34:5,10,18,20
     103:21 104:19,21                                                   reflected 68:19,21
                            69:12 74:15 78:14       35:13 36:15,16
     104:24 112:20                                                        69:5,6
                            78:14 79:2,8,13         44:16,21 55:6
   provider 6:13,21                                                     refresh 38:4 91:10
                            81:24 90:17 93:12       74:24 89:10,22
     83:12 85:16 89:7
                            108:18,19               100:22 111:10

                                                                                   Page 16
                                    Veritext Legal Solutions
                                   Exhibit 2 - page 304
                                         866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 305 of 457
  [refreshes - right]

   refreshes 54:23         49:6 53:7,20          requirement            78:4 92:10 102:16
   regard 20:22 21:4       56:11 57:25             95:18                102:19 110:24
     25:2 42:14 69:10    reorganized 58:17       requirements         review 7:25 13:25
     69:15,23 108:10       59:8                    94:21 95:10,21       14:4 26:21 29:21
     113:25              repeat 9:13 44:3          96:25 98:4           34:7 113:25
   regarding 5:22          53:16                 reserve 111:17         116:13
     13:1,18 15:12,21    rephrase 9:13           resources 75:8       reviewed 13:23
     16:18 17:2,17         44:11                 respect 11:19        revisited 62:23
     19:7 20:15 21:11    report 29:19,21           18:20 20:7,20      ribbons 33:10
     23:10,20 32:18        30:4,24 31:1 45:2       24:13,19 42:22     rich 64:7
     48:16 49:18 54:23     45:12,15,15,19          44:15 55:24 65:7   richard 3:15 7:11
     62:13 69:9 88:11      47:2,7                  105:16               50:3 74:3 112:5
     93:1 96:11          reported 1:21           respecting 20:25       113:6
   regional 6:20         reporter 2:18 9:14      respond 24:8         richard.esterkin
   regular 87:4            39:23 57:1,4 84:8       64:15                3:18
   regulatory 96:10        84:9 116:1            response 22:6        rig 104:10
   relate 95:8           reporter's 54:12          23:22 39:22 87:7   right 9:2 11:5,10
   related 42:21         reports 29:10,14          103:25               12:25 16:8,9,14
     46:19 85:17           30:7,8 31:4,7         responsibilities       17:13,21,22 22:24
   relationship 15:12      37:19                   28:7                 24:6 25:21 26:12
     17:17 18:20 19:18   representatives         responsibility         29:23 33:20 36:17
     23:20 36:22 69:9      62:12,16 87:9           27:24,25 29:4,4      42:4,24 43:4 44:8
     76:12,15 89:9         90:19 103:1           responsible 22:11      45:1,19 46:3
   relative 116:16       represents 43:11          28:19                47:24 49:23 52:7
   reliable 66:20          43:14                 responsive 22:23       55:17,19 57:20
   relief 64:3           request 9:6 21:25       restatement 57:24      62:3 63:19 65:11
   remains 53:1            22:21 23:23 24:8      restriction 8:17       66:6 68:4,22 69:2
   remember 19:20          56:6 87:8 103:25      restrictions 7:16      70:9 71:15 72:3,6
     20:3 44:8 51:13       112:15,25 113:13      restructure 78:6       72:13,19 73:1,3,22
     53:12,21,22 54:6      113:14                restructuring 35:6     73:23 75:12 77:14
     90:25               requested 105:9           36:15 76:20          78:1 79:3,11,14
   remote 7:15 64:17       112:15 116:14           105:24               80:15 82:16 86:3
   render 75:15,18       requests 22:24          result 7:16 22:5       87:6 88:5,10
   rendered 82:9           113:1                   34:6 112:1           89:22 92:11,25
     85:19               require 69:24           resumed 89:14          94:6,10 95:13
   rent 47:16 77:16        70:10 73:11,20,24     retain 96:8,17,17      96:22 98:12,18,20
     77:23                 103:9 104:8,14        retained 87:25         99:14 100:2,13
   rental 77:16            106:13                  88:1                 101:11 102:5,10
   reorg 56:13 58:1      required 52:5 70:6      revealing 12:1,12      102:24 106:16
   reorganization 5:9      71:1                  revenue 12:4           107:7,19,20,22
     5:17 37:24 38:10                              69:17 71:1 72:4      109:15 111:4,18

                                                                                  Page 17
                                  Veritext Legal Solutions
                                  Exhibit 2 - page 305
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                         Main Document   Page 306 of 457
  [right - signature]

     113:7,21              14:25 22:1 27:3,8     sec 81:18             services 74:20
   rmr 1:22 116:23         27:10,14,18,23        second 13:12 32:8       75:15,22 80:11
   rob 92:19               30:4 31:12,15,20        38:22 96:20           82:8,9 83:13
   robert 93:6             36:19,19,21,21,24     secondly 26:7           85:17,19,25 87:15
   role 29:13 39:13        36:25 37:11,11,14     section 39:19           87:20 89:24,24
   rolling 96:21           37:15,16 38:18          45:15                 90:3,6,11 93:2
   room 7:19 8:2           39:11 46:3 47:24      secured 36:2            94:12 102:9 103:2
   rough 14:14 17:20       48:2,16 49:5 50:8       57:18               set 37:3,9 106:14
     106:12,16,24          50:13,25 51:20        secureds 72:25          116:4
   roughly 12:15           59:7 60:21,24         see 28:23 32:20       seven 34:14
     13:16 91:17 100:4     61:2,6,12 62:13         33:4 38:6,7 42:5    share 32:10
     102:2                 65:22 67:1,15           45:25 46:7 47:10    shareholder
   route 101:20            69:9,10 71:6            52:16 55:1,4 80:2     107:20
     102:6 104:9           74:13,18,19 75:13       81:22 82:22 83:16   shareholders
   routes 80:21 81:1       75:15,18 76:6,11        85:21 88:18 94:7      107:11
     81:1,5,10,11 82:3     77:15 78:22 79:5      seeing 44:8,16,22     sheet 58:15,23,24
     82:11,14,14 86:23     79:6,15,19,21 80:4      88:7                  59:7
     86:25 89:20 93:5      80:10,17,21 81:4      seeking 29:5          sheets 60:1,5
     99:18,24 100:3,7      82:8,20 85:24         seen 43:20,22,24      sheikh 19:14
     101:4                 87:7,14,15,19           44:1 54:25 98:2       22:16,18 23:4,6,10
   rows 36:1,3,6           89:20 90:6,10         send 89:17 93:17        23:22 24:11,22
   rsp 6:17                93:1 94:12 96:8         112:9 113:7,8,9       25:4,7 26:5,9 28:5
   run 14:15,23 15:4       96:17 98:7 101:6      sends 93:21             28:8,19 101:10
     18:16,19 20:6         101:17 104:4          senior 72:8             103:21 105:4
     29:16 89:20           105:20 108:13         sense 14:16 41:5        112:20
   running 80:21           109:18 110:11,14        71:16 76:25 79:24   short 8:23
     86:23,25 100:2        111:5                   97:10 109:7,17      shorthand 2:18
   ryan 1:22 2:18        scoobur 36:19,21          110:7,14              116:1,7
     116:23                37:2,14,17            sent 15:17 17:6       shortly 55:20
             s           scope 70:25               35:8,17,17 97:8     show 26:11 32:6
                         scorecards 62:6           103:13                37:22 74:16 95:2
   sat 62:5
                           98:2                  sentence 85:15        showing 33:7
   satisfy 97:2 98:5
                         scotch 42:3             separate 37:15        shows 45:23 46:5
   saw 20:15 34:9
                         scott 19:14,23            68:10               shying 92:3
   saying 8:17 34:15
                           22:15,16 48:18        series 6:7,11,16      sic 51:12 85:18
     68:22 97:16
                           97:19 98:25           served 21:25            103:3
   says 14:20 33:13
                         scott's 51:4              112:16              side 28:9 95:24,24
     41:15 82:20 83:12
                         screwed 36:6            service 6:13,20       sign 53:15 103:14
     85:15 93:18
                         search 79:15,21           75:18 83:12,14        104:6,7 109:13
   scoobeez 1:6 2:6
                           97:9                    85:16 87:25 89:6    signature 116:22
     3:3 6:8,9,9,12,14
     6:14,17,18,18 8:8

                                                                                   Page 18
                                   Veritext Legal Solutions
                                  Exhibit 2 - page 306
                                        866 299-5127
Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                          Main Document   Page 307 of 457
  [signed - sufficient]

   signed 55:2 94:15      social 7:16             specified 83:18        statements 7:24
     94:15 104:3          solicit 90:19           speculate 16:12          30:18 58:12,13,17
   significantly 51:25    somebody 96:24          speculation 16:2       states 1:1 2:1 55:2
   signing 113:25           100:23                  16:13,24 49:2,7,12   status 92:4
   similar 82:14          soon 61:7 94:22           62:8 63:3 64:5,23    stay 61:7,12 64:4
     104:5                sorry 30:20 39:22         65:3,13 66:1 67:7      110:4
   simon 3:5 11:22          42:6,7,7 44:2 49:8      72:15 99:21,25       stick 88:2
     11:25 12:10,24         60:9,10 75:24           100:8 109:20         stipulation 5:22
     13:1,17 15:24          76:5 79:8 80:15       speculative 64:21        32:18 33:2 65:8
     23:1 25:14,21          83:25 84:7 98:8         64:25 65:12,14,24      68:6 113:24
     26:15,22 38:20         104:23 110:22           66:5,12              stipulations 31:16
     41:17,20 48:12       sort 14:14 44:6         spend 31:21              31:19
     49:2,7,10,25 50:2      46:22 48:5 67:23      spilled 78:16          stone 106:15
     53:16 54:2 56:22       69:24 70:12 78:25     spills 84:2            stonewalled 97:21
     56:24 57:2,3,9,11      86:12 92:6 93:9       split 28:12            stop 76:9
     62:8 63:3,24 64:5      93:17,20 95:4,17      spoke 13:17 103:5      stopped 38:21
     64:23 65:13,15         95:18 97:1 104:9      spreadsheet 18:15        60:14 78:24 79:6
     66:1,13,15 67:7        104:11 106:1            18:18 20:9,11,19       102:1,8 105:4
     72:12,15 74:3,8        108:15                  21:3 24:12 25:8      store 78:9
     94:5,9 99:21,25      sought 64:3               36:4                 story 29:3
     100:8,14 104:21      sound 65:17             sps 96:23              strategic 28:12
     104:24 105:2,7,10    sounded 25:23           stages 98:25           streams 69:17
     109:20,25 111:19     sounds 79:3 102:4       stall 92:6             street 4:5
     112:2,5,12 113:3     source 9:7,8            stalling 93:9          strictly 99:13
     113:11,17,24         south 3:16 4:5          standards 97:3,5       strike 15:10 60:25
   simple 77:25           speak 10:12 48:24       start 80:19 94:22      string 92:17
     78:11                  59:17 97:19             95:13 99:1           structurally 72:8
   simply 98:8              104:16 110:6          started 60:14          structure 77:12
   single 65:1            speaking 66:14,19         75:10,12 78:2          110:2
   sir 75:12                68:1 89:3               80:17,24 93:8        stuck 99:12
   sitting 17:19 37:6     speaks 45:15              94:17 96:18,21       stuff 15:17 95:12
     50:6 111:10            58:24 59:11             101:1                  95:23 99:4 110:17
   six 67:5 89:8 99:20    specific 13:9 31:25     starting 9:20          subject 6:7,12,16
     100:10                 33:15 47:6 48:4         10:14 58:22            13:1
   size 96:25               70:2 71:13 94:23      starts 33:2,4 59:1     submits 29:21
   slow 96:21 100:16        108:11 112:19         state 115:8 116:2      subscribed 116:18
   slowly 80:24           specifically 53:21      statement 44:9,12      subsequent 60:1
   small 6:21 36:4          53:22 56:5,12           51:16 58:5,10,10     substance 36:10
     71:2 101:3 106:4       70:18                   58:14 59:10,15,16    sudden 92:5 97:16
   smaller 76:22          specifics 69:25           59:21,25 68:2        sufficient 14:25
                            71:10,11                77:5                   41:14 110:12

                                                                                    Page 19
                                    Veritext Legal Solutions
                                   Exhibit 2 - page 307
                                         866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                         Main Document   Page 308 of 457
  [suggesting - today]

   suggesting 63:8       takes 95:1              testified 7:6 23:16   three 36:18,23
   suite 4:12            talk 14:13 15:10          35:5 75:2 89:4,7       37:20 58:5,10,10
   sullivan 4:4            28:23 30:1 51:18        90:16 91:24            58:12 59:12,19,22
   summation 110:15        91:24 92:16 102:8       111:20 112:18          60:5 65:2,8,11
   supervise 22:10         102:24 107:17           113:10,15              76:17 101:20,22
   supervised 45:14      talked 26:20,21         testifying 10:19         101:23,24 103:5
   supplement 10:7         48:24 68:11 69:22       116:6                  103:12
   supplied 103:18         73:18,19 85:5         testimony 9:8         throwing 77:10
     103:20                101:10 102:7            10:18,25 16:25         96:2
   support 5:14 53:6       111:6,7,8 112:7         23:9 26:4,7 52:21   throws 95:4
     53:10,19 55:9,23      113:5                   75:4 78:19,19       tied 36:25 56:2,6
     56:7                talking 14:18,20          79:10 89:10,12      tier 98:1
   supposed 41:10,15       23:7 24:14 78:9         92:1 115:5 116:9    time 8:7,10,10
     42:11 48:2 68:9     talks 31:7              testing 89:5,6           10:12 11:3 27:13
     68:18 86:1          tape 42:4               texas 83:24,25,25        27:18 30:17 35:23
   sure 10:13 23:1       target 28:22 34:25        84:1,1,4,6,12,22       37:5 43:24 44:9
     27:22 28:23 37:8      84:21                 text 8:1 14:4,5          44:13,17,21 46:25
     38:23 48:6,7        targets 65:19           thank 60:19 79:13        55:20 59:11,16
     63:15 77:11,13      technically 11:15         105:10                 60:1 61:21 63:1
     96:6 112:11         telecommunicati...      thing 25:2 65:6          64:20,20 66:11
   surrounding             2:15                    79:12 94:23 95:14      67:20 75:7,11,14
     13:24 17:12         teleconference 3:1        97:14 109:4            76:19 77:8,12
   sustainable 76:21       4:1                   things 40:24 41:2        80:6 81:2 84:15
   sustained 99:22       telephone 79:18           47:23 64:19 93:8       84:19 87:4,21,23
   swap 47:17 87:4       tell 26:12 30:12          97:7 100:18,18         90:1,18,22 91:16
   switch 78:1             32:8 41:6 49:19         103:6 112:7 113:4      91:17,18 95:1,3
   switched 60:16          82:13 98:11,15        think 26:5 32:14         99:18 100:13
     74:7                telling 93:4 103:22       34:20 35:25 36:3       101:14,19 103:6
             t           ten 15:23 16:23           39:1,9,19 42:8         114:3 116:4
                           17:1,7,9,18,20          52:19,23 78:15      timeline 112:1
   table 107:2,5
                           18:1 23:17,19           80:23,25 89:17      times 61:20
   take 7:12 8:23
                           74:4                    93:20 96:6 98:14    tinos 3:9
     13:20 14:19 18:8
                         term 29:20 85:16          100:6 111:7,16      tinos.diamantatos
     18:12 30:12 38:13
                         terminate 61:6,12         113:1                  3:12
     53:12 54:9 70:19
                           62:19,23 63:22        thinking 73:5         title 27:5
     78:4 83:1,8 85:9
                           76:11 79:20           thought 42:7          today 7:12 10:18
     88:5,9 91:1 93:5
                         terminated 61:8           52:18 64:20 91:13      10:25 26:24 47:2
     106:14 107:21
                           62:1,3 80:8             99:5                   50:6 67:17 75:14
   taken 2:14 41:2
                         terms 8:11 28:17        thousand 28:15           79:25 81:11 87:24
     46:2 74:22 78:4
                           29:19 68:8 82:10        41:19                  94:11 111:10,17
     116:3
                           94:14

                                                                                   Page 20
                                  Veritext Legal Solutions
                                  Exhibit 2 - page 308
                                       866 299-5127
Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                         Main Document   Page 309 of 457
  [today's - want]

   today's 11:6 12:7     trying 14:17 24:7         50:6,7,10,11,12     vendor 47:21 51:7
     13:2,22 20:23         29:7 51:13 55:19        51:19 61:10 74:17     51:11
     21:8,17               63:12 64:14 73:4        82:2 83:21 84:3     vendors 50:16,19
   told 22:21 38:20        81:18 95:20 98:18       84:14 85:24 110:3     50:22,24 51:10,12
     57:17 63:21 95:6      111:7 113:5           understood 9:16       verbal 8:2
     95:12 96:9          turn 45:21 52:7           12:6                versus 28:10
   toll 46:11              74:12 82:16 86:3      unequivocally         viable 108:15,22
   tolls 46:14,19        two 13:3,7 15:7           63:21               video 2:15 3:1 4:1
     47:14,16 51:24        19:25 26:21 29:25     uniforms 51:14        videos 24:4
   tom 91:12,14            80:24,25 91:14        unintentionally       view 108:22 109:1
   top 33:10 42:7          97:23,23 104:9          36:6                  109:2
     45:23 88:17,19      type 85:18 86:14        united 1:1 2:1        violate 98:16
     98:1                  86:14                 unsecured 4:9         voice 72:23 107:20
   topic 12:6 13:24      typically 18:10           5:11,19 36:2,9      volume 1:17 2:13
     71:12                 110:5                   42:17 71:25           5:3 79:1 99:16,17
   topics 11:17,20                 u             unsecureds 32:3         104:7 115:11
   toughest 97:3                                   72:4,8,10,24        voskanian 1:14
                         uber 21:22 102:24
   traction 93:7 95:3                            unsure 26:4             2:13 5:3 7:4,10
                           103:2,2,7,8,12
   transaction                                   upload 88:8             16:4 26:20 39:3
                           104:5,9 105:14,17
     105:20 107:17,18                            ups 17:7                41:24 42:2 45:8
                           105:19 106:11,18
   transcribed 116:8                             urgency 79:22,24        57:15 62:11 74:12
                           106:23 108:1,13
   transcript 8:7                                urquhart 4:4            88:11 91:6 94:11
                           108:21 109:12,13
     10:11 115:3                                 use 5:23 32:18          105:13 111:18,20
                           109:19 110:13,24
     116:12,14                                     33:14 77:19 82:8      112:18 113:15
                           111:2,8
   transportation                                  85:18 86:16,19        115:1,10
                         unaware 108:7
     85:17 94:24 95:7                            uses 42:11            voskanian's
                         underneath 33:12
     95:15 96:12 98:19                           utilize 31:15           111:24
                         undersigned 116:1
   trends 67:23                                            v           vsps 98:1
                         understand 8:4,14
   tried 91:24                                                                  w
                           8:25 9:10,12,17       vague 41:17,20
   trigger 46:15
                           10:1,9,16,21 12:14    van 86:19 87:4        w 3:15
   truck 86:12,14,18
                           14:17 27:2 28:4       vans 47:17,17         wacker 3:10
   trucks 77:16,19,23
                           33:18 35:19 39:4        51:14 104:12        wait 9:19,21 10:13
     77:23 104:11
                           39:7 40:3,10 41:9       106:1,6             wal 21:22 90:19
     106:3,10
                           42:19 51:8 61:5       varies 94:1             90:20,23 91:6,11
   true 65:6 66:8
                           61:11 83:4 96:6       variety 112:7           91:24 92:10 111:8
     98:6 115:5 116:9
                           105:1 110:2           various 41:15         want 17:22 24:6
   trust 40:6 68:10
                         understanding             111:19                29:20 53:21 70:20
   trustee 37:21
                           11:8 12:9,18          vehicle 34:22 35:1      74:3 97:24 98:6,8
   try 8:11 9:21
                           36:17 40:8 42:1         85:18 86:10,14,20     103:19 105:8
     25:18 28:24 33:14
                           42:10,14,15 46:9      vehicles 85:23,24       106:14,20 108:23
     65:17
                           47:12 48:21 49:4                              111:14 112:8,23

                                                                                  Page 21
                                   Veritext Legal Solutions
                                  Exhibit 2 - page 309
                                        866 299-5127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 310 of 457
  [want - zoom]

    113:12              wished 76:11              47:11 53:3,9
   wanted 34:25         withdraw 53:17            55:18 58:23 63:12
    77:10 95:21         witness 2:15 3:3          69:6,7 74:5 81:20
   wants 82:8             5:2 10:4,4 11:24        82:23,23 94:9
   ward 91:12,14          12:3,14 32:10,12        96:3,5 103:19
   wasting 63:1           38:4 48:13 49:8         105:3,10 108:18
   way 2:14 11:25         49:13 50:1 54:5,8     year 15:17 55:14
    46:14 49:17 50:7      54:16 56:23,25          59:4,12 60:10
    64:16 70:21 96:2      57:2,10,12 63:7         65:10 99:20
    97:17 100:20          64:24 65:14,16          100:10 102:3
    109:1,2 112:21        66:4,14,19 67:10      years 37:3 59:19
    113:2                 72:13,18 73:2           59:22 60:5 76:17
   wb 1:5,6,7 2:5,6,7     81:18,22 88:7,14      yelp 75:20 76:1
   we've 9:5 11:11        91:7 100:2,10,15        80:3,4,11
    21:18 26:20,20,21     105:3 109:23          yep 15:8 32:25
    67:25 69:12 73:19     110:1 116:18            88:20,21 89:1
    75:10,21 93:14      witness's 26:4,7          92:24
    94:15 99:4 106:24     113:25                yesterday 13:14
    109:3 111:6,8       witnesses 116:5         yoo 4:10
   week 13:9 93:24      wondering 63:14         york 3:6,6
    101:25                64:12                           z
   weekly 94:2          word 58:8 66:6
                                                zero 46:17 78:3,3
   weeks 34:17          words 26:13 82:6
                                                  100:13
   weiss 5:14 29:16     work 30:17 75:21
                                                zeros 82:21
    29:21 30:18,20        77:24,24 78:24
                                                zoom 11:15,17
    35:5 39:10,16         80:4,17 84:1
    44:6 48:22 53:5       97:24 98:3 101:18
    53:19 55:6,7,21     working 77:12
    57:16 63:14 64:15     79:6 94:25 95:2
    85:6                  98:18 101:1
   weiss's 54:8,14,18   works 51:2
    54:23               world 68:1
   went 11:12 21:2      worth 101:4 110:8
    39:9 41:1 79:5      writing 87:2
    85:5                written 70:13
   west 3:10                      y
   wheeled 106:3
                        yeah 15:6 16:10
   whereof 116:18
                          16:10 17:5 22:17
   wide 106:20
                          23:18 26:25 27:21
   willing 71:5
                          32:11 33:19 36:9
    103:14
                          39:21 46:11 47:7

                                                                           Page 22
                                 Veritext Legal Solutions
                                 Exhibit 2 - page 310
                                      866 299-5127
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 311 of 457


                        Federal Rules of Civil Procedure

                                          Rule 30



         (e) Review By the Witness; Changes.

         (1) Review; Statement of Changes. On request by the

         deponent or a party before the deposition is

         completed, the deponent must be allowed 30 days

         after being notified by the officer that the

         transcript or recording is available in which:

         (A) to review the transcript or recording; and

         (B) if there are changes in form or substance, to

         sign a statement listing the changes and the

         reasons for making them.

         (2) Changes Indicated in the Officer's Certificate.

         The officer must note in the certificate prescribed

         by Rule 30(f)(1) whether a review was requested

         and, if so, must attach any changes the deponent

         makes during the 30-day period.




         DISCLAIMER:       THE FOREGOING FEDERAL PROCEDURE RULES

         ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

         THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

         2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

         OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.




                                Exhibit 2 - page 311
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 312 of 457
                    VERITEXT LEGAL SOLUTIONS
          COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

    Veritext Legal Solutions represents that the
    foregoing transcript is a true, correct and complete
    transcript of the colloquies, questions and answers
    as submitted by the court reporter. Veritext Legal
    Solutions further represents that the attached
    exhibits, if any, are true, correct and complete
    documents as submitted by the court reporter and/or
    attorneys in relation to this deposition and that
    the documents were processed in accordance with
    our litigation support and production standards.

    Veritext Legal Solutions is committed to maintaining
    the confidentiality of client and witness information,
    in accordance with the regulations promulgated under
    the Health Insurance Portability and Accountability
    Act (HIPAA), as amended with respect to protected
    health information and the Gramm-Leach-Bliley Act, as
    amended, with respect to Personally Identifiable
    Information (PII). Physical transcripts and exhibits
    are managed under strict facility and personnel access
    controls. Electronic files of documents are stored
    in encrypted form and are transmitted in an encrypted
    fashion to authenticated parties who are permitted to
    access the material. Our data is hosted in a Tier 4
    SSAE 16 certified facility.

    Veritext Legal Solutions complies with all federal and
    State regulations with respect to the provision of
    court reporting services, and maintains its neutrality
    and independence regardless of relationship or the
    financial outcome of any litigation. Veritext requires
    adherence to the foregoing professional and ethical
    standards from all of its subcontractors in their
    independent contractor agreements.

    Inquiries about Veritext Legal Solutions'
    confidentiality and security policies and practices
    should be directed to Veritext's Client Services
    Associates indicated on the cover of this document or
    at www.veritext.com.




                                Exhibit 2 - page 312
Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                        Main Document   Page 313 of 457




                               EXHIBIT 3

                                Exhibit 3 - page 313
 Case 2:19-bk-14989-WB        Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                              Main Document   Page 314 of 457


08:56:04    1                    **UNCERTIFIED ROUGH DRAFT**

            2             This draft is unedited and uncertified and may

            3   contain untranslated stenographic symbols, an occasional

            4   reporter's note, a misspelled proper name and/or

09:28:32    5   nonsensical word combinations.

            6             This is an unedited version of the deposition

            7   transcript and should not be used in place of a

            8   certified copy.     This document should not be duplicated

            9   or sold to other persons or businesses.         This document

09:28:32 10     is not to be relied upon in whole or in part as the

           11   official transcript.     This uncertified rough draft

           12   version has not been reviewed or edited by the certified

           13   shorthand reporter for accuracy.         This unedited

           14   transcript is computer generated and random translations

09:28:32 15     by the computer may be erroneous or different than that

           16   which will appear on the final certified transcript.

           17             Due to the need to correct entries prior to

           18   certification, the use of this draft is only for the

           19   purpose of augmenting counsel's notes and cannot be used

09:28:32 20     to cite in any court proceeding or be distributed to any

           21   other parties.

           22             Acceptance of this draft is an automatic final

           23   copy order.

           24

08:56:04 25                              BRIAN WEISS,




                                      Exhibit 3 - page 314
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 315 of 457




                                                                                      Rough Draft -
1
     09:30:57       1    having been administered an oath, was examined and

                2       testified as follows:

                3

                4                                EXAMINATION

    09:30:58    5       BY MR. ESTERKIN:

                6            Q     Okay.    All right.    Mr. Weiss, are you there?

                7            A     Yes.

                8            Q     And you can hear me just fine with our remote

                9       connection?

    09:31:16 10              A     Yes, I can.

               11            Q     Great.

               12                  Just some preliminary matters to make sure

               13       that we're all on the same page with respect to these

               14       matters.

    09:31:26 15                    We're taking this deposition via remote means

               16       due to the restrictions on social distancing as a result

               17       of the coronavirus epidemic.       I believe all parties have

               18       consented to the taking of the deposition in this

               19       manner.    Because we are not all in the same room, we

    09:31:40 20         cannot all observe everything that happens in each of

               21       the participants' locations.       I would like to caution

               22       you that it is important for -- that you not receive --

               23       I'm sorry -- that it is improper for you to receive any




                                              Exhibit 3 - page 315
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 316 of 457


               24       communications while we are on the record other than

    09:31:55 25         statements that are made on the record.     This includes



                                                                                    Rough Draft -
2
     09:32:00       1    usual receipt or review of text messages, emails or

                2       other communications such as verbal gestures that anyone

                3       in the room with you may make during the deposition.

                4                 Do you understand that?

    09:32:10    5            A    Yes, I do.

                6            Q    Okay.   For the avoidance of that, this does

                7       not mean that counsel cannot assert objections on the

                8       record or that the witness cannot consult with counsel

                9       when we are off the record.     I would like to caution the

    09:32:24 10         witness, however, that we will not go off the record

               11       while there is a question pending because we do not want

               12       anyone to draw an inference that the answer to that

               13       question was provided by anyone other than the witness.

               14                 Do you understand that?

    09:32:37 15              A    Yes, I do.

               16            Q    Okay.   So if you need to -- to take a break

               17       for any reason or need to consult with counsel for any

               18       reason, please let me know that after you finished

               19       answering a pending question, and we can do that before

    09:32:50 20         I ask the next question.

               21                 Do you understand that?




                                            Exhibit 3 - page 316
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                   Main Document   Page 317 of 457


               22            A    Yes, I do.

               23            Q    If you do not understand a question, please

               24       let me know that, and I will repeat or rephrase the

    09:33:01 25         question or we can have the court reporter read the



                                                                                 Rough Draft -
3
     09:33:03       1    question back.

                2                 Do you understand that?

                3            A    Yes.

                4            Q    Please wait until I have finished asking a

    09:33:09    5       question before starting your answer to the question.    I

                6       will try to wait until you have completed your answer to

                7       a question before asking the next question.   If you have

                8       not completed your answer to a question before I start

                9       to ask the next question, please let me know that, and I

    09:33:23 10         will allow -- allow you to complete your answer.

               11                 Do you understand that?

               12            A    Yes.

               13            Q    Sometimes during the course of a deposition a

               14       witness will realize that an answer that the witness

    09:33:35 15         gave to a previous question was incorrect or incomplete.

               16       If that happens during this deposition, please let me

               17       know that and I will allow you to correct or supplement

               18       your prior answer.

               19                 Do you understand that?




                                             Exhibit 3 - page 317
     Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                     Main Document   Page 318 of 457


    09:33:47 20                 A   Yes.

               21               Q   In order that we have a clean transcript, it

               22       is important that only one person speak at a time.        So,

               23       once again, please be sure to wait until I have

               24       completed my question before starting your answer to the

    09:33:59 25         next question.



                                                                                    Rough Draft -
4
     09:34:01       1                Do you understand that?

                2               A   Yes.

                3               Q   Your testimony today is under penalty of

                4       perjury the same as if you were testifying in a court of

    09:34:09    5       law, and it's also the same oath that you took when you

                6       signed your declaration in connection with the debtor's

                7       motion to approve its plan of reorganization in this

                8       case.

                9                   Do you understand that?

    09:34:22 10                 A   Yes.

               11               Q   Are you currently under the influence of any

               12       medication or is there anything else that would prevent

               13       you from providing your best testimony today?

               14               A   No.

    09:34:33 15                 Q   All right.   What did you do to prepare for

               16       today's deposition?

               17               A   I received -- I think it was on Friday -- an




                                              Exhibit 3 - page 318
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                    Main Document   Page 319 of 457


               18       email from Veritext to, one, log in -- create a log-in

               19       for the Exhibit Share, and then, number 2, is to test my

    09:34:51 20         remote connection via their link that was -- I don't

               21       remember the name of it, but it's a test link to make

               22       sure that my system was working, and that's all I did to

               23       prepare.

               24            Q     You did not have any discussion with anybody

    09:35:05 25         regarding the -- today's deposition other than the



                                                                                    Rough Draft -
5
     09:35:08       1    communications with Veritext?

                2            A     No, I did not.

                3            Q     Did you review any documents to prepare for

                4       your deposition today?

    09:35:15    5            A     No, I have not.

                6            Q     Okay.    You're currently serving as the chief

                7       restructuring officer of Scoobeez and its related

                8       debtors, correct?

                9            A     Yes.

    09:35:24 10              Q     And you've been doing that since mid May of

               11       2019, correct?

               12            A     Yes.

               13            Q     I assume you're currently sheltering in place

               14       due to the COVID virus; is that correct?

    09:35:38 15              A     Define "sheltering in place."




                                              Exhibit 3 - page 319
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 320 of 457


               16            Q       Well, you're basically working from home; is

               17       that correct?

               18            A       Generally I've been working from home,

               19       however, today I did go to my office to ensure that we

    09:35:49 20         had good bandwidth and a nice quiet environment.

               21            Q       Okay.   So today you're actually testifying

               22       from your office?

               23            A       Yes, I am.

               24            Q       Okay.   When was the last time you visited

    09:36:01 25         Scoobeez's offices?



                                                                                        Rough Draft -
6
     09:36:03       1            A    It's been some time now.        Several months.

                2            Q       Okay.   And that's due to the COVID situation;

                3       is that correct?

                4            A       Partially.

    09:36:16    5            Q       Why else -- why else have you not visited

                6       Scoobeez' office in the last several months?

                7            A       Because, you know, we are the holiday season.

                8       The business operations are running relatively smoothly.

                9       We've been busy trying to get the plan of reorganization

    09:36:32 10         together.     So that's.

               11            Q       And you've done all of that remotely?

               12            A       Yes.

               13            Q       Have you had any other assignments or -- other




                                               Exhibit 3 - page 320
     Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                     Main Document   Page 321 of 457


               14       than working in conjunction with the Scoobeez case

    09:36:46 15         during the period of time that you've served as the

               16       chief restructuring officer for Scoobeez?

               17               A   If you can clarify that.

               18               Q   Sure you're -- you had -- you work for a

               19       consulting firm, correct?

    09:36:57 20                 A   Yes, I'm the cofounder of a restructuring

               21       firm.

               22               Q   And the name of that firm is what?

               23               A   Force ten partners LLC.

               24               Q   And has force ten partners LLC been retained

    09:37:09 25         in any other matters during the period of time that



                                                                                   Rough Draft -
7
     09:37:11       1    you've been acting as the chief restructuring officer

                2       for Scoobeez?

                3               A   Yes.

                4               Q   How many other matters?

    09:37:17    5               A   Are you referring to force ten or matters that

                6       I am involved with?

                7               Q   Well, I'm -- right now I'm referring to force

                8       10T next question will be the extent of your involvement

                9       in those matters.

    09:37:28 10                 A   Okay.   So with respect to force ten, I mean, I

               11       -- I don't know.     You know, I can go through our time




                                              Exhibit 3 - page 321
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                      Main Document   Page 322 of 457


               12       and billing software and kind of, you know, count the

               13       number of active clients, you know, that we billed for

               14       last month, two months ago, three months ago, et cetera,

    09:37:43 15         but as we sit here today I don't have the -- the answer

               16       for that.

               17            Q       Okay.   Approximately what percentage of your

               18       time during the last three months have you spent on

               19       matters pertaining to Scoobeez?

    09:37:56 20              A       Probably 20 -- 20 to 25 percent.

               21            Q       And what matters, in particular, have you

               22       worked on in the last three months in relationship to

               23       Scoobeez?

               24            A       What matters with respect to Scoobeez in

    09:38:20 25         particular?



                                                                                     Rough Draft -
8
     09:38:21       1            Q    Yes.   What -- what are the subject matters of

                2       -- what's the subject matter of the issues that you've

                3       been working on with respect to Scoobeez over the last

                4       three months?

    09:38:31    5            A       You -- I'm sorry.     Just for clarification

                6       purpose.     You said "issues."     You mean is it more

                7       matters like what have I been doing from a, you know, --

                8       a work standpoint?     I just want to make sure we're clear

                9       on, you know, you know, is issues represent a crisis or




                                               Exhibit 3 - page 322
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                   Main Document   Page 323 of 457


    09:38:47 10         issue represent matters.

               11            Q    I'm trying to find out what you did over the

               12       last three months in relationship to Scoobeez.          Just the

               13       general categories of things that you worked on?

               14            A    Perfect.    Oversight of, you know, co-CEO

    09:39:00 15         George Voskanian and Scott Sheikh.          Working with debtors

               16       counsel on our plan of reorganization and disclosure

               17       statement, overseeing, you know, financial projections

               18       and then overseeing the preparation of cash budgets as

               19       well as reviewing and commenting on cash collateral

    09:39:22 20         various reports.

               21                 Reviewing monthly financial performance.

               22            Q    Have you finished your answer?

               23            A    Yes, I have.

               24            Q    Okay.    All right.    Well, let's start with the

    09:40:00 25         plan of reorganization.



                                                                                       Rough Draft -
9
     09:40:04       1              You said that you worked on the plan of

                2       reorganization.

                3                 Who else worked on the plan of reorganization?

                4            A    It would have been John Simon with Foley

    09:40:15    5       Lardner and then other associates that he has brought

                6       into the case, primarily Shane Moses and I think Tamar

                7       Dolcourt with -- and then on the secured lender side,




                                             Exhibit 3 - page 323
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                   Main Document   Page 324 of 457


                8       I've had communications -- various communications with

                9       Scott Kaufman of Hillair Capital.

 09:40:50 10                 Q    And what about with respect to the committee?

            11               A    We've had -- actually I haven't had -- over

            12          the past couple months I haven't had direct

            13          communication with the committee.

            14               Q    So any communications that occurred with the

 09:41:01 15            committee were done through counsel; is that correct?

            16               A    Yes.

            17               Q    Okay.   And there's currently a cash -- the

            18          current cash collateral budget was filed with a

            19          stipulation on June 4th, correct?

 09:41:26 20                 A    Approximately.

            21               Q    Okay.

            22               A    I don't know the exact date it was filed.

            23               Q    All right.   We'll show you a copy of that

            24          later, and we can pinpoint the date.

 09:41:37 25                      Who worked on the -- the attached to that



                                                                                 Rough Draft -
10
     09:41:41       1    stipulation there was a budget, correct?

                2            A    Yes.

                3            Q    And that budget went from roughly the first

                4       part of June all the way through December 31st, correct?

 09:41:51       5            A    January 1st, I think, yes.




                                            Exhibit 3 - page 324
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                    Main Document   Page 325 of 457


                6            Q     And who prepared that budget?

                7            A     George Voskanian.

                8            Q     The budget that's actually attached to this

                9       stipulation, is that the original budget that

 09:42:12 10            Mr. Voskanian proposed or were there changes in the

            11          budget over time?

            12               A     In that particular budget, I believe there

            13          were, you know, a couple of versions that went -- went

            14          through.

 09:42:27 15                 Q     And those versions were shared back and forth

            16          with hall layer; is that correct?

            17               A     Not through George, but through me, yes.

            18               Q     And who at hell layer did you deal with with

            19          respect to the budget?

 09:42:42 20                 A     Scott Coffman.

            21               Q     And what changes were made to the budget from

            22          the initial draft that was created by Mr. Voskanian to

            23          the final draft that was filed with the court?

            24               A     I don't recall except for, you know, with

 09:43:05 25            respect for professional fees Kaufman and I had



                                                                                  Rough Draft -
11
     09:43:08       1    discussed we had made some a couple of iterations on

                2       those, but from an operations standpoint, I don't

                3       recall.




                                            Exhibit 3 - page 325
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                      Main Document   Page 326 of 457


                4            Q       Okay.   Well let's talk about the professional

 09:43:18       5       fees, then.

                6                    What changes were made with respect to the

                7       professional fees from the original budget prepared by

                8       Mr. Voskanian until the final version filed with the

                9       court?

 09:43:28 10                 A       There were reductions in the fees for debtors

            11          counsel, hell layer's counsel and I believe the

            12          committee.

            13               Q       What was the original amount of the budget for

            14          debtors counsel in the original budget that was prepared

 09:43:55 15            by Mr. Voskanian?

            16               A       I believe it was $50,000 per month.

            17               Q       That was in the original one?

            18               A       Yes.

            19                       MR. ESTERKIN:     And -- all right.      Let's see if

 09:44:17 20            we can actually show you an exhibit.

            21                       THE WITNESS:    Sure.

            22                       MR. ESTERKIN:     Let's see how this works.

            23                       (Exhibit        was marked for identification.)

            24                       MR. ESTERKIN:     All right.      So for the record,

 09:44:40 25            I'm going to mark this document as Exhibit 6.            I had



                                                                                         Rough Draft -
12
     09:44:43       1    planned to show it to you somewhat later in the




                                                Exhibit 3 - page 326
 Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                           Main Document   Page 327 of 457


            2   deposition, and I numbered the exhibits sequentially.

            3   So I'm going to identify this document as Exhibit 6.

            4   It's a copy of the fifth stipulation regarding continued

09:44:58    5   use of cash collateral filed with the bankruptcy court

            6   on June 4th, 2020, as document No. 786.

            7             And everybody should now have that exhibit and

            8   be able to see it.

            9             THE WITNESS:    I don't see it.

09:45:32 10          Q    Have you logged on to the Exhibit Share?

           11        A    I'm in Exhibit Share.

           12             MR. ESTERKIN:     Okay.    Why don't we go off the

           13   record for a minute while we see if we can deal with the

           14   technical issues.

09:45:50 15               (Discussion off the record.)

           16             MR. ESTERKIN:     Why don't we go back on the

           17   record.

           18        Q    So while we were off the record, I think we

           19   were able to solve the technical issue.

09:46:33 20               And Mr. Weiss, you now have the exhibit in

           21   front of you?

           22        A    Yes.

           23        Q    And you're able to review it, correct?

           24        A    Yes.

09:46:39 25          Q    All right.     So if you would turn to -- I'm




                                     Exhibit 3 - page 327
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                    Main Document   Page 328 of 457


                                                                                      Rough Draft -
13
     09:46:43       1    going to refer to the page numbering at the top of the

                2       exhibit where the court's banner appears where it says,

                3       in the second line, main document.

                4                 Do you see that?

 09:46:54       5            A    Yes, I do.

                6            Q    Okay.    If you would turn to page 7 of 14,

                7       please.   Let me know when you've -- you're there.      You

                8       do wear glasses?

                9            A    For reading small font, yes.

 09:47:14 10                 Q    All right.    Do you have that now?

            11               A    Yes, I do.

            12               Q    All right.    And so if you go down about two

            13          thirds of the way down the page, there's a bold print

            14          restructuring cash flows.

 09:47:24 15                      Do you see that?

            16               A    Yes, I do.

            17               Q    All right.    And then the first line in there

            18          is debtor's counsel.

            19                    Do you see that?

 09:47:30 20                 A    Yes.

            21               Q    And we have the luxury of actually having

            22          color showing on the PDFs that we're looking at.     It

            23          shows $50,000 on June 19th, correct?

            24               A    Yes.




                                             Exhibit 3 - page 328
     Case 2:19-bk-14989-WB              Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                        Main Document   Page 329 of 457


 09:47:42 25                   Q       And then another 50,000 on July 27th, correct?



                                                                                       Rough Draft -
14
     09:47:49       1              A    Yes.

                2              Q       All right.   So it's approximately 50,000 a

                3       month; is that correct, at least for these first three

                4       months?

 09:47:56       5              A       For the three months in the forecast period,

                6       yes.

                7              Q       And was that those the original amounts and

                8       the original budget that was proposed by Mr. Voskanian?

                9              A       I believe so.

 09:48:10 10                   Q       Okay.   I think you said that there were some

            11          changes to the budget for the debtors counsel from the

            12          original version prepared by Mr. Voskanian.

            13                         What were the changes, now that you have this

            14          in front of you?       And you can certainly refer to the

 09:48:24 15            next page, if you'd like, which picks up the months

            16          through the end of the year?

            17                 A       Sure.   Based on my recollection, the fees for

            18          debtors counsel in the -- you know, the period ending

            19          September 18th and forward were reduced from $50,000 a

 09:48:44 20            month to $25,000 per month.

            21                 Q       And what was the -- do you recall any

            22          discussions as to the rationale for that reduction?




                                                 Exhibit 3 - page 329
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                      Main Document   Page 330 of 457


            23               A       That was a discussion I had with Scott Coffman

            24          with Hillair Capital.

 09:49:02 25                 Q       And what was the substance of that discussion?



                                                                                     Rough Draft -
15
     09:49:05       1            A    That, based on, you know, the plan hopefully

                2       being confirmed in July, that subsequent to that time

                3       period there would be a little bit of clean-up work and

                4       then the case would hopefully be, you know, winding down

 09:49:21       5       from a legal fees perspective.         So as a result, the

                6       professional fees were reduced beginning in September

                7       forward to account for the hopefully reduced time that's

                8       going to be spent by debtors counsel in the case.

                9            Q       Okay.   And then if we can look at about --

 09:49:46 10            what is it?     -- further down towards the bottom of the

            11          restructuring cash flows section of the budget, there is

            12          a line item for committee counsel.

            13                       Do you see that?

            14               A       Yes, I do.

 09:49:59 15                 Q       And the amounts in that budget -- were those

            16          the amounts -- excuse me -- the amounts in that line

            17          item, were those the amounts that were originally

            18          proposed by Mr. Voskanian?

            19               A       Well, they would have been in the budget,

 09:50:12 20            which I gave him a template of, but the original




                                               Exhibit 3 - page 330
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                   Main Document   Page 331 of 457


            21          amounts, I believe, were $12,500 for the first two

            22          months, which were reduced now to the 10,000.

            23               Q    And what about in the month -- as I'm looking

            24          at it starting on August 21st, the committee council

 09:50:38 25            fees budget is reduced to $5,000 a month, and then that



                                                                                 Rough Draft -
16
     09:50:44       1    continues through the end of the period covered by the

                2       budget.

                3                 Were those the original amounts proposed by

                4       Mr. Voskanian?

 09:50:52       5            A    Remember, I think I just said that I gave him

                6       a budget with these numbers, and then after discussions

                7       with Kaufman, we reduced these numbers -- reduced the

                8       original numbers.   So the original numbers would have

                9       been, I believe, -- again, this is just my recollection,

 09:51:08 10            and this is, you know, a little time ago, so -- but it

            11          was 12,500 per month that then got reduced to 10,000 per

            12          month for the first two months of the forecast period,

            13          then $5,000 per month thereafter.

            14               Q    So the original budget was 12,500 through the

 09:51:29 15            entire period of the budget; is that correct?

            16               A    I believe so.

            17               Q    All right.   Did you have any discussions with

            18          anybody at debtors counsel regarding the reduction in




                                            Exhibit 3 - page 331
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                      Main Document   Page 332 of 457


            19          the budget?

 09:51:44 20                         MR. SIMON:   Objection.     Attorney-client

            21          privileged.

            22          BY MR. ESTERKIN:

            23                 Q     You can answer the question?

            24                 A     John, can I answer the question?

 09:51:51 25                         MR. SIMON:   You can answer the question.



                                                                                         Rough Draft -
17
     09:51:53       1                 THE WITNESS:   Yes, I did.      I had discussions

                2       with Mr. Simon regarding the amounts set forth in the

                3       budget, both the original $50,000 that was originally in

                4       the budget and then the reduced amounts.

 09:52:04       5       BY MR. ESTERKIN:

                6              Q     And did debtors counsel indicate to you that

                7       the budgeted amount would be sufficient to pay their

                8       fees during the period of time covered by the budget

                9       and?

 09:52:14 10                         MR. SIMON:   Objection.     Attorney-client

            11          privilege.

            12                       MR. ESTERKIN:   Excuse me.      Let me finish the

            13          question, John, before you object.

            14                 Q     Did debtors counsel indicate that the 50,000

 09:52:21 15            -- that the original amount set forth in the budget

            16          would be sufficient to pay their fees that they believed




                                              Exhibit 3 - page 332
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                   Main Document   Page 333 of 457


            17          they would incur during the period of the budget?

            18               A    We didn't have discussions with respect to

            19          whether they were sufficient to cover the costs that

 09:52:35 20            were being incurred.

            21               Q    I'm sorry.   I just didn't hear your answer.

            22          If the court reporter can read it back or you can repeat

            23          it, if you want to repeat it?

            24               A    Could the court reporter repeat it back,

 09:52:46 25            please.



                                                                                 Rough Draft -
18
     09:52:47       1              MR. ESTERKIN:     Sure.

                2                 (Record read by the reporter as follows:

                3                      "ANSWER:    We didn't have discussions

                4                 with respect to whether they were

 09:53:05       5                 sufficient to cover the costs that were

                6                 being incurred.")

                7       BY MR. ESTERKIN:

                8            Q    So just to be clear, it's your testimony that

                9       this budget was prepared -- even though this budget was

 09:53:19 10            prepared, which estimated debtors counsels fees, you did

            11          not have discussion with debtors counsel regarding

            12          whether the estimated fees would be sufficient to pay

            13          the actual fees?

            14               A    That is correct.




                                           Exhibit 3 - page 333
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                      Main Document   Page 334 of 457


 09:53:31 15                         MR. SIMON:     Objection.      Attorney-client

            16          privileged.

            17                       MR. ESTERKIN:      Well, to the extent there is a

            18          privilege, it's been waived by his answer to the last

            19          question.

 09:53:41 20                         MR. ESTERKIN:      Please.

            21                       MR. SIMON:     I objected to the last question.

            22                       MR. ESTERKIN:      You didn't instruct him not to

            23          answer and he did answer and, therefore, there's been a

            24          waiver.

 09:53:46 25                 Q       Please answer the question.



                                                                                       Rough Draft -
19
     09:53:50       1            A    John, may I answer the question?

                2                    MR. SIMON:     You can answer the question.

                3                    THE WITNESS:     So -- and these fees are not

                4       necessarily meant to cover the actual costs, but they're

 09:54:05       5       the amounts set forth in the budget repaid basis.

                6                    MR. ESTERKIN:      And do you have an estimate as

                7       to what the actual fees will be during the period

                8       covered by the budget?

                9            A       I do not.

 09:54:15 10                 Q       Did debtors counsel provide you with an

            11          estimate of the fees that they believed they would incur

            12          during the period covered by this budget?




                                                 Exhibit 3 - page 334
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 335 of 457


            13               A    No, they did not.

            14               Q    Did you have any conversations or strike that.

 09:54:38 15                      To your knowledge were there any conversations

            16          with committee counsel regarding whether or not the

            17          amount set forth in the budget would be adequate to

            18          cover committee counsel's fees during the period covered

            19          by the budget?

 09:54:51 20                 A    I have not had discussions with the committee,

            21          and I don't know what discussions my counsel had with

            22          committee counsel.

            23                    MR. ESTERKIN:      Okay.    Let's see if I can

            24          actually mark another exhibit for you.

 09:55:29 25                      (Exhibit        was marked for identification.)



                                                                                    Rough Draft -
20
     09:55:30       1              MR. ESTERKIN:      Let's mark, as Exhibit 1 -- let

                2       me make sure I've got the right document here -- yeah.

                3       We'll mark, as Exhibit 1, a copy of the first amended

                4       chapter 11 joint plan of reorganization, as proposed by

 09:55:51       5       the debtors he'll layer and the official committee of

                6       unsecured creditors.     It was filed in the bankruptcy

                7       case as document 754 on April 28, 2020.

                8            Q    And, Mr. Weiss, you can go ahead and open that

                9       document, assuming?

 09:56:13 10                 A    I have the document open.




                                              Exhibit 3 - page 335
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                      Main Document   Page 336 of 457


            11               Q       Great all right so I'm going to ask you a

            12          series of questions about the plan, and at any time

            13          during the course of the questioning about -- about the

            14          plan, if you feel a need to look at the plan, feel free

 09:56:27 15            to do so.     And during the course of these questions, I

            16          may direct you to specific plan provisions as well.

            17                       Do you understand that?

            18               A       Yes.

            19               Q       Great.

 09:56:38 20                         Okay.    So I believe that you testified that

            21          you were involved in the negotiating the plan, correct?

            22               A       Yes.

            23               Q       And would you characterize your role as the

            24          lead negotiator on behalf of Scoobeez?

 09:56:54 25                 A       Yes.



                                                                                     Rough Draft -
21
     09:56:55       1            Q    And who was the lead -- and Mr. -- I believe

                2       you said Mr. Coughman was the lead negotiator from a

                3       business perspective on behalf of hell layer; is that

                4       correct?

 09:57:06       5            A       Yes.

                6            Q       And to your knowledge, who is the lead

                7       negotiator on behalf of the committee?

                8            A       I have not had interactions with the committee




                                                Exhibit 3 - page 336
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                    Main Document   Page 337 of 457


                9       members themselves.      So I don't know.

 09:57:21 10                 Q     Okay.   If you go to -- I think it's probably

            11          the last page of this document before you get to the

            12          exhibit.   There's what appears to be your signature.

            13                     You signed this plan, correct?

            14               A     Yes, I did.

 09:57:36 15                 Q     And when you signed it, you had an

            16          understanding of what the plan meant, correct?

            17               A     Yes.

            18               Q     And what was intended by the plan, correct?

            19               A     Yes.

 09:57:54 20                 Q     All right.     If you would turn to page 22 of 69

            21          in the plan.

            22               A     Is that 22 based on the court stamp page

            23          number or the footer page number?

            24               Q     The court stamp number.           I'm going to

 09:58:09 25            consistently use court stamp numbers when I direct you



                                                                                      Rough Draft -
22
     09:58:13       1    to a particular page of a document that's been filed

                2       with the court.

                3            A     I'm just trying to make sure we're clear.

                4            Q     Yeah.   No.    That's fine.        I understand.

 09:58:23       5                  MR. SIMON:     Which page, Richard?

                6                  MR. ESTERKIN:     Twenty -- I'm sorry.




                                              Exhibit 3 - page 337
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07            Desc
                                   Main Document   Page 338 of 457


                7       Twenty-two of 69.

                8            Q    Mr. Weiss, let me know when you're there.

                9            A    I'm here.

 09:58:50 10                 Q    Okay.     Great.   The third line down there's a

            11          sentence that reads as follows:         On or before May 28,

            12          2020, the debt or shall file for court approval a

            13          proposed cash collateral budget for the period from June

            14          5, 2020, through December 31, 2020, provided all parties

 09:59:09 15            rights are reserved as to such budget, period.

            16                    Do you see that?

            17               A    Yes.

            18               Q    That in fact did not occur; is it correct?

            19               A    You mean the actual date of the filing of the

 09:59:25 20            budget?

            21               Q    Correct.

            22               A    Or are you referring to the cash collateral

            23          budget from the period June 5th to December 31st?

            24               Q    This sentence indicates that the proposed cash

 09:59:35 25            collateral budget for the period from June 5, 2020,



                                                                                        Rough Draft -
23
     09:59:39       1    through December 31, 2020, was supposed to be filed on

                2       or before May 28th, correct?

                3            A    Well, there's two conditions here, right.            One

                4       is a budget filed on or before May 28th, and the other




                                              Exhibit 3 - page 338
     Case 2:19-bk-14989-WB              Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                        Main Document   Page 339 of 457


 09:59:52       5       is a budget for the period from June 5th to December

                6       31st.       So if you can -- if you could please clarify for

                7       me which condition you would like me to refer to first.

                8               Q      Was the budget timely filed?

                9               A      In accordance with this May 28th date, no.

 10:00:09 10                    Q      So the debtor defaulted under the plan prior

            11          to the time?

            12                         MR. SIMON:     Objection.

            13          BY MR. ESTERKIN:

            14                  Q      The?

 10:00:16 15                           MR. SIMON:     Calls for a legal conclusion.

            16          BY MR. ESTERKIN:

            17                  Q      Prior to the time that the plan even came up

            18          for confirmation, correct?

            19                         MR. SIMON:     Objection.   Calls for a legal

 10:00:22 20            conclusion.

            21          BY MR. ESTERKIN:

            22                  Q      You can answer?

            23                         MR. SIMON:     Objection.   Vague.   Ambiguous.

            24          Objection.      Misleading.

 10:00:34 25                           THE WITNESS:     I have not received a default



                                                                                         Rough Draft -
24
     10:00:36       1    notice from anybody with respect to not filing the cash

                2       collateral budget by this date.




                                                Exhibit 3 - page 339
     Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                              Main Document   Page 340 of 457


             3   BY MR. ESTERKIN:

             4           Q   All right.   So let's switch topics for a

 10:00:55    5   moment.

             6               Under the terms of the plan, there's something

             7   called the estate cash payment, correct?

             8           A   Yes.

             9           Q   And that's a million $500,000, correct?

 10:01:07 10             A   Yes.

            11           Q   And that's supposed to be paid into -- I'll

            12   call it a trust account for the benefit of the creditor

            13   trust to be formed under the plan, correct?

            14           A   Yes.

 10:01:19 15             Q   And that's supposed to be paid to the -- in

            16   this trust account on the confirmation date, that is the

            17   date is plan is confirmed, correct?

            18           A   Yes.

            19           Q   And under the terms of the plan -- or strike

 10:01:33 20     that.

            21               The plan prescribes the ultimate disposition

            22   of those funds, correct?

            23           A   Yes.

            24           Q   And one of the things that those funds are

 10:01:48 25     supposed to pay are unpaid counsel fees in excess of the



                                                                            Rough Draft -
25




                                      Exhibit 3 - page 340
 Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                                Main Document   Page 341 of 457


 10:01:52       1    budget, correct?

            2            A     Yeah, debtors counsel, committee counsel, hell

            3       layer counsel, correct.

            4            Q     It's all three?

10:02:12    5            A     Yes.

            6            Q     And the budget that's being referred to here

            7       are the cumulative cash collateral budgets from the

            8       beginning of the case through the December 31st budget

            9       that we looked at a few minutes ago, correct?

10:02:39 10              A     I'm sorry.   I -- I didn't understand that.

           11            Q     Sure.   The -- the -- the fees in excess of

           12       budget that the million $500,000 is supposed to pay,

           13       that would be the cumulative fees in excess of the

           14       amounts in all of the cash collateral budgets from the

10:02:58 15         beginning of the case through the end of the case,

           16       correct?

           17            A     If I could state it a different way, it's the

           18       -- just to make sure that we all understand -- this is

           19       the amount of unpaid fees through the end of the case,

10:03:17 20         would be paid from this $1.5 million.

           21            Q     And the fees that are to be -- so let's make

           22       sure that we understand each other.

           23                  From the beginning of the case to the end of

           24       the case, let's just take debtors counsel as an example.

10:03:36 25         Debtors counsel will have earned fees of X.




                                         Exhibit 3 - page 341
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                   Main Document   Page 342 of 457




                                                                                   Rough Draft -
26
     10:03:40       1              Do you understand what I'm -- what I'm saying?

                2            A    Yes.

                3            Q    And during the course of the case, there were

                4       cash collateral budgets that permitted Scoobeez to pay

 10:03:49       5       its counsel fees at least in part, correct?

                6            A    Yes.

                7            Q    And let's just call that the cumulative amount

                8       in those budgets Y.

                9                 Do you understand that?

 10:04:02 10                 A    Yes.

            11               Q    And so the amount that is supposed to be paid

            12          out of the million five for debtors counsel would be X

            13          minus Y, correct?

            14               A    No.

 10:04:14 15                 Q    I'm sorry no?

            16               A    No.

            17               Q    Okay.     Perhaps, then, you can explain to me

            18          what fees the million five is supposed to pay.

            19               A    Sure.     It's supposed to pay the un-- unpaid

 10:04:28 20            fees of the debtor, the committee and hell layer's

            21          counsel, not just debtors counsel.

            22               Q    Correct.    But I was trying to get to the

            23          amount that would be paid on account of debtors counsel




                                              Exhibit 3 - page 342
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 343 of 457


            24          as distinguished from the other three.           I understand --

 10:04:46 25            I'm sorry.    The other two, so that we would understand



                                                                                        Rough Draft -
27
     10:04:50       1    exactly what the million five was supposed to cover.

                2                    So it covers the fees throughout the course of

                3       the case less the amounts that are paid during the

                4       course of the case pursuant to the cash collateral

 10:05:04       5       budgets, correct?

                6            A       Yes.

                7            Q       And that would be true for Hillair, the

                8       debtors counsel and the committee counsel, correct?

                9            A       Collectively, yes.

 10:05:16 10                 Q       I'm sorry.   I didn't hear the first part of

            11          your answer again.

            12               A       Collectively, yes.

            13               Q       Thank you.   I didn't hear the "collectively."

            14                       Okay.   As I read the plan, the million five is

 10:05:39 15            also supposed to pay any accrued and unpaid

            16          administrative claims through December 31st, 2020; is

            17          that correct.

            18               A       Could you take me to the section of the plan

            19          that deals with that, please.

 10:05:53 20                 Q       Sure.   You'll have to give me a minute because

            21          my notes only have the section.          Okay.   Yeah, if you




                                               Exhibit 3 - page 343
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                      Main Document   Page 344 of 457


            22          turn to page 21 of 69.

            23               A       Okay.

            24               Q       And in section three, administrative expenses

 10:06:53 25            -- do you see that?



                                                                                    Rough Draft -
28
     10:06:54       1            A    Yes.

                2            Q       And why don't you just -- the sentence is

                3       really long.     So why don't you just read the beginning

                4       of that paragraph rather than my reading the entire

 10:07:04       5       thing into the record.       Let me know when you've read

                6       enough of that so you can answer my question.

                7            A       Okay.

                8                    (Pause.)

                9            A       Okay.   I've read this.

 10:08:11 10                 Q       Okay.   So it starts off by saying:   The

            11          creditor trustee shall pay to the holder of each alotted

            12          administrative expense claim, et cetera.

            13                       So the -- the only money that the trust -- the

            14          creditor trust is getting, at least initially, is the

 10:08:23 15            million and a half dollars from the estate cash payment,

            16          correct?

            17               A       That's correct.

            18               Q       So was it anticipated that the creditor

            19          trustee would pay -- let me back up.




                                                Exhibit 3 - page 344
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 345 of 457


 10:08:34 20                         And so the administrative expense claims are

            21          to be paid on the effective date, correct, or when

            22          they're allowed, correct?

            23               A       Yes, when allowed.

            24                       MR. SIMON:     Objection.      Calls for a legal

 10:08:45 25            conclusion.



                                                                                        Rough Draft -
29
     10:08:48       1                 You can answer.

                2                    THE WITNESS:     When allowed.

                3       BY MR. ESTERKIN:

                4            Q       And so it was anticipated, was it not, that

 10:08:55       5       the million and a half would be used to pay

                6       administrative claims?

                7            A       Are you -- is that a question?

                8            Q       Yes.    The million and a half dollars of the

                9       estate cash payment was also to be utilized to pay

 10:09:14 10            administrative claims, correct?

            11               A       Yeah, the professionally -- the professional

            12          fees, yes.

            13               Q       Well, it doesn't -- this says allowed

            14          administrative expense claim.           We can go through the

 10:09:27 15            definitions.        That's not limited to professional fees,

            16          is it?

            17               A       Let's go up to -- up to the definition.




                                                 Exhibit 3 - page 345
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 346 of 457


            18               Q    Sure.     Definition one.      Administrative expense

            19          claim means any cost or expense to administration of the

 10:09:58 20            chapter 11 cases.     It's not limited to professional

            21          fees, correct?    And just for the record that is at

            22          section 2A1 of the plan.

            23                    MR. SIMON:     Objection.      Calls for a legal

            24          conclusion.

 10:10:26 25                      THE WITNESS:     My understanding was that the



                                                                                      Rough Draft -
30
     10:10:28       1    professional fees get paid from the $1.5 million estate

                2       cash payment, and then the other creditor post petition

                3       creditor would be paid from, you know, cash on hand and,

                4       you know, in the ordinary course of business as the

 10:10:43       5       bills become due.

                6       BY MR. ESTERKIN:

                7            Q    All right.     Well you signed this document.

                8                 Having now looked at the definition of

                9       administrative expense claims, do you think that this

 10:11:03 10            document is -- accords with your understanding as you

            11          just related it on the record?

            12                    MR. SIMON:     Objection.      Calls for a legal

            13          conclusion.

            14                    THE WITNESS:     Well, if I read, you know, going

 10:11:15 15            back to page 21, that, you know, it deals with




                                              Exhibit 3 - page 346
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                      Main Document   Page 347 of 457


            16          administrative expense claims with the exception of

            17          monthly interim or final allowed non-Hillair

            18          professional fee claims which shall be paid under the

            19          quarter proof cash filed budgets or cash payment shall

 10:11:39 20            be paid in the ordinary course of business from cash on

            21          hand and cash flow based on the contractual terms with

            22          each respective vendor or in the case of payroll

            23          obligation, when the obligation becomes due and payable

            24          and as required for confirmation and effectiveness of

 10:12:00 25            the plan.



                                                                                          Rough Draft -
31
     10:12:04       1                 Based on that language, the plan is accurately

                2       -- it's accurate.

                3       BY MR. ESTERKIN:

                4            Q       Well, what does the language -- well, the

 10:12:21       5       beginning of this section on administrative expenses

                6       said the creditor trustee shall pay the administrative

                7       claims, doesn't it?

                8                    MR. SIMON:     Objection.      The document speaks

                9       for itself.     Objection.      Calls for a legal conclusion

 10:12:36 10            objection.    Asked and answered.

            11          BY MR. ESTERKIN:

            12               Q       Go ahead.    You can answer the question.

            13               A       Based on my reading of the plan and this




                                                 Exhibit 3 - page 347
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                      Main Document   Page 348 of 457


            14          section, the plan is accurate.

 10:12:55 15                 Q     So it's your testimony that the only

            16          administrative expenses that are supposed to be paid out

            17          of the million five estate cash payment are the

            18          professional fees in excess of those paid under the

            19          budget, correct?

 10:13:10 20                 A     Yes.

            21                     MR. SIMON:     Objection.     Calls for a legal

            22          conclusion.

            23                     You can answer.

            24                     THE WITNESS:     That's my understanding, yes.

 10:13:23 25                       MR. ESTERKIN:     Let's go off the record for a



                                                                                       Rough Draft -
32
     10:13:24       1    moment.

                2                  (Discussion off the record.)

                3                  MR. ESTERKIN:     Okay.     We can go back on the

                4       record.

 10:14:40       5            Q     All right.     Mr. Weiss, let's talk for a moment

                6       about priority tax claims.

                7                  Do you have an understanding as to the source

                8       of the funds that are supposed to be utilized to pay

                9       priority tax claims under the plan?

 10:14:52 10                 A     Yes.

            11               Q     And what's your understanding in that regard?




                                              Exhibit 3 - page 348
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 349 of 457


            12               A    That there aren't any priority tax claims.

            13                    MR. ESTERKIN:      Okay.    I'm going to mark

            14          another document as an exhibit.

 10:15:24 15                      (Exhibit        was marked for identification.)

            16                    MR. ESTERKIN:      Let's mark as Exhibit 2 a

            17          priority tax claim.    It's claim number 4, filed by the

            18          Franchise Tax Board.

            19               Q    Let me know when you have that.

 10:16:08 20                 A    I have it.

            21               Q    All right.     Have you -- were you aware that

            22          this claim had been filed?

            23               A    Give me one second to review it.

            24               Q    Sure.

 10:16:32 25                 A    I was not aware this was filed.



                                                                                    Rough Draft -
33
     10:16:50       1              MR. ESTERKIN:      I'm going to show you another

                2       exhibit in a second.     I'm waiting for my computer.

                3                 (Exhibit        was marked for identification.)

                4                 MR. ESTERKIN:      Let's mark as Exhibit 3 a

 10:17:09       5       priority tax claim filed by the department of the

                6       treasury, Internal Revenue Service.

                7                 THE WITNESS:     I have this exhibit open.

                8       BY MR. ESTERKIN:

                9            Q    I'm sorry.     Do you have the exhibit now?




                                              Exhibit 3 - page 349
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                   Main Document   Page 350 of 457


 10:17:34 10                 A    Yes, I have it open.

            11               Q    Okay.    Were you aware that this claim had been

            12          filed?

            13               A    I had recently been aware -- made aware of

            14          this claim, why he.

 10:17:42 15                 Q    When were you first made aware of this claim?

            16               A    It was probably two to three weeks ago.

            17               Q    And how did this claim come to your attention?

            18               A    Scott Sheikh had brought it to my attention.

            19               Q    And did you have any discussions with

 10:17:59 20            Mr. Sheikh regarding this claim?

            21               A    Yes.

            22               Q    What were -- what were the substance of your

            23          discussions with Mr. Sheikh regarding this claim?

            24                    MR. SIMON:     Objection to the extent

 10:18:09 25            attorney-client privilege based on the fact that



                                                                                     Rough Draft -
34
     10:18:11       1    Mr. Sheikh is the general counsel of the company.

                2                 To the extent you can answer without waiving

                3       the privilege, you may do so.

                4                 THE WITNESS:     Okay.     Just to see if he was

 10:18:22       5       aware of this claim and the validity of the claim and

                6       how it arose.

                7       BY MR. ESTERKIN:




                                              Exhibit 3 - page 350
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                   Main Document   Page 351 of 457


                8            Q    And what did he say in that regard?

                9            A    He is aware that the claim is valid, and he

 10:18:37 10            explained to me why there is this liability.

            11                    MR. ESTERKIN:      Okay.    Give me a minute.   We've

            12          got one more.

            13                    (Exhibit        was marked for identification.)

            14                    MR. ESTERKIN:      Let's mark, as Exhibit 4, a

 10:19:20 15            copy of a proof of claim filed by the Texas controller

            16          of public accounts.    It's claim number 35.

            17               Q    Let me know when you have that, Mr. Weiss.

            18               A    I have it.

            19               Q    Okay.   Prior to the time that I just showed

 10:19:49 20            you the claim, were you aware that this claim had been

            21          filed?

            22               A    I don't recall.

            23               Q    All right.     Looking for just you don't need

            24          you can pull it look at it you'd like to Exhibit 3 which

 10:20:29 25            is the Franchise Tax Board claims, do you have any



                                                                                     Rough Draft -
35
     10:20:31       1    understanding as to whether or not that claim is valid?

                2            A    I do not.

                3            Q    Okay.

                4            A    It doesn't specify what these taxes relate to.

 10:21:13       5            Q    Are you finished, your statement?




                                              Exhibit 3 - page 351
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 352 of 457


                6            A       Yes.

                7            Q       And I believe you testified that you believe

                8       the IRS claim to be valid, correct?

                9            A       Yes.

 10:21:28 10                 Q       And do you have any understanding as to

            11          whether the Texas controller's claim is valid?

            12               A       I do not.

            13               Q       All right.     Let's take a look at the amended

            14          plan for a moment.        If you would turn to page 7 of 69.

 10:22:10 15                 A       Okay.

            16               Q       And specifically paragraph No. 10, the

            17          definition of available cash.           This concept of available

            18          cash, that was created in order to define the cash that

            19          would be available in the creditor's trust in order to

 10:22:32 20            pay unsecured creditors, correct?

            21                       MR. SIMON:     Objection.      Misleading.

            22          Objection.    Calls for a legal conclusion.

            23                       But you may answer.

            24                       THE WITNESS:     You said that this is cash

 10:22:42 25            that's available to pay unsecured creditors.



                                                                                        Rough Draft -
36
     10:22:44       1    BY MR. ESTERKIN:

                2            Q       Unsecured creditors and the cost of

                3       administering the trust.




                                                 Exhibit 3 - page 352
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 353 of 457


                4            A       I just read the definition again.

 10:23:31       5                    Would you mind reasking the question, please.

                6                    MR. ESTERKIN:        Could the reporter please read

                7       it back.

                8                    (Record read by the reporter as follows:

                9                            "QUESTION:     And specifically

 10:23:55 10                         paragraph No. 10, the definition of

            11                       available cash.        This concept of available

            12                       cash, that was created in order to define

            13                       the cash that would be available in the

            14                       creditor's trust in order to pay unsecured

 10:23:55 15                         creditors, correct?")

            16                       THE WITNESS:     The definition doesn't

            17          specifically state that it's there to pay general

            18          unsecured creditors.

            19          BY MR. ESTERKIN:

 10:24:08 20                 Q       Okay.     All right.     Let me just ask the

            21          question directly.

            22                       What's the -- what -- under the terms of the

            23          plan, as you understand it, what is the source of the

            24          funds to pay priority tax claims?

 10:25:03 25                 A       That.



                                                                                        Rough Draft -
37
     10:25:03       1            Q    Does it come from the creditors trust or is




                                                 Exhibit 3 - page 353
 Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                Main Document   Page 354 of 457


            2   that something that the reorganized debtor has to pay?

            3                  MR. SIMON:     Objection.    Calls for a legal

            4   conclusion.       You can answer.

10:25:12    5                  THE WITNESS:     I believe it would come from the

            6   -- not from the creditors trust.

            7   BY MR. ESTERKIN:

            8          Q       So it would be a continuing obligation of the

            9   reorganized debtors; is that correct?

10:25:31 10                    MR. SIMON:     Objection.    Misleading.

           11   Objection.      Calls for a legal conclusion.

           12                  THE WITNESS:     Yes, it would be paid from the

           13   cash on hand at the debtor -- from the debtors.

           14   BY MR. ESTERKIN:

10:26:27 15            Q       All right.     Let's turn to page 23 of 69.      And

           16   in particular the paragraph four at the bottom of that

           17   page that talks about priority tax claims.

           18                  Do you have that?

           19          A       I'm scrolling to it.        I am on page 23.

10:26:51 20            Q       Okay.   Towards the bottom.

           21                  Do you have it?

           22          A       Yes.

           23          Q       If you want to take a moment to read it, you

           24   can.       Let me tell you what the first question is going

10:27:10 25     to be.




                                         Exhibit 3 - page 354
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 355 of 457


                                                                                      Rough Draft -
38
     10:27:11       1                 The first sentence that priority tax claim

                2       shall be paid in full within five years of the petition

                3       date in accordance with section 1129A9C of the

                4       bankruptcy code.

 10:27:24       5                  What is your understanding with respect to the

                6       intervals under which those payments would be made?          In

                7       other words, are they all paid at the end of five years?

                8       Are there installment payments between the effective

                9       date of the plan and the petition date?         And if so, what

 10:27:40 10            are the installments?      How often are they made?

            11               A     Let me read the plan treatment.

            12               Q     Sure.

            13                     MR. SIMON:     Objection.     Calls for a legal

            14          conclusion.

 10:28:28 15                       THE WITNESS:     Yes, I'm done reading this

            16          section.

            17                     MR. ESTERKIN:     Okay.     Right.

            18               Q     Are so the question related to the timing of

            19          these payments to the holders of priority tax claims.

 10:28:42 20            How frequently are the payments made during the five

            21          years prescribed in the plan?

            22               A     The frequency is not set forth, you know, in

            23          this section.

            24               Q     All right.     Well, what is your understanding




                                              Exhibit 3 - page 355
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 356 of 457


 10:28:54 25            as to the frequency of those payments, if you have one



                                                                                        Rough Draft -
39
     10:28:58       1    or don't you?      Go ahead.     You signed the plan?

                2                   MR. SIMON:     Objection.      Compound.   Objection.

                3       Ambiguous and vague.

                4                   Can you restate the question?

 10:29:08       5                   MR. ESTERKIN:      Yeah.

                6              Q    What is your understanding as to the frequency

                7       with which the payments to priority tax claims are

                8       supposed to be made under this plan?           You signed it.

                9       You negotiated it.       What's your understanding?

 10:29:20 10                   A    I thought I had answered that just a second

            11          ago.

            12                 Q    Well, you said it doesn't seem to be

            13          prescribed in this section.

            14                      Is there another section where it's

 10:29:31 15            prescribed?

            16                 A    Let me -- let me scroll through the plan just

            17          a minute.

            18                 Q    Sure.     As I indicated earlier --

            19                      (Simultaneous speaking.)

 10:29:42 20                   Q    Both --

            21                 A    You're giving me a section and then asking me

            22          to conclude on -- you know, on one paragraph on a 69




                                                Exhibit 3 - page 356
     Case 2:19-bk-14989-WB              Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                        Main Document   Page 357 of 457


            23          page document.         So let me just, you know, scroll through

            24          this and see if I can see if there's any other

 10:29:59 25            provisions that deal with this.



                                                                                         Rough Draft -
40
     10:30:00       1              Q    Sure.

                2              A       Okay.    I'm done scrolling through the plan.

                3              Q       Okay.

                4              A       The plan does not set forth what the repayment

 10:31:19       5       terms other than within five years of the petition date

                6       are.       I mean, there's no explanation of the frequency of

                7       the payments.

                8              Q       All right.     And do you understand that the

                9       amount that the priority tax claimants are supposed to

 10:31:35 10            receive is equal to the present value of the amount of

            11          their claims?

            12                         MR. SIMON:     Objection.     Calls for a legal

            13          conclusion.       Objection.     Foundation.

            14                         THE WITNESS:     Yes.

 10:31:47 15            BY MR. ESTERKIN:

            16                 Q       And what interest rate is -- does the plan

            17          prescribe in order to present value the stream of

            18          payments that are to be made to the priority tax

            19          claimants under the plan?

 10:32:03 20                           MR. SIMON:     Objection.     Foundation.




                                                  Exhibit 3 - page 357
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                      Main Document   Page 358 of 457


            21          Objection.    Assumes facts not in evidence.

            22                       MR. ESTERKIN:     Oh, I'll restate the question.

            23               Q       What is your understanding as to the interest

            24          rate to be used in order to present value the stream of

 10:32:17 25            payments to be made to priority tax claimants under the



                                                                                       Rough Draft -
41
     10:32:20       1    plan?

                2            A       Let me go back to the priority tax plan.

                3                    The actual interest rate on each respective

                4       claim isn't set forth specifically in the plan.

 10:33:02       5            Q       Do you have an understanding as to the

                6       interest rate that's supposed to be used?

                7                    MR. SIMON:     Objection.   Calls for a legal

                8       conclusion.     Objection.     Assumes a fact not in evidence.

                9       Objection.

 10:33:15 10                         THE WITNESS:     Should I answer beings John?

            11                       MR. SIMON:     At this point, foundation.   Vague

            12          and ambiguous.

            13                       You can answer.

            14                       THE WITNESS:     Generally, the tax claims are,

 10:33:29 15            you know, paid at an interest rate commensurate with

            16          respect to each taxing agency's requirements.

            17          BY MR. ESTERKIN:

            18               Q       So it would be the interest rate charged by




                                              Exhibit 3 - page 358
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 359 of 457


            19          the various taxing -- particular taxing agency on

 10:33:45 20            deferred payments to the -- I'm sorry.         Let me start

            21          this question over again.

            22                     So the interest rate that would be used, in

            23          your view, would be the interest rate that the taxing

            24          agency charges on delinquent payments; is that correct?

 10:34:00 25                       MR. SIMON:     Objection.     Calls for speculation.



                                                                                        Rough Draft -
42
     10:34:02       1    Objection.     Calls for a legal conclusion.

                2                  THE WITNESS:     For companies that are in

                3       bankruptcy, yes.

                4       BY MR. ESTERKIN:

 10:34:26       5            Q     All right.     The -- the plan lists two con --

                6       executory contracts.      Let me strike that.

                7                  We're going to move on to talk about executory

                8       contracts for a -- for a moment.         I was just -- John, I

                9       was just advised that somebody has called into the

 10:34:52 10            conference.    I'm not sure who that is because it's just

            11          a phone number.    If it's Mr. Voskanian, perhaps you can

            12          reach out to him and ask him to hang up.

            13                     MS. NIX-HINES:     Richard this is me.      I'm

            14          having some Internet troubles so I'm having it on phone

 10:35:11 15            as well?

            16                     MR. ESTERKIN:     I'm sorry.      Who is speaking?




                                              Exhibit 3 - page 359
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                   Main Document   Page 360 of 457


            17                    MS. NIX-HINES:      Crystal.

            18                    MR. ESTERKIN:      Oh, I'm sorry.   Okay.   Thank

            19          you, Crystal.

 10:35:19 20            BY MR. ESTERKIN:

            21               Q    All right.     So, let's talk about -- spend a

            22          few minutes talking about executory contracts.

            23                    The plan -- under the terms of the plan, the

            24          debtor is not required to file its schedule of executory

 10:35:31 25            contracts to be assumed pursuant to the plan until June



                                                                                      Rough Draft -
43
     10:35:36       1    18th, correct?

                2            A    I'm not.     I don't know the exact dates, so

                3       I'll defer to counsel, but I know that there is a

                4       deadline coming up.

 10:35:47       5       BY MR. ESTERKIN:

                6            Q    Okay.    We haven't gotten to the deadline yet,

                7       I guess, is the point, correct?

                8            A    Correct.

                9            Q    And I assume that the debtor has been at least

 10:35:54 10            thinking about the executory contracts that it intends

            11          to assume, correct?

            12               A    Yes.

            13               Q    And is there a preliminary list that exists as

            14          of this time?




                                              Exhibit 3 - page 360
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                    Main Document   Page 361 of 457


 10:36:07 15                   A   There is a list that's starting to be formed,

            16          yes.

            17                 Q   Okay.     And who is on that list?

            18                 A   Well, it's not necessarily a list of what's

            19          going to be assumed versus not assumed, but there's a

 10:36:19 20            list of contracts that we need to make a decision on,

            21          and there -- so you're asking, you know, for that list?

            22                 Q   No.     I'm asking for the -- the -- not the

            23          entire list of executory contracts because I can read

            24          the schedules to get that.        What I'm asking for is the

 10:36:36 25            debtors current thoughts on the list of contracts that



                                                                                       Rough Draft -
44
     10:36:40       1    it intends to assume.

                2              A   I.

                3              Q   Understanding -- understanding --

                4       understanding that the debtor still has three days

 10:36:47       5       within which to finalize the list and that it could

                6       change?

                7              A   It's still a work in process, but, you know,

                8       the one contract on there that we're certain we will

                9       assume is the Amazon contract.

 10:37:15 10                   Q   Okay.     The plan lists two contracts as, quote,

            11          specified cure claims.

            12                     Do you recall that?




                                               Exhibit 3 - page 361
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                      Main Document   Page 362 of 457


            13               A       I do.

            14               Q       Okay.   And one of those is Hertz.

 10:37:29 15                         Do you recall that?

            16               A       Yes.

            17               Q       Has the debtor made a determination as to

            18          whether or not it intends to assume or reject the Hertz

            19          contract?

 10:37:37 20                 A       Not at this point.

            21               Q       Is there an inclination one way or the other?

            22               A       It's still under discussion.

            23               Q       Correct, but my question was whether there was

            24          an inclination one way or the other.

 10:37:49 25                 A       There is not.



                                                                                         Rough Draft -
45
     10:37:50       1                 MR. SIMON:     Objection.       Calls for speculation.

                2       Objection.    Asked and answered.

                3       BY MR. ESTERKIN:

                4            Q       Please answer the question?

 10:37:58       5            A       Not at this point in time, there is not.

                6            Q       Okay.   Okay.   The -- you can look at the plan

                7       if you want to or you can just take my word for it, but

                8       at page 19 of 69 there's a definition specified cure

                9       claims, and it says apparently that the cure claim for

 10:38:31 10            the Hertz contract is $871,230.84.




                                               Exhibit 3 - page 362
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                      Main Document   Page 363 of 457


            11                       Is that your understanding as to the amount

            12          that would be necessary to pay Hertz if the debtor made

            13          a determination to assume the Hertz contract?

            14               A       Would you tell further negotiation of that

 10:38:46 15            amount with Hertz, yes.

            16               Q       Okay.   And is -- to your knowledge, is anybody

            17          at the debtor currently in negotiations with Hertz to --

            18          with respect to that amount?

            19               A       I'm not aware of whether or not Mr. Voskanian

 10:39:00 20            is in communication with them on this particular matter.

            21               Q       I'm sorry.   I couldn't hear the last part of

            22          your answer?

            23               A       I'm not aware as to whether Mr. Voskanian is

            24          in discussions with Hertz on this particular matter.

 10:39:14 25                 Q       Okay.   Mr. Voskanian would be the one who



                                                                                          Rough Draft -
46
     10:39:18       1    would be engaged in those discussions if they're

                2       occurring; is that correct?

                3                    MR. SIMON:   Objection.      Calls for speculation.

                4       Objection.    Foundation.

 10:39:30       5                    MR. ESTERKIN:    All right.      I'll rephrase the

                6       question.

                7            Q       As you understand the division of

                8       responsibilities within Scoobeez, do you believe that




                                               Exhibit 3 - page 363
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                   Main Document   Page 364 of 457


                9       Mr. Voskanian would be the person responsible for

 10:39:42 10            engaging in those discussions with Hertz?

            11               A    Yes.

            12               Q    The other contract that's -- I'm sorry.      Was

            13          someone going to say something?      No?

            14                    MR. SIMON:   I think I just coughed Richard.

 10:40:10 15                      MR. ESTERKIN:   Oh.

            16                    MR. SIMON:   Pardon me.

            17                    MR. ESTERKIN:   That's okay.     I just didn't

            18          want to interrupt somebody if they were getting ready to

            19          say something.

 10:40:16 20                 Q    The other contract that's listed in this

            21          definition is the booster fuels contract, and it shows a

            22          cure amount of $79,360.71, correct?

            23               A    Yes.

            24               Q    And is that the amount that would be needed to

 10:40:32 25            pay booster fuels, in your understanding in the event



                                                                                     Rough Draft -
47
     10:40:36       1    the booster fuels contract was assumed?

                2            A    Yes.

                3            Q    Are you aware of any discussions with boost

                4       earfuls regarding a renegotiation of that cure amount?

 10:40:51       5            A    I know Mr. Voskanian has regular

                6       communications with booster fuels, so I'll need to -- I




                                           Exhibit 3 - page 364
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 365 of 457


                7       don't have any knowledge at this time.         I can refresh my

                8       memory or I'll confer with him.

                9            Q       All right.    So once again, as you understand

 10:41:06 10            the division of responsibilities at Scoobeez, if there

            11          were such negotiations, they would fall within

            12          Mr. Voskanian's area of responsibility?

            13               A       Yes, they would.

            14               Q       What services or goods does Hertz provide to

 10:41:24 15            Scoobeez?

            16               A       They provide the vans.

            17               Q       All of the vans?

            18               A       I don't know if it's a hundred percent, but

            19          it's substantial.       If it's not a hundred percent, it's

 10:41:42 20            substantially all vans.

            21               Q       Okay.   And do you know what the duration of

            22          the Hertz contract -- Hertz contract is?

            23               A       I don't.

            24               Q       And what goods or services does booster fuels

 10:41:56 25            provide to Scoobeez?



                                                                                      Rough Draft -
48
     10:41:58       1            A    They provide fuel for the trucks.

                2            Q       And do you know what the duration of the

                3       booster fuels contract is?

                4            A       No, I don't -- I don't recall.




                                                Exhibit 3 - page 365
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                      Main Document   Page 366 of 457


 10:42:16       5            Q       All right.     So we've talked about three

                6       executory contracts:        The Amazon contract, the booster

                7       fuels contract, and the Hertz contract.

                8                    Well, actually, let's take a minute on the

                9       Amazon contract.

 10:42:29 10                         Do you have any understanding as to what the

            11          cure amount would be with respect to the Amazon

            12          contract?

            13               A       I do not.

            14               Q       And who at Scoobeez, as you understand the

 10:42:41 15            responsibilities, would be responsible for determining

            16          the cure amount under the Amazon contract?

            17               A       I believe that would be more of a legal

            18          determination.

            19               Q       So that would fall -- I'm sorry.     I

 10:42:54 20            interrupted you.        Go ahead?

            21               A       It would be a determ -- we would be relying

            22          upon legal for that determination.

            23               Q       And so that would be either Mr. Sheikh or

            24          outside counsel?

 10:43:05 25                 A       Correct.



                                                                                       Rough Draft -
49
     10:43:10       1            Q    All right.     Are there any other executory

                2       contracts that Scoobeez is seriously considering




                                                 Exhibit 3 - page 366
     Case 2:19-bk-14989-WB    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                              Main Document   Page 367 of 457


             3   assuming besides the Amazon contract, the Hertz contract

             4   and the booster fuels contract?

 10:43:25    5          A    Not that I'm aware of.

             6          Q    Okay.   With respect to your tenure as chief

             7   restructuring officer over the -- let's look at the last

             8   three months, who reports -- who at Scoobeez reports to

             9   you?

 10:44:08 10            A    George Voskanian and Scott shaken.

            11          Q    And they're the only two people that report to

            12   you?

            13          A    Yes.

            14          Q    Is that correct?     Okay.

 10:44:18 15                 And do you have access to -- without going to

            16   Scoobeez's offices, do you have access to Scoobeez's

            17   records?    In other words, for example, do you have a

            18   computer link to Scoobeez where you could access

            19   accounting records online?

 10:44:35 20            A    No, I don't.

            21          Q    So with respect to information that you have

            22   obtained regarding Scoobeez's finances you're relying

            23   upon information provided to you by either Mr. Voskanian

            24   or Mr. Sheikh, correct?

 10:44:52 25            A    Yes.



                                                                            Rough Draft -
50




                                       Exhibit 3 - page 367
 Case 2:19-bk-14989-WB               Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                                     Main Document   Page 368 of 457


 10:44:59       1               Q    And how do they communicate with you?   Strike

            2       that.

            3                       How does Mr. Voskanian communicate with you?

            4               A       Telephone, email.

10:45:12    5               Q       When was the last time you met with

            6       Mr. Voskanian in person?

            7               A       It would have been a few months ago.

            8               Q       Okay.   And same questions for Mr. Sheikh.

            9                       When did -- how did Mr. Sheikh communicate

10:45:28 10         with you?

           11               A       Telephone and email.

           12               Q       And when was the last time you met face to

           13       face with Mr. Sheikh?

           14               A       That would have been a few months ago also.

10:45:39 15                 Q       Prior to the time that the COVID sheltering in

           16       place directives came down; is that correct?

           17               A       That is correct.

           18               Q       And in this bankruptcy case, there's three

           19       debtors, correct?

10:45:59 20                 A       Yes.

           21               Q       Scoobeez, Scoobur and Scoobeez Global,

           22       correct?

           23               A       Yes.

           24               Q       Do you have an understanding as to the

10:46:09 25         relationship among the three debtors?




                                              Exhibit 3 - page 368
     Case 2:19-bk-14989-WB             Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                       Main Document   Page 369 of 457




                                                                                         Rough Draft -
51
     10:46:13       1             A    Generally, yes.

                2             Q       What's your understanding in that regard?

                3             A       That Scoobeez Global owns Scoobeez, and then

                4       Scoobur is an inactive entity that I believe is also

 10:46:26       5       owned by Scoobeez Global.

                6             Q       So Scoobeez Global acts as a hold company for

                7       the other two entities, correct?

                8             A       Yes.

                9             Q       Does Scoobeez Global engage in any business

 10:46:37 10            other than that of a holding company?

            11                A       Not that I'm aware of, no.

            12                Q       Okay.   And what business does Scoobur engage

            13          in?

            14                A       There's -- there's no business activities.

 10:47:03 15                  Q       Are there separate books and records for each

            16          of the three debtors?

            17                A       Yes, there are.

            18                        MR. ESTERKIN:     Okay.    I'm going to mark, as

            19          the next exhibit, Exhibit 5, a copy of the declaration

 10:48:22 20            that you -- that you signed -- or apparently signed and

            21          was filed on June 11th as document No. 791 in the

            22          bankruptcy cases.

            23                        (Exhibit        was marked for identification.)




                                                 Exhibit 3 - page 369
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                      Main Document   Page 370 of 457


            24          BY MR. ESTERKIN:

 10:48:51 25                 Q       Let me know when you have that.



                                                                                       Rough Draft -
52
     10:48:56       1            A    I'm refreshing my screen.       Okay okay.   I have

                2       the document open.

                3            Q       Okay.   Great.   This is a copy of your

                4       declaration, correct?

 10:49:15       5            A       Yes, it is in support of the confirmation of

                6       first amended chapter 11 joint plan of reorganization

                7       proposed by the debtors Hillair and the official

                8       committee of unsecured creditors.

                9            Q       Okay.   And if you turn to page 6, that's your

 10:49:30 10            signature right above where it says Brian Weiss?

            11               A       Yes, it is.

            12               Q       And you read this declaration before you

            13          signed it, correct?

            14               A       Yes, I did.

 10:49:40 15                 Q       And you understood that when you signed it,

            16          you were signing it under penalty of perjury?

            17               A       Yes.

            18               Q       And that that's the same oath that you would

            19          take if you were testifying live in court and the same

 10:49:51 20            oath that you were given prior to the commencement of

            21          this deposition, correct?




                                               Exhibit 3 - page 370
     Case 2:19-bk-14989-WB              Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                        Main Document   Page 371 of 457


            22                  A      I know I was under oath under penalty of

            23          perjury.       I don't know if it would be the same

            24          declaration I'd give with respect to this deposition

 10:50:08 25            because I think there was, you know, multiple phases of



                                                                                         Rough Draft -
53
     10:50:11       1    it that you had read to me, but it would definitely be

                2       under penalty of perjury.

                3               Q      If you would turn to, actually, the last page,

                4       paragraph number 16.

 10:50:56       5               A      The last page.     Is that the one where it says

                6       "I declare under penalty of perjury"?

                7               Q      Sorry.   No.    That's actually the page before

                8       that.       Paragraph 16.

                9               A      Okay.

 10:51:11 10                    Q      It says o, beginning based on the debtors

            11          projections there will be sufficient cash, et cetera.

            12                         Do you see that?

            13                  A      Yes, I do.Le.

            14                  Q      Okay.    Are the projections that you're

 10:51:21 15            referring to at that point in your declaration the

            16          budget that we discussed earlier in your deposition that

            17          was attached to the cash collateral stipulation?

            18                  A      No.

            19                  Q      What projections are you referring to in that




                                                  Exhibit 3 - page 371
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07            Desc
                                      Main Document   Page 372 of 457


 10:51:36 20            sentence?

            21               A       We have other financial projections that shows

            22          what the financial performance of the debtor is through

            23          the December 31st proposed effective date, you know,

            24          that's on a more of an accrual basis as opposed to a

 10:51:54 25            cash basis.



                                                                                           Rough Draft -
54
     10:53:21       1            Q    Okay.   Let's go back to Exhibit 6, which is

                2       the cash collateral budget.        Actually, after the cash

                3       collateral stipulation to which the budget is appended.

                4            A       Exhibit 6.    Okay.

 10:53:55       5            Q       This budget reflects your -- the debtors best

                6       estimates on a cash basis as to the cash inflows and

                7       outflows during the period covered by the budget., is

                8       that correct?

                9                    MR. SIMON:    Objection.     Misstates facts not in

 10:54:07 10            evidence.     Objection.    Foundation.       Objection.   Calls

            11          for a legal conclusion.

            12          BY MR. ESTERKIN:

            13               Q       You can answer.

            14               A       Yes.

 10:54:27 15                 Q       On the very top it shows -- there's a line for

            16          the -- for income, and it talks about invoiced routes.

            17                       Do you see that?




                                               Exhibit 3 - page 372
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                      Main Document   Page 373 of 457


            18               A    Could you please refer me to a page number?

            19               Q    Oh, sure.    I'm looking at -- I'm looking at

 10:54:52 20            the budget that was attached to the cash collateral

            21          stipulation, Exhibit 6.

            22               A    Page 8 of 14 or 7 of 14 or 6 of -- 7, 8.

            23               Q    We can just -- page 7 of 14 is fine.

            24               A    Okay.

 10:55:11 25                 Q    I'm going to ask you -- I just want to ask you



                                                                                     Rough Draft -
55
     10:55:13       1    some questions about the categories on each -- on the

                2       lines, and because those categories are the same on

                3       seven and eight, it doesn't really matter which of the

                4       two you look at, right?

 10:55:24       5            A    Correct.

                6            Q    Okay.     So we're on page 7 of 14, and there is

                7       a line item for invoiced routes.

                8                 Do you see that?

                9            A    Yes.

 10:55:34 10                 Q    And that's the debtor's anticipation of the

            11          routes that Amazon will award to Scoobeez and the

            12          payments that Amazon will make to Scoobeez based on

            13          those routes.

            14                    MR. SIMON:     Objection.      Calls for a legal

 10:55:45 15            conclusion.     Objection.   Assumes facts not in evidence.




                                              Exhibit 3 - page 373
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                      Main Document   Page 374 of 457


            16          Objection.    Vague and ambiguous.

            17                       You can answer.

            18                       THE WITNESS:    So the invoiced routes is the

            19          awarded routes.      You mentioned something about

 10:55:57 20            collections, which is different than the amount of

            21          invoiced routes for the same period.          So if we can

            22          clarify your question so I can go forward.

            23                       MR. ESTERKIN:     Sure.

            24               Q       The -- the budget is based on -- is

 10:56:12 25            articulated on a cash basis, correct?



                                                                                     Rough Draft -
56
     10:56:15       1            A    Yes.

                2            Q       And Amazon pays for the services that Scoobeez

                3       renders some period of time after those services are

                4       actually rendered, correct?

 10:56:27       5            A       Yes.

                6            Q       And so this line invoiced routes is referring

                7       to the cash that Scoobeez expects to receive from Amazon

                8       based upon routes that Scoobeez ran for Amazon, correct?

                9            A       They are invoiced routes that we expect to

 10:56:48 10            receive cash at a future date from those routes during

            11          that -- that week that services are rendered.

            12               Q       So Amazon pays approximately 30 days after the

            13          -- in arrears, correct?




                                               Exhibit 3 - page 374
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07              Desc
                                      Main Document   Page 375 of 457


            14               A       It's about 40 days, historically, but there

 10:57:09 15            has been -- due to the COVID-19, you know, pandemic,

            16          Amazon has, up until the end of May, paid in

            17          approximately seven days for -- you know for a

            18          couple-month period of time.

            19               Q       Yeah.   My -- okay.     I'm not really interested

 10:57:28 20            in necessarily debating whether it's seven days or 30

            21          days or 40 days.

            22                       I guess my question is:           When we look at the

            23          forecast for June 12th it says eight -- $900,000, I

            24          believe.     Correct?

 10:57:44 25                 A       Yeah.



                                                                                             Rough Draft -
57
     10:57:44       1            Q    Is that based on routes that were run at some

                2       period prior to June 12 or is that based on routes that

                3       would be run the week of June 12th?

                4            A       That's for the routes that we would run on the

 10:57:58       5       week of June 12.

                6            Q       All right.    And as I'm looking at the budget,

                7       the payments on account of the Amazon routes are the

                8       only -- is the only cash income reflected on the budget,

                9       correct?

 10:58:26 10                 A       Yes.

            11               Q       And once again, just so we understand the




                                                Exhibit 3 - page 375
     Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                                     Main Document   Page 376 of 457


            12          manner in which the information in the budget is

            13          displayed, we're showing, in the June 12, 2020 column,

            14          beginning cash of -- of 5,436,950, correct?

 10:59:07 15                 A      Yes.

            16               Q      And is that inclusive of the $900,000 for the

            17          Amazon routes in that week?

            18               A      No.

            19               Q      So -- so the amount of cash plus the Amazon

 10:59:22 20            routes would be, give or take, $6.3 million and change,

            21          correct?

            22               A      The proper way to read it is the beginning

            23          cash is your starting point for cash, and then the line

            24          item below collections would be additive to the cash

 10:59:39 25            balance.    The $900,000 of invoiced routes gets collected



                                                                                  Rough Draft -
58
     10:59:46       1    at a future period in time.

                2            Q      All right.   So you're showing $950,000

                3       collections the week of July 3, correct?

                4            A      Yes.

 11:00:01       5            Q      What's the source of the -- of the -- of that

                6       $950,000?

                7            A      That would be for the work that Scoobeez

                8       performed for Amazon for the period prior to June 12th.

                9       So it would be, you know, approximately, you know, 35 to




                                             Exhibit 3 - page 376
     Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                     Main Document   Page 377 of 457


 11:00:20 10            40 days of -- of AR outstanding as of that point in

            11          time.

            12                  Q   Okay.   So the 900,000 in invoiced routes that

            13          you're showing on June 12th -- I'm just looking --

            14          you're projecting that you're going to collect the cash

 11:00:40 15            in the week of July 20 -- July 17th?

            16                  A   That is correct.

            17                  Q   And then in the next section below that you're

            18          showing cash disbursements, correct?

            19                  A   Yes, we are.

 11:01:02 20                    Q   And it then -- where where the line it says

            21          total, operating cash disbursements is just a sum of the

            22          figures above that in the cash disbursement section?

            23                  A   Correct.     Beginning on the line item fuel and

            24          ending in the line item other expenses.

 11:01:20 25                    Q   Okay.   All right.     And then if you take the



                                                                                      Rough Draft -
59
     11:01:36       1    operating -- you take the beginning cash minus the

                2       operating cash flow, which in the week of June 12th is a

                3       negative, you come to the beginning cash balance for the

                4       next period?

 11:01:49       5               A   No.

                6               Q   All right.     So you have also financing cash

                7       flows?




                                               Exhibit 3 - page 377
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                    Main Document   Page 378 of 457


                8              A   Correct.

                9              Q   And then you also have restructuring cash

 11:02:00 10            flows, correct?

            11                 A   Yes.

            12                 Q   And so what you would do, then, is below where

            13          it says restructuring cash flows, you have at the moment

            14          cash flow in/out and in the first week it's 300 -- I'm

 11:02:16 15            trying to read it.     329,650?

            16                 A   Yes.

            17                 Q   Negative.    So you take the 5,000,004 minus the

            18          329,000 you get to 5,000,107, which then becomes the

            19          beginning cash flow of the next period, correct?

 11:02:31 20                   A   Yes.

            21                 Q   And then those numbers just flow through the

            22          remainder of the budget period, correct, in the same

            23          way?

            24                 A   Correct.

 11:02:53 25                   Q   Now, we talked earlier that there is an estate



                                                                                  Rough Draft -
60
     11:02:55       1    cash payment of a million $500,000 that was supposed to

                2       be made on the confirmation date, correct?

                3              A   Yes.

                4              Q   Is that accounted for in the budget?

 11:03:06       5              A   No, it is not.




                                               Exhibit 3 - page 378
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07             Desc
                                    Main Document   Page 379 of 457


                6            Q     So if -- if we assumed, just for purposes of

                7       discussion, that the plan is confirmed on July 9th for

                8       the periods of time after July 9th in order to determine

                9       the actual cash you'd have -- according to the budget,

 11:03:24 10            you'd have to take a million and a half dollars,

            11          correct?

            12               A     From the cash on hand, yes.

            13               Q     I'm sorry.     You said from the cash on hand.         I

            14          didn't hear the rest of your answer?

 11:03:40 15                 A     That was it.    From the cash on hand.

            16               Q     Okay.   So if we go to the end of the budget,

            17          it shows the ending cash on hand, I believe, starting

            18          the week of January 1 is 3,230,322, correct?

            19               A     I show it as 3,844,172.          You're referring to

 11:04:29 20            that 1/1 of 21?

            21               Q     Yes.

            22               A     Yes.

            23               Q     So this forecast shows that the cash at

            24          January 1, 2021, would be 3,280,322, correct?

 11:04:49 25                 A     So I'm sorry.    I'm looking at the cash flow



                                                                                          Rough Draft -
61
     11:04:55       1    stipulation on page 8 --

                2            Q     Yes.

                3            A     -- your Exhibit 6.




                                             Exhibit 3 - page 379
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07            Desc
                                    Main Document   Page 380 of 457


                4            Q     Yes.

 11:05:01       5            A     That shows 3844172 as the ending cash.         You're

                6       looking at the beginning cash.

                7            Q     Yeah, I was looking at the beginning cash

                8       beginning on January 1, 2021, the beginning cash was 3

                9       million 2, and then there's collections and at the

 11:05:21 10            end -- the ending cash is, as you say, 3 million 8 and

            11          change, right?

            12               A     No.     Just for clarification purposes, that

            13          3,230,322 would be the cash balance as of 12/25 of '20.

            14          That's a beginning cash balance, beginning of the week.

 11:05:42 15                 Q     Okay.     So it's 3,844,172 at the -- at January

            16          1, 2021?

            17               A     Yes.

            18               Q     And you'll have to take off the million five

            19          for the estate cash payment, correct?

 11:05:55 20                 A     Yes.

            21               Q     So the real projected cash balance, then,

            22          would be 2,344,172, correct?

            23               A     Assume the plan goes effective, then yes.

            24                     MR. ESTERKIN:      All right.      We've been going

 11:06:31 25            for about two hours.      I would suggest that we take a



                                                                                         Rough Draft -
62
     11:06:34       1    five or ten-minute break now so people can stretch their




                                               Exhibit 3 - page 380
 Case 2:19-bk-14989-WB        Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                              Main Document   Page 381 of 457


            2   legs, the court reporter can stretch her fingers, and

            3   then we can come back and proceed with the deposition.

            4   I do have -- I have a conference call that I have to

11:06:50    5   take at 12:30, and I -- so I was planning on taking our

            6   lunch break at that time for approximately an hour if we

            7   don't complete the deposition before then just to give

            8   everybody a little heads up on the future schedule.          So

            9   with that, it's 11:07 a.m., according to my computer at

11:07:10 10     the moment.     Why don't we come back at say 11:15.     And

           11   we can go off the record now.

           12             (Recess.)

           13             MR. ESTERKIN:      Okay.    Let's go back on the

           14   record.

11:20:51 15          Q    All right.     Mr. Weiss, we're back on the

           16   record now.     During our break, did you have any

           17   conversations with anyone regarding the substance of

           18   your testimony?

           19        A    I had a conversation with Mr. Simon, but it

11:21:04 20     wasn't regarding my testimony.

           21        Q    During the course of your conversation with

           22   Mr. Simon, did you discuss potential areas of

           23   questioning for this afternoon?

           24        A    No.

11:21:20 25          Q    I shouldn't say this afternoon.




                                      Exhibit 3 - page 381
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                      Main Document   Page 382 of 457


                                                                                          Rough Draft -
63
     11:21:21       1                 MR. SIMON:     Objection.      Attorney-client

                2       privilege.

                3                    MR. ESTERKIN:    Let me --

                4                    MR. SIMON:    Mr. Weiss, if you can answer

 11:21:29       5       without releasing privileged information, you can

                6       answer.

                7                    MR. ESTERKIN:    Let me go back and ask the

                8       question question again because --

                9            Q       During your conversation with Mr. Simon, did

 11:21:39 10            you have any discussions regarding potential questioning

            11          in the remainder of your deposition?

            12               A       No.

            13               Q       All right.    Before we went off the record, we

            14          were looking at your declaration in support of plan

 11:21:52 15            confirmation paragraph 16, where you talked about

            16          debtors projections.

            17                       Do you recall that?

            18               A       Yes.

            19                       MR. ESTERKIN:    All right.      Mr. Simon, I'd like

 11:22:04 20            to request that you provide us with a copy of those

            21          projections.

            22                       MR. SIMON:    And I'll get back to you on that,

            23          Richard.

            24                       MR. ESTERKIN:    All right.      When do you think




                                              Exhibit 3 - page 382
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                   Main Document   Page 383 of 457


 11:22:14 25            you'll be able to get back to me on that?



                                                                                       Rough Draft -
64
     11:22:17       1              MR. SIMON:     Hopefully late today.

                2                 MR. ESTERKIN:     Okay.    Great.   If we have to,

                3       we'll serve a formal request to produce, because I think

                4       we're entitled to see the projections upon which this

 11:22:28       5       declaration is based.

                6            Q    All right.     So let's talk a minute about those

                7       projections.

                8                 Do those projections -- I think you said that

                9       those projections are stated on an accrual basis as

 11:22:41 10            opposed to a cash basis, correct?

            11               A    Correct.

            12               Q    And are there any substantive differences

            13          taking into account, you know, the difference between

            14          cash and accrual between those projections and the

 11:22:57 15            budget?

            16               A    The only thing off the top of my head that's a

            17          difference is in those projections we have the

            18          $1.5 million estate cash payment deducted from the

            19          projected cash balance.     I think it starts on the

 11:23:21 20            confirmation date.     So that's, I think the only --

            21          that's the only delta.

            22               Q    Okay.   So you -- you're still projecting on




                                             Exhibit 3 - page 383
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                   Main Document   Page 384 of 457


            23          the same amount of cash flow from Amazon, correct?

            24                A   Yes.

 11:23:34 25                  Q   And do you have -- in those projections do you



                                                                                     Rough Draft -
65
     11:23:37       1    include any income from any other source besides Amazon?

                2             A   No.

                3             Q   And how far out -- how far out in time do

                4       those projections go?

 11:23:56       5             A   We have them through 12/31 of '21 -- I'm

                6       sorry -- 12/31 of 23.

                7             Q   I'm sorry.    7/31/2020?

                8             A   Yes.    And then we also have some, you know,

                9       longer range projections but those aren't really be used

 11:24:14 10            for -- those are included in that same model, but

            11          they're not really be being used for this purpose

            12                Q   And how far out do those longer range

            13          projections go?

            14                A   2000 -- the end of 2023, I believe.

 11:24:39 15                      MR. ESTERKIN:     Okay.    John, we'd like those

            16          longer-range projections as well, please.       So if you

            17          could get back to us on that as well, I would appreciate

            18          it.

            19                Q   The longer-range projections that you just

 11:24:53 20            referred to, those are also stated on an accrual basis;




                                             Exhibit 3 - page 384
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                   Main Document   Page 385 of 457


            21          is that correct?

            22               A    Yes.

            23               Q    And do those include any revenue from Amazon

            24          after December 31, 2020?

 11:25:06 25                 A    See, they're draft projections.       They don't



                                                                                     Rough Draft -
66
     11:25:09       1    really specify revenue targets.        It just has numbers in

                2       there, and when the new board of directors comes on

                3       board, new managers of Scoobeez, you know, then they'll

                4       be covering what the business model is for Scoobeez.

 11:25:27       5            Q    Okay.    I'm not hearing a hundred percent.

                6            A    Those projections don't really have -- you

                7       know, they're not published.      They're not used for any

                8       real basis other than they're part of a model, but,

                9       again, they're not part of the plan.

 11:25:38 10                 Q    Okay.    So you don't have any projections that

            11          you would rely upon that would show what the debtors

            12          projected financial performance after December 31 of

            13          2020; is that correct?

            14               A    Correct.    Not that's to be relied upon.

 11:25:55 15                 Q    Okay.    Okay.   I'm marking, as Exhibit 7, a

            16          copy of the operating report filed by Scoobeez in the

            17          bankruptcy case for the period ending January 31, 2020.

            18          It was filed as document No. 610.




                                             Exhibit 3 - page 385
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 386 of 457


            19                       (Exhibit       was marked for identification.)

 11:27:30 20            BY MR. ESTERKIN:

            21               Q       You should have that in front of you.

            22                       Do you have that?

            23               A       Yes, I do.

            24               Q       Did you -- did you participate in the

 11:27:40 25            preparation of this operating report?



                                                                                      Rough Draft -
67
     11:27:44       1            A    You mean, did I -- did I perform the

                2       accounting or did I review and ask the appropriate

                3       questions?

                4            Q       The latter.

 11:27:52       5            A       I reviewed it and provided, you know,

                6       questions and approved the filing of it.

                7            Q       All right.    And who was primarily responsible

                8       for assembling the information in this operating report?

                9            A       That would be the accounting group for

 11:28:10 10            Scoobeez.

            11               Q       And is there somebody who is the head of the

            12          accounting group at Scoobeez?

            13               A       Yes, that would be George Voskanian.

            14               Q       Okay.   And did you interact with Mr. Voskanian

 11:28:22 15            regarding the preparation of this operating report?

            16               A       Yes.




                                                Exhibit 3 - page 386
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 387 of 457


            17               Q       Okay.   Let's just talk about the operating

            18          reports in general, and I'm only going to be dealing

            19          with the operating reports starting with this one for

 11:28:38 20            January of 2020 and then going through the last

            21          operating report that was filed, which I believe covers

            22          the period through April 30 of 2020.          So with respect to

            23          those operating reports, could you just briefly describe

            24          the process by which the operating report was prepared

 11:28:53 25            and your role in that process.



                                                                                        Rough Draft -
68
     11:28:58       1            A    So I can describe my role in the process.         I

                2       would have to defer you to George Voskanian to detail,

                3       you know, his -- his preparation of his reports.

                4            Q       Okay.   So I'd like to know what your role was.

 11:29:19       5       I'd like you to tell me what, if anything, Mr. Voskanian

                6       told you about how it was prepared by the time it hit

                7       your desk.

                8            A       Well, you know, he sent me the report.      The

                9       report is prepared, you know, in accordance with, you

 11:29:32 10            know, with accrual basis accounting, and, you know, he

            11          lists all of the receipts and diseurs always of the

            12          company as well as, you know, records the necessary

            13          accruals for the financial statements.         When those are

            14          sent to me, I review them and provide comments to him.




                                               Exhibit 3 - page 387
     Case 2:19-bk-14989-WB               Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                         Main Document   Page 388 of 457


 11:29:53 15            The one area that I specifically handle in the monthly

            16          operating reports is the tracking of the professional

            17          fees, and I send him the schedule on that.

            18                  Q       And so how do you track the professional fees?

            19                  A       It's based on estimates and actual fee

 11:30:15 20            statements that are -- that have been filed.

            21                  Q       So I understand the process for submitting

            22          interim fee applications to the bankruptcy court.             So

            23          you've looked apt those interim fee applications,

            24          correct?

 11:30:29 25                    A       Correct.



                                                                                           Rough Draft -
69
     11:30:30       1               Q    And there have been two interim fee

                2       applications so far in the Scoobeez case, correct?

                3               A       Yes.

                4               Q       When I say two, I mean there were two sets of

 11:30:39       5       them.       There were multiple professionals that filed each

                6       time, correct?

                7               A       Correct.     The first.

                8               Q       All right.

                9               A       Interim and the second interim.

 11:30:47 10                    Q       I'm sorry.     I couldn't hear your answer?

            11                  A       I said the first interim application and the

            12          second interim application.




                                                   Exhibit 3 - page 388
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 389 of 457


            13               Q       Right.     And so you looked at those, and you

            14          had information based upon those operating report -- I'm

 11:31:00 15            sorry -- the fee applications as to how much in fees and

            16          expenses each of the professionals is requesting,

            17          correct?

            18               A       Correct.

            19               Q       And then the court entered an award of those

 11:31:14 20            with respect to the applications, correct?

            21               A       Correct.

            22               Q       And I could show -- I'm going to show you the

            23          court's orders, but, in general, the court allowed fees

            24          in some number and then authorized Scoobeez to pay fees

 11:31:33 25            in a different number, correct?



                                                                                      Rough Draft -
70
     11:31:36       1            A    Correct.

                2            Q       And the -- the difference was that the amount

                3       that was permitted to be paid was in accordance with the

                4       cash collateral budgets that had been approved by the

 11:31:46       5       court, correct?

                6            A       You mean with respect to what's being recorded

                7       in the financial statements?

                8            Q       I'm sorry.     I --

                9            A       With respect to what's being recorded in the

 11:32:00 10            financial statements?




                                                 Exhibit 3 - page 389
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 390 of 457


            11               Q       No, no, no.    I'm asking you about the orders.

            12          The difference -- the difference between the amount

            13          awarded and the amount that was authorized to be paid

            14          was based upon the fact that the cash collateral budgets

 11:32:15 15            permitted payment in amounts less than the actual

            16          amounts awarded, correct?

            17               A       That's correct.

            18               Q       And so, as I recall it, at least, the last

            19          interim fee application covered fees between -- through

 11:32:33 20            and including December 31, 2019.

            21                       Do -- do you recall that?

            22               A       I don't recall the exact date, but I'll take

            23          your word for it.

            24               Q       Okay.    Well, let me see if I can find the

 11:32:46 25            order and -- so you don't have to take my word for it.



                                                                                        Rough Draft -
71
     11:32:51       1            A    Okay.

                2            Q       I'm waiting on my computer.       Just give me a

                3       minute, hopefully.       My computer is working on it.     Okay.

                4       Let's mark as Exhibit 12 -- and once again, there's a

 11:34:40       5       gap in the exhibit numbers, a copy of an "ORDER GRANTING

                6       INTERIM FEE APPLICATIONS OF FOLEY & LARDNER, LPP; CONWAY

                7       MACKENZIE, INC.; O'KEEFE & ASSOCIATES; AND LEVENE NEALE

                8       BENDER YOO & BRILL, LLP."        File of this document number




                                                Exhibit 3 - page 390
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                   Main Document   Page 391 of 457


                9       772 in the bankruptcy cases on May 12, 2020.

 11:35:00 10                      (Exhibit 0012 was marked for

            11                    identification.)

            12          BY MR. ESTERKIN:

            13               Q    It should be popping up on your screen

            14          momentarily if it hasn't already.

 11:35:22 15                 A    It just popped up.      I have it open.

            16               Q    Okay.    If you just take a quick look at this.

            17          And the question I had asked you was that to confirm

            18          that the -- this second interim fee application covered

            19          fees through and including December 31, 2019.       If you

 11:35:37 20            could just read this and confirm that, that would be

            21          great.

            22               A    Yeah, the fee application includes fees

            23          through December 31st, 2019.

            24               Q    Okay.    So -- and this was -- these -- this

 11:35:50 25            order grants the most recent fee applications have been



                                                                                     Rough Draft -
72
     11:35:55       1    filed with the court, correct?

                2            A    Yes.

                3            Q    Okay.    And so for purposes of the operating

                4       reports, you estimated or included some figure for

 11:36:08       5       attorneys fees for the estate professionals after

                6       December 31, 2019, correct?




                                             Exhibit 3 - page 391
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                      Main Document   Page 392 of 457


                7            A       That is correct.

                8            Q       And how did you arrive at those numbers?

                9            A       So it would be, you know, looking at the fee

 11:36:25 10            statements that were filed, you know, for example for

            11          December and then also just estimating what the fees

            12          would be, you know, per professional.

            13               Q       For the period after December 31st?

            14               A       Yes.

 11:36:37 15                 Q       Okay.   I'm just concentrating on the period

            16          after December 31st now.

            17                       So after December 31st, you -- you included an

            18          estimate for the fees on a monthly basis in the monthly

            19          operating reports, correct?

 11:36:51 20                 A       Yes.

            21               Q       And how did you arrive at that estimate?

            22               A       Based on, you know, inquiries, you know, with

            23          debtors counsel as well as, you know, looking at

            24          historical trends for the committee and secure -- and

 11:37:07 25            hail layer's counsel.



                                                                                    Rough Draft -
73
     11:37:09       1            Q    All right.   Did you actually receive fee

                2       statements from any of the professionals in order to

                3       arrive at those estimates?

                4            A       Yes.




                                               Exhibit 3 - page 392
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                      Main Document   Page 393 of 457


 11:37:21       5            Q       And what professionals did you receive fee --

                6       fee statements from in order to arrive at those

                7       estimates?

                8            A       Well, it varied by month, but from -- it

                9       varied by month.

 11:37:31 10                 Q       So sometimes you got them from Foley &

            11          Lardner; is that correct?

            12               A       Yes.

            13               Q       And when you received those, you -- what --

            14          they were in the same basically -- same basic form as

 11:37:44 15            the fee statements that were filed in support of the

            16          interim fee applications; is that correct?

            17               A       In the same form -- it wasn't through a fee

            18          application.        It was through -- they would just give me

            19          invoices.

 11:37:58 20                 Q       Right.     So there was?

            21               A       There was a lag time so I made inquiries with

            22          John Simon, and John Simon would provide me some

            23          estimates as well as, you know, other counsel.        So at

            24          the end of the month, we recorded the -- the estimates

 11:38:14 25            and for prior months and come to what we thought would



                                                                                       Rough Draft -
74
     11:38:17       1    be the most representative number.

                2            Q       Okay.     So with respect to the fee statements




                                                 Exhibit 3 - page 393
     Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                               Main Document   Page 394 of 457


             3   that you received, I mean, you received a detailed

             4   billing that showed what attorney did the work, what --

 11:38:28    5   the brief description of what they did, the date they

             6   did it, the amount of time they spent and then the

             7   charges based on hourly rates for that work, correct?

             8        A      Correct, and that's -- you referred to fee

             9   statements.     I look more at special fee statements that

 11:38:44 10     get filed with the courts and served as opposed to the

            11   invoices.     So I received invoices or estimates from the

            12   -- you know, from counsel to the extent there have been

            13   filed fee statements.

            14        Q      Right.   But what I'm trying to confirm is that

 11:38:57 15     when you got the invoices from counsel, they were

            16   detailed invoices that had the same sort of information

            17   that was included in the applications for interim

            18   compensation that were filed with the court.

            19               So you had information regarding the attorney,

 11:39:13 20     what they did, how many hours, the date, and what the

            21   charges were for that work.

            22        A      Yes, it was detailed information with all that

            23   information.

            24               THE REPORTER:    Can you repeat that?

 11:39:30 25                 THE WITNESS:    Yes, it was detailed information



                                                                            Rough Draft -
75




                                       Exhibit 3 - page 394
 Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                Main Document   Page 395 of 457


 11:39:30       1    with all that information.

            2       BY MR. ESTERKIN:

            3            Q     Just as an aside, sometimes you tend to drop

            4       your voice as you're completing your answer and so

11:39:37    5       that's why I'm occasionally having trouble understanding

            6       your answers, and I think the court reporter just had

            7       the same issue?

            8            A     I'm a couple fete away from my computer so

            9       people can't see my mug real close up.            So I'll try to

11:39:51 10         speak louder.

           11            Q     All right.        All right.      Let's go back to

           12       Exhibit seven, which is the operating report.             And if

           13       you go to page 19 of 21,?

           14            A     Okay.     I'm on page 19.

11:40:54 15              Q     I just may have given you the wrong -- oh,

           16       there we go.      Okay.    And if you look in the section

           17       about a little more than halfway down, there's a section

           18       for nonoperating expenses, interest expense and then

           19       legal and professional.

11:41:24 20                    Do you see that?

           21            A     Yes.

           22            Q     And there's a line item there for debtor

           23       counsel.

           24                  Do you see that?

11:41:30 25              A     Yes.




                                              Exhibit 3 - page 395
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                                      Main Document   Page 396 of 457




                                                                                   Rough Draft -
76
     11:41:31       1            Q    Okay.   So it shows there the cumulative post

                2       petition balance of debtor counsel fees was a million

                3       725588, if I'm reading it correctly.

                4                    Do you see that?

 11:41:49       5            A       Yes.

                6            Q       So to the best of your information at this

                7       point in time, the cumulated total fees for the debtor's

                8       counsel were a million 715 -- I'm sorry -- I can't --

                9       I'm having trouble reading it -- seven?

 11:42:09 10                 A       $1,725,588.

            11               Q       Thank you.

            12                       That -- that's the number for the cumulated

            13          fees as of that date?

            14               A       The estimated cumulated fees, yes.

 11:42:21 15                 Q       And then you have an estimate for the prior

            16          month of $150,000; is that correct?

            17               A       That's for the current month.

            18               Q       The month of January?

            19               A       Yes.

 11:42:31 20                 Q       Yes.

            21               A       The prior month would have been January -- or

            22          December.

            23               Q       Right.   And the 150,000 is included within




                                               Exhibit 3 - page 396
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 397 of 457


            24          that million seven, correct?

 11:42:41 25                 A       Yes, it is.



                                                                                      Rough Draft -
77
     11:42:43       1            Q    Okay.    And then you also have a line item

                2       there for committee counsel, correct?

                3            A       Yes.

                4            Q       With an estimate of $18,000 and change?

 11:42:57       5            A       It's actually a negative because it's a

                6       true-up or an overaccrual.

                7            Q       So in a prior month, you had overestimated the

                8       fees and then when the fees turned out to be less, you

                9       netted the prior -- the prior overaccrual and the

 11:43:16 10            current fees, and it turned out to be an $18,000 credit

            11          as opposed to an additional fee?

            12               A       Yes.

            13               Q       Okay.    And then after including that, you've

            14          got 474,000 in committee fees through the date of this

 11:43:32 15            report, correct?

            16               A       Yes.

            17               Q       And then same for secured lender counsel,

            18          correct?

            19               A       Yes.

 11:43:47 20                 Q       And who is your point of contact with the

            21          secured -- the secured lender is Hillair, right?




                                                Exhibit 3 - page 397
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                      Main Document   Page 398 of 457


            22               A       Yes.

            23               Q       Okay.   Who is your point of contact at Hillair

            24          in order to obtain the amount of their fees?

 11:44:00 25                 A       Scott Coffman.



                                                                                     Rough Draft -
78
     11:44:02       1            Q    And do you know -- so Kaufman would tell you

                2       what their estimated fees were to be included in this

                3       report; is that right?

                4            A       Actually, it would be invoices received by

 11:44:14       5       Tony nap pal tone know of Buchalter Nemer.

                6            Q       And did you receive copies of those invoices

                7       or did Mr. Nap pal tan know just report to you the

                8       amount -- the total amount that was being billed?

                9            A       For, you know, a bunch of the months, I would

 11:44:34 10            just take an average of what the historicals were

            11          running at to the extent I didn't actually receive the

            12          invoices yet.

            13               Q       Okay.   But you actually did receive invoices

            14          from Hillair's counsel?

 11:44:48 15                 A       Yes, they do serve them on the noticed

            16          parties.

            17               Q       And the Hillair's counsel served copies of

            18          their attorney's invoices on the noticed parties; is

            19          that right?




                                               Exhibit 3 - page 398
     Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                     Main Document   Page 399 of 457


 11:45:12 20                 A      I got them.

            21               Q      Okay.   And how -- how did you receive them?

            22               A      Via email.

            23               Q      And from Mr. Nap pal tan know?

            24               A      Yes.

 11:45:24 25                 Q      And were those also detailed fee statements



                                                                                      Rough Draft -
79
     11:45:28       1    that included, you know, the attorney who did the work,

                2       the description of the work, et cetera?

                3            A      They were detailed invoices that included all

                4       that information.

 11:45:38       5            Q      And have you received those invoices for all

                6       of the months in the bankruptcy case so far to the

                7       current month?

                8            A      I'd have to go back.      I don't know if I've

                9       received May or not, but I know I received April.

 11:45:58 10                 Q      And did you receive all of the invoices for

            11          all of the months prior to April?

            12               A      Yes.

            13                      MR. ESTERKIN:    All right.      John, we'd like to

            14          get copies of those invoices, please.

 11:46:28 15                        MR. SIMON:    Gotcha.

            16                      MR. ESTERKIN:    Okay.    One more thing to add to

            17          the list.




                                              Exhibit 3 - page 399
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                                      Main Document   Page 400 of 457


            18               Q     The invoices that you received from Hillair's

            19          counsel, as I understand it Hillair has two counsel.

 11:46:41 20            They have the Buchalter firm and the Quinn Emanuel firm,

            21          correct?

            22               A     And one other.

            23               Q     What's the other form?

            24               A     Olshan.

 11:46:53 25                 Q     And did you receive fee statements from all



                                                                                 Rough Draft -
80
     11:46:55       1    three firms or just some of them?

                2            A     I received fee statements for Olshan,

                3       Buchalter and Tony Napolitano served to me or provided

                4       to me the old ocean statement and the Buchalter

 11:47:14       5       statements.

                6            Q     Did you ever receive fee statements from Quinn

                7       Emanuel?

                8            A     No.

                9            Q     The estimated fees that you have in the

 11:47:41 10            operating reports with respect to Hillair counsel, do

            11          those include any fees on account of Quinn Emanuel?

            12               A     Not to my recollection.

            13               Q     So if we scroll forward -- and I'm going to

            14          show you the other fees -- the other operating reports,

 11:48:03 15            but if you want, I can show them to you now, but as we




                                              Exhibit 3 - page 400
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 401 of 457


            16          look at their line item for debt for secured lender

            17          counsel, that's not going to include any Quinn Emanuel

            18          fees, correct?

            19               A    That is correct.

 11:48:32 20                 Q    All right.     You earlier I believe testified

            21          that the million five estate cash payment was supposed

            22          to be used -- utilized to pay professional fees by the

            23          debtor of the committee and Hillair; is that correct?

            24               A    It's to be used.

 11:48:52 25                 Q    Correct.     It's -- that's -- the million five



                                                                                    Rough Draft -
81
     11:48:55       1    is to be used to pay any accrued fees for those three

                2       groups of professionals above those amounts set forth in

                3       the budgets, correct?

                4            A    Yes.

 11:49:07       5            Q    And with respect to the secured lender fees do

                6       you believe -- do you understand that that includes fees

                7       generated by Quinn Emanuel?

                8            A    No, they do not.

                9            Q    So it would be -- in your -- to your

 11:49:24 10            understanding, it would just be fees by -- incurred by

            11          Buchalter and ocean?

            12               A    On behalf of the secured lender, yes.     Secured

            13          lender Hillair, yes.




                                             Exhibit 3 - page 401
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                      Main Document   Page 402 of 457


            14               Q       Yes.   All right.     You testified earlier that

 11:50:09 15            the estimated fees that you included in the operating

            16          report -- or that Scoobeez included in the operating

            17          reports for the professionals sometimes were based upon

            18          actual fee statements that you received and sometimes

            19          they were based just upon estimates without the fee

 11:50:26 20            statements.

            21                       As you received fee statements in

            22          circumstances where you had earlier just estimated the

            23          fees without the fee statements, did you then adjust the

            24          estimated fees for that month predicated on any

 11:50:39 25            differences between your original estimate and the fee



                                                                                        Rough Draft -
82
     11:50:43       1    statement that you later received?

                2            A       Yes.

                3            Q       When is the most -- what period of time is

                4       covered by the most recent fee statement that you

 11:50:59       5       received from debtors counsel?

                6            A       Well, let's -- if we can just clarify fee

                7       statement.

                8            Q       And when I say fee statement, I'm referring to

                9       the invoices.       I'm not referring to interim fee

 11:51:10 10            applications.

            11               A       I received invoices from Foley through March




                                                Exhibit 3 - page 402
     Case 2:19-bk-14989-WB               Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                         Main Document   Page 403 of 457


            12          31st that I had reviewed, and I believe on Thursday or

            13          Friday I had received their April invoice, which I have

            14          not yet reviewed.

 11:51:38 15                    Q       And did you brief look at that invoice when

            16          you received it?

            17                  A       For Foley I had not.

            18                  Q       You didn't look at it at all?

            19                  A       No, it's still sitting on my --

 11:51:49 20                    Q       I'm sorry.    I couldn't hear what you just

            21          said?

            22                  A       It is still sitting in my in-box.

            23                  Q       Okay.    Unopened?

            24                  A       Up opened on my to do list after today's

 11:51:58 25            deposition.



                                                                                       Rough Draft -
83
     11:52:13       1               Q    All right.    What about committee counsel?

                2       When is the last fee statement you got from committee

                3       counsel?

                4               A       I don't recall if it was April or March 1 of

 11:52:29       5       the two months.

                6               Q       When you say April or mar do you mean April 30

                7       or April 1st?

                8               A       End of the month, it would be.

                9               Q       April?




                                                   Exhibit 3 - page 403
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                   Main Document   Page 404 of 457


 11:52:36 10                 A    In arrears.     So it would have been either the

            11          invoice for March 2020 or April of 2020.

            12               Q    And what about the last invoice you received

            13          from -- with respect to Buchalter fees?

            14               A    I -- it would be -- it would have been either

 11:52:56 15            April 30th or May 31st.     I -- I don't recall which date

            16          off the top of my head.

            17               Q    And how about for Olshan?

            18               A    That would have been the same for buck halter.

            19          Either April or May.    I'm not sure which -- which one of

 11:53:16 20            those it is.

            21               Q    Okay.    So if we look just -- if we look just

            22          at this January operating report, it shows that the

            23          accrued fees for debtor counsel were 150,000.

            24                    Do you see that?

 11:53:43 25                 A    For the month of April, yes.      I'm sorry.   For



                                                                                   Rough Draft -
84
     11:53:47       1    the month of February of 2000.

                2            Q    Right.   Right.    Because that's such an even

                3       number, do you suspect that that was probably just an

                4       estimate as opposed to something based upon an actual

 11:53:57       5       fee statement?

                6            A    It was an estimate.

                7            Q    Okay.    And if you look at the secured lender




                                             Exhibit 3 - page 404
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 405 of 457


                8       counsel, the -- it's 176,839, correct?

                9            A    Yes.

 11:54:09 10                 Q    And because it's, you know, an odd number, a

            11          precise number, do you believe that would have been

            12          based upon a fee statement?

            13               A    No, it would be a combination of a fee

            14          statement and an estimate.     So if we had -- if we made

 11:54:24 15            an estimate of five month that need to be trued up and

            16          we got a -- you know, received an actual invoice, we

            17          would true that up and then make an estimate going, you

            18          know, for the current month.

            19               Q    Right.   So -- but, I mean, so if I'm looking

 11:54:37 20            at this, by the time this operating report was prepared,

            21          it's based upon the fact that this is an odd number, it

            22          would be a fair inference that you had actually received

            23          a fee statement covering the month of January from the

            24          secured lender counsel, correct?

 11:54:56 25                 A    Because when we receive a fee invoice from the



                                                                                    Rough Draft -
85
     11:55:02       1    secured lender on January -- you know, for January 31st,

                2       you know, within likely the 15 days of filing, so it's

                3       likely a combination of a true-up of an accrual for

                4       example of receipt of January -- in December invoices

 11:55:19       5       inputting that trueing up the accrual and then an




                                            Exhibit 3 - page 405
     Case 2:19-bk-14989-WB               Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                         Main Document   Page 406 of 457


                6       estimate for January.

                7               Q       Got it.     Thank you.

                8                       All right.     So long as we're on the January

                9       operating report, on page 17 of 21, if you could turn to

 11:56:19 10            that.       Let me know when you're there.

            11                  A       I'm here.

            12                  Q       Okay.     At the top there's a box that talks

            13          about accounts payable post petition.

            14                          Do you see that?

 11:56:38 15                    A       Yes.

            16                  Q       And it shows that the total accounts payable

            17          post petition 536851?

            18                  A       Yes.

            19                  Q       Do you see that?       So those would be the

 11:56:48 20            account -- post petition accounts payable as of January

            21          31, 2020, correct?

            22                  A       Yes.

            23                  Q       It shows that there are 168,472 in accounts

            24          payable post petition that are over 120 days.

 11:57:11 25                            Do you see that?



                                                                                         Rough Draft -
86
     11:57:12       1               A    Yes.

                2               Q       Do you have any understanding as to why there

                3       are accounts payable that have aged out to 120 days on a




                                                    Exhibit 3 - page 406
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07              Desc
                                      Main Document   Page 407 of 457


                4       post petition basis?

 11:57:27       5            A       I -- I don't want to speculate.

                6                    MR. SIMON:     Objection.      Speculation.    Calls

                7       for speculation.

                8                    MR. ESTERKIN:      He hasn't said anything yet.

                9                    THE WITNESS:     But my estimate would be that we

 11:57:43 10            had some disputed tolls for Hertz that were in dispute.

            11          So we didn't pay them until it got resolved -- until it

            12          was getting resolved.        So I believe -- and again,

            13          Mr. Voskanian will have a little more insight on this,

            14          but I believe that's what it's for.

 11:58:28 15                         MR. ESTERKIN:      All right.      Let's mark, as

            16          Exhibit 8, the operating report for the period ending --

            17          I think it's February 29th or -- excuse me -- 28 --

            18          yeah, 29th, 2020.       And give me a second for it to pop up

            19          on my screen.     File of the this document is 693 in the

 11:59:01 20            bankruptcy case.

            21                       (Exhibit        was marked for

            22                       identification.).

            23          BY MR. ESTERKIN:

            24               Q       Let me know when you have that.

 11:59:06 25                 A       I have it.



                                                                                             Rough Draft -
87
     11:59:07       1            Q    Okay.     Let's go to page 18 of 32.         Oh boy?




                                                 Exhibit 3 - page 407
 Case 2:19-bk-14989-WB        Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                              Main Document   Page 408 of 457


            2        A       Okay.   I'm on page 18.

            3        Q       You beat me to it.      Okay.     Yeah, that's weird.

            4   All right.    So if we go to the attorneys' fees line,

11:59:46    5   again, same thing.        You're showing, for each of the --

            6   each of the professionals, an estimate of the accrued

            7   fees during the month of February, correct?

            8        A       Correct.

            9        Q       And then at close over --

12:00:02 10          A       Not accrued fees.      Incurred fees.

           11        Q       Incurred fee, yeah.       Accrued in the sense that

           12   they haven't been paid yet?

           13        A       Well, that would -- an accrued fee to the

           14   sense they wouldn't be paid would be on the balance

12:00:16 15     sheet under the accrued professional fees.

           16        Q       All right.     So you're showing the estimated

           17   fees that were incurred during the month of February,

           18   correct?

           19        A       Yes, net of trueups for January.

12:00:28 20          Q       And then in the right-hand column you're

           21   showing the total fees which are based upon the allowed

           22   -- the interim fees awarded through December 31st, plus

           23   the post December 30 estimates, right?

           24        A       Yes.

12:00:48 25          Q       And if we go up to page 16 of 32, you're




                                        Exhibit 3 - page 408
     Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                     Main Document   Page 409 of 457


                                                                                        Rough Draft -
88
     12:00:53       1    showing the accounts payable again?

                2               A   Yes.

                3               Q   Of 621343, correct?

                4               A   Yeah, the accounts payable post petition.

 12:01:11       5               Q   Correct.   621343, correct.

                6               A   Yes.

                7                   MR. ESTERKIN:     Okay.    Let's mark, as Exhibit

                8       9, the operating report for the period ending March 31,

                9       2020.

 12:02:06 10                        (Exhibit        was marked for identification.)

            11                      THE WITNESS:    I have it open.

            12          BY MR. ESTERKIN:

            13                  Q   Okay.   And let's go to page 17 of 29.

            14                  A   I am at page 17.

 12:02:25 15                    Q   And once again, we're showing the estimated

            16          fees for the month of March, correct, with the true-up

            17          from the prior periods?

            18                  A   Yes.

            19                  Q   Okay.   And then you've got the -- that flows

 12:02:38 20            over into the total columns, correct?

            21                  A   Yes.

            22                  Q   Okay.   Same as the other operating reports,

            23          right?

            24                  A   Yes.




                                               Exhibit 3 - page 409
     Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07             Desc
                                   Main Document   Page 410 of 457


 12:02:50 25                 Q    And then if we go up to page 15, we're showing



                                                                                         Rough Draft -
89
     12:02:57       1    once again the accounts payable.           This time it's 751651?

                2            A    Yes, post petition p.

                3            Q    All right.    And we're still looking -- we're

                4       still seeing that 168,000 in the over 120 day column but

 12:03:12       5       we're also now seeing 30,770 in the 61 to 90 days

                6       column.

                7                 Do you have any understanding as to why those

                8       amounts were -- had not been paid as of this time?

                9            A    I don't know.

 12:04:14 10                      MR. ESTERKIN:     We're going to mark, as Exhibit

            11          10, the April operating report.        I'm just waiting for my

            12          computer to up load it deal with it.          The file of this

            13          document is 774 in the bankruptcy case.

            14                    (Exhibit        was marked for identification.)

 12:04:35 15            BY MR. ESTERKIN:

            16               Q    And you should be able to look at it now.

            17               A    I have it open.

            18               Q    Turn to page 17.

            19               A    I'm on page 17.

 12:05:10 20                 Q    And once again in the professional fees area

            21          we have estimates for that month and then totals through

            22          the end of the month, correct?




                                             Exhibit 3 - page 410
     Case 2:19-bk-14989-WB             Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                       Main Document   Page 411 of 457


            23                A       It's the estimate for the current month and

            24          then trueups, if any, of buyer accrual amounts in the

 12:05:28 25            prior month.



                                                                                     Rough Draft -
90
     12:05:28       1             Q    All right.     And as of -- so this is, I

                2       believe, the most current operating report that's been

                3       filed.

                4                     Have you review the operating report for the

 12:05:42       5       month of May 2020 yet?

                6             A       Yes.

                7             Q       Do you have any understanding as to when

                8       that's going to be filed with the bankruptcy court?

                9             A       It should be filed today or tomorrow.

 12:06:06 10                  Q       So that operating report has now been

            11          finalized, and you're just waiting for counsel to file

            12          it?

            13                A       Correct.

            14                Q       Do you have any recollection as to the

 12:06:20 15            estimate for the debtors professional fees in that

            16          operating report?

            17                A       I do not.

            18                Q       How about the committee fees?

            19                A       I do not.

 12:06:31 20                  Q       What about Hillair fees?




                                                  Exhibit 3 - page 411
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                      Main Document   Page 412 of 457


            21               A       I do not.

            22               Q       With respect to the preparation of the report,

            23          did you follow the same procedures for estimating the

            24          May fees as you've already testified to with respect to

 12:06:56 25            the prior months?



                                                                                       Rough Draft -
91
     12:06:57       1            A    Yes.

                2                    MR. ESTERKIN:      Okay.    I'm marking, as Exhibit

                3       11, a copy of the order granting the first interim fee

                4       applications of Foley Lardner LLP Conway Mc Kensee Inc.

 12:08:11       5       armory securities LLC and will have seen Neil bender U

                6       and grill LLP file of this document is number 563 in the

                7       bankruptcy cases.

                8                    (Exhibit        was marked for identification.)

                9       BY MR. ESTERKIN:

 12:08:23 10                 Q       You should -- you should be able to view that

            11          document now.

            12               A       I have it open.

            13               Q       Okay.   Your computer is faster than mine.

            14                       All right.     If you turn to the bottom of page

 12:08:58 15            3 of 6 -- let me know when you're there.

            16               A       I am here.

            17               Q       All right.     I just want to make sure that

            18          we're reading this correctly in how it integrates with




                                                 Exhibit 3 - page 412
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                    Main Document   Page 413 of 457


            19          the operating reports that were filed.        So I'm just

 12:09:17 20            going to take Foley & Lardner as an example.        If you

            21          look at lines 13 and 14, it appears Foley & Lardner was

            22          awarded total fees of 1,050,934.65; is that correct?

            23               A     I'm sorry.     You're looking at page -- I'm

            24          sorry.   Page 3.    Sorry.    Wrong page.

 12:09:44 25                 Q     Right.     There's a chart kind of at lines 11



                                                                                     Rough Draft -
92
     12:09:48       1    and a half to 21?

                2            A     Yeah.

                3            Q     Do you see that?

                4            A     I apologize.      I was on page 4.   So I'm on page

 12:09:54       5       3 now.

                6            Q     So the total interim award of Foley was a

                7       million 1,050,934.65, right?

                8            A     Yes.

                9            Q     And then if you go down to paragraph 2A, it

 12:10:11 10            says that the debtor's authorized to pay Foley a total

            11          of $748,000, correct?

            12               A     Yes.

            13               Q     So just -- I just want to talk approximate

            14          numbers, but approximately $300,000 of the interim fee

 12:10:29 15            award was not authorized to be paid, correct?

            16               A     Correct.




                                               Exhibit 3 - page 413
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                                      Main Document   Page 414 of 457


            17               Q       And so that is currently assuming that the

            18          court awards final fees in the amount of the interim,

            19          that would be some amount -- that 330,000 would have to

 12:10:46 20            be paid to Foley end of the case, correct?

            21               A       At some point in time, whether it's during the

            22          case or at the end of the case, correct.

            23               Q       And under the terms of the plan, that 300,000

            24          would be paid out of the estate cash payment, the

 12:11:01 25            million five, right?



                                                                                  Rough Draft -
93
     12:11:04       1            A    Yes.

                2            Q       And then the same is true with respect to the

                3       other professionals.       To the extent that they were

                4       awarded interim fees, the final fee awards come in at

 12:11:16       5       the same amount, and the payments that are authorized by

                6       this order are less than the fee awards, correct?

                7            A       Correct.

                8            Q       And the -- the million $50,000 figure that was

                9       awarded to Foley here is a number that would be included

 12:11:35 10            within the total fee column in the operating reports

            11          that we looked at, correct?

            12               A       Yeah, it would be in the -- depending on which

            13          viewpoint you looked at, yes, but the amounts are

            14          included and trued up on a regular basis -- monthly




                                                Exhibit 3 - page 414
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07            Desc
                                      Main Document   Page 415 of 457


 12:11:53 15            basis, actually.

            16               Q    Right.     So since we're all operating

            17          electronically, you can't -- I don't know if you can

            18          look at two exhibits at the same time, but let's just

            19          pick the April fee statement as an example.           It's

 12:12:09 20            Exhibit 10.

            21               A    I'm sorry.     Did you say April fee statement or

            22          April report?

            23               Q    I'm sorry.     I misspoke.         The April operating

            24          report.

 12:12:32 25                      And the -- and the fees are on page 17 of 19.



                                                                                           Rough Draft -
94
     12:12:37       1    So, you know, the total fees for debtor counsel,

                2       according to this, were 2 million odd.

                3                 Do you see that?

                4            A    Yes.

 12:12:45       5            Q    And the million 50 that was in the interim fee

                6       award would be part of that 2 million odd, correct?

                7            A    Correct.

                8            Q    And the same thing would be true for all of

                9       the other professionals that are shown here except for

 12:13:00 10            Hillair counsel because Hillair counsel doesn't file fee

            11          applications, right?

            12               A    That is correct.




                                              Exhibit 3 - page 415
     Case 2:19-bk-14989-WB               Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                         Main Document   Page 416 of 457


            13                  Q       Okay.   All right.     Let's turn to Exhibit 12,

            14          which is the second interim -- the second -- or the

 12:13:27 15            order on the second interim fee application.

            16                          (Exhibit       was marked for identification.)

            17                          THE WITNESS:    I'm here.

            18          BY MR. ESTERKIN:

            19                  Q       And if you look at the chart that's on page 3

 12:13:37 20            of 7?

            21                  A       Okay.

            22                  Q       It shows -- once again, I'm just going to use

            23          Foley as an example.           It shows total interim award of

            24          540,957.58, correct?

 12:13:53 25                    A       Yes.



                                                                                           Rough Draft -
95
     12:13:53       1               Q    And it allows payment for 484,000 of that

                2       because that's the amount in the budgets, correct, with

                3       the 10 percent variance?

                4               A       Correct.

 12:14:05       5               Q       And so the difference between the 540,000 and

                6       the 484,000 would be carried forward and have to be paid

                7       at some point in time out of the estate cash payment

                8       under the plan, correct?

                9               A       Correct.

 12:14:21 10                    Q       And the same thing would be true with respect




                                                   Exhibit 3 - page 416
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 417 of 457


            11          to the other professionals, comparing their total

            12          interim award to the amounts that were authorized to be

            13          paid, correct?

            14               A       Yes.

 12:14:46 15                         MR. ESTERKIN:     Okay.    It's 12:15 now.   I

            16          indicated that we were going to break around 12:30.

            17          We're going to start moving off into another area now,

            18          according to my outline.       My outline probably governs.

            19          So I would suggest that we take our lunch break now and

 12:15:04 20            come back at approximately 1:30, if that's okay with

            21          everybody.

            22                       THE WITNESS:    Okay.     How much time do we have

            23          when we come back because I've got another appointment

            24          at 2:00 so --

 12:15:17 25                         MR. ESTERKIN:     We're not going to finish in



                                                                                      Rough Draft -
96
     12:15:18       1    half an hour.      Even if we went straight through, we

                2       wouldn't be able to finish in half an hour.         So how long

                3       is your appointment at two?

                4                    THE WITNESS:    A couple hour meeting but I

 12:15:28       5       guess I'll -- I'll postpone it.

                6                    MR. ESTERKIN:     Why don't we go off the record,

                7       and we can can talk about scheduling.

                8                    (Lunch Recess.)




                                               Exhibit 3 - page 417
     Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                     Main Document   Page 418 of 457


                9                  MR. ESTERKIN:     All right.     We're back on the

 13:35:44 10            record.    And we're back from our lunch break.

            11               Q     Let me just started by asking Mr. Weiss

            12          whether, during the lunch break, anything occurred to

            13          you that would cause you to want to either change or

            14          supplement any of the answers you gave to questions this

 13:35:57 15            morning.

            16               A     No.

            17                     MR. ESTERKIN:     One second here.

            18               Q     All right.     Let's take a look at Exhibit 5,

            19          which is your declaration and specifically at paragraph

 13:36:28 20            ten and also at paragraph 17.        If you could just take a

            21          moment and read those paragraphs.

            22                     MR. SIMON:     Richard.     I lost you for a minute.

            23          Where are you at?

            24                     MR. ESTERKIN:     Exhibit 5, the declaration in

 13:36:57 25            support of confirmation, and I had asked Mr. Weiss to



                                                                                        Rough Draft -
97
     13:37:01       1    look at paragraphs ten and 17.

                2                  MR. SIMON:     Thank you.

                3                  THE WITNESS:     Okay.    I've reviewed them.

                4       BY MR. ESTERKIN:

 13:37:13       5            Q     Sorry?

                6            A     I have reviewed them.




                                             Exhibit 3 - page 418
     Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07            Desc
                                    Main Document   Page 419 of 457


                7            Q     Okay.    In these paragraphs, you talk about the

                8       debtors working with Hillair post confirmation with

                9       respect to the debtors business, correct?

 13:37:28 10                 A     Yes.

            11               Q     Okay.    What conversations have you had with

            12          Hillair about Hillair providing assistance to the

            13          debtors post confirmation?

            14               A     I've had multiple discussions with Scott

 13:37:43 15            Coffman.

            16               Q     And what's the substance of those

            17          conversations?     What sort of assistance do you expect

            18          Hillary to provide to the debtors post confirmation?

            19               A     The ability to attract new customers and the

 13:37:57 20            ability to explore going into verticals related to the

            21          transportation industry.

            22                     MR. ESTERKIN:      I'm sorry.     Could you read --

            23          Cathy, could you read the last -- the answer back?          I

            24          lost the last part of it.

 13:38:26 25                       (Record read by the reporter as follows:



                                                                                         Rough Draft -
98
     13:38:26       1                      "ANSWER:    The ability to attract new

                2                  customers and the ability to explore going

                3                  into verticals related to the

                4                  transportation industry.")




                                              Exhibit 3 - page 419
     Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                      Main Document   Page 420 of 457


 13:38:36       5       BY MR. ESTERKIN:

                6            Q       All right.   Let's start with the ability to

                7       attract new customers.

                8                    Have -- has Scoobeez, to date requested that

                9       Hillair assist it with regard to attracting new

 13:38:47 10            customers?

            11               A       Very little, but yes.

            12               Q       And what assistance in that regard did

            13          Scoobeez request?

            14               A       To help them reach out to some key contacts

 13:38:59 15            such as Wal-Mart to see if anybody wherein their network

            16          that there's some contacts that we can, you know,

            17          potentially approach there.

            18               Q       Have you finished?

            19               A       Yes.

 13:39:11 20                 Q       Okay.   So you mentioned Wal-Mart.   Are there

            21          any other potential new customers that Hillair has

            22          reached out to?

            23               A       Not that I'm aware of.

            24               Q       And when did Scoobeez first suggest to Hillair

 13:39:30 25            that it might be of assistance in attracting new



                                                                                      Rough Draft -
99
     13:39:33       1    customers, to your knowledge?

                2            A       Within the past, I would say, six months or




                                               Exhibit 3 - page 420
  Case 2:19-bk-14989-WB     Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                            Main Document   Page 421 of 457


             3   so.

             4         Q   And when did Hillair reach out to Wal-Mart?

 13:39:50    5         A   I don't -- I don't know the exact date or

             6   month.

             7         Q   Okay.     Well, what's your best estimate as to

             8   when that occurred?

             9         A   Probably in Q1.

 13:40:00 10           Q   Sorry.     February 1?

            11         A   Q1 2020.

            12         Q   I'm sorry.      I'm not -- I'm not understanding

            13   your answer.

            14         A   Okay.     Q1 2020.

 13:40:15 15           Q   Oh.     Okay.   The first quarter of 2020?

            16         A   Yes, Q1, yes.

            17         Q   Okay.     And do you have any understanding as to

            18   how Wal-Mart responded to the Hillair contact?

            19         A   I don't.

 13:40:43 20           Q   And Scoobeez currently doesn't receive any

            21   business from Wal-Mart, correct?

            22         A   Correct.

            23         Q   For purposes of the cash collateral budget,

            24   you didn't anticipate any income from Wal-Mart, correct?

 13:40:56 25           A   Correct.



                                                                              Rough Draft -
100




                                       Exhibit 3 - page 421
 Case 2:19-bk-14989-WB               Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                     Main Document   Page 422 of 457


 13:40:56       1               Q    And for purposes of the projections that you

            2       referred to at paragraph 16 of your declaration, you

            3       didn't anticipate any income from Wal-Mart, correct?

            4               A       Correct.

13:41:09    5               Q       And you also referred to some projections that

            6       go out to 2023.

            7                       You didn't include any Wal-Mart income in

            8       those projections either, did you?

            9               A       No, those.

13:41:22 10                         MR. SIMON:     Hey, Richard I'm having a really

           11       hard time following or not -- it's getting broken up

           12       here.       I'm going to try to leave and come back with the

           13       phone.

           14                       MR. ESTERKIN:     Who is speaking?

13:41:33 15                         THE WITNESS:     That was John Simon.

           16                       MR. ESTERKIN:     Okay, John, why don't you go

           17       ahead and do that.           When you come back in through the

           18       phone line, let us know that you're back, and I'll

           19       suspend questioning until you return.

13:43:48 20                         MR. ESTERKIN:     All right.      John are you back?

           21                       MR. SIMON:     Yes.   Thank you.

           22                       MR. ESTERKIN:     No problem.

           23               Q       All right.     So have you had any discussions

           24       with Hillair about potential sources of business for

13:44:04 25         Scoobeez other than Wal Mart?




                                               Exhibit 3 - page 422
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                   Main Document   Page 423 of 457




                                                                                 Rough Draft -
101
  13:44:06       1            A    Yes.

             2            Q       In other words, did they mention any other

             3       names to you?

             4            A       Names, no.

13:44:14     5            Q       And the other discussions were just generally

             6       that they would reach out to their network?

             7            A       Correct, and then also looking at going into

             8       other verticals such as mid mile transportation and then

             9       once we, you know, get the plan confirmed, then start

13:44:30 10          doing a much, you know, broader reach on attempting to

           11        attract new business.

           12             Q       Okay.   And none of those discussions included

           13        the names of any particular potential customers for

           14        Scoobeez other than Wal-Mart, correct?

13:44:57 15               A       That they would be reaching out to, no.

           16             Q       I'm sorry.   I couldn't -- I lost the first

           17        part of your answer?

           18             A       That they would be reaching out to, the answer

           19        is no.

13:45:04 20               Q       And what about other entities that Scoobeez

           21        might reach out to, either for vertical transportation

           22        or other potential prospects?

           23             A       Yeah, Scoobeez has reached out to -- to




                                            Exhibit 3 - page 423
  Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                 Main Document   Page 424 of 457


           24        multiple companies.

13:45:26 25               Q     Okay.    We'll get to that in a minute, then.



                                                                                Rough Draft -
102
  13:45:32       1               Are there any other ways in which Hillair has

             2       suggested that it would support Scoobeez following

             3       confirmation of its plan?

             4            A     Mean -- support meaning in what way?

13:45:48     5       Financial support?     Operation support?    Business

             6       development support?

             7            Q     I don't know.     I mean, your -- your

             8       declaration at paragraph 17 says that post effective

             9       date Hillair quote has expressed to me that they plan to

13:46:01 10          support the business.

           11             A     Right.    But you asked.

           12             Q     I'm trying to find out what you meant.

           13             A     You asked me a general question.      So I'm -- I

           14        wanted to try to get at more specifics.       So if you have

13:46:11 15          a specific question, I'd be more than happy to answer it

           16        for you.

           17             Q     Yeah, my specific question is when you said

           18        that Hillair has expressed to you that they plan to

           19        support the business, what is your understanding as to

13:46:23 20          how Hillair intends to support the business post

           21        confirmation?




                                           Exhibit 3 - page 424
  Case 2:19-bk-14989-WB              Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                     Main Document   Page 425 of 457


           22                A      Well --

           23                Q      Other than -- other than the things we've

           24        talked about regarding seeking new business?

13:46:33 25                  A      Sure.     So, you know, that's first and foremost



                                                                                        Rough Draft -
103
  13:46:35       1    is we do not want to help us in support getting new

             2       business post effective date.             They will have -- they

             3       had will be able to control the board of directors.

             4                      THE REPORTER:      I'm sorry.      Can you repeat

13:46:50     5       that?

             6                      THE WITNESS:     I think there's feedback on

             7       someone's line.

             8                      MR. ESTERKIN:      John, did you mute the audio on

             9       the Zoom?       That may be the feedback if you're on both

13:47:04 10          Zoom and phone.

           11                       THE WITNESS:     I'll repeat what I had just

           12        said.       So from a new business development standpoint

           13        Hillair post effective date will have, you know, control

           14        of the board of directors and management and will still,

13:47:24 15          you know, management and board in place to help it grow

           16        its business.          From a financial perspective, you know,

           17        Hillair has expressed to me that they do have capital to

           18        invest in the business going forward, and, again, that's

           19        around the idea of attracting, you know, new business in




                                                Exhibit 3 - page 425
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                   Main Document   Page 426 of 457


13:47:44 20          both the kind of last mile as well as the mid mile

           21        business kind of business plan.

           22        BY MR. ESTERKIN:

           23             Q       Okay.   Has Hillair indicated how much capital

           24        they're prepared to inject into Scoobeez in order to

13:48:03 25          assist it post confirmation?



                                                                                 Rough Draft -
104
  13:48:04       1            A    No.

             2            Q       You don't have a commitment letter, correct?

             3            A       No.

             4            Q       You don't have any loan documents, correct?

13:48:09     5            A       No.

             6            Q       And it's also correct that the plan doesn't --

             7       isn't contingent in any way on Hillair applying post

             8       confirmation funding, correct?

             9            A       The plan is not contingent upon them providing

13:48:26 10          post confirmation financing or post --

           11             Q       And there's nothing in the plan about Hillair

           12        providing post confirmation funding, correct?

           13             A       Correct.

           14             Q       Has Hillair ever indicated to you the amount

13:48:40 15          of additional financial support that it might provide to

           16        Scoobeez post confirmation?

           17             A       No.




                                             Exhibit 3 - page 426
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 427 of 457


           18                Q    And has Hillair ever discussed with you the

           19        terms under which it might provide post confirmation

13:48:52 20          financing, interest rates, term of loan, whether the --

           21        whether the financing would be equity or debt, anything

           22        like that?

           23                A    No.

           24                Q    You understand that once the plan becomes

13:49:23 25          effective, Amazon intends to terminate the Amazon



                                                                                    Rough Draft -
105
  13:49:27       1    contract as quickly as it can?

             2               A    I have heard from counsel that that's Amazon's

             3       plan.

             4               Q    And have you ever heard anything different?

13:49:37     5               A    No.

             6               Q    All right.     And do you have any understanding

             7       as to any steps that Scoobeez may take in order to

             8       prevent Amazon from exercising its contractual

             9       termination right?

13:49:48 10                       MR. SIMON:     Objection.   Attorney-client

           11        privilege.    To the extent that you're not disclosing

           12        attorney-client privileged information, you may respond.

           13        And objection to the extent it calls for a legal

           14        conclusion.

13:49:59 15                       THE WITNESS:     I'm not aware of any instances




                                           Exhibit 3 - page 427
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07              Desc
                                   Main Document   Page 428 of 457


           16        or actions.

           17        BY MR. ESTERKIN:

           18             Q       Have you ever reviewed the Amazon contract?

           19             A       I -- yes, I have.

13:50:30 20               Q       Okay.   When was the last time that you took a

           21        look at that contract?

           22             A       The date is -- I don't know the exact date,

           23        but it was when teen know had put it in front of me

           24        during my deposition.

13:50:47 25               Q       Okay.



                                                                                          Rough Draft -
106
  13:50:49       1            A    Teen know, do you remember that date?

             2                    MR. *EURBGS:    I thought it would be much more

             3       memorable to you, Brian.       I think it was sometime in

             4       January of this year.        I don't have the exact date in

13:50:58     5       front of me, but sometime in January.             Somebody can

             6       correct me on this one.

             7                    THE WITNESS:    The depo is memorable.         It's

             8       just the date.

             9                    MR. DIANANTATOS:     Okay.       Good.   Then I'm not

13:51:06 10          offended.

           11                     MS. NASSIRI:    It was January 30th, I think.

           12                     THE WITNESS:    Thank you.

           13                     MR. ESTERKIN:    All right.        Well, the precise




                                            Exhibit 3 - page 428
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                   Main Document   Page 429 of 457


           14        date really isn't important.

13:51:16 15                 Q    So it was a number of months ago, correct?

           16               A    Yes.

           17               Q    All right.     And you recall the contract,

           18        really is composed of three different parts?       There's

           19        global terms of service, a work order and then a series

13:51:28 20          of 18 amendments?

           21               A    I'm not aware of the specifics.     I'm not sure

           22        there are three parts.       I didn't know there's 18

           23        amendments.

           24               Q    Okay.     Based upon your review of the contract,

13:51:43 25          do you have any understanding as to whether the contract



                                                                                  Rough Draft -
107
  13:51:45       1    precluded Scoobeez from seeking additional business

             2       besides the Amazon business?

             3              A    I don't recall.

             4              Q    Have you ever heard that Amazon precluded --

13:51:56     5       told Scoobeez not to go out and seek additional

             6       business?

             7              A    I don't recall if that's in the contract or

             8       not.

             9              Q    No.     My question was whether anybody ever told

13:52:04 10          you that Amazon prohibited Scoobeez from seeking

           11        additional business.




                                             Exhibit 3 - page 429
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                   Main Document   Page 430 of 457


           12             A       Not that I'm aware of.

           13             Q       All right.     Let me show you a couple of the

           14        pieces of the Amazon contract.           I'm not going to go --

13:52:45 15          I'm not going to bother with the amendments because

           16        there's 18 of them.       There's no point in cluttering the

           17        record with those.        I'm waiting for the document to load

           18        so you can look at it.

           19                     (Exhibit        was marked for identification.)

13:53:57 20                       MR. ESTERKIN:      Okay.    I'm going to mark, as

           21        Exhibit 13, a copy of the delivery provider terms of

           22        service which I believe is part of the Amazon contract.

           23             Q       You should be able to look at that now.

           24                     Do you have it?

13:54:09 25               A       It has opened.



                                                                                       Rough Draft -
108
  13:54:11       1            Q    Okay.     And you can take as much time or --

             2       time as you need to to look at it.

             3                    Do you recognize this as being a part of the

             4       Amazon contract with Scoobeez?

13:54:21     5            A       I'm going to rely upon your representation

             6       that it is.

             7            Q       Okay.    So represented.

             8                    Let's mark, as Exhibit 14, the work order.

             9                    (Exhibit        was marked for identification.)




                                              Exhibit 3 - page 430
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 431 of 457


13:54:48 10                       THE WITNESS:    Do you want me to read this

           11        agreement now.

           12                     MR. ESTERKIN:    You don't need to.   I'll direct

           13        you to anything I want you to look at.        All I'm really

           14        introducing it for is so you can identify it as the

13:55:01 15          contract or you can take my representation that it's the

           16        contract if you prefer to do that.

           17                     THE WITNESS:    The latter is my preference.

           18             Q       Okay.   Do you have Exhibit 14 in front of you?

           19             A       I now have it open.

13:55:28 20               Q       Okay.   And once again, I'll represent to you

           21        that this is -- this work order is the second part of

           22        the Amazon contract.

           23                     I've now repped to you that Exhibits 13 and 14

           24        are the -- constitute the Amazon contract other than the

13:55:45 25          amendments, which changed the delivery stations from



                                                                                    Rough Draft -
109
  13:55:48       1    which Scoobeez operated and the -- some of the pricing

             2       and things like that that were specific as to delivery

             3       stations.

             4                    Do you have any reason to believe that my

13:55:58     5       representations regarding Exhibits 13 and 14 are

             6       incorrect?

             7            A       Yeah, I can't make the statement, you know,




                                            Exhibit 3 - page 431
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 432 of 457


             8       affirming or not affirming it.

             9             Q     No.     I understand.    My question?

13:56:09 10                A     You can make a representation to me that these

           11        are the contracts, then, I'll rely upon those

           12        representations.

           13              Q     My question is whether or not you have any

           14        reason to believe that my representations are not

13:56:21 15          correct.    If you don't know one way or the other, you

           16        can say that but if you think that somehow I'm trying to

           17        fool you, I want to know that?

           18              A     No, I don't think you're trying to fool me.

           19        So.   ...

13:56:31 20                Q     Okay.     Great.

           21                    So if you look at the work order, it's dated

           22        as of September 2, 2015.

           23                    Do you see that?

           24              A     Yes.

13:56:46 25                Q     Do you have any -- and Scoobeez filed



                                                                                    Rough Draft -
110
  13:56:49       1    bankruptcy on April 19, 2019, correct?

             2             A     John was it the 19th or was it a little bit

             3       after that?       It was -- I believe it was in April.   I'm

             4       not sure if it was April 19th.

13:57:09     5       BY MR. ESTERKIN:




                                             Exhibit 3 - page 432
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07          Desc
                                   Main Document   Page 433 of 457


             6              Q     Okay.   We don't need the exact date so let's

             7       just -- can we agree it's mid April 2019?

             8              A     Let's call it April 2019.

             9              Q     Okay.   So between -- do you have any reason to

13:57:22 10          believe that Scoobeez was undercapitalized at any time

         11          between September 2, 2015, and April 2019 when it filed

         12          bankruptcy?

         13                 A     I have not done a solvency analysis to

         14          determine whether the business was undercapitalized or

13:57:38 15          not.

         16                 Q     And, therefore, you have no reason to believe

         17          it was undercapitalized, correct?

         18                 A     I have no reason to believe it was

         19          undercapitalized adequately capitalized or

13:57:47 20          overcapitalized.

         21                       MR. SIMON:   Objection.      Vague and ambiguous.

         22          Objection.    Calls for a legal conclusion.

         23          BY MR. ESTERKIN:

         24                 Q     And do you have any understanding as to

13:58:01 25          whether or not Scoobeez was attempting to obtain



                                                                                      Rough Draft -
111
  13:58:04       1    business other than business from Amazon during the

             2       period from September 2, 2015, through April of 2019,

             3       when it filed bankruptcy?




                                            Exhibit 3 - page 433
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                   Main Document   Page 434 of 457


             4            A       That was prior to my appointment as a CRO, so

13:58:19     5       I don't have any knowledge to the affirmative or the

             6       negative.

             7            Q       So no one at Scoobeez ever told you what they

             8       were attempting to do to attract business prior to the

             9       time that you were appointed as CRO?

13:58:29 10               A       No.

           11             Q       Do you have any reason to believe that there

           12        was any uncertainty in the business community regarding

           13        Scoobeez's ability to continue in business until the

           14        time that it filed bankruptcy in April of 2019?

13:59:03 15               A       I don't -- I don't have knowledge one way or

           16        the other.

           17             Q       But what you do know is that Scoobeez did not

           18        acquire any substantial new business between September

           19        of 2015 when the Amazon contract was signed and April of

13:59:19 20          2019 when it filed bankruptcy, correct?

           21                     MR. SIMON:     Objection.     Misleading.

           22                     THE WITNESS:     I can't --

           23                     MR. SIMON:     Objection.     Vague and ambiguous.

           24                     THE WITNESS:     Again, I can't opine on

13:59:35 25          information dating back to 2015, '16, '17, '18, early



                                                                                       Rough Draft -
112
  13:59:41       1    '19 as a petition date.        What I can say is that Amazon




                                           Exhibit 3 - page 434
 Case 2:19-bk-14989-WB        Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                              Main Document   Page 435 of 457


            2   was the company's sole customer.

            3   BY MR. ESTERKIN:

            4           Q    Well, do you have any reason to believe that

13:59:52    5   Scoobeez acquired any substantial new business other

            6   than Amazon between September of 2015 and April of 2019?

            7           A    I don't have knowledge one way or the other.

            8           Q    Okay.   So you became the CRO in May of 2019,

            9   correct?

14:00:22 10             A    Correct.

           11           Q    When did you start discussions with anybody at

           12   Scoobeez about diversifying its client base from being

           13   100 percent Amazon?

           14           A    I would say probably within the first 30 to 60

14:00:40 15     days.

           16           Q    And with whom did you have those discussions?

           17           A    I would have had them with Mr. Voskanian and

           18   Mr. Shake.

           19           Q    And what was -- what did you discuss with

14:00:50 20     Mr. Voskanian when you first began discussing

           21   diversification of the client base?

           22           A    You know, basically why we don't have

           23   additional customers and then, you know, what can we do

           24   to go get additional customers.

14:01:06 25             Q    What did Mr. Voskanian say in response to




                                        Exhibit 3 - page 435
  Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                  Main Document   Page 436 of 457


                                                                                Rough Draft -
113
  14:01:08       1    those inquiries?

             2            A      That, you know, we were so focused on the

             3       Amazon -- we've been so focused on the Amazon business,

             4       you know, making sure the operations continue to perform

14:01:22     5       for Amazon that there just wasn't the -- there wasn't

             6       enough time.

             7            Q      Did Mr. Voskanian say anything about any

             8       potential prospects for new business at that time?

             9            A      No.

14:01:35 10               Q      And how did you respond to Mr. Voskanian's

           11        telling you that there just wasn't time to seek new

           12        business?    Is that something that you just accepted?

           13        Did you suggest to him that he should perhaps start

           14        looking for business?

14:01:47 15               A      I believe.

           16             Q      What was your response?

           17             A      So we discussed it, but I think what we were

           18        realizing is that he -- he had contacted a couple of

           19        companies and, you know, including I believe it was

14:01:58 20          Wal-Mart and at that point there just wasn't any

           21        interest in -- in being able to work with us while we're

           22        in bankruptcy.

           23             Q      So it's your understanding that the reason

           24        these contacts didn't come to fruition was because there




                                          Exhibit 3 - page 436
  Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                Main Document   Page 437 of 457


14:02:16 25          was no interest in having discussions due to the



                                                                              Rough Draft -
114
  14:02:18       1    bankruptcy?

             2            A    I believe so, yes.

             3            Q    And how did you obtain that information?

             4            A    From Mr. Voskanian.

14:02:25     5            Q    He told you that?

             6            A    Yes.

             7            Q    Okay.   And do you remember the names of the

             8       companies that he contacted and that didn't want to

             9       engage in discussions with Scoobeez because of the

14:02:37 10          bankruptcy besides Wal-Mart?

           11             A    I know he had discussions with target.   I

           12        think there was another company -- a scooter company

           13        that we had discussions with, and that I'm not sure if

           14        it was because we were in bankruptcy, but we just --

14:02:59 15          nothing came to fruition.

           16             Q    Did the target discussions -- did target

           17        indicate they weren't interested in discussing business

           18        with Amazon I'm sorry with Scoobeez because Scoobeez was

           19        in bankruptcy?

14:03:12 20               A    Well, we had initial discussions with, you

           21        know, Wal-Mart, and I think it was with target also and,

           22        you know, it seems like, you know, maybe there's a




                                         Exhibit 3 - page 437
  Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                  Main Document   Page 438 of 457


           23        little interest but then, you know, with them, you know,

           24        I believe some other customers we just didn't make it

14:03:28 25          past -- we had discussions with business folks, but then



                                                                                    Rough Draft -
115
  14:03:31       1    when it came to the compliance, it just went radio

             2       silent.

             3            Q      Well, my question was whether or not it went

             4       radio silent -- whether you were told that it went radio

14:03:43     5       silence because of the bankruptcy or did it just go

             6       radio silence and you're not sure of the reason?

             7            A      It went radio silent.        I'm not sure of the

             8       reason, but Mr. Voskanian said that we couldn't get past

             9       the compliance department, which led me to believe part

14:03:58 10          of it may be due to us being in bankruptcy.

           11             Q      I'm sorry.    I lost the last part of your

           12        answer again.    Part of it may be due to?

           13             A      The fact that we are in bankruptcy.

           14             Q      Mr. Voskanian didn't tell you directly that it

14:04:12 15          was because Scoobeez was in bankruptcy, correct?

           16             A      Correct.

           17             Q      And that was -- and that was specific as to

           18        target, your description of how the discussions ended?

           19             A      That was more specific with respect to

14:04:26 20          Wal-Mart.




                                            Exhibit 3 - page 438
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                                   Main Document   Page 439 of 457


           21             Q       And what about with respect to target?

           22             A       I think it was the same thing.

           23             Q       So you couldn't get past compliance; you're

           24        not sure of the reason; is that correct?

14:04:36 25               A       Correct.



                                                                                     Rough Draft -
116
  14:04:40       1            Q    Okay.     You mentioned the scooter company.

             2       That was lime, correct?

             3            A       Lime or beggar.      One of the two.     The pro

             4       called lime.

14:04:53     5            Q       Well, I'm going to show you the documents.

             6       There were documents that were produced that show some

             7       emails back and forth from lime.            I'll show them to you

             8       a little bit later but I'm right now trying to assess

             9       your recollection without having seen the document.

14:05:06 10          (Mark) (Mark) doc.

           11                     So how did the discussions with the scooter

           12        company end?

           13             A       I don't think it made -- my recollection is it

           14        didn't make economic sense for us Mr. Voskanian told me.

14:05:23 15               Q       And do you recall it did not make economic

           16        sense?

           17             A       Because we wouldn't make money.

           18             Q       That's a pretty general answer to the




                                              Exhibit 3 - page 439
  Case 2:19-bk-14989-WB          Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07     Desc
                                 Main Document   Page 440 of 457


           19        question, I guess.

14:05:35 20                     And -- and do you have -- do you have an

           21        understanding as to why you couldn't make money from the

           22        scooter -- a customer relationship with the scooter

           23        company?

           24             A     I don't mean to sound, you know, facetious or

14:05:50 25          smart ass when I say this, but the cost of the business



                                                                               Rough Draft -
117
  14:05:53       1    would exceed the revenue it would generate from it.

             2            Q     Okay.

             3            A     It would just be unprofitable.

             4            Q     Okay.   Do you recall any other overtures to

14:06:04     5       potential customers during the bankruptcy case other

             6       than Wal-Mart, target and the scooter company?

             7            A     Yes.

             8            Q     Who else do you recall that was approached

             9       about doing business with Scoobeez?

14:06:16 10               A     On track and LSO, which I think is loan star

           11        overnight as well as I think there's been some recent

           12        discussions with Uber freight.

           13             Q     Have you completed your answer?

           14             A     Yes.

14:06:45 15               Q     Okay.   And how -- where -- where are you with

           16        regard to the discussions with on track?




                                          Exhibit 3 - page 440
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                                   Main Document   Page 441 of 457


           17             A       I believe they're going to be sending us a

           18        small number of routes in the very, very near future.

           19             Q       And what is that belief based on?

14:07:08 20               A       Discussions with Mr. Voskanian.

           21             Q       What did Mr. Voskanian say to you with regard

           22        to the routes that you may be receive -- Scoobeez may be

           23        receiving from on track?

           24             A       That they may start out by giving us a few

14:07:23 25          small routes for us to prove ourselves.



                                                                                Rough Draft -
118
  14:07:27       1            Q    And how many routes -- do you have any

             2       understanding how many routes a few small routes

             3       constitutes?

             4            A       Not yet.

14:07:35     5            Q       Do you have any understanding as to the

             6       geographic location which the routes would be run?

             7            A       I believe it would be southern California.

             8            Q       Anything more specific than that?

             9            A       No.

14:07:48 10               Q       And when did Mr. Voskanian tell you that on

           11        track was likely to provide Scoobeez with a few small

           12        routes?

           13             A       Over the past month or so.

           14             Q       Do you have any understanding when those




                                             Exhibit 3 - page 441
  Case 2:19-bk-14989-WB         Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                Main Document   Page 442 of 457


14:08:12 15          routes may irrelevancy start being awarded to Scoobeez?

           16             A    I don't have the exact timing.

           17             Q    Well, do you have any general idea?

           18             A    I think it should be starting -- my

           19        understanding would be in the next couple of weeks to a

14:08:26 20          month.

           21             Q    Okay.   And where do things stand with Uber

           22        freight, as you understand it?

           23             A    With Uber freight, nowhere right now.     Uber

           24        freight is more of a mid mile delivery system, which

14:08:54 25          would require a significant capital investment by



                                                                                Rough Draft -
119
  14:08:57       1    Scoobeez in order to get started.

             2            Q    And when was the last time there were

             3       discussions with Uber freight?

             4            A    George was having those discussions.    So I

14:09:19     5       don't know the exact timing, but I know within the last

             6       45 days or so.

             7            Q    And have -- to your knowledge, has anybody at

             8       Scoobeez had any conversations with Hillair about

             9       providing the capital needed to commence doing business

14:09:36 10          with Uber freight?

           11             A    That's something that post con -- yes, and

           12        that's something that post confirmation we're going to




                                          Exhibit 3 - page 442
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                   Main Document   Page 443 of 457


           13        explore.

           14             Q       Well, had there been discussions already with

14:09:48 15          respect to Hillair providing capital for the Uber

           16        freight business if it -- if you're able to attract it?

           17             A       If it makes economic sense, yes.   They would

           18        they're willing to support the business.

           19             Q       Well, have you had specific discussions with

14:10:03 20          Hillair such as how much capital they'd be willing to

           21        provide to the company to support the Uber freight

           22        contract if you're able to obtain it?

           23             A       No.

           24             Q       So just a general sense that if -- if you can

14:10:17 25          attract the business and it makes economic sense,



                                                                                  Rough Draft -
120
  14:10:21       1    Hillair would consider consider supporting it; is that

             2       correct?

             3            A       That is correct.

             4            Q       All right.   And where do things stand with

14:10:40     5       loan star?

             6            A       I believe that if we haven't already, we

             7       should be doing some small routes for them, if it hasn't

             8       -- if it hasn't started yet, I think it will start

             9       within the next -- based on my understanding from

14:10:55 10          Mr. Voskanian, within the next 30 to 45 days also.




                                           Exhibit 3 - page 443
  Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                  Main Document   Page 444 of 457


           11                Q   Do you have any understanding as to the volume

           12        of routes that Scoobeez expects to receive from lone

           13        star?

           14                A   No, not exact numbers, but I think, as with on

14:11:13 15          track it would be a small number of routes to begin

           16        with.

           17                Q   Do you have any understanding as to the

           18        approximate revenue that the lone star contract or

           19        routes would generate for Scoobeez?

14:11:24 20                  A   Not at this time.

           21                Q   Do -- is there a signed contract with lone

           22        star?

           23                A   I -- I haven't seen one.          I don't know if it's

           24        a -- I don't know.

14:12:27 25                      MR. ESTERKIN:     Okay.    I'm going to mark, as



                                                                                      Rough Draft -
121
  14:12:29       1    Exhibit 22, a copy of an LSO final mile agreement dated

             2       May 1, 2020.

             3                   (Exhibit        was marked for identification.)

             4       BY MR. ESTERKIN:

14:12:41     5               Q   Let me know when you have that.

             6                   Do you have it?

             7               A   Nope.

             8               Q   You can take a few minutes.




                                            Exhibit 3 - page 444
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                                   Main Document   Page 445 of 457


             9                    Have you ever seen this document before?

14:13:46 10               A       I said no, I haven't received it.

           11             Q       Oh, you have not received it.          It should be on

           12        your screen.

           13             A       It's not on my screen.

           14                     MR. SIMON:     I don't have it either, Richard.

14:14:03 15          Maybe it's large and it's taking time to get through the

           16        system, but it's not showing in mine either.

           17                     MR. ESTERKIN:     Let me try it again.       Maybe

           18        it's my end.

           19                     THE WITNESS:     Okay.    I now have it.

14:14:33 20          BY MR. ESTERKIN:

           21             Q       Okay.    I probably clicked on a wrong button.

           22                     MR. SIMON:     Now I see it on mine, Exhibit 22?

           23                     MR. ESTERKIN:     Yeah, it's 22.

           24             Q       Okay.    Mr. Weiss, have you seen this document

14:15:19 25          before?



                                                                                       Rough Draft -
122
  14:15:19       1            A    Yeah, I already responded that I had it open.

             2            Q       I'm sorry?

             3            A       I previously responded that I had it open.

             4            Q       Right.   My question was:         Have you seen it --

14:15:29     5       did you see it before today?

             6            A       No, I had not.




                                             Exhibit 3 - page 445
  Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07       Desc
                                  Main Document   Page 446 of 457


             7            Q      Okay.   And so I'm assuming, Mr. Weiss, to your

             8       knowledge, this agreement has not been presented to the

             9       bankrupt court for the purpose of seeking court

14:15:54 10          authority on behalf of Scoobeez to enter into the

         11          agreement, correct?

         12               A      I don't believe it has been.

         13               Q      Okay.   All right.    Do you recall on October

         14          7th there was a conference call at which Amazon

14:16:46 15          indicated to Scoobeez's representatives on the call that

         16          Amazon intended to terminate the Scoobeez agreement as

         17          soon as it was able to do so?

         18               A      Yes.

         19               Q      And following that call, did you have any

14:17:00 20          further discussions with anybody at Scoobeez about the

         21          need for Scoobeez to find business other than the Amazon

         22          business?

         23               A      Yes.

         24               Q      And is it -- would it be correct to say that,

14:17:13 25          following that call, there was an increased sense of



                                                                                  Rough Draft -
123
  14:17:16       1    urgency in terms of finding new business for Scoobeez?

             2            A      Yes.

             3            Q      And you -- did you express that view to

             4       Mr. Voskanian?




                                           Exhibit 3 - page 446
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                   Main Document   Page 447 of 457


14:17:29     5            A       Yes.

             6            Q       Did you express that view to Mr. Sheikh?

             7            A       Yes.

             8            Q       And when you expressed that view to them, how

             9       did they respond?

14:17:40 10               A       They -- you know, we went out to try to seek

           11        new business.

           12             Q       And as of today, are there -- is there any new

           13        business in prospect immediately for Scoobeez other than

           14        the lone star and on track business?

14:18:19 15               A       In the immediate future, you know, we -- prior

           16        to having a confirmed bankruptcy plan, no.

           17             Q       All right.   Are you aware that Mr. Voskanian

           18        at one point in time attempted to obtain new business

           19        for Scoobeez from Bristol farms?

14:18:52 20               A       Yeah, yeah, he's -- he's contacted, you know,

           21        other parties, yes.

           22             Q       Okay.   Well I'm speaking specifically now

           23        about Bristol farms.

           24                     So you're aware of the efforts to obtain

14:19:06 25          business from Bristol farms?



                                                                                  Rough Draft -
124
  14:19:08       1            A    Yes.

             2            Q       What's the current status of those efforts?




                                            Exhibit 3 - page 447
  Case 2:19-bk-14989-WB       Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07    Desc
                              Main Document   Page 448 of 457


             3           A   I don't believe they've progressed.

             4           Q   And you're aware that at some point in time

 14:19:20    5   Mr. Voskanian attempted to obtain business middle mile

             6   business from Amazon, correct?

             7           A   Yes.

             8           Q   And what's the status of those efforts?

             9           A   We do not have a contract.

 14:19:35 10             Q   And are those discussions ongoing or are they

            11   stopped?

            12           A   I believe they stopped.

            13           Q   Okay.   You've already testified about

            14   Wal-Mart, on track and the scooter company.    Uber

 14:19:50 15     freight you've already talked about.

            16               Are there any other discussions that are

            17   currently ongoing with perspective business partners for

            18   Scoobeez?

            19           A   Nothing that I can remember off the top of my

 14:20:02 20     head.

            21           Q   So I mean, just to sort of summarize scab

            22   bee's future business prospects once the plan is

            23   confirmed, you have a small number of routes that you

            24   expect to get from on track, correct?

 14:20:33 25             A   Yes.



                                                                           Rough Draft -
125




                                       Exhibit 3 - page 448
 Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07      Desc
                                  Main Document   Page 449 of 457


 14:20:33       1            Q    You have a small number of routes that you

            2       expect to get from lone star, correct?

            3                    MR. SIMON:     Objection.    Speculation.

            4       Objection.    Vague and ambiguous.        Objection assumption.

14:20:51    5       BY MR. ESTERKIN:

            6            Q       You can answer the question?

            7            A       Yes.

            8            Q       Okay.   And you expect that the Amazon contract

            9       will be terminated as soon as the automatic stay is

14:21:05 10         terminated, correct?

           11            A       Based on your representations today, yes.

           12            Q       And so it would seem that the success of the

           13       plan of reorganization hinges on increased business from

           14       lone star, increased business from on track or finding

14:21:23 15         business from a prospect as yet unidentified, correct?

           16            A       Yes.

           17       BY MR. ESTERKIN:

           18                    MR. ESTERKIN:     Okay.     I don't think I have

           19       anything further, Mr. Weiss.

14:21:57 20                      THE WITNESS:     Okay.

           21                    MR. ESTERKIN:     I thank you -- I thank you for

           22       your time and sorry that we ran into your other meeting

           23       by, according to my clock 22 minutes.           Hopefully you can

           24       pick up your other meeting half an hour late or so.

14:22:10 25                      THE WITNESS:     Tomorrow morning 8:00 a.m.




                                           Exhibit 3 - page 449
  Case 2:19-bk-14989-WB            Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07        Desc
                                   Main Document   Page 450 of 457




                                                                                    Rough Draft -
126
  14:22:12       1    That's fine.

             2                 MR. ESTERKIN:      All right.      Thank you again

             3       very much we can go off the record.          Actually, we should

             4       talk about signing and reviewing the deposition.         Why

14:22:24     5       don't we go off the record while we have that

             6       discussion.

             7                 (Discussion off the record.)

             8                 MR. ESTERKIN:      Okay.    While we were off the

             9       record, we discussed the concept of entering into a

14:24:23 10          stipulation with respect to the witness's reviewing and

           11        signing of the transcript, and Mr. Simon, on behalf of

           12        the witness, declined to enter into such a stipulation,

           13        and with that we can go off the record.          Thank you.

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23




                                           Exhibit 3 - page 450
  Case 2:19-bk-14989-WB   Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                          Main Document   Page 451 of 457


         24

         25



                                                                     Rough Draft -
127




                                  Exhibit 3 - page 451
                 Case 2:19-bk-14989-WB           Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07                     Desc
                                                 Main Document   Page 452 of 457


                     1                                   ERTIFICATE OF SERVICE FORM

                     2                                      FOR ELECTRONIC FILINGS

                     3             I hereby certify that on June 26, 2020, I electronically filed the foregoing document,

                     4    DECLARATION OF RICHARD W. ESTERKIN IN SUPPORT OF AMAZON

                     5    LOGISTICS, INC.’S: (1) LIMITED OBJECTION TO MOTION TO ASSUME CERTAIN

                     6    EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND REJECT CERTAIN

                     7    EXECUTORY CONTRACTS AND UNEXPIRED LEASES PURSUANT TO 11 U.S.C. §

                     8    365; AND (2) PLAN CONFIRMATION, with the Clerk of the United States Bankruptcy Court,

                     9    Central District of California, Los Angeles Division, using the CM/ECF system, which will send
                    10    notification of such filing to those parties registered to receive notice on this matter.

                    11

                    12

                    13                                                    _____________________________________
                                                                          Renee Robles
                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                                  DECLARATION OF RICHARD W.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                    ESTERKIN ISO OBJECTION
   LOS ANGELES
                         DB2/ 39177197.1                            452
        Case 2:19-bk-14989-WB                    Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07                                        Desc
                                                 Main Document   Page 453 of 457



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 Morgan Lewis & Bockius LLP
 300 S Grand Ave Fl 22, Los Angeles CA 90071-3132
                                                                      Declaration of Richard W. Esterkin in Support of
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Amazon Logistics, Inc.’s: (1) Limited Objection to Motion to Assume Certain Executory Contracts and Unexpired
________________________________________________________________________________________________
 Leases and Reject Certain Executory Contracts and Unexpired Leases Pursuant to 11 U.S.C. § 365; and (2) Plan
________________________________________________________________________________________________
 Confirmation
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
     06/26/2020
________________   , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

 See Service List attached



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________________
                                                                                                   06/26/2020     , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

See E-Mail Only Service List, attached.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

06/26/2020         Renee Robles
 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                453                        F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-14989-WB       Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07               Desc
                            Main Document   Page 454 of 457



2:19-bk-14989-WB Service List:

Richard T Baum on behalf of Stockholder Rosenthal Family Trust
rickbaum@hotmail.com, rickbaum@ecfinforuptcy.com

Richard W Esterkin on behalf of Creditor Amazon Logistics, Inc.
richard.esterkin@morganlewis.com

John-Patrick M Fritz on behalf of Attorney Official Committee Of
Unsecured Creditors jpf@lnbyb.com,
JPF.LNBYB@ecf.inforuptcy.com

John-Patrick M Fritz on behalf of Creditor Committee Official Committee of
Unsecured Creditors jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

John-Patrick M Fritz on behalf of Interested Party Levene, Neale, Bender,
Yoo & Brill L.L.P. jpf@lnbyb.com, JPF.LNBYB@ecf. inforuptcy.com

John-Patrick M Fritz on behalf of Plaintiff Official Committee of Unsecured Creditors of the
Estates of Scoobeez

and Scoobeez Global, Inc.

jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

Riebert Sterling Henderson on behalf of Interested Party Courtesy NEF
shenderson@gibbsgiden.com

Vivian Ho on behalf of Creditor FRANCHISE TAX BOARD
BKClaimConfirmation@ftb.ca.gov

David Brian Lally on behalf of Attorney Grigori Sedrakyan
davidlallylaw@gmail.com

David Brian Lally on behalf of Attorney Peter and Barbara Ro Trustees of the Rosenthal Family
Trust UTD

3/25/1988

davidlallylaw@gmail.com

Alvin Mar on behalf of U.S. Trustee United States Trustee (LA)
alvin.mar@usdoj.gov, dare.law@usdoj.gov

Ashley M McDow on behalf of Debtor Scoobeez

amcdow@foley.com,
sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com

Ashley M McDow on behalf of Debtor Scoobeez Global, Inc.

amcdow@foley.com,
sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com



                                              454
Case 2:19-bk-14989-WB       Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07         Desc
                            Main Document   Page 455 of 457


Ashley M McDow on behalf of Debtor Scoobur LLC

amcdow@foley.com,
sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com

Ashley M McDow on behalf of Plaintiff Scoobeez, Inc.

amcdow@foley.com,
sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com

Stacey A Miller on behalf of Creditor Porsche Financial Services, Inc.
smiller@tharpe-howell.com

Stacey A Miller on behalf of Creditor Porsche Financial Services, Inc. dba Bentley
Financial Services smiller@tharpe-howell.com

Stacey A Miller on behalf of Creditor Porsche Leasing Ltd.
smiller@tharpe-howell.com

Kevin H Morse on behalf of Creditor Avitus Group, Inc.
kmorse@clarkhill.com, blambert@clarkhill.com

Shane J Moses on behalf of Debtor Scoobeez
smoses@foley.com

Shane J Moses on behalf of Plaintiff Scoobeez, Inc.
smoses@foley.com

Akop J Nalbandyan on behalf of Creditor Roy Anthony Catellanos
jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com

Akop J Nalbandyan on behalf of Interested Party INTERESTED PARTY
jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com

Rejoy Nalkara on behalf of Creditor BMW Financial Services NA, LLC, c/o AIS
Portfolio Services, LP rejoy.nalkara@americaninfosource.com

Anthony J Napolitano on behalf of Creditor Hillair Capital Management LLC
anapolitano@buchalter.com,
IFS_filing@buchalter.com;salarcon@buchalter.com

David L. Neale on behalf of Attorney Official Committee Of Unsecured
Creditors dln@lnbyb.com

David L. Neale on behalf of Creditor Committee Official Committee of Unsecured
Creditors dln@lnbyb.com

David L. Neale on behalf of Interested Party Levene, Neale, Bender, Yoo & Brill
L.L.P. dln@lnbyb.com

Aram Ordubegian on behalf of Interested Party Courtesy NEF
ordubegian.aram@arentfox.com




                                              455
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07           Desc
                           Main Document   Page 456 of 457


Hamid R Rafatjoo on behalf of Creditor Shahan Ohanessian
hrafatjoo@raineslaw.com,
bclark@raineslaw.com;cwilliams@raineslaw.com

Gregory M Salvato on behalf of Creditor Azad Baban

gsalvato@salvatolawoffices.com,

calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf. inforuptcy.com

Gregory M Salvato on behalf of Interested Party INTERESTED PARTY
gsalvato@salvatolawoffices.com,

calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf. inforuptcy.com

Jeffrey S Shinbrot on behalf of Creditor Shahan Ohanessian
jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com

Steven M Spector on behalf of Creditor Hillair Capital Management LLC
sspector@buchalter.com,
IFS_efiling@buchalter.com;salarcon@buchalter.com

United States Trustee (LA)
ustpregion16.1a.ecf@usdoj.gov

Kimberly Walsh on behalf of Creditor Texas Comptroller of Public
Accounts bk-kwalsh@texasattorneygeneral.gov

Eric D Winston on behalf of Creditor Hillair Capital Management, LLC
ericwinston@quinnemanuel.com

Eric K Yaeckel on behalf of Creditor Arturo Vega
yaeckel@sullivanlawgroupapc.com




                                             456
Case 2:19-bk-14989-WB      Doc 809 Filed 06/26/20 Entered 06/26/20 11:27:07   Desc
                           Main Document   Page 457 of 457



2:19-bk-14989-WB Electronic Mail-Only Service List

Adam Friedman on behalf of Creditor, Hillair Capital Management, LLC
Olshane Frome Wolosky LLP
afriedman@olshanlaw.com

John A. Simon on behalf of Debtor, Scoobeez, Inc.
Foley & Lardner, LLP
jsimon@foley.com




                                             457
